MENLO OAKS CORPORATE CENTER

STANDARD BUSINESS LEASE

(4200 BOHANNON DRIVE)

BASIC LEASE INFORMATION

Effective Date:   August 18 , 1998   Landlord:   MENLO OAKS PARTNERS, L.P., a
Delaware limited partnership   Landlord’s Address:   4400 Bohannon Drive
Suite 260
Menlo Park, CA 94025
Attn: Mr. J. Marty Brill, Jr.
Phone: (650) 329-9030
Fax: (640) 329-0129   Tenant:   E*TRADE GROUP, INC., a Delaware corporation  
Tenant’s Address:     Before Commencement Date:                        2400 Geng
Road
Palo Alto, CA 94303
Attn: Vice President of Corporate Services
Phone: (650) 842-2500
Fax: (650) 842-2552   After Commencement Date:   4500 Bohannon Drive
Menlo Park, CA 94025
Attn: Vice President of Corporate Services   Premises:   Approximately forty-six
thousand two hundred fifty-five (46,255) rentable square feet of space in the
Building, as more particularly shown on Exhibit A attached hereto.   Building:  
That certain office building located within the Project, commonly known as
“4200 Bohannon Drive,” consisting of approximately forty-six thousand two
hundred fifty-five (46,255) rentable square feet of space.   Lot:   That certain
real property located within the Project on which the Building is located, as
more particularly described in Exhibit B, attached hereto.   Phase:   A portion
of the Project, consisting of the Lot, all of the improvements located thereon
and all appurtenances thereto. The Phase includes approximately ninety-two
thousand eight hundred sixty-nine (92,869) rentable square feet of space in two
(2) buildings located thereon (including the Building).
                                                                             
       Project:   That certain business office park located in Menlo Park,
California, comprised of three (3) separate phases and seven (7) office
buildings and including approximately three hundred seventy-four thousand one
hundred thirty-nine (374,139) rentable square feet of space. The Project is
commonly known as “Menlo Oaks Corporate Center.”



--------------------------------------------------------------------------------






                                         
                                                  Term:   Ten (10) years  
Commencement Date:   The earlier of (i) the date on which Tenant commences its
business operations in the Premises or (ii) November 15, 1998.   Base Rent
(Initial):   One Hundred Forty-Five Thousand Seven Hundred Three and 25/100
Dollars ($145,703.25) per month, subject to adjustment pursuant to Section 4.2  
Security Deposit:   One Hundred Ninety-Eight Thousand Five Hundred Seventy-Eight
and 96/100 Dollars ($198,578.96)   Tenant’s Building Percentage Share:       
One hundred percent (100%)   Tenant’s Phase Percentage Share:   Forty-nine and
807/1000ths percent (49.807%)   Tenant’s Project Percentage Share:   Twelve and
46/100 percent (12.46%)   Default Percentage:   One hundred twenty-five percent
(125%)   Permitted Use:   For general office purposes, software research and
development, data processing and incidental uses thereto and no other use
whatsoever.   Business Hours:   Twenty-four (24) hours a day; seven (7) days a
week   Non-Exclusive Parking:   Forty-nine and 807/1000ths percent (49.807%) of
the available parking spaces in the Phase. The Phase includes approximately 414
parking spaces. Tenant Improvements:     Base Allowance:   Two Hundred
Thirty-One Thousand Two Hundred Seventy-Five Dollars ($231,275.00)   Additional
Allowance:   Four Hundred Sixty-Two Thousand Five Hundred Fifty Dollars
($462,550.00)   Adjustment for Overage:   Monthly Base Rent shall be increased
One and One-Half Cents ($0.015) for each Dollar of Additional Allowance provided
by Landlord.   Brokers:     Landlord’s Broker:   None   Tenant’s Broker:   Tory
Corporate Real Estate Advisors, Inc. (dba The Staubach Company)   Exhibits:  
Exhibit A—Diagram of Premises
Exhibit B—Legal Description of Lot
Exhibit C—Work Letter
Exhibit D—Commencement Date Memorandum
Exhibit E—Rules and Regulations
Exhibit F—4400 Bohannon Expansion Option Space
Exhibit G—Landlord’s Sign Criteria



--------------------------------------------------------------------------------


MENLO OAKS CORPORATE CENTER
STANDARD BUSINESS LEASE

        THIS MENLO OAKS CORPORATE CENTER STANDARD BUSINESS LEASE (this “Lease”),
dated as of this 18th day of August, 1998 (the “Effective Date”), is entered
into by and between MENLO OAKS PARTNERS, L.P., a Delaware limited partnership
(“Landlord”), and E*Trade Group, Inc., a Delaware corporation (“Tenant”), on the
terms and conditions set forth below.

1.  DEFINITIONS. The following terms shall have the meanings set forth below:

        1.1.  Building. The term “Building” shall have the meaning set forth in
the Basic Lease Information.

        1.2.  Building Common Areas. The Areas and facilities within the
Building provided and designated by Landlord for the general use, convenience or
benefit of Tenant and other tenants and occupants of the Building (e.g., common
stairwells, stairways, hallways, shafts, elevators, restrooms, janitorial
telephone and electrical closets, pipes, ducts, conduits, wires and appurtenant
fixtures servicing the Building).

        1.3.  Commencement Date. The term “Commencement Date” shall have the
meaning set forth in Section 3.

        1.4.  Common Areas. The term “Common Areas” shall mean the Building
Common Areas, the Phase Common Areas and the Project Common Areas.

        1.5.  Lot. The term “Lot” shall mean the land upon which the Building is
located, as more particularly described in Exhibit B, attached hereto.

        1.6.  Phase. The term “Phase” have the meaning set forth in the Basic
Lease Information.

        1.7.  Phase Common Areas. The areas and facilities within the Phase
provided and designated by Landlord for the general use, convenience or benefit
of Tenant and other tenants and occupants of the Phase (e.g., uncovered and
unreserved parking areas, walkways and accessways).

        1.8.  Premises. The term “Premises” shall have the meaning set forth in
the Basic Lease Information.

        1.9.  Project. The term “Project” shall have the meaning set forth in
the Basic Lease Information.

        1.10.  Project Common Areas. The term “Project Common Areas” shall mean
the areas and facilities within the Project provided and designated by Landlord
for the general use, convenience or benefit of Tenant and other tenants and
occupants of the Project (e.g., walkways, traffic aisles, accessways, utilities
and communications conduits and facilities).

        1.11.  Rentable Area. The term “Rentable Area” shall mean the rentable
area of the Premises, Building, Phase and Project as reasonably determined by
Landlord. The parties agree that for all purposes under this Lease, the Rentable
Area of the Premises, Building, Phase and Project shall be deemed to be the
number of rentable square feet identified in the Basic Lease Information.

        1.12.  Tenant’s Building Percentage Share. The term “Tenant’s Building
Percentage Share” shall mean the percentage specified in the Basic Lease
Information. If the Rentable Area of the Premises or the Rentable Area of the
Building is changed, then Tenant’s Building Percentage Share shall be adjusted
to a percentage equal to the Rentable Area of the Premises divided by the
Rentable Area of the Building.

        1.13.  Tenant’s Phase Percentage Share. The term “Tenant’s Phase
Percentage Share” shall mean the percentage specified in the Basic Lease
Information. If the Rentable Area of the Premises or the Rentable Area of the
Phase is changed, then Tenant’s Phase Percentage Share shall be adjusted to a
percentage equal to the Rentable Area of the Premises divided by the Rentable
Area of the Phase.

        1.14.  Tenant’s Project Percentage Share. The term “Tenant’s Project
Percentage Share” shall mean the percentage specified in the Basic Lease
Information. If the Rentable Area of the Premises or the Rentable Area of the
Project is changed, then Tenant’s Percentage Project Share shall be adjusted to
a percentage equal to the Rentable Area of the Premises divided by the Rentable
Area of the Project.

        1.15.  Term. The term “Term” shall have the meaning described in Section
3.


--------------------------------------------------------------------------------


2.  PREMISES.

        2.1.  Premises. Landlord hereby leases to Tenant, and Tenant hereby
leases from Landlord, the Premises, together with the right in common to use the
Common Areas, for the Term.

        2.2.  Condition Upon Delivery. Tenant acknowledges that it has had an
opportunity to thoroughly inspect the Premises and, subject to Landlord’s
obligations under Section 8.1, Tenant accepts the Premises in its existing “as
is” condition, with all faults and defects and without any representation or
warranty of any kind, express or implied.

        2.3.  Reserved Rights. Landlord reserves the right to do the following
from time to time:

              (a)  Changes. To install, use, maintain, repair, replace and
relocate pipes, ducts, shafts, conduits, wires, appurtenant meters and
mechanical, electrical and plumbing equipment and appurtenant facilities for
service to other parts of the Building, Phase or Project above the ceiling
surfaces, below the floor surfaces and within the walls of the Premises and in
the central core areas of the Building and in the Building Common Areas, and to
install, use, maintain, repair, replace and relocate any pipes, ducts, shafts,
conduits, wires, appurtenant meters and mechanical, electrical and plumbing
equipment and appurtenant facilities servicing the Premises, which are located
either in the Premises or elsewhere outside of the Premises;

              (b)  Boundary Changes. To change the boundary lines of the Lot or
the Project;

              (c)  Facility Changes. To alter or relocate the Common Areas or
any facility within the Project;

              (d)  Parking. To designate and/or redesignate specific parking
spaces in the Phase or the Project for the exclusive or non-exclusive use of
specific tenants in the Phase or the Project;

              (e)  Services. To install, use, maintain, repair, replace, restore
or relocate public or private facilities for communications and utilities on or
under the Building, Phase and/or Project; and

              (f)  Other. To perform such other acts and make such other changes
in, to or with respect to the Common Areas, Building, Phase and/or Project as
Landlord may reasonably deem appropriate.

        2.4.  Work Letter. Landlord and Tenant shall each perform the work
required to be performed by it as described in the Work Letter attached hereto
as Exhibit C. Landlord and Tenant shall each perform such work in accordance
with the terms and conditions contained therein.

3.  TERM

        3.1.  Commencement of Term. The term of this Lease (the “Term”) shall be
for the period of time specified in the Basic Lease Information unless sooner
terminated as hereinafter provided. The Term shall commence on the “Commencement
Date” and shall continue in full force and effect for the period specified as
the Term or until this Lease is terminated as otherwise provided herein.

        3.2.  Commencement Date Memorandum. Following the date on which Landlord
delivers possession of the Premises to Tenant or the Commencement Date, Landlord
may prepare and deliver to Tenant a commencement date memorandum (the
“Commencement Date Memorandum”) in the form of Exhibit D, attached hereto,
subject to such changes in the form as may be required to insure the accuracy
thereof. The Commencement Date Memorandum shall certify the date on which
Landlord delivered possession of the Premises to Tenant and the dates upon which
the Term commences and expires. Tenant’s failure to execute and deliver to
Landlord the Commencement Date Memorandum within five (5) days after Tenant’s
receipt of the Commencement Date Memorandum shall be conclusive upon Tenant as
to the matters set forth in the Commencement Date Memorandum.

4.  RENT

        4.1.  Base Rent. The monthly base rent (“Base Rent”) shall be the amount
set forth in the Basic Lease Information, subject to adjustment pursuant to
Section 4.2. Tenant shall pay the Base Rent to Landlord in advance upon the
first day of each calendar month of the Term, at Landlord’s address or at such
other place designated by Landlord in a notice to Tenant, without any prior
demand therefor and without any deduction, abatement or setoff whatsoever. If
the Term shall commence or end on a day other than the first day of a calendar
month, then Tenant


--------------------------------------------------------------------------------


shall pay, on the Commencement Date and first day of the last calendar month, a
pro rata portion of the Base Rent, prorated on a per diem basis, with respect to
the portions of the fractional calendar month included in the Term. Concurrently
with executing this Lease, Tenant shall pay to Landlord the Base Rent due for
the first full calendar month during the Term along with the Security Deposit as
provided in Section 4.5 below.

        4.2.  Adjustment to Base Rent. The Base Rent shall be adjusted as
provided in the Rider attached hereto and incorporated herein by reference.

        4.3.  Additional Rent. All charges required to be paid by Tenant
hereunder, including payments for insurance, Impositions, Operating Expenses and
any other amounts payable hereunder, shall be considered additional rent
(“Additional Rent”) for the purposes of this Lease, and Tenant shall pay
Additional Rent to Landlord upon written demand by Landlord or otherwise as
provided in this Lease. The term “ Rent” shall mean Base Rent and Additional
Rent.

        4.4.  Late Payment. If any installment of Rent is not paid, Tenant shall
pay to Landlord a late payment charge equal to five percent (5%) of the amount
of such delinquent payment of Rent in addition to the installment of Rent then
owing, regardless of whether or not a notice of default or notice of termination
has been given by Landlord. This provision shall not relieve Tenant from payment
of Rent at the time and in the manner herein specified.

        4.5.  Interest. In addition to the imposition of a late payment charge
pursuant to Section 4.3 above, any Rent that is not paid due shall bear interest
from the date due until the date paid at the rate (the “Interest Rate”) that is
the lesser of twelve percent (12%) per annum or the maximum rate permitted by
law. Landlord’s acceptance of any interest payments on any past due Rent shall
not constitute a waiver by Landlord of Tenant’s default with respect to the
amount of Rent past due or prevent Landlord from exercising any of the rights
and remedies available to Landlord under this Lease or at law.

        4.6.  Security Deposit. Upon executing this Lease, Tenant shall deliver
to Landlord cash (the “Security Deposit”) in the amount specified as the
Security Deposit in the Basic Lease Information. The Security Deposit shall
secure the performance of all of Tenant’s obligations under this Lease,
including Tenant’s obligation to pay Rent and other monetary amounts, to
maintain the Premises and repair damages thereto, and to surrender the Premises
to Landlord upon termination of this Lease in the condition required pursuant to
Section 8 below, Landlord may use and commingle the Security Deposit with other
funds of Landlord. If Tenant fails to perform Tenant’s obligations hereunder,
Landlord may, but without any obligation to do so, apply all or any portion of
the Security Deposit towards fulfillment of Tenant’s unperformed obligations. If
Landlord does so apply all or any portion of the Security D eposit, Tenant, upon
written demand by Landlord, shall immediately pay to Landlord a sufficient
amount in cash to restore the Security Deposit to the full original amount.
Tenant’s failure to pay to Landlord a sufficient amount in cash to restore the
Security Deposit to its original amount within five (5) days after receipt of
such demand shall constitute an Event of Default. Tenant shall not be entitled
to interest on the Security Deposit. Within thirty (30) days after the
expiration or earlier termination of this Lease, if Tenant has then performed
all of Tenant’s obligations hereunder, Landlord shall return the Security
Deposit to Tenant. If Landlord sells or otherwise transfers Landlord’s rights or
interest under this Lease, Landlord deliver the Security Deposit to the
transferee, whereupon Landlord shall be released from any further liability to
Tenant with respect to the Security Deposit.

5.  IMPOSITIONS

        5.1.  Tenants Obligations. Tenant shall pay to Landlord, as Additional
Rent, Tenant’s Phase Percentage Share of Impositions for the Phase during each
year of the Term (prorated for any partial calendar year during the Term).

        5.2.  Definition of Impositions. The term “Impositions” shall include
all transit charges, housing fund assessments, real estate taxes and all other
taxes relating to the Premises, Building, Lot and Phase of every kind and nature
whatsoever, including any supplemental real estate taxes attributable to any
period during the Term; all taxes which may be levied in lieu of real estate
taxes; and all assessments, assessment bonds, levies, fees, penalties (if a
result of Tenant’s delinquency) and other governmental charges (including, but
not limited to, charges for parking, traffic and any storm drainage/flood
control facilities, studies and improvements, water and sewer service studies
and improvements, and fire services studies and improvements); and all amounts
necessary to be expended because of governmental orders, whether general or
special, ordinary or extraordinary, unforeseen as well as foreseen, of any kind
and nature for public improvements, services, benefits or any other purpose,
which are assessed, based upon the


--------------------------------------------------------------------------------


use or occupancy of the Premises, Building, Lot and/or Phase, or levied,
confirmed, imposed or become a lien upon the Premises, Building, Lot and/or
Phase, or become payable during the Term, and which are attributable to any
period within the Term.

        5.3.  Limitation. Nothing contained in this Lease shall require Tenant
to pay any franchise, estate, inheritance, succession or transfer tax of
Landlord, or any income, profits or revenue tax or charge upon the net income of
Landlord from all sources; provided, however, that if at any time during the
Term under the laws of the United States Government or the State of California,
or any political subdivision thereof, a tax or excise on rent, or any other tax
however described, is levied or assessed by any such political body against
Landlord on account of Rent, or any portion thereof, Tenant shall pay one
hundred percent (100%) of any said tax or excise as Additional Rent.

        5.4.  Installment Election. In the case of any Impositions which may be
evidenced by improvement or other bonds or which may be paid in annual or other
periodic installments, Landlord shall elect to cause such bonds to be issued or
such assessment to be paid in installments over the maximum period permitted by
law.

        5.5.  Estimate of Tenant’s Share of Impositions. Prior to the
commencement of each calendar year during the Term, or as soon thereafter as
reasonably practicable, Landlord shall notify Tenant in writing of Landlord’s
estimate of the amount of Impositions which will be payable by Tenant for the
ensuing calendar year. On or before the first day of each month during the
ensuing calendar year, Tenant shall pay to Landlord in advance, one-twelfth
(1/12th) of the estimated amount; provided, however, if Landlord fails to notify
Tenant of the estimated amount of Tenant’s share of Impositions for the ensuing
calendar year prior to the end of the current calendar year, Tenant shall be
required to continue to pay to Landlord each month in advance Tenant’s estimated
share of Impositions on the basis of the amount due for the immediately prior
month until ten (10) days after Landlord notifies Tenant of the estimat ed
amount of Tenant’s share of Impositions for the ensuing calendar year. If at any
time it appears to Landlord that Tenant’s share of Impositions payable for the
current calendar year will vary from Landlord’s estimate, Landlord may give
notice to Tenant of Landlord’s revised estimate for the year, and subsequent
payments by Tenant for the year shall be based on the revised estimate.

        5.6.  Annual Adjustment. Within one hundred twenty (120) days after the
close of each calendar year during the Term, or as soon after the one hundred
twenty (120) day period as reasonably practicable, Landlord shall deliver to
Tenant a statement of the adjustment to the Impositions for the prior calendar
year. If, on the basis of the statement, Tenant owes an amount that is less than
the estimated payments for the prior calendar year previously made by Tenant,
Landlord shall apply the excess to the next payment of Impositions due. If, on
the basis of the statement, Tenant owes an amount that is more than the amount
of the estimated payments made by Tenant for the prior calendar year, Tenant
shall pay the deficiency to Landlord within thirty (30) days after delivery of
the statement. The year end statement shall be binding upon Tenant unless Tenant
notifies Landlord in writing of any objection thereto within thirty (30) da ys
after Tenant’s receipt of the year end statement. In addition, if, after the end
of any calendar year or any annual adjustment of Impositions for a calendar
year, any Impositions are assessed or levied against the Premises, Building or
Phase that are attributable to any period within the Term (e.g., supplemental
taxes or escaped taxes), Landlord shall notify Tenant of its share of such
additional Impositions and Tenant shall pay such amount to Landlord within ten
(10) days after Landlord’s written request therefor.

        5.7.  Personal Property Taxes. Tenant shall pay or cause to be paid, not
less than ten (10) days prior to delinquency, any and all taxes and assessments
levied upon all of Tenant’s trade fixtures, inventories and other personal
property in, on or about the Premises. When possible, Tenant shall cause
Tenant’s personal property to be assessed and billed separately from the real or
personal property of Landlord.

        5.8.  Taxes on Tenant Improvements. Notwithstanding any other provision
hereof, Tenant shall pay to Landlord the full amount of any increase in
Impositions during the Term resulting from any and all alterations and tenant
improvements of any kind whatsoever placed in, on or about or made to the
Premises, Building, Phase or Project for the benefit of, at the request of, or
by Tenant.

6.  INSURANCE

        6.1.  Landlord. Landlord shall maintain “Special Form” property
insurance (or its equivalent if “Special Form” property insurance is not
available) including vandalism and malicious mischief coverage for the full
replacement cost of the Building (but excluding any equipment, fixtures,
alterations, improvements, additions or personal property of Tenant or any
alterations, additions or improvements made by or at the request of Tenant to
the


--------------------------------------------------------------------------------


Premises, other than those tenant improvements owned by Landlord). Such property
insurance shall include endorsements for sprinkler leakage, inflation, building
ordinance coverage and such other endorsements as selected by Landlord, together
with rental value insurance against loss of Rent for a period of twelve (12)
months commencing on the date of loss. Landlord may also carry such other
insurance as Landlord may deem prudent or advisable, including, without
limitation, liability insurance and hazardous materials, earthquake/volcanic
action, flood and/or surface water, boiler and machinery comprehensive coverages
in such amounts, with such deductibles and upon such terms as Landlord shall
determine. Upon Tenant’s written request, Landlord shall deliver to Tenant
certificates evidencing the coverage required under this Section 6.1. Landlord,
either directly or through its agent, may maintain any of the insurance required
to be maintained by Landlord pursuant to this Section 6.1 under on e or more
“blanket policies”, insuring other parties and/or other locations, so long as
the amounts and coverages required under this Section 6.1 are not diminished as
a result thereof.

        6.2.  Tenant. Tenant shall, at Tenant’s expense, obtain and keep in
force at all times the following insurance:

              (a)  Commercial General Liability Insurance (Occurrence Form). A
policy of commercial general liability insurance (occurrence form) having a
combined single limit of not less than, providing coverage for, among other
things, blanket contractual liability, premises, products/completed operations
and personal and advertising injury coverage;

              (b)  Automobile Liability Insurance. Comprehensive automobile
liability insurance having a combined single limit of not less than Five Million
Dollars ($5,000,000.00) per occurrence, and insuring Tenant against liability
for claims arising out of ownership, maintenance or use of any owned, hired,
borrowed or non-owned automobiles;

              (c)  Workers’ Compensation and Employer’s Liability Insurance.
Workers’ compensation insurance having limits not less than those required by
state statute and federal statute, if applicable, and covering all persons
employed by Tenant in the conduct of its operations on the Premises (including
the all states endorsement and, if applicable, the volunteers endorsement),
together with employer’s liability insurance coverage in the amount of at least
Five Million Dollars ($5,000,000.00);

              (d)  Property Insurance. “Special Form” property insurance (or its
equivalent if “Special Form” property insurance is not available), including
vandalism and malicious mischief, boiler and machinery comprehensive form, if
applicable, and endorsement for earthquake sprinkler damage, each covering
damage to or loss of Tenant’s personal property, fixtures and equipment,
including electronic data processing equipment (“EDP Equipment”), media and
extra expense, and all alterations, additions and improvements made by or at the
request of Tenant to the Premises other than those tenant improvements owned by
Landlord. EDP Equipment, media and extra expense shall be covered for perils
insured against in the so-called “EDP Form”. If the property of Tenant’s
invitees is to be kept in the Premises, warehouser’s legal liability or bailee
customers insur ance for the full replacement cost of such property;

              (e)  Business Insurance. Business insurance in an amount not less
than the annual Base Rent and Additional Rent payable by Tenant hereunder for
the then current calendar year, and

              (f)  Additional Insurance. Any such other insurance as Landlord or
Landlord’s lender may reasonably require.

        6.3.  General.

              (a)  Insurance Companies. Insurance required to be maintained by
Tenant shall be written by companies licensed to do business in California and
having a “General Policyholders Rating” of at least A:X or better (or such
higher rating as may be required by a lender having a lien on the Lot) as set
forth in the most current issue of “Best’s Insurance Guide” or “Best’s Key
Rating Guide.”

              (b)  Increased Coverage. Landlord, upon written notice to Tenant,
may require Tenant to increase the amount of any insurance coverage maintained
by Tenant under this Section 6 to the amount of insurance coverage that
landlords of similar buildings located in Menlo Park and Palo Alto customarily
require tenants to maintain.


--------------------------------------------------------------------------------


              (c)  Certificates of Insurance. Tenant shall deliver to Landlord
certificates of insurance with the additional insured endorsement and the
primary insurance endorsement(s) attached for all insurance required to be
maintained by Tenant, no later than seven (7) days prior to the Commencement
Date or such earlier date that Tenant takes possession of the Premises. Tenant
shall, at least thirty (30) days prior to expiration of the policy, furnish
Landlord with certificates of renewal or “binders” thereof. Each certificate
shall expressly provide that such policies shall not be cancelable or otherwise
subject to modification except after thirty (30) days’ prior written notice to
the parties named as additional insureds in this Lease. If Tenant fails to
maintain any insurance required in this Lease, Tenant shall be liable for all
losses and cost resulting from said failure.

              (d)  Additional Insureds. Landlord, any property management
company of Landlord for the Premises and any designated by Landlord shall be
named as additional insurers under all of the policies required to be maintained
by Tenant under this Section 6. The policies required to be maintained by Tenant
under this Section 6 shall provide for severability of interest.

              (e)  Primary Coverage. All insurance to be maintained by Tenant
shall be primary, without right of contribution from Landlord’s insurance. Any
umbrella liability policy or excess liability policy (which shall be in
“following form”) shall provide that if the underlying aggregate is exhausted,
the excess coverage will drop down as primary insurance. The limits of insurance
maintained by Tenant shall not limit Tenant’s liability under this Lease.

              (f)  Waiver of Subrogation. Landlord and Tenant waive any right to
recover against the other for damages covered by insurance or which would have
been covered by insurance had the applicable party maintained the insurance
required to be maintained by that party under the terms of this Lease. This
provision is intended to waive fully, and for the benefit of Landlord or Tenant,
as applicable, any rights and/or claims which might give rise to a right of
subrogation in favor of any insurance carrier. The coverages obtained by
Landlord and Tenant pursuant to this Lease shall include, without limitation,
waiver of subrogation endorsements.

        6.4.  Tenant’s Indemnity. Tenant shall indemnify, protect and defend by
counsel reasonably satisfactory to Landlord and hold harmless Landlord and
Landlord’ s officers, directors, shareholders, employees, partners, members,
lenders and successors and assigns (collectively, the “Indemnified Parties” and
each, an “Indemnified Party”) from and against any and all claims, demands,
causes of action, judgments, losses, costs, liabilities, damages (including
punitive and consequential damages) and expenses, including attorneys’ fees and
costs (collectively, “Claims”) arising from any cause whatsoever in the
Premises, including Claims caused in whole or in part by the act, omission or
negligence of the Indemnified Party (but excluding Claims caused by an
Indemnified Party’s willful or criminal misconduct). In addition, Tenant shall
further indemnify, protect and defend by counsel r easonably satisfactory to
Landlord and hold harmless the Indemnified Parties from and against any and all
Claims arising from (i) Tenant’s use or occupancy of the Premises, the conduct
of Tenant’s business or any activity, work or things done, permitted or suffered
by Tenant in or about the Premises, (ii) any breach or default in the
performance of any obligation on Tenant’s part to be performed under the terms
of this Lease, and/or (iii) any acts, omissions or negligence of Tenant or any
of Tenant’s agents, contractors, employees or invitees. Tenant, as a material
part of the consideration to Landlord, hereby assumes all risk of damage to
property in, upon or about the Premises arising from any cause; and Tenant
hereby waives all claims in respect thereof against Landlord. The provisions of
this Section 6.4 shall survive the expiration or earlier termination of this
Lease.

        6.5.  Exemption of Landlord from Liability. Neither Landlord nor any
other Indemnified Party shall be liable to Tenant for any injury to Tenant’s
business or loss of income therefrom, loss or damage to property, or injury or
death to any persons, including any loss, damage or injury attributable in whole
or in part to the act, omission or negligence of any Indemnified Party (but
excluding any loss, damage or injury to the extent caused by the willful or
criminal misconduct of such Indemnified Party, whether such loss, damage or
injury is caused by fire, steam, electricity, gas, water or rain, or from the
breakage, leakage or other defects of sprinklers, wires, appliances, plumbing,
air conditioning or lighting fixtures, or from any other cause, and whether said
loss, damage or injury results from conditions arising upon the Premises, or
from other sources or places, and regardless of whether the cause of such damage
or injury or the means of repairing the same is inaccessible to Tenant, As a
material part of Landlord’s consideration in exchange for entering into this
Lease, Tenant assumes all risk of such loss, damage and injury.


--------------------------------------------------------------------------------


7.  OPERATING EXPENSES

        7.1.  Operating Expenses. Tenant shall pay to Landlord, as Additional
Rent during each year of the Term (prorated or any partial calendar year during
the Term), (i) Tenant’s Building Percentage Share of all Operating Expenses
attributable to the ownership, operation, repair and/or maintenance of the
Building, (ii) Phase Percentage Share of all Operating Expenses attributable to
the ownership, operation, repair and/or maintenance of the Phase and (iii)
Tenant’s Project Percentage Share of all Operating Expenses attributable to the
ownership, operation, repair and/or maintenance of the Project, each as
determined by Landlord. Landlord shall not collect any Operating Expense from
Tenant more than once.

        7.2.  Definition of Operating Expenses. The term “Operating Expenses”
shall include all expenses and costs of every kind and nature which Landlord
shall pay or become obligated to pay because of or in connection with the
ownership, operation, repair and/or maintenance of the Building, Phase and/or
Project, the surrounding property, and the supporting facilities, including,
without limitation, (i) premiums for insurance maintained by Landlord pursuant
to this Lease and all costs incidental thereto, (ii) wages, salaries and related
expenses and benefits of all employees engaged in operation, maintenance and
security of the Building, Phase and/or Project; (iii) costs for all supplies,
materials and rental equipment used in the operation of the Building, Phase
and/or Project; (iv) all maintenance, janitorial, security and service costs;
(v) all management fees; (vi) legal and accounting expenses, including t he cost
of audits; (vii) costs for repairs, replacements, uninsured damage or
deductibles on property insurance, and general maintenance of the Building,
Phase and Project, including service areas, elevators, mechanical rooms,
exterior surfaces and all component parts thereof (but excluding any repairs or
replacements paid for out of insurance proceeds or by other parties and
alterations attributable solely to tenants of the Building other than Tenant);
(viii) the cost of any capital improvements made to the Building, Phase or
Project, amortized over such reasonable period as Landlord shall determine,
together with interest upon the unamortized balance at the or such other higher
rate as may have been paid by Landlord on funds borrowed for the purpose of
constructing the capital improvements; (ix)all charges for heat, water, gas,
electricity, sewer, air conditioning, emergency telephone service, trash removal
and other utilities used or supplied to the Building, Phase and/or Project (and
not separately meter ed and billed to individual tenants); and (x) all business
license, permit and inspection fees.

        7.3.  Prorated Expenses. Any Operating Expenses attributable to a period
which falls only partially within the Term shall be prorated between Landlord
and Tenant so that Tenant shall pay only that proportion thereof attributable to
the period that falls within the Term.

        7.4.  Payment at End of Term. Any amount payable by Tenant which would
not otherwise be due until after the termination of this Lease, shall, if the
exact amount is uncertain at the time that this Lease terminates, be paid by
Tenant to Landlord upon such termination in an amount to be estimated by
Landlord with an adjustment to be made once the exact amount is known.

        7.5.  Estimates of Tenant’s Share of Operating Expense. Prior to the
commencement of each calendar year during the Term, or as soon thereafter as is
reasonably practicable, Landlord shall notify Tenant in writing of Landlord’s
estimate of the amount of Operating Expenses which will be payable by Tenant for
the ensuing calendar year. On or before the first day of each month during the
ensuing calendar year Tenant shall pay to Landlord, in advance, one-twelfth
(1/12) of the estimated amount; provided however, if Landlord fails to notify
Tenant of the estimated amount of Tenant’s share of Operating Expenses for the
ensuing calendar year prior to the end of the current calendar year, Tenant
shall be required to continue to pay to Landlord each month in advance Tenant’s
estimated share of Operating Expenses on the basis of the amount due for the
immediately prior month until ten (10) days after Landlord not ifies Tenant of
the estimated amount of Tenant’s share of Operating Expenses for the ensuing
calendar year. If at any time it appears to Landlord that Tenant’s share of
Operating Expenses payable for the current calendar year will vary from
Landlord’s estimate, Landlord may give notice to Tenant of Landlord’s revised
estimate for the calendar year, and subsequent payments by Tenant for the
calendar year shall be based on the revised estimate.

        7.6.  Annual Adjustment. Within one hundred twenty (120) days after the
close of each calendar year during the Term, or as soon after the one hundred
twenty (120) day period as practicable, Landlord shall deliver to Tenant a
statement of the adjustment to the Operating Expenses for the prior calendar
year. If, on the basis of the statement, Tenant owes an amount that is less than
the estimated payments for the prior calendar year previously made by Tenant,
Landlord shall apply the excess to the next payment of Operating Expenses due.
If, on the basis of the statement, Tenant owes an amount that is more than the
amount of estimated payments made by the Tenant for


--------------------------------------------------------------------------------


the prior calendar year, Tenant shall pay the deficiency to Landlord within
thirty (30) days after delivery of the statement. The year end statement shall
be binding upon Tenant unless Tenant notifies Landlord in writing of any
objection thereto within ninety (90) days after Tenant’s receipt of the year end
statement. In addition, if, after the end of any calendar year or any annual
adjustment of Operating Expenses for a calendar year, Operating Expenses are
incurred or billed to Landlord that are attributable to any period within the
Term (e.g., sewer district flow fees), Landlord shall notify Tenant of its share
of such additional Operating Expenses and Tenant shall pay such amount to
Landlord within ten (10) days after Landlord’s written request therefor.

        7.7.  Less Than Full Occupancy. In the event the Building, Phase or
Project are not fully occupied during any year of the Term, an adjustment shall
be made in computing Operating Expenses for such year so that the same shall be
computed for such year as though the Building, Phase and Project had been fully
occupied during such year.

        7.8.  Special Services.

              (a) Utilities. In the event Landlord provides additional
utilities, heating, air conditioning, trash removal and/or cleaning services to
Tenant beyond such standard services related to the operation and management
similar business office parks located in Menlo Park/Palo Alto areas, or at times
other than during Business Hours (as defined in the Basic Lease Information),
Tenant shall pay Landlord’s reasonable charge for such special services as
Additional Rent. Any cleaning of lunchrooms, cafeterias, conference rooms, etc.,
shall be on a special services basis (except with respect to the removal of
trash from trash receptacles or cleaning incidental to normal cleaning).

               (b) Meters. Landlord shall have the right, at Tenant’s sole cost
and expense, to install separate metering for electricity, water or gas to the
Premises or to separately charge Tenant for any quantity of such utilities
consumed by Tenant beyond the amounts customarily consumed by tenants in the
Project as reasonably determined by Landlord. Landlord may also charge Tenant
for costs of sanitary sewer or trash removal occasioned by Tenant’s excessive
consumption of such services. All such charges shall be reasonably determined by
Landlord and promptly paid by Tenant to Landlord as Additional Rent.

8.  REPAIRS AND MAINTENANCE

        8.1.  Landlord Repairs and Maintenance. Landlord shall maintain those
portions of the Building, Lot, Phase and Project that are owned by Landlord and
not leased to tenants in the Project or required to be maintained by any tenants
in the Project consistent with the standards applied by landlords of similar
Class A business office parks located in the Menlo Park and Palo Alto areas.

        8.2.  Tenant Repairs and Maintenance. Tenant, at Tenant’s sole cost and
expense, shall at all times during the Term keep, maintain and preserve the
Premises and all parts, components, systems, fixtures, hardware and finishes of
and in the Premises in a first class, clean, safe and sanitary order, condition
and repair, excepting only insured casualty to the extent of the insurance
proceeds received by Landlord. Tenant shall comply with all applicable
manufacturer’s specifications and recommendations and best industry practices in
connection with cleaning, protecting, servicing, maintaining and repairing the
Premises and all of the parts, components, systems, fixtures, hardware and
finishes in the Premises in order to preserve and achieve the maximum aesthetic
and economically serviceable life of the Premises and the improvements contained
therein. All repairs, replacements and restorations made by Tenant shall be
performed promptly as required, in a good and workmanlike manner, employing
materials of equal or better quality, serviceability and utility to those items
or parts being replaced, with surface finishes (including color, texture and
general appearance) comparable and compatible with adjacent surfaces, to the
reasonable satisfaction of Landlord and in compliance with all applicable
federal, state or local laws, ordinances, regulations and orders and the
requirements of any insurer of the Building. Tenant shall, at Tenant’s own
expense, immediately replace all glass in the Premises that may be broken during
the Term with glass at least equal to the specification and quality of the glass
being replaced. Upon expiration of the Term, Tenant shall surrender the Premises
to Landlord in the same condition as received, reasonable wear and tear, damage
by fire or other insured casualty to the extent of insurance proceeds received
by Landlord excepted. The term “reasonable wear and tear” as used herein shall
mean wear and tear which manifests itself solely through normal intensity of use
and passage of time consistent with the employment of commercially prudent
measures to protect finishes and components from damage and excessive wear, the
application of regular and appropriate preventative maintenance practices and
procedures, routine cleaning and servicing, waxing, polishing, adjusting,
repair, refurbishment and replacement at a standard of appearance and utility
and as often as appropriate for Class A corporate and professional office
occupancies in the Palo Alto/Menlo Park office market. The term “reasonable wear
and tear”


--------------------------------------------------------------------------------


would thus encompass the natural fading of painted surfaces, fabric and
materials over time, and carpet wear caused by normal foot traffic. The term
“reasonable wear and tear” shall not include any damage or deterioration that
could have been prevented by Tenant’s employment of ordinary prudence, care and
diligence in the occupancy and use of the Premises and the performance of all of
its obligations under this Lease. Items not considered reasonable wear and tear
hereunder include the following for which Tenant shall bear the obligation for
repair and restoration (except to the extent caused by the gross negligence or
willful misconduct of Landlord or its employees or agents), (i) excessively
soiled, stained, worn or marked surfaces or finishes; (ii) damage, including
holes in building surfaces (e.g., cabinets, doors, walls, ceilings and floors)
caused by the installation or removal of Tenant’s trade fixtures, furnishings,
decorations, equipment, alterations, utility inst a llations, security systems,
communications systems (including cabling, wiring and conduits), displays and
signs; (iii) damage to any component, fixture, hardware, system or component
part thereof within the Premises, and any such damage to the Building, Phase or
Project, caused by Tenant or its agents, contractors or employees, and not fully
recovered by Landlord from insurance proceeds. Tenant shall not commit or allow
any waste or damage to be committed on any portion of the Premises, Building,
Phase or Project.

        8.3.  Failure to Maintain, Repair or Restore. The timely performance by
Tenant of Tenant’s duties to maintain, repair and restore the Premises is
essential to the preservation of Landlord’s property value and the security
interests of Landlord’s mortgagee. If, upon expiration of the Term, Tenant has
failed to fully perform its obligations under this Section 8 or Sections 9 or
11.2, Landlord shall have the right, but not the obligation, to perform any
obligation of Tenant (notice to Tenant) as provided in Section 19.16 hereof, and
Tenant shall reimburse Landlord for all costs incurred by Landlord related
thereto (including overtime or premium time labor charges as determined by
Landlord in its sole discretion). Tenant shall pay to Landlord all costs, fees
and penalties owing, due, paid or payable by Landlord to any lender or mortgagee
as a result of Tenant’s failure to perform its obligations under this Section 8
or Sections 9 or 11.2, and any fees, penalties, loss, costs, expenses or
liabilities whether paid or accrued by Landlord as a result of Landlord’s
failure to timely deliver all or a portion of the Premises for occupancy by one
or more successor or replacement tenants to the extent such failure is due to
Tenant’s failure to perform hereunder. In addition, if Tenant fails to fully
perform its obligations pursuant to this Section 13 or Sections 9 or 11.2 by the
end of the Term, then for each day required by Landlord to perform such
obligations (or each day that would reasonably be required by Landlord to
perform such obligations if Landlord elected to do so), Tenant shall pay to
Landlord as liquidated damages an amount equal to one thirtieth (1/30th) of the
product of (i) the Default Percentage (as stated in the Basic Lease Information)
and (ii) the monthly Rent due under this Lease during the last month of the Term
(hereinafter referred to as the “ Liquidated Damages Amount”). The Liquidated
Damages Amount is intended to compensated Landlord for any loss of rent incurred
by Landlord during the period of time required by Landlord to perform Tenant’s
unperformed obligations under this Section 8 and Sections 9 and 11.2 (or that
would reasonably be required by Landlord to perform such obligations had
Landlord elected to do so). Landlord and Tenant agree that Landlord’s actual
damages for loss of rents or opportunity as a result of Tenant’s failure to
complete its obligations pursuant to this Section 8 and Sections 9 and 11.2
would be difficult or impossible to determine because, inter alia, where a
tenant has failed to perform such obligations, it is difficult for a landlord
effectively to market that tenant’s premises to prospective tenants, and the
Liquidated Damages Amount is the best estimate of the amount of damages Landlord
would suffer in the nature of loss of rent or opportunity for any such failure
by Tenant. Nothing contained in this paragraph shall l imit Landlord’s other
remedies pursuant to this Lease or by law with respect to losses other than loss
of rent or opportunity, or waive or affect any of Tenant’s indemnity obligations
under this Lease and Landlord’s rights to enforce those indemnity obligations.
The payment of the Liquidated Damages Amount as liquidated damages is not
intended as a forfeiture or penalty within the meaning of California Civil Code
Section 3275 or 3369, but is intended to constitute liquidated damages to
Landlord pursuant to California Civil Code Section 1671.

        8.4.  Inspection of Premises. Landlord and Landlord’s agents, at all
reasonable times, may enter the Premises to perform any construction related to
the Premises, Building or Phase, to inspect, clean or repair the same, to
inspect the performance by Tenant of the terms and conditions contained in this
Lease, to affix reasonable signs and displays, to show the Premises to
prospective purchasers, tenants and lenders, to post notices of
non-responsibility and similar notices, and for all other purposes as Landlord
shall reasonably deem necessary.

        8.5.  Liens. Tenant shall promptly pay and discharge all claims for work
or labor done, supplies furnished or services rendered on behalf of Tenant and
shall keep the Premises, Building, Phase and Project free and clear of all
mechanic’s and materialmen’s liens in connection therewith. Landlord shall have
the right to post or keep posted on the Premises, or in the immediate vicinity
thereof, any notices of nonresponsibility for any construction, alteration or
repair of the Premises by Tenant. If any such lien is filed, Landlord may, but
shall not be required to,


--------------------------------------------------------------------------------


take such action or pay such amount as may be necessary to remove such lien;
and, Tenant shall pay to Landlord as Additional Rent any such amounts expended
by Landlord within five (5) days after Tenant receives Landlord’s written
request for payment.

9.  FIXTURES, PERSONAL PROPERTY AND ALTERATIONS

        9.1.  Fixtures and Personal Property. Tenant, at Tenant’s sole cost and
expense, may install any necessary trade fixtures, equipment and furniture in
the Premises, provided that such items are installed and are removable without
affecting the structural integrity, character or utility of the Building.
Landlord reserves the right to approve or disapprove of any curtains, draperies,
shades, paint or other interior improvements that are visible from outside the
Premises on wholly aesthetic grounds. Such improvements or replacement items
must be submitted for Landlord’s written approval prior to installation, or
Landlord may remove or replace such items at Tenant’s sole cost and expense. The
trade fixtures, equipment and furniture shall remain Tenant’s property and shall
be removed by Tenant prior to the expiration of this Lease. If Tenant fails to
remove Tenant’s trade fixtures, equipment and furnitu re prior to the
termination of this Lease, Landlord may keep and use the foregoing items or
remove and dispose any or all of those items at Tenant’s expense, and cause
Tenant’s trade fixtures, equipment and furniture to be stored or sold in
accordance with applicable law. Prior to expiration of the Term or earlier
termination of this Lease, Tenant shall repair, at Tenant’s sole cost and
expense, all damage caused to the Building or Premises as a result of the
installation, operation, use or removal of Tenant’s trade fixtures, equipment,
furniture, or unauthorized improvements and replacements, and restore the
Building and the Premises to their condition at the commencement of the Term.

        9.2.  Alterations. Tenant shall deliver to Landlord full and complete
plans and specifications of all such alterations, additions or improvements, and
no such work shall be commenced by Tenant until Landlord has given its written
approval thereof. Landlord does not expressly or implicitly covenant or warrant
that any plans or specifications submitted by Tenant are safe or that the same
comply with any applicable laws, ordinances, etc. Further, Tenant shall
indemnify and hold harmless Landlord from any loss, cost or expense, including
attorneys’ fees and costs, incurred by Landlord as a result of any defects in
design, materials or workmanship resulting from Tenant’s alterations, additions
or improvements to the Premises. All other alterations, additions and
improvements shall remain the property of Tenant until termination of this
Lease, at which time they shall be and become the property of Landlord. All
altera tions, additions, improvements, repairs and restoration by Tenant
hereinafter required or permitted shall be done in a good and workmanlike
manner, incorporating materials of quality equal to or better than those
replaced, with finishes comparable to and compatible with adjacent finishes
within the Premises and the Building and in compliance with all applicable laws,
ordinances, bylaws, regulations and orders of any federal, state, county,
municipal or other public authority and of the insurers of the Building. In
addition, all of Tenant’s alterations, additions and improvements shall be
constructed in such a manner so as to (i) not unreasonably disturb or otherwise
interfere with the use and occupancy of any other tenant of the Building, Phase
or Project, (ii) protect by appropriate means and measures all components of the
Premises, Building, Phase and Project from soiling or damage associated with
Tenant’s work, and (iii) not impose any additional expense or delay upon
Landlord in the constructio n of improvements to, or maintenance or operation
of, the Building, Phase and/or Project. Tenant shall, reimburse Landlord for
reviewing and approving or disapproving plans and specifications for any
alterations proposed by Tenant. Tenant shall require that any contractors used
by Tenant carry a commercial liability insurance policy covering bodily injury
in the amounts of Two Million Dollars ($2,000,000.00) per person and Two Million
Dollars ($2,000,000.00) per occurrence, and covering property damage in the
amount of Two Million Dollars ($2,000,000.00). Landlord may increase the amount
of insurance coverage required pursuant to this Section to reflect inflation,
industry cost and recovery experience over time. Landlord may require proof of
such insurance prior to commencement of any work on the Premises.

10.  USE AND COMPLIANCE WITH LAWS

        10.1.  General Use and Compliance with Laws. Tenant shall only use the
Premises for the Permitted Use (as set forth in the Basic Lease Information) and
for no other use whatsoever without the prior written consent of Landlord.
Tenant, at Tenant’s sole cost and expense, shall comply with all of the
requirements of any recorded covenants, conditions and restrictions, and any
requirements of municipal, county, state, federal and other applicable
governmental authorities, now in force, or which may hereafter be in force,
pertaining to the Premises, Building, Phase, and/or Project, including any
occupancy permit for the Premises, and secure any necessary permits therefor.
Tenant, in Tenant’s use and occupancy of the Premises, shall not subject the
Premises to any use which would tend


--------------------------------------------------------------------------------


to damage any portion thereof, nor overload the common facilities of the
Building, Phase or Project to the detriment of other tenants’ enjoyment thereof.

        10.2.  Signs. Tenant shall not install any sign in or on the Premises,
Building, Phase or Project without the prior written consent of Landlord, which
consent may be withheld in Landlord’s sole and absolute discretion. Any sign
placed by or erected by Landlord for the benefit of Tenant in or on the
Premises, Building, Phase or Project shall be installed at Tenant’s sole cost
and expense and, except in the interior of the Premises, shall contain only
Tenant’s name, or the name of any affiliate of Tenant actually occupying the
Premises, and no advertising matter. No such sign shall be erected until Tenant
has obtained Landlord’s prior written approval of the location, material, size,
design and content thereof and all necessary governmental and other permit and
approvals therefor. Landlord shall have the right, in Landlord’s sole and
absolute discretion, to object to any sign proposed by Tenant. Ten ant shall
remove all of Tenant’s signs prior to the expiration of the Term or earlier
termination of this Lease and shall return the Premises, Building, Phase and
Project to their condition existing immediately prior to the placement or
erection of said sign or signs. If Tenant places or installs any monument or
exterior signs in or on the Building, Phase and/or Project, and at any time
thereafter Tenant less than fifty percent (50%) of the original Rentable Area of
the Premises (as a result of Tenant having assigned its interest in this Lease,
Tenant shall immediately remove all such signs and restore the area of the
Building, Phase and/or Project where Tenant’s signs were previously located to
their condition prior to Tenant’s installation or placement of such signs.

        10.3.  Parking Access. In addition to the general obligation of Tenant
to comply with laws and without limitation thereof, Landlord shall not be liable
to Tenant nor shall this Lease be affected if any parking privileges appurtenant
to the Premises are impaired by reason of any moratorium, initiative,
referendum, statute, regulation or other governmental decree or action which
could in any manner prevent or limit the parking rights of Tenant hereunder. Any
governmental charges or surcharges or other monetary obligations imposed
relative to parking rights with respect to the Premises, Building, Phase or
Project shall be considered as Impositions and shall be payable by Tenant under
the provisions of Section 5. Tenant is allocated the use of a percentage of the
parking spaces contained in the Phase on a non-exclusive basis as provided in
the Basic Lease Information. Tenant shall not permit any on street parking,
unauthorize d parking upon private property, or parking in excess of Tenant’s
allocation by Tenant’s employees, agents or invitees.

        10.4.  Floor Load. Tenant shall not place a load upon any floor of the
Premises which exceeds the load per square foot which such floor is designed to
carry.

11.  HAZARDOUS MATERIALS.

        11.1.  Definitions.

              (a) Hazardous Materials. The term “Hazardous Materials” shall mean
any substance that: (A) now or in the future is regulated or governed by,
requires investigation or remediation under, or is defined as a hazardous waste,
hazardous substance, pollutant or contaminant under any governmental statute,
code, ordinance, regulation, rule or order, and any amendment thereto, including
the Comprehensive Environmental Response Compensation and Liability Act, 42
U.S.C. § 9601 et seq., and the Resource Conservation and Recovery Act, 42 U.S.C.
§ 6901 et seq., or (B) is toxic, explosive, corrosive, flammable, radioactive,
carcinogenic, dangerous or otherwise hazardous, including gasoline, diesel fuel,
petroleum hydrocarbons, polychlorinated biphenyls (PCBs), asbestos, radon and
urea formaldehyde foam insulation.

              (b) Environmental Requirements. The term “Environmental
Requirements” shall mean all present and future federal, state and local laws,
ordinances, orders, permits, licenses, approvals, authorizations and other
requirements of any kind applicable to Hazardous Materials.

              (c) Environmental Losses. The term “Environmental Losses” shall
mean all costs and expenses, damages, including foreseeable and unforeseeable
consequential damages, fines and penalties incurred in connection with any
violation of and compliance with Environmental Requirements, and all losses of
any kind attributable to the diminution of value, loss of use or adverse effect
on the marketability or use of any portion of the Premises, Building, Phase or
Project.

        11.2.  Tenant’s Covenants. Tenant shall not use, install, handle,
generate, store, dispose, discharge, release, abate or transport any Hazardous
Materials on or about the Premises, Building, Phase or Project without
Landlord’s prior written consent, which consent may be granted, denied or
conditioned upon compliance with


--------------------------------------------------------------------------------


Landlord’s requirements, all in Landlord’s sole and absolute discretion.
Notwithstanding the foregoing, Tenant may use and store at the Premises normal
quantities of those Hazardous Materials customarily used in the conduct of
general office activities, such as copier fluids and cleaning supplies
(“Permitted Hazardous Materials”) without Landlord’s prior written consent,
provided that Tenant’s use, storage and disposal of all Hazardous Materials
shall at all times comply with all Environmental Requirements. At the expiration
or termination of this Lease, Tenant shall promptly remove from the Premises,
Building, Phase and Project all Hazardous Materials used, installed, handled,
generated, stored, disposed, discharged, released, abated or transported by
Tenant on or under the Premises, Building, Phase or Project. Tenant shall keep
Landlord fully and promptly informed of Tenant’s use, installation, handling,
generation, storage, disposal, discharge, release, a batement or transportation
of any Hazardous Materials other than Permitted Hazardous Materials. Tenant
shall be responsible and liable for compliance with all of the provisions of
this Section 11 by Tenant’s agents, employees, contractors, licensees,
assignees, sublessees, transferees, representatives, guests, customers, invitees
and visitors, and all of Tenant’s obligations under this Section 11 (including
its indemnification obligations under Section 11.5 below) shall survive the
expiration or termination of this Lease.

        11.3.  Compliance. Tenant shall, at Tenant’s sole cost and expense,
promptly take all actions required by any governmental agency or entity in
connection with or as a result of Tenant’s use, installation, handling,
generation, storage, disposal, discharge, release, abatement or transportation
of any Hazardous Materials on or about the Premises, Building, Phase or Project,
including inspecting and testing, performing all cleanup, removal and
remediation work required with respect to those Hazardous Materials, complying
with all closure requirements and post-closure monitoring, and filing all
required reports or plans. All of the foregoing work shall be performed in a
good, safe and workmanlike manner by consultants qualified and licensed to
undertake such work and in a manner that will not unreasonably interfere with
any other tenants’ quiet enjoyment of the Building, Phase and/or Project or
Landlord’s use, operation, leasing and sale of the Project or any portion
thereof. Tenant shall deliver to Landlord, prior to delivery to any governmental
agency, or promptly after receipt from any governmental agency, copies of all
permits, manifests, closure or remedial action plans, notices and all other
documents relating to Tenant’s use, installation, handling, generation, storage,
disposal, discharge, release, abatement or transport of any of Hazardous
Materials on or about the Premises, Building, Phase or Project. If any lien
attaches to the Premises, Building, Phase or Project in connection with or as a
result of Tenant’s use, installation, handling, generation, storage, disposal,
discharge, release, abatement or transport of any Hazardous Materials, and
Tenant does not cause the same to be released, by payment, bonding or otherwise,
within ten (10) days after the attachment thereof, Landlord shall have the
right, but not the obligation, to cause the lien to be released and any sums
expended by Landlo rd in connection therewith shall be payable by Tenant on
demand.

        11.4.  Landlord’s Rights. Landlord shall have the right, but not the
obligation, to enter the Premises upon forty-eight (48) hours, prior written
notice to Tenant, except in instances in which Landlord, in its reasonable
discretion, deems an emergency or a breach by Tenant of the terms and conditions
of this Section 11 to exist in which no prior notice shall be required, (i) to
confirm Tenant’s compliance with the provisions of this Section 11, and (ii) to
perform Tenant’s obligations under this Section 11 if Tenant has failed to do so
or commence to do so within five (5) days after written notice to Tenant.
Landlord shall also have the right to engage qualified Hazardous Materials
consultants to inspect the Premises, Building, Phase and/or Project and review
Tenant’s use, installation, handling, generation, storage, disposal, discharge,
release, abatement or transport of any Hazardous Materials, inclu ding review of
all permits, reports, plans and other documents, the costs of which shall be
reimbursed by Tenant to Landlord on demand. Tenant shall pay to Landlord on
demand the all costs incurred by Landlord in performing Tenant’s obligations
under this Section 11. Landlord shall not be responsible for any interference
caused by Landlord’s entry on the Premises.

        11.5.  Tenant’s Indemnification. Tenant agrees to indemnify, protect and
defend with counsel acceptable to Landlord and hold harmless Landlord, its
partners or members, and its or their partners, members, directors, officers,
shareholders, employees and agents from all Environmental Losses and all other
claims, actions, losses, damages, liabilities, costs and expenses of every kind,
including attorneys’, experts’ and consultants’ fees and costs, that are
incurred at any time and arising from or in connection with Tenant’s use,
installation, handling, generation, storage, disposal, discharge, release,
abatement or transport of any Hazardous Materials at or about the Premises,
Building, Phase and Project, or Tenant’s failure to comply in full with all
Environmental Requirements with respect to the Premises, Building, Phase and
Project.


--------------------------------------------------------------------------------


12.  DAMAGE AND DESTRUCTION

        12.1.  Obligation to Rebuild.

        12.2.  Right to Terminate. Landlord shall have the option to terminate
this Lease if the Premises or the Building is destroyed or damaged by fire or
other casualty, regardless of whether the casualty is insured against under this
Lease, if Landlord reasonably determines that (i) there are insufficient
insurance proceeds to pay all of the costs of the repair or restoration or (ii)
the repair or restoration of the              cannot be completed within
             days after the date of the casualty. If Landlord elects to exercise
the right to terminate this Lease as a result of a casualty, Landlord shall
exercise the right by giving Tenant written notice of its election to terminate
this Lease within forty-five (45) days after the date of the casualty, in which
event this Lease shall terminate fifteen ( 15) days after the date of the
notice.

        12.3.  Limited Obligation to Repair. Landlord’s obligation, should
Landlord elect or be obligated to repair or rebuild, shall be limited to the
shell of the Building and any tenant improvements owned by Landlord. Tenant, at
its sole cost and expense, shall replace or fully repair all trade fixtures and
equipment owned by Tenant in the Premises and all improvements, additions and
alterations constructed by or at the request of Tenant in the Premises (other
than any tenant improvements owned by Landlord) and existing at the time of the
damage or destruction.

        12.4.  Abatement of Rent. In the event of any damage or destruction to
the Premises that is not caused by Tenant’s negligence or the negligence of
Tenant’s agents, employees or invitees, the Base Rent shall be temporarily
abated proportionately to the degree the Premises are rendered untenantable as a
result of the damage or destruction, but only to the extent of any proceeds
received by Landlord from rental abatement insurance. Such abatement shall
commence on the date of the damage or destruction and continue through the
period required by Landlord to substantially complete the repair and restoration
of the Premises or until such time as the Premises are tenantable for the
operation of Tenant’s business, whichever is earlier. Except for the rent
abatement provided above, Tenant shall not be entitled to any compensation or
damages from Landlord for loss of the use of the Premises, damage to Tenant’s p
ersonal property or any inconvenience occasioned by any damage, repair or
restoration.

        12.5.  Damage Near End of Term and Extensive Damage. In addition to
             right to terminate this Lease under Section 12.2, shall have the
right to terminate this Lease upon thirty (30) days’ prior written notice to
             if the Premises or Building is substantially destroyed or damaged
during the last twelve (12) months of the Term.              in writing of its
election to terminate this Lease under this Section 12.5, if at all, within
forty-five (45) days after Landlord determines that the Premises or Building has
been substantially destroyed. If              to terminate this Lease, the
repair of the Premises or Building shall be governed by Sections 12.1 and 12. 3.

        12.6.  Insurance Proceeds. If this Lease is terminated, Landlord may
keep all the insurance proceeds resulting from the damage, except for those
proceeds that specifically insured Tenant’s personal property and trade fixtures
(if any).

        12.7.  Waiver. With respect to any destruction which Landlord is
obligated to repair or elects to repair under the terms of this Section 12,
Tenant waives all of its rights to terminate this Lease pursuant to rights
presently or hereafter accorded by law to tenants, including the provisions of
Section 1932, Subdivision 2, and Section 1933, Subdivision 4, of the California
Civil Code.

13.  EMINENT DOMAIN

        13.1.  Total Consideration. If the whole of the Premises is acquired or
condemned by eminent domain, inversely condemned or sold in lieu of
condemnation, for any public or quasi-public use or purpose (“Condemned”), then
this Lease shall terminate as of the date of title vesting in such proceeding,
and Rent shall be adjusted as of the date of such termination. Tenant shall
immediately notify Landlord of any such occurrence.

        13.2.  Partial Condemnation. If any portion of the Premises is
Condemned, and such partial condemnation renders the Premises unusable for the
business of Tenant, as reasonably determined by Landlord, or if a substantial
portion of the Building is Condemned, as reasonably determined by Landlord, then
this Lease shall terminate as of the date of title vesting in such proceeding
and Rent shall be adjusted as of the date of termination. If such condemnation
is not sufficiently extensive to render the Premises unusable for the business
of Tenant, as reasonably determined by, then Landlord shall promptly restore the
Premises to a condition comparable to its


--------------------------------------------------------------------------------


condition immediately prior to such condemnation less the portion thereof lost
in such condemnation, and this Lease shall continue in full force and effect,
except that after the date of title vesting the Base Rent shall be
proportionately reduced as reasonably determined by Landlord. Notwithstanding
the foregoing, in restoring the Premises to their original condition, Landlord
shall not be required to expend an amount greater than the product of (i)
Tenant’s Building Percentage Share and (ii) the total amount of any condemnation
proceeds for the Building received by Landlord. If any parking areas are
Condemned, Landlord has the option, but not the obligation, to supply Tenant
with other parking areas.

        13.3.  Landlord’s Award. If the Premises are wholly or partially
Condemned, then, subject to the provision of Section 13.4 below, Landlord shall
be entitled to the entire award paid in connection with such condemnation, and
Tenant waives any right or claim to any part thereof from Landlord or the
condemning authority.

        13.4.  Tenant’s Award. Tenant shall have the right to claim and recover
from the condemning authority, but not from Landlord, such compensation as may
be separately awarded or recoverable by Tenant in Tenant’s own right on account
of any and all costs which Tenant might incur in moving Tenant’s merchandise,
furniture, fixtures, leasehold improvements and equipment to a new location.

        13.5.  Temporary Condemnation. If the whole or any part of the Premises
shall be Condemned for any temporary public or quasi-public use or purpose, this
Lease shall remain in effect and Tenant shall be entitled to receive for itself
such portion or portions of any award made for such use with respect to the
period of the taking which is within the Term. If a temporary condemnation
remains in force at the expiration or earlier termination of this Lease, Tenant
shall pay to Landlord an amount equal to the reasonable cost of performing any
obligations required of Tenant by this Lease with respect to the surrender of
the Premises, including, without limitation, repairs and maintenance, and upon
such payment Tenant shall be excused from any such obligations. If a temporary
condemnation is for an established period which extends beyond the Term and such
temporary condemnation               renders the Premises unusable for the
business of Tenant, as reasonably determined by             this Lease shall
terminate as of the date of occupancy by the condemning authority, and the
damages shall be as provided in Sections 13.3 and 13.4 and Rent shall be
adjusted as of the date of occupancy.

        13.6.  Notice and Execution. Landlord shall notify Tenant in writing
immediately upon service of process in connection with any condemnation or
potential condemnation. Tenant shall immediately execute and deliver to Landlord
all instruments that may be required to effectuate the provisions of this
Section 13.

14.  DEFAULT

        14.1.  Events of Default. The occurrence of any of the following events
shall constitute an “Event of Default” on the part of Tenant with or without
notice from Landlord:

              (a)  Abandonment. Tenant’s abandonment of the Premises;

              (b)  Payment. Tenant’s failure to pay any installment of Base
Rent, Additional Rent or other sums due and payable hereunder by the date such
payment is due;

              (c)  Performance. Tenant’s failure to perform any of Tenant’s
covenants, agreements or obligations under this Lease (other than a failure to
pay Rent or other sums), which default has not been cured within thirty (30)
days after written notice thereof from Landlord;

              (d)  Assignment. A general assignment by Tenant for the benefit of
its creditors;

              (e)  Bankruptcy. The commencement of a case or proceeding by
Tenant or any of Tenant’s creditors seeking the rehabilitation, liquidation or
reorganization of Tenant under any law relating to bankruptcy, insolvency or
other relief of debtors;

              (f)  Receivership. The appointment of a receiver or other
custodian to take possession of all or substantially all of Tenant’s assets or
this leasehold;

              (g)  Insolvency, Dissolution, Etc. Tenant shall become insolvent
or unable to pay its debts, or shall fail generally to pay its debts as they
become due; or any court shall enter a decree or order directing the winding up
or liquidation of Tenant or of all or substantially all of its assets; or Tenant
shall take any action toward the dissolution or winding up of its affairs or the
cessation or suspension of its use of the Premises;


--------------------------------------------------------------------------------


              (h)  Attachment. The attachment, execution or other judicial
seizure of all or substantially all of Tenant’s assets or this leasehold;

              (i)  Failure to Comply. Tenant’s failure to comply with the
provisions contained in Sections 16.1 and 16.3; and

              An Event of Default shall constitute a default by Tenant under
this Lease. In addition, any notice required to be given by Landlord under this
Lease shall be in lieu of, and not in addition to, any notice required under
Section 1161 of the California Civil Code of Procedure. Tenant shall pay to
Landlord the amount of Two Hundred Fifty Dollars ($250.00) for each notice of
default given to Tenant under this Lease, which amount is the amount the parties
reasonably estimate will compensate Landlord for the cost of giving such notice
of default.

        14.2.  Landlord’s Remedies. Upon an Event of Default, Landlord shall
have the following remedies, in addition to all other rights and remedies
provided by law, equity, statute or otherwise provided in this Lease, to which
Landlord may resort cumulatively or in the alternative:

              (a)  Continue Lease. Landlord may continue this Lease in full
force and effect, and this Lease shall continue in full force and effect so long
as Landlord does not terminate Tenant’s right to possession, and Landlord shall
have the right to collect Rent when due. In such event, Landlord shall have the
remedy described in California Civil Code Section 1951.4 (Landlord may continue
this Lease in effect after Tenant’s breach and abandonment and recover Rent as
it becomes due, if Tenant has the right to sublet or assign, subject only to
reasonable limitations), or any successor statute.

              (b)  Terminate Lease. Landlord may terminate Tenant’s right to
possession of the Premises at any time by giving written notice to that effect.
Upon termination of this Lease, Landlord shall have the right, at Tenant’s sole
cost and expense, to remove all of Tenant’s personal property from the Premises
and store Tenant’s personal property on Tenant’s behalf. Landlord shall have the
right to recover from Tenant: (1) the worth at the time of award of unpaid Rent
and other sums due and payable which had been earned at the time of termination;
plus (2) the worth at the time of award of the amount by which the unpaid Rent
and other sums due and payable which would have been payable after termination
until the time of award exceeds the amount of the Rent loss that Tenant proves
could have been reasonably avoided; plus (3) the worth at the time of award of
the amount by which the unpaid Rent and other sums due and payable for the
balance of the Term after the time of award exceeds the amount of the Rent loss
that Tenant proves could be reasonably avoided; plus (4) any other amount
necessary to compensate Landlord for all the detriment proximately caused by
Tenant’s failure to perform Tenant’s obligations under this Lease, or which, in
the ordinary course of things, would be likely to result therefrom.

              (c)  Definition. The “worth at the time of award” of the amounts
referred to in Subsections 14.2(b)(1), (2) and (3) is defined in California
Civil Code Section 1951.2.

              (e)  Cumulative. Each right and remedy of Landlord provided for in
this Lease shall be cumulative and shall be in addition to every other right or
remedy provided for in this Lease or now or hereafter existing at law or in
equity or by statute or otherwise. The exercise or beginning of the exercise by
Landlord of any one or more of the rights or remedies provided for in this
Lease, or now or hereafter existing at law or in equity or by statute or
otherwise, shall not preclude the simultaneous or later exercise by Landlord of
any or all other rights or remedies provided for in this Lease or now or
hereafter existing at law or in equity or by statute or otherwise.

              (f)  No Waiver. Landlord’s failure to insist upon the strict
performance of any term hereof or to exercise any right or remedy upon a default
by Tenant under this Lease shall not constitute a waiver of any such term or
default. In addition, Landlord’s acceptance of Rent shall not be deemed to be a
waiver of any preceding breach by Tenant of any term, covenant or condition of
this Lease, other than the failure of Tenant to pay the particular Rent
accepted, regardless of Landlord’s knowledge of such preceding breach at the
time Landlord accepts such Rent. Efforts by Landlord to mitigate the damages
caused by Tenant’s breach of this Lease shall not be construed to be a waiver of
Landlord’s right to recover damages under this Section 14. Nothing in this
Section 14 affects the right of Landlord to indemnification by Tenant in
accordance with the terms of this Lease for any liability arising prior to the
termination of this Lease for personal injuries or property damage.

15.  ASSIGNMENT AND SUBLETTING

        15.1.  Assignment and Subletting; Prohibition. Tenant shall not assign,
mortgage, pledge or otherwise transfer this Lease, in whole or in part (each
hereinafter referred to as an “assignment”), nor sublet or permit


--------------------------------------------------------------------------------


occupancy by any party other than Tenant of all or any part of the Premises
(each hereinafter referred to as a “sublet” or “subletting”), without the prior
written consent of Landlord in each instance, which consent shall not be
unreasonably withheld. No assignment or subletting by Tenant shall relieve
Tenant of any obligation under this Lease, including Tenant’s obligation to pay
Base Rent and Additional Rent hereunder. Any purported assignment or subletting
contrary to the provisions of this Lease without Landlord’s prior written
consent shall be void. The consent by Landlord to any assignment or subletting
shall not constitute a waiver of the necessity for obtaining Landlord’s consent
to any subsequent assignment or subletting. Landlord may consent to any
subsequent assignment or subletting, or any amendment to or modification of this
Lease with the assignees of Tenant, without notifying Tenant or any successor of
Tenant, and without obtaining its or thei r consent thereto, and such action
shall not relieve Tenant or any successor of Tenant of any liability under this
Lease. As Additional Rent hereunder, Tenant shall reimburse Landlord for all
reasonable legal fees and other expenses incurred by Landlord in connection with
any request by Tenant for consent to an assignment or subletting.

        15.2.  Information to be Furnished. If Tenant desires at any time to
assign its interest in this Lease or sublet the Premises, Tenant shall first
notify Landlord of its desire to do so and shall submit in writing to Landlord:
(i) the name of the proposed assignee or subtenant; (ii) the nature of the
proposed assignee’s or subtenant’s business to be conducted in the Premises;
(iii) the terms and provisions of the proposed assignment or sublease, including
the date upon which the assignment shall be effective or the commencement date
of the sublease (hereinafter referred to as the “Transfer Effective Date”) and a
copy of the proposed form of assignment or sublease; and (iv) such financial
information, including financial statements, and other information as Landlord
may reasonably request concerning the proposed assignee or subtenant.

        15.3.  Landlord’s Election. At any time within          days after
Landlord’s receipt of the information specified in Section 15.2, Landlord may,
by written notice to Tenant, elect to (i) terminate this Lease as to the space
in the Premises that Tenant proposes to sublet; (ii) terminate this Lease as to
entire Premises (available only if Tenant proposes to assign all of its interest
in this Lease), (iii) consent to the proposed assignment or subletting by
Tenant; or (iv) withhold its consent to the proposed assignment or subletting by
Tenant.

        15.4.  Termination. If Landlord elects to terminate this Lease with
respect to all or a portion of the Premises pursuant to Section 15.3(i) or (ii)
above, this Lease shall terminate effective as of the Transfer Effective Date.

        15.5.  Withholding Consent. Without limiting other situations in which
it may be reasonable for Landlord to withhold its consent to any proposed
assignment or sublease, Landlord and Tenant agree that it shall be reasonable
for Landlord to withhold its consent in any one (1) or more of the following
situations: (1) in Landlord’s reasonable judgment, the proposed subtenant or
assignee or the proposed use of the Premises would detract from the status of
the Building as a first-class office building, generate vehicle or foot traffic,
parking or occupancy density materially in excess of the amount customary for
the Building or the Project or result in a materially greater use of the
elevator, janitorial, security or other Building services (e.g., HVAC, trash
disposal and sanitary sewer flows) than is customary for the Project; (2) in
Landlord’s reasonable judgment, the creditworthiness of the proposed subtenant
or as signee does not meet the credit standards applied by Landlord in
considering other tenants for the lease of space in the Project on comparable
terms, or Tenant has failed to provide Landlord with reasonable proof of the
creditworthiness of the proposed subtenant or assignee; (4) the proposed
assignee or subtenant is a governmental entity, agency or department or the
United States Post Office; or (5) the proposed subtenant or assignee is a then
existing or prospective tenant of the Project. If Landlord fails to elect either
of the alternatives within the           day period referenced in Section 15.3,
it shall be deemed that Landlord has refused its consent to the proposed
assignment or sublease.

        15.6.  Bonus Rental. If, in connection with any assignment or sublease,
Tenant receives rent or other consideration, either initially or over the term
of the assignment or sublease, in excess of the Rent called for hereunder, or in
case of the sublease of a portion of the Premises, in excess of such Rent fairly
allocable to such portion, Tenant shall pay to Landlord, as Additional Rent
hereunder, fifty percent (50%) of the excess of each such payment of Rent or
other consideration received by Tenant promptly after Tenant’s receipt of such
Rent or other consideration. To the extent that a subtenant or assignee pays
costs or expenses normally paid by a landlord in connection with a lease of
commercial office property located in Menlo Park or Palo Alto, or a sublandlord
in connection with a sublease of office space in Menlo Park or Palo Alto, or the
subtenant purchases goods or services from sublandlord or an affiliate of
sublandlord for an amount in excess of the fair market value for such goods or


--------------------------------------------------------------------------------


services, such costs incurred or amounts expended shall be deemed to be “other
consideration” for purposes of calculating excess Rent due to Landlord
hereunder.

        15.7.  Scope. The prohibition against assigning or subletting contained
in this Section 15 shall be construed to include a prohibition against any
assignment or subletting by operation of law. If this Lease is assigned, or if
the underlying beneficial interest of Tenant is transferred, or if the Premises
or any part thereof is sublet or occupied by anybody other than Tenant, Landlord
may collect rent from the assignee, subtenant or occupant and apply the net
amount collected to the Rent due herein and apportion any excess rent so
collected in accordance with the terms of Section 15.6, but no such assignment,
subletting, occupancy or collection shall be deemed a waiver of the provisions
regarding assignment and subletting, or the acceptance of the assignee,
subtenant or occupant as tenant, or a release of Tenant from the further
performance, by Tenant of covenants on the part of Tenant herein contained. No
assignment or su bletting shall affect the continuing primary liability of
Tenant (which, following assignment, shall be joint and several with the
assignee), and Tenant shall not be released from performing any of the terms,
covenants and conditions of this Lease.

        15.8.  Executed Counterparts. No sublease or assignment shall be valid,
nor shall any subtenant or assignee take possession of the Premises, until a
fully executed counterpart of the sublease or assignment has been delivered to
Landlord and Landlord, Tenant and the applicable assignee or subtenant have
entered into a consent to assignment or sublease in a form acceptable to
Landlord.

        15.9.  Transfer of a Majority Interest. If Tenant is a non-publicly
traded corporation, the transfer (as a consequence of a single transaction or
any number of separate transactions) of fifty percent (50%) or more or of a
controlling interest or the beneficial ownership interest of the voting stock of
Tenant issued and outstanding as of the Effective Date shall constitute an
assignment hereunder for which Landlord’s prior written consent is required. If
Tenant is a partnership, limited liability company, trust or an unincorporated
association, the transfer of a controlling or majority interest therein shall
constitute an assignment hereunder for which Landlord’s prior written consent is
required.

        15.10.  Indemnity. If Landlord reasonably withholds its consent to any
proposed assignment or sublease, Tenant shall indemnify, protect, defend and
hold harmless Landlord against and from any and all loss, liability, damages,
costs and expenses (including attorneys’ fees and disbursements) resulting from
any claims that may be made against Landlord by the proposed assignee or
sublessee or by any brokers or any persons claiming a commission or similar
compensation in connection with the proposed assignment or sublease.
Notwithstanding any contrary provision of law, including, without limitation,
California Civil Code Section 1995.310, the provisions of which Tenant hereby
waives, Tenant shall have no right to terminate this Lease, in the event
Landlord is determined to have unreasonably withheld or delayed its consent to a
proposed sublease or assignment.

        15.11.  Waiver. Notwithstanding any assignment or sublease, or any
indulgences, waivers or extensions of time granted by Landlord to any assignee
or sublessee, or failure by Landlord to take action against any assignee or
sublessee, Tenant waives notice of any default of any assignee or sublessee and
agrees that Landlord may, at its option, proceed against Tenant without having
taken action against or joined such assignee or subleases, except that Tenant
shall have the benefit of any indulgences, waivers and extensions of time
granted to any such assignee or sublessee.

        15.12.  Release. Whenever Landlord conveys its interest in the Phase
and/or Building, Landlord shall be automatically released from the further
performance of covenants on the part of Landlord herein contained, and from any
and all further liability, obligations, costs and expenses, demands, causes of
action, claims or judgments arising from or growing out of, or connected with
this Lease after the effective date of said release. The effective date of
Tenant’s release shall be the date the assignee executes an assumption agreement
pursuant to which the assignee expressly agrees to assume all of Landlord’s
obligations, duties, responsibilities and liabilities with respect to this
Lease. If requested, Tenant shall execute a form of release and such other
documentation as may be required to further effect the provisions of this
Section 15.

16.  ESTOPPEL, ATTORNMENT AND SUBORDINATION

        16.1.  Estoppel. Within ten (10) days after Landlord’s written request,
Tenant shall execute and deliver to Landlord, in recordable form, a certificate
to Landlord and any existing or proposed mortgagee or purchaser certifying,
among other things, (i) that this Lease is unmodified and in full force and
effect or, if modified, stating the nature of the modification and certifying
that this Lease, as so modified, is in full force and effect, (ii) the date to


--------------------------------------------------------------------------------


which the Rent and other charges have been paid in advance, if any; (iii) that
to Tenant’s knowledge, there are no uncured defaults on the part of Landlord or
Tenant under this Lease, or if there are uncured defaults on the part of
Landlord or Tenant, stating the nature of the uncured defaults; (iv) that Tenant
has no right to purchase, option or right of first refusal to purchase all or
any portion of the Building, Phase or Project; and (v) any other statement or
provision reasonably requested by Landlord or any existing or proposed mortgagee
or prospective purchaser. Any such certificate may be relied upon by Landlord
and any mortgagee, beneficiary, ground or underlying lessor, purchaser or
prospective purchaser or mortgagee of the Project, Phase and/or Building or any
interest therein. Tenant’s failure to timely deliver said statement shall be
conclusive upon Tenant that: (i) this Lease is in full force and effect, without
modification except as may be represented by Landlord; (i i) there are no
uncured defaults in Landlord’s performance and Tenant has no right of offset,
counterclaim or deduction against Rent hereunder; (iii) Tenant has no right to
purchase, option or right of first refusal to purchase all or any portion of the
Building, Phase or Project, and (iv) no more than one month’s Base Rent has been
paid in advance. In addition, Tenant hereby irrevocably appoints Landlord as its
agent and attorney-in-fact to execute, acknowledge and deliver any such
certificate in the name of and on behalf of Tenant if Tenant fails to execute,
acknowledge and deliver any such certificate within ten (10) days after
Landlord’s written request therefor.

        16.2.  Attornment. In the event any proceedings are brought for the
foreclosure of, or in the event of exercise of the power of sale under any
mortgage or deed of trust made by Landlord or its successors or assigns that
encumbers the Phase or the Building, or any part thereof, or in the event of a
termination of any ground lease, if any, Tenant, if so requested, shall attorn
to the purchaser upon such foreclosure or sale or upon any grant of a deed in
lieu of foreclosure and recognize such purchaser as Landlord under this Lease.

        16.3.  Subordination. This Lease is subject and subordinate to all
ground and underlying leases, mortgages and deeds of trust which now or may
hereafter encumber the Phase, Building or Premises, and to all renewals,
modifications, consolidations, replacements and extensions thereof. Within ten
(10) days after Landlord’s written request therefor, Tenant shall execute any
and all documents required by Landlord, the lessor under any ground or
underlying lease (“Lessor”), or the holder or holders of any mortgage or deed of
trust (“Holder”), in order to make this Lease subordinate to the lien of any
lease, mortgage or deed of trust, as the case may be. In addition, if Lessor or
Holder desires to make this Lease prior and superior to the ground lease,
mortgage or deed of trust, then, within seven (7) days after Landlord’s written
request, Tenant shall execute, have acknowledged and deliver to Landl ord any
and all documents or instruments, in the form presented to Tenant, which
Landlord, Lessor or Holder deems necessary or desirable to make this Lease prior
and superior to the lease, mortgage or deed of trust.

17.  NOTICES. All notices required to be given hereunder shall be in writing and
given by United States registered or certified mail, postage prepaid, return
receipt requested; personal delivery; electronic mail (e.g., facsimile); or any
commercial overnight courier service (e.g., FedEx); and sent to the appropriate
address indicated in the Basic Lease Information or at such other place or
places as either Landlord or Tenant may, from time to time, respectively,
designate in a written notice given to the other. Notices that are sent by
electronic mail shall be deemed to have been given upon receipt. Notices which
are mailed shall be deemed to have been given when seventy-two (72) hours have
elapsed after the notice was deposited in the United States mail, registered or
certified, postage prepaid, addressed to the party to be served. Notices that
are sent by commercial overnight courier shall be deemed to have been given on
the next business day after the notice was del ivered to the commercial
overnight courier.

18.  SUCCESSORS BOUND. This Lease and each of the covenants and conditions
contained herein shall be binding upon and shall inure to the benefit of the
parties hereto and their respective heirs, successors, legal representatives and
assigns, subject to the provisions hereof. Whenever in this Lease a reference is
made to Landlord, such reference shall be deemed to refer to the person in whom
the interest of Landlord shall be vested, and Landlord shall have no obligation
hereunder as to any claim arising after the transfer of its interest in the
Premises. Any successor or assignee of Tenant who accepts an assignment or the
benefit of this Lease and enters into possession or enjoyment hereunder shall
thereby assume and agree to perform and be bound by the covenants and conditions
contained in this Lease. Nothing contained herein shall be deemed in any manner
to give a right of assignment to Tenant without the written consent of Landlord.

19.  MISCELLANEOUS

        19.1.  Waiver. No waiver of any default or breach of any covenant by
either party hereunder shall be implied from any omission by either party to
take action on account of such default if such default persists or is repeated,
and no express waiver shall affect any default other than the default specified
in the waiver, and said


--------------------------------------------------------------------------------


waiver shall be operative only for the time and to the extent therein stated.
Waivers of any covenant, term or condition contained herein by either party
shall not be construed as a waiver of any subsequent breach of the same
covenant, term or condition. The consent or approval by either party to or of
any act by the other party shall not be deemed to waive or render unnecessary a
party’s consent or approval to or of any subsequent similar acts.

        19.2.  Easements. Landlord reserves the right to grant easements on the
Phase and dedicate for public and private use portions thereof without Tenant’s
consent; provided, however, that no such grant or dedication shall materially
interfere with Tenant’s use of the Premises. From time to time, and upon
Landlord’s demand, Tenant shall execute, acknowledge and deliver to Landlord, in
accordance with Landlord’s instructions, any and all documents, instruments,
maps or plats necessary to effectuate Tenant’s covenants hereunder.

        19.4.  Accord and Satisfaction. No payment by Tenant or receipt by
Landlord of a lesser amount than the Rent herein stipulated shall be deemed to
be other than on account of the Rent, nor shall any endorsement or statement on
any check or any letter accompanying any check or payment as Rent be deemed an
accord and satisfaction, and Landlord may accept such check or payment without
prejudice to Landlord’s right to recover the balance of such Rent or pursue any
other remedy provided in this Lease.

        19.5.  Limitation of Landlord’s Liability. The obligations of Landlord
under this Lease do not constitute personal obligations of the individual
partners, members, directors, officers or shareholders of Landlord, and Tenant
shall look solely to the real estate that           and to no other assets of
Landlord for satisfaction of any liability in respect of this Lease and will not
seek recourse against the individual partners, members, directors, officers or
shareholders of Landlord or any of their personal assets for such satisfaction.

        19.6.  Time. Time is of the essence of every provision hereof.

        19.7.  Attorneys’ Fees. In any action or proceeding which Landlord or
Tenant brings against the other party in order to enforce its respective rights
hereunder or by reason of the other party failing to comply with all of its
obligations hereunder, whether for declaratory or other relief, the unsuccessful
party therein agrees to pay all costs incurred by the prevailing party therein,
including reasonable attorneys’ fees, to be fixed by the court, and said costs
and attorneys’ fees shall be made a part of the judgment in said action. A party
shall be deemed to have prevailed in any action (without limiting the definition
of prevailing party) if such action is dismissed upon the payment by the other
party of the amounts allegedly due or the performance of obligations which were
allegedly not performed, or if such party obtains substantially the relief
sought by such party in the action, regardless or whether such action is
prosecuted to judgment.

        19.8.  Captions and Section Numbers. The captions, section numbers and
table of contents appearing in this Lease are inserted only as a matter of
convenience and in no way define, limit, construe or describe the scope or
intent or such sections or sections of this Lease nor in any way affect this
Lease.

        19.9.  Severability. If any term, covenant, condition or provision of
this Lease, or the application thereof to any person or circumstance, shall, to
any extent, be held by a court of competent jurisdiction to be invalid, void or
unenforceable, the remainder of the terms, covenants, conditions or provisions
of this Lease, or the application thereof to any person or circumstance, shall
remain in full force and effect and shall in no way be affected, impaired or
invalidated.

        19.10.  Applicable Law. This Lease, and the rights and obligations of
the parties hereto, shall be construed and enforced in accordance with the laws
of the State of California.

        19.11.  Submission of Lease. The submission of this document for
examination and negotiation does not constitute an offer to lease, or a
reservation of or option for leasing the Premises. This document shall become
effective and binding only upon execution and delivery hereof by Landlord and
Tenant. No act or omission of any employee or agent of Landlord or of Landlord’s
broker or agent shall alter, change or modify any of the provisions in this
Lease.

        19.12.  Holding Over. Should Tenant, or any of its successors in
interest, hold over in the Premises, or any part thereof, after the expiration
of the Term unless otherwise agreed to in writing, such holding over shall
constitute and be construed as tenancy from month-to-month only, at a monthly
rent equal to the greater of (i) the Base Rent owed during the final year of the
Term, as the same may have been extended, together with the Additional Rent due
under this Lease, or (ii) fair market rent for the Premises, as reasonably
determined by Landlord. The inclusion of the preceding sentence shall not be
construed as Landlord’s permission for Tenant to


--------------------------------------------------------------------------------


hold over. In addition, Tenant shall indemnify, protect, defend and hold
harmless Landlord for all losses, expenses and damages, including any
consequential damages incurred by Landlord, as a result of Tenant failing to
surrender the Premises to Landlord and vacate the Premises by the end of the
Term.

        19.13.  Rules and Regulations. At all times during the Term, Tenant
shall comply with the rules and regulations for the Building, Phase and Project
set forth in Exhibit D, attached hereto, and all amendments as Landlord may
reasonably adopt.

        19.14.  No Nuisance. Tenant shall conduct its business and control its
agents, employees, invitees and visitors in such a manner as not to create any
nuisance, or interfere with, annoy or disturb any other tenant in the Building,
Phase or Project, or Landlord in its operation of the Building, Phase and
Project.

        19.15.  Broker. Tenant warrants that it has had no dealings with any
real estate broker or agent other than the broker(s) referenced in the Basic
Lease Information (“Broker”) in connection with the negotiation of this Lease,
and that it knows of no other real estate broker or agent who is entitled to any
commission or finder’s fee in connection with this Lease. Tenant agrees to
indemnify, protect, defend and hold harmless Landlord from and against any and
all claims, demands, losses, liabilities, lawsuits, judgments, costs and
expenses (including without limitation, attorneys’ fees and costs) with respect
to any leasing commission or equivalent compensation alleged to be owing on
account of Tenant’s dealings with any real estate broker or agent other than
Broker.

        19.16.  Landlord’s Right to Perform. Upon Tenant’s failure to perform
any obligation of Tenant hereunder, including without limitation, payment of
Tenant’s insurance premiums, charges of contractors who have supplied materials
or labor to the Premises, etc., Landlord shall have the right to perform such
obligation of Tenant on behalf of Tenant and/or to make payment on behalf of
Tenant to such parties. Tenant shall reimburse Landlord for the reasonable cost
of Landlord’s performing such obligation on Tenant’s behalf, including
reimbursement of any amounts that may be expended by Landlord, plus interest at
the Interest Rate.

        19.17.  Nonliability. Landlord shall not be in default hereunder or be
liable for any damages directly or indirectly resulting from, nor shall the
rental herein reserved be abated by reason of, (i) the interruption of use of
the Premises as a result of the installation of any equipment in connection with
the use, operation or maintenance of the Premises, Building, Phase and/or
Project, (ii) any failure to furnish or delay in furnishing any services
required to be provided by Landlord when such failure or delay is caused by
accident or any condition beyond the reasonable control of Landlord or by the
making of necessary repairs or improvements to the Premises, Building, Phase or
Project, or (iii) the limitation, curtailment, rationing or restriction on use
of water or electricity, gas or any other form of energy or any other service or
utility whatsoever serving the Premises, Building, Phase or Project. Landlord
shall use reasonable efforts to remedy any interruption in the furnishing of
such services.

        19.18.  Financial Statements. Within ten (10) days after Landlord’s
written request, Tenant shall deliver to Landlord Tenant’s most current
quarterly and annual financial statements audited by Tenant’s certified public
accountant or, if audited financial statements are not available, Tenant shall
deliver to Landlord, Tenant’s financial statements certified to be true and
correct by Tenant’s chief financial officer. Tenant’s annual financial
statements shall not be dated more than twelve (12) months prior to the date of
Landlord’s request.

        19.19.  Entire Agreement. This Lease sets forth all covenants, promises,
agreements, conditions and understandings between Landlord and Tenant concerning
the Premises, Building, Phase and Project, and there are no covenants, promises,
agreements, conditions or understandings, either oral or written, between
Landlord and Tenant other than as are herein set forth. Except as otherwise
provided in this Lease, no subsequent alteration, amendment, change or addition
to this Lease shall be binding upon Landlord or Tenant unless reduced to writing
and signed by Landlord and Tenant.

        19.20.  Addendum. The Addendum attached hereto is incorporated herein by
reference. If no Addendum, state “none” in the following space:   
                          .


--------------------------------------------------------------------------------


        IN WITNESS WHEREOF, the parties have executed this Lease as of the date
first above-written.

“Landlord”


     “Tenant”


          MENLO OAKS PARTNERS L.P.,
Delaware limited partnership      E*TRADE GROUP, INC.
a Delaware corporation




    


          By: AM Limited Partners, a California
       limited partnership, its General Partner     




    


  By:   /s/ Len Purkis             Name:  Len Purkis
Its:  EVP & COO




    


          By: Amarok Menlo, Inc., a California
       corporation, its General Partner     




    


  By:   /s/ Kathy Levinson             Name:  Kathy Levinson
Its:  President & COO




    


  By:   /s/ J. Marty Brill, Jr.             Name:  J. Marty Brill, Jr.
Its:  President

ADDENDUM TO MENLO OAKS CORPORATE CENTER LEASE
(4200 Bohannon Drive)

        THIS ADDENDUM TO MENLO OAKS CORPORATE CENTER LEASE (this “Addendum”) is
entered into by and between Menlo Oaks Partners, L.P., a Delaware limited
partnership (“Landlord” ), and E*TRADE GROUP, INC., a Delaware corporation
(“Tenant”). This Addendum is made a part of that certain Menlo Oaks Corporate
Center Lease (the “Lease”), entered into between Landlord and Tenant
concurrently herewith, pursuant to which Landlord leases to Tenant that certain
building commonly known as 4200 Bohannon Drive, located in Menlo Park,
California. Capitalized terms used herein and not defined herein shall have the
meanings set forth in the Lease.

Section 1.3:

        On page 1, line 2, in place of the deleted language, insert “the Basic
Lease Information”.


--------------------------------------------------------------------------------


Section 2.3(d):

        On page 2, line 2, after the word “Project”, insert “; provided,
however, Landlord shall not designate any parking spaces in the area located
between the Building and the 4500 Bohannon Building (defined herein) for the
exclusive use of any tenant in the Project other than Tenant so long as Tenant
occupies at least ninety percent (90%) of the rentable square feet in the
Building and the 4500 Bohannon Building.”

Section 2.3:

        At the end of this Section, insert “Landlord shall use commercially
reasonable efforts in exercising its rights under this Section 2.3 so as not to
materially impair Tenant’s access to or use of the Premises.”

Section 2.5:

        At the end of Section 2.4, insert the following Section:

        “2.5   Parking. Tenant shall have the right to use up to forty-nine and
807/1000ths percent (49.807%) of the available parking spaces in the Phase on a
non-exclusive basis. The Phase includes approximately four hundred fourteen
(414) parking spaces. At Tenant’s written request, Landlord shall designate up
to six (6) of the parking spaces allocated for Tenant’s use and located near the
Building as “ visitor parking”.

Section 3.3:

        At the end of Section 3.2, insert the following Section:

        “3.3   Delivery of Possession. Landlord shall deliver possession of the
Premises to Tenant within one (1) business day after the Effective Date, in a
broom clean condition with all building systems in working order and the roof in
water-tight condition.”

Section 4.4:

        On page 3, line 1, in place of the deleted language, insert “within
three (3) business days after Tenant’s receipt of written notice from Landlord
that such installment of Rent is past due”.

Section 4.5:

        On page 3, line 2, in place of the deleted word, insert “within three
(3) business days after Tenant’s receipt of written notice from Landlord that
such installment of Rent is past”.

Section 4.6:

        On page 4, line 3, in place of the deleted word, insert “will”.

        On page 4, line 4, after the word “transferee”, insert “or the
transferee will assume in writing Landlord’s obligation to return the Security
Deposit to Tenant in accordance with the terms of this Lease.”

Section 5.6:

        At the end of this Section, insert “Landlord shall furnish Tenant with
copies of tax bills for the prior calendar year within ten (10) days after
Tenant’s written request.”

Section 6.1:

        On page 5, line 9, after the word “action”, insert “covering the
Building, the Tenant Improvements and all other improvements made by Tenant to
the Premises (if available at commercially reasonable rates)”.

Section 6.2(a):

        On page 5, line 2, in place of the deleted language, insert “Five
Million Dollars ($5,000,000.00) per occurrence and Ten Million Dollars
($10,000,000.00) aggregate”.

        On page 5, line 5, after the word “coverage”, add a period and insert
“Tenant may satisfy the insurance requirement pursuant to this Section 6.2 (a)
in combination with an umbrella policy.”


--------------------------------------------------------------------------------


Section 6.2(b):

        On page 5, line 1, before the word “Comprehensive”, insert “Solely with
respect to the Project”.

        On page 5, line 4, after the word “automobiles”, add a period and insert
“Tenant may satisfy the insurance requirement pursuant to this Section 6.2(b) in
combination with an umbrella policy”.

Section 6.2 (c):

        On page 5, line 5, after the amount “($5,000,000)”, insert “in the state
of California. Tenant may satisfy the insurance requirement with respect to the
employer’s liability insurance in combination with an umbrella policy”.

Section 6.2 (d):

        On page 6, line 6, in place of the deleted language, add a period and
insert “Tenant shall maintain full replacement cost property insurance with
respect to all of the alterations, improvements and additions made by Tenant in
the Premises or the Building (including the Tenant Improvement Work). Tenant’s
property insurance with respect to such alterations, improvements and additions
shall provide that all claims made thereunder shall be adjusted by Landlord and
all proceeds payable thereunder shall be paid to Landlord. Tenant shall
maintain, at a minimum, actual value insurance with respect to the EDP
Equipment.”

Section 6.2(e):

        On page 6, line 1, in place of the first deletion, insert
“Interruption”.

        On page 6, line 1, in place of the second deletion, insert
“interruption”.

Section 6.3 (d):

        On page 6, line 2, in place of the deleted language, insert “mortgagee,
ground lessee, partner, agent or affiliate of Landlord”.

        On page 6, line 3, after the word “Section 6”, insert “, except workers’
compensation insurance and business interruption insurance”.

Section 6.3 (f):

        On page 7, line 1, after the word “The”, insert “property insurance”.

Section 6.4:

        On page 7, line 2, in place of the deleted word, insert “property
manager”.

        On page 7, line 8, after the word “misconduct”, insert “or Environmental
Losses (defined in Section 11.1) not covered by Sections 11.3 and 11.5 of this
Lease”.

        On page 7, line 15, after the word “cause”, insert “excluding any loss,
damage or injury to the extent caused by the willful or criminal misconduct of
any Indemnified Party”.

Section 6.5:

        On page 7, line 8, in place of the deleted language, insert “or
Building”.

Section 7.2:

        On page 7, line 8, after the word “fees”, insert “(not to exceed in any
year three percent (3%) of the annual Base Rent due for such year)”.

        On page 8, line 1, in place of the deleted language, insert “rate equal
to the Prime Rate plus one percent (1%) (with the term “Prime Rate” defined as
the reference rate (or its equivalent) announced publicly in San Francisco,
California, from time to time by Wells Fargo Bank, N.A. or, if Wells Fargo Bank,
N.A. ceased to exist, the largest bank, in terms of assets, headquartered in
California)”.


--------------------------------------------------------------------------------


        At the end of this Section, insert “Notwithstanding anything to the
contrary contained in this Lease, Operating Expenses chargeable to Tenant shall
not include the following:

        1.  The cost of any capital repairs, replacements and/or improvements
made to the structural portions of the Building or the Phase, including the
structural walls of the Building, the Building foundation and the structural
portions of the roof (but excluding the roof membrane);”

        2.  The cost of providing any service direct to and paid directly by any
other tenant of the Project (excluding such tenant’s share of Operating
Expenses);

        3.  The cost of any items for which Landlord is reimbursed by insurance
proceeds, condemnation awards, a tenant of the Project or otherwise (excluding
any payment by a tenant of that tenant’s share of Operating Expenses), to the
extent so reimbursed;

        4.  Any real estate brokerage commission or other costs incurred in
procuring tenants, or any fee in lieu of commission;

        5.  Payments of principal or interest on mortgages or ground lease
payments (if any);

        6.  Costs incurred by Landlord due to the violation by Landlord or any
tenant of the terms and conditions of any lease of space in the Building, Phase
or Project, or any law, code, regulation, ordinance or the like (except to the
extent attributable to Tenant’s acts or omissions);

        7.  Landlord’s general corporate overhead and general and administrative
expenses;

        8.  Any compensation paid to clerks, attendants or other persons in
commercial concessions operated by Landlord (other than in the parking facility
for the Phase or the Project); and

        9.  Costs incurred to (i) comply with laws relating to the removal of
any Hazardous Material (as that term is defined in Section 11) of such nature
that a federal, state or municipal governmental authority, if it then had
knowledge of the presence of such Hazardous Material, in the state and under the
conditions that the Hazardous Material then existed in or on the Building, Phase
or Project, would have then required the removal of such Hazardous Material or
other remedial or containment action with respect thereto, and (ii) remove,
remedy, contain or treat any Hazardous Material which is brought onto the
Building, Phase or Project after the date hereof by Landlord or any other tenant
of the Project, and which is of such a nature, at that time, that a federal,
state or municipal governmental authority, if it then had knowledge of the
presence of such Hazardous Material, in the state and under the conditions that
it then existed in or o n the Building, Phase or Project, would have then
required the removal of such Hazardous Material or other remedial or containment
action with respect thereto.”

Section 7.8 (a):

        At the end of this Section, insert “Tenant shall arrange and provide for
its own janitorial services in the Building.”

Section 7.8 (b):

        At the end of this Section, insert “Landlord represents to Tenant that
the Building is separately metered for electricity, gas and water.”

Section 7.9:

        At the end of Section 7.8, add the following Section:

        7.9   Tenant’s Audit Rights. Tenant shall have ninety (90) days after
Tenant receives the year end statement of the adjustment to the Operating
Expenses for the prior calendar year to notify Landlord in writing of Tenant’s
desire to conduct, at Tenant’s sole cost and expense, an audit of Landlord’s
books and records relating to the prior calendar year. Any such audit must be
conducted by Tenant or its agent during regular business hours at the offices of
Landlord or the offices of Landlord’s designated agent and must be completed
within one hundred fifty (150) days after Tenant receives the applicable year
end statement. The person or entity performing the audit or review of Landlord’s
books and records on Tenant’s behalf or at Tenant’s request may not be
compensated for the audit or review on a contingency fee basis. If Landlord
objects to the findings of Tenant’s audit, Landlord and Tenant shall attempt to
resolve their disagreement concerning the amount of Tenant’s proportionate share
of


--------------------------------------------------------------------------------


Operating Expenses within the next thirty (30) days. If Landlord and Tenant are
unable to agree upon the amount of Tenant’s proportionate share of Operating
Expenses (after Tenant has completed its audit), the parties shall submit the
matter to binding arbitration before a single neutral arbitrator having
experience in real estate valuation, property management or accounting or,
alternatively, the arbitrator may be a retired judge or justice of a California
Superior Court or Court of Appeal. The matter shall be decided by arbitration in
accordance with the applicable arbitration statutes and the then existing
Commercial Arbitration Rules of the American Arbitration Association. Any party
may initiate the arbitration procedure by delivering a written notice of demand
for arbitration to the other party. Within thirty (30) days after the other
party’s receipt of written notice of demand for arbitration, the parties shall
attempt to select a qualified arbitrator who is acceptable to all parties. If
the parties are unable to agree upon an arbitrator who is acceptable to all
parties, either party may request the American Arbitration Association to
appoint the arbitrator in accordance with its Commercial Arbitration Rules. The
provisions of California Code of Civil Procedure Section 1283.05 or its
successor section(s) are incorporated in and made a part of this Lease with
respect to any arbitration requested in accordance with the provisions contained
in this Section. Depositions may be taken and discovery may be obtained in any
arbitration proceeding requested pursuant to this Section in accordance with the
provisions of California Code of Civil Procedure Section 1283.05 or its
successor section(s). Arbitration hearing(s) shall be conducted in Santa Clara
County California. Any relevant evidence, including hearsay, shall be admitted
by the arbitrator if it is the sort of evidence upon which responsible persons
are accustomed to rely in the conduct of serious affairs, regardless of the
admiss ibility of such evidence in a court of law; however, the arbitrator shall
apply California law relating to privileges and work product. In rendering his
or her award, the arbitrator shall set forth the reasons for his or her
decision. The fees and expenses of the arbitrator shall be paid in the manner
allocated by the arbitrator. This agreement to arbitrate any dispute concerning
the findings of Tenant’s audit shall be specifically enforceable under the
prevailing arbitration law. Judgment on the award rendered by the arbitration
may be entered in any court having jurisdiction thereof. If, subsequent to
Tenant’s audit, the parties determine that Landlord has overstated Tenant’s
percentage share of the Operating Expenses by more than five percent (5%) during
the applicable calendar year, Landlord shall reimburse Tenant for the reasonable
cost of the audit.”

Section 8.1:

        At the end of this Section, insert “Specifically, Landlord shall
maintain the structural portions of the Building, including the structural
elements of the walls, floor slabs and roof; the heating, ventilating and air
conditioning system in the Building (the “Building HVAC”); the elevator; the
plumbing and electrical systems in the Common Areas (with Tenant maintaining the
plumbing and electrical systems in the Premises); the Common Area parking lots
in the Phase; the exterior of the Building, including the exterior glass; and
the foundation. If the existing Building HVAC breaks or malfunctions during the
Term, then, to the extent it is commercially reasonable to do so, Landlord shall
repair the existing Building HVAC as opposed to replacing the existing Building
HVAC. Landlord shall notify Tenant in writing prior to replacing the existing
Building HVAC. Landlord shall be responsible for ensuring that the Building HVAC
and the ele vators are in working order on January 1, 2000.”

Section 8.2:

        On page 9, line 4, after the word “Landlord”, insert “and those items or
components of the Building that Landlord is obligated to repair pursuant to
Section 8.1. “

        On page 9, line 14, after the word “all”, insert “interior”.

        At the end of this Section, insert “Tenant is responsible for the proper
maintenance and servicing of fire extinguishers and fire protection equipment in
the Premises. Notwithstanding anything to the contrary contained in this
Section, Tenant shall not be required to remove any of the Tenant Improvements
(defined in the Work Letter) constructed by Tenant as part of the Tenant
Improvement Work (defined in the Work Letter).”

Section 8.3:

        On page 10, line 3, in place of the deleted language, insert “upon three
(3) business days prior written”.

        On page 10, line 11, after the word “Term,”, insert “and Tenant fails to
perform such obligations within three (3) business days after written notice to
Tenant,”.


--------------------------------------------------------------------------------


Section 8.4:

        On page 10, line 1, after the word “times”, insert “after prior notice
to Tenant (except in the event of an emergency whereupon no prior notice is
required)”.

        On page 10, line 4, after the word “tenants”, insert “ (during the last
fifteen (15) months during the Term)”.

        On page 10, line 5, in place of the deleted language, insert “Tenant at
all times shall maintain personnel on the Premises twenty-four (24) hours a day
who are authorized to provide Landlord access to the Premises in accordance with
the provisions of this Section 8.4.”

Section 8.5:

        On page 10, line 6, after the word “lien”, insert “if Tenant does not
post a bond sufficient to remove the lien in accordance with California law
within twenty (20) days after Tenant is notified of the existence of the lien”.

Section 9.2:

        On page 11, line 1, in place of the deleted language, insert “Tenant
shall not make or allow to be made any alterations, additions or improvements to
the Premises, either at the inception of this Lease or subsequently during the
Term, without obtaining the prior written consent of Landlord. Landlord shall
not unreasonably withhold its consent to any non-structural alterations,
additions or improvements provided that the proposed non-structural alterations,
additions or improvements do not require changes or modifications to the
Building systems and are consistent with the use of the Premises as first class
office space as reasonably determined by Landlord. Landlord shall have the right
to withhold its consent to all other alterations, additions or improvements in
Landlord’s sole and absolute discretion. Landlord shall respond to any request
by Tenant to make any alteration, addition or improvement to the Premises within
ten (10) busin ess days after Landlord’s receipt of Tenant’s written request.”

        On page 11, line 23, in place of the second deletion, insert “all
reasonable third-party costs incurred by Landlord in”.

        On page 11, line 25, after the first occurrence of the word “Tenant”,
insert “; provided, however, Landlord shall not charge Tenant for costs incurred
by Landlord in reviewing Tenant’s plans for the Tenant Improvement Work (as
defined in the Work Letter).”

        At the end of this Section, insert “Notwithstanding anything to the
contrary contained in this Lease, Tenant shall have the right, without the
consent of, but with notice to, Landlord, to make nonstructural alterations
within the Premises costing, in the aggregate, less than Twenty-Five Thousand
Dollars ($25,000.00) in any twelve (12) month period, provided that the
non-structural alterations proposed by Tenant do not (i) diminish the use of the
Premises as first class office space as reasonably determined by Landlord and
(ii) affect the structure of the Building or the Building systems. Tenant shall
provide Landlord with as built drawings of any such alterations. If requested in
writing by Tenant at the time Tenant requests Landlord’s consent to any proposed
alteration, addition or improvement (or, if Landlord’s consent is not required,
at the time Tenant notifies Landlord of any proposed alteration, addition or
improvement), Lan dlord shall notify Tenant as to whether Tenant will be
required to remove the proposed alteration, addition or improvement and restore
the Premises to its original condition at the end of the Term.”

Section 10.2:

        On page 12, line 8, in place of the deleted word, insert “leases”.

        On page 12, line 9, in place of the deleted language, insert “or
Tenant’s lease as to all or a portion of the Premises being terminated”.

        On page 12, line 12, at the end of the sentence, insert “The provisions
of this Section shall not pertain to any interior signage of Tenant that is not
visible from the outside of the Premises.”

        At the end of this Section, insert “Notwithstanding anything to the
contrary contained in this Section, Tenant shall have the right to install (i) a
directional sign on the existing directional signs located within the Phase
Common Areas, (ii) a sign on the entry wall adjacent to the main entrance of the
Building (“Entry Wall Signs”), and (iii) a sign on the exterior of the Building
facing Highway 101 (but only if Tenant has not installed exterior signage


--------------------------------------------------------------------------------


on the 4500 Bohannon Building (defined in Section 27) facing Highway 101).
Tenant’s right to install the signage referenced in the preceding sentence is
subject to Landlord’s prior review and approval of Tenant’s proposed signage,
including the size, color, design and exact proposed location of Tenant’s
signage, which approval shall not be unreasonably withheld provided that the
signage is in accordance with Landlord’s written sign criteria. A copy of
Landlord’s written sign criteria is attached hereto as Exhibit G. Landlord
approves in advance text reading “E*TRADE” on Tenant’s Building signage so long
as the text is black in color; provided, however, the text on Tenant’s monument
signs in the Phase and Tenant’s Entry Wall Signs may contain the colors
contained in Tenant’s current logo. Tenant Shall obtain all of the necessary
governmental permits and approvals required to install Tenant’s signs in the
Project and all of Tenant’s signs shall comply with all laws, ordinances and
regulations and any of the conditions, covenants and restrictions recorded
against the Phase.”

Section 11.5:

        On page 13, line 5, after the word “Tenant’s”, insert “and Tenant’s
employees’, agents’, representatives’ and contractors’”.

Section 12.1:

        On page 14, line 1, in place of the deleted language, insert “If the
Premises and/or the Building are damaged or destroyed, then, subject to the
provisions of this Section 12 and provided that neither party terminates this
Lease pursuant to this Section 12, (i) Landlord shall promptly and diligently
repair or restore the Premises and/or the Building (excluding the Tenant
Improvements and all other alterations, additions and improvements made by
Tenant to the Premises) and (ii) Tenant shall promptly and diligently repair or
restore all of the Tenant Improvements and all other alterations, additions and
improvements made by Tenant to the Premises.”

Section 12.2:

        On page 14, line 4, in place of the deleted language, insert “portions
of the Premises or the Building which Landlord is obligated to repair”.

        On page 14, line 5, in place of the deleted number, insert “two hundred
seventy (270)”.

        On page 14, line 8, after the word “notice.”, insert the following:

        “In addition, Tenant shall have the right to terminate this Lease upon
thirty (30) days’ prior written notice to Landlord if the Premises or the
Building is destroyed or damaged by fire or other casualty and either (i)
Landlord reasonably determines that the repair or restoration of the portion of
the Premises or the Building which Landlord is obligated to repair or restore
cannot be completed within two hundred seventy (270) days from after the date of
the casualty or (ii) Landlord fails to substantially complete the repair or
restoration of the portion of the Premises or the Building which Landlord is
obligated to repair or restore by the two hundred seventieth (270th) day from
after the date of the casualty (hereinafter referred to as the “Outside
Completion Date”). The Outside Completion Date shall be extended for an
additional ninety (90) days in the event Landlord fails to substantially
complete the repair or restoratio n of the portion of the Premises or the
Building which Landlord is obligated to repair or restore for any reason not
within Landlord’s reasonable control, including, without limitation, inclement
weather, labor disputes, or any default by Landlord’s contractor or architect
under their agreement with Landlord with respect to the repair or restoration of
the Premises or the Building). In addition, the Outside Completion Date shall be
extended one day for each day that Landlord is delayed in completing the repair
or restoration work due to any interference by Tenant or Tenant’s contractors
with Landlord’s repair or restoration work. Tenant shall exercise its right to
terminate this Lease pursuant to subsection (i) above, if at all, by written
notice to Landlord within thirty (30) days after Landlord notifies Tenant of
Landlord’s estimate of the time required to complete the repair or restoration
of the portion of the Premises or the Building which Landlord is obligated to
repair or rest ore. Tenant shall exercise its right to terminate this Lease
pursuant to subsection (ii) above, if at all, by written notice to Landlord
within ten (10) days after the expiration of the Outside Completion Date.
Notwithstanding the foregoing, if at any time Landlord reasonably determines
that Landlord cannot substantially complete the repair or restoration of the
Premises by the Outside Completion Date, Landlord shall notify Tenant in writing
and Tenant shall have ten (10) days from the date Tenant receives such written
notice in which to terminate this Lease by written notice to Landlord.

        If neither party exercises its right to terminate this Lease, then (i)
Landlord shall promptly commence the process of obtaining all of the necessary
permits and approvals for the repair or restoration of the portion of the
Premises or the Building which Landlord is obligated to repair or restore as
soon as reasonably practicable, and


--------------------------------------------------------------------------------


thereafter prosecute the repair or restoration of the Premises or the Building
diligently to completion, and (ii) Tenant shall promptly commence the process of
obtaining all of the necessary permits and approvals for the repair or
restoration of the Tenant Improvements and any other alterations, additional or
improvements made by Tenant to the Premises as soon as reasonably practicable,
and thereafter prosecute the repair or restoration of the Tenant Improvements
and other improvements to completion. Tenant shall not interfere with Landlord’s
repair and restoration work and may commence Tenant’s repair or restoration work
in the Premises only to the extent that Tenant’s work does not interfere with
Landlord’s repair or restoration work.”

        At the end of this Section, insert “Notwithstanding the foregoing, if
Landlord elects to terminate this Lease as a result of there being insufficient
insurance proceeds to pay for all of the costs of the repair or restoration,
Tenant shall have the right to vitiate Landlord’s termination by (i) notifying
Landlord in writing within thirty (30) days after Landlord notifies Tenant of
its election to terminate this Lease of Tenant’s election to pay for the
difference between the cost of restoring the Premises or the Building, as
applicable, and the amount of the insurance proceeds available to Landlord for
the repair or restoration of the Premises or the Building, and (ii) delivering
to Landlord within thirty (30) days after Tenant notifies Landlord of its
election to pay for any shortfall in insurance proceeds an amount equal to the
difference between the cost of repairing or restoring the Premises or the
Building, as reasonably esti mated by Landlord, and the amount of insurance
proceeds available to Landlord for the repair or restoration of the Premises or
the Building, as applicable.

Section 12.3:

        At the end of this Section, insert “If Landlord receives any proceeds
from either Landlord’s or Tenant’s insurance carrier attributable to the cost of
repairing or restoring the Tenant Improvements or any other alterations,
additions or improvements made by Tenant in the Premises that are not owned by
Landlord, then Landlord shall reimburse Tenant out of those proceeds an amount
equal to the amount expended by Tenant in repairing or restoring the
alterations, additions or improvements in the Premises. Notwithstanding the
foregoing, if either party terminates this Lease as a result of a casualty or
for any other reason, all of the insurance proceeds with respect to the Tenant
Improvements and any other alterations, additions or improvements made by Tenant
to the Premises shall belong to Landlord.”

Section 12.5:

        On page 14, line 1, in place of the deleted word, insert “Landlord’s and
Tenant’s”

        On page 14, line 2, in place of the deleted word, insert “either party”.

        On page 14, line 3, in place of the deleted word, insert “the other
party”.

        On page 14, line 4, in place of the deleted language, insert “The party
electing to terminate this Lease shall notify the other party”.

        On page 14, line 6, in place of the deleted language, insert “neither
party elects”.

Section 13.2:

        On page 15, line 6, in place of the deleted language, insert “Tenant”.

Section 13.4:

        On page 15, line 2, after the word “right”, insert “such as”.

Section 13.5:

        On page 15, line 9, in place of the deleted word, insert “Tenant”.

Section 14.1 (c):

        On page 16, line 3, after the word “Landlord”, insert “; provided,
however, if such default cannot be cured within thirty (30) days, Tenant shall
not be in default of this Lease so long as Tenant has commenced such cure within
the thirty (30) day period and is diligently pursuing the cure to completion
(but in no event longer than ninety (90) days from the date Landlord notifies
Tenant of the default).”


--------------------------------------------------------------------------------


Section 14.1 (j):

        At the end of Section 14.1(i), add the following Section:

        “(j) 4500 Bohannon Lease. An Event of Default (as that term is defined
in the 4500 Bohannon Lease) on the part of the tenant under the 4500 Bohannon
Lease.”

Section 14. l:

        On page 16, in the last sentence in this Section, after the word
“Lease”, insert “if the notice of default was drafted for Landlord by Landlord’s
attorneys.”

Section 15.1:

        On page 17, line 5, after the word “withheld”, insert “or delayed”.

        At the end of this Section, insert “Notwithstanding anything to the
contrary contained in Section 15. t, Tenant shall have the right to assign this
Lease or sublet all or a portion of the Premises without Landlord’s consent (but
with thirty (30) days’ prior written notice to Landlord) to (i) an Affiliate or
(ii) any entity resulting from a merger or consolidation with Tenant (each
hereinafter referred to as a “Permitted Assignee”). For purposes of this Section
15, an “Affiliate” is defined as (i) an entity that directly or indirectly
controls, is controlled by or is under common control with Tenant or (ii) an
entity at least a majority of whose economic interest is owned by Tenant; and
“control” means the power to direct the management of such entity through voting
rights, ownership or contractual obligations. No assignment or subletting by
Tenant shall relieve Tenant of any obligation under this Leas e, including
Tenant’s obligation to pay Base Rent and Additional Rent hereunder.”

Section 15.3:

        On page 17, line 1, in place of the deleted number, insert “ten (10)
business”.

        On page 17, line 3, after the word “sublet”, insert “if the term of such
sublet is for greater than five (5) years or ends during the last year of the
Term or the proposed sublessee is an existing tenant or subtenant in the
Project.”

        At the end of this Section, insert “Notwithstanding anything to the
contrary contained in Section 15.3, Landlord shall not have the right to
terminate this Lease as to all or any portion of the Premises pursuant to the
terms and conditions contained in this Section 15.3 in connection with an
assignment by Tenant of its interest in this Lease to a Permitted Assignee or
Tenant’s sublease of all or a portion of the Premises to a Permitted Assignee.”

Section 15.5:

        On page 18, line 15, after the word “Project.”, insert “For purposes of
this Section 15.5, the term “prospective tenant” shall mean any prospective
lessee of space in the portion of the Project owned by Landlord with whom or
which Landlord has been in contact concerning the prospective lessee’s interest
in the space within thirty (30) of Tenant’s contact with such prospective lessee
or the date on which Tenant requests Landlord’s consent to the proposed sublease
or assignment.”

        On page 18, line 16, in place of the deleted number, insert “ten (10)
business”.

Section 15.6:

        On page 18, line 10, after the word “Alto,”, insert “and Tenant is not
entitled to deduct those costs pursuant to this Section 15.6 prior to
calculating the amount of any excess rent or other consideration payable to
Landlord in accordance with the terms of this Section 15.6,”

        At the end of this Section, insert “Notwithstanding anything to the
contrary contained in Section 15.6, in calculating the amount of the excess rent
or other consideration due to Landlord in connection with any assignment or
sublease by Tenant, Tenant shall be entitled to deduct from the total amount of
rent or other consideration paid to Tenant (prior to determining Landlord’s
share of any excess rent or other consideration) the total amount of (i) any
attorneys’ fees and brokerage commissions paid by Tenant in connection with the
assignment or sublease and (ii) the cost of installing a demising wall in
connection with the partitioning of the Premises for multiple occupancy. In
addition, further notwithstanding anything to the contrary contained in Section
15.6, Landlord shall not be entitled to


--------------------------------------------------------------------------------


any excess rent or consideration in connection with Tenant’s assignment of its
interest in this Lease to a Permitted Assignee or Tenant’s sublease of all or a
portion of the Premises to a Permitted Assignee.”

Section 15.12:

        On page 19, line 4, after the word “release”, insert “; provided,
however, Landlord shall be released from its obligation to refund the Security
Deposit to Landlord in accordance with the terms of this Lease only if Landlord
delivers the Security Deposit to the transferee or the transferee assumes in
writing liability for returning the Security Deposit to Tenant in accordance
with the terms of this Lease.”

Section 15.13:

        At the end of Section 15.12, add the following Sections’

        “15.13. Additional Space. During the Term, Tenant shall not sublease (as
a sublessee) any additional space within the Project or take an assignment of
any lease of additional space within the Project which would result in Tenant
having subleased or, as a result of one or more assignments, leased in the
aggregate more than fifty (50,000) rentable square feet of space in the Project
without Landlord’s prior written consent, which may be withheld by Landlord in
its sole and absolute discretion. Notwithstanding the foregoing, if Tenant (i)
exercises its option pursuant to Section 26 and leases the 4400 Bohannon
Expansion Option Space and (ii) exercises its option under the 4500 Bohannon
Lease and leases all of the First Expansion Option Space (defined in the 4500
Bohannon Lease), then, from the later of the commencement of Tenant’s lease of
the 4400 Bohannon Expansion Option Space or the commencement of Tenant’s lease
of a ny increment of the First Expansion Option Space, Tenant shall not occupy
or sublease any additional space in the Project, as a result of one or more
assignment or sublease of, in the aggregate, more than thirty thousand (30,000)
rentable square feet of space without Landlord’s prior written consent, which
may be withheld by Landlord in its sole and absolute discretion.

        15.14 Landlord Estoppel Certificate. Within ten (10) days after Tenant’s
written request, Landlord shall execute and deliver to Landlord, in recordable
form, a certificate to Tenant certifying, among other things, (i) that this
Lease is unmodified and in full force and effect or, if modified, stating the
nature of the modification and certifying that this Lease, as so modified, is in
full force and effect, (ii) the date to which the Rent and other charges have
been paid in advance, if any; and (iii) that to Landlord’s actual knowledge,
there are no uncured defaults on the part of Tenant under this Lease, or if
there are uncured defaults on the part of Tenant, stating the nature of the
uncured defaults. Any such certificate may be relied upon by Tenant.”

Section. 16.1:

        On page 20, line 9, after the number “ten (10)”, insert “business”.

Section 16.3:

        At the end of this Section, insert “Tenant’s obligations under this
Lease are conditioned upon Tenant’s receipt of an executed nondisturbance
agreement from all current mortgagees (as of the date of this Lease) whose liens
are secured by the Phase within sixty (60) days after the date of this Lease.
The nondisturbance agreement, among other things, shall provide that Tenant’s
possession of the Premises shall not be disturbed in the event of a foreclosure
so long as Tenant is not in default under this Lease, and that this Lease shall
remain in full force and effect, without materially increasing Tenant’s
obligations and duties under this Lease or materially diminishing Tenant’s
rights and privileges under this Lease. Tenant shall subordinate Tenant’s
interest in the Premises, Building and Phase and this Lease to any future
mortgagee or ground lessor provided that such mortgagee or ground lessor agrees
to provide Tenant with a nondisturbance agreement on the terms set forth above.”

Section 19.5:

        On page 21, line 3, in place of the deleted language, insert
“constitutes the Phase”.

Section 19.12:

        On page 22, line 3, in place of the deleted word, insert “one hundred
fifty percent (150%) of”.

        On page 22, line 7, after the word “addition,”, insert “if Tenant fails
to vacate and surrender the Premises to Landlord after the end of the Term
within ten (10) days after written notice from Landlord”.


--------------------------------------------------------------------------------


Section 19.15:

        At the end of this Section, insert “Landlord shall pay to Tenant’s
Broker a leasing commission in connection with this Lease in accordance with the
terms and conditions set forth in a separate written agreement entered into
between Landlord and Tenant’s Broker.”

Section 19.17:

        At the end of this Section, insert “Notwithstanding anything to the
contrary contained in this Section, if in the event of any interruption in
utilities or services to the Premises that (i) substantially interferes with
Tenant’s use of the Premises for Tenant’s business, as reasonably determined by
Tenant, for more than five (5) continuous days, and (ii) are not the result of
Tenant’s negligence or willful misconduct, the Rent due under this Lease shall
abate (but only to the extent of any proceeds received by Landlord from rental
abatement insurance) for each successive day that the interruption continues
until the utilities or services are restored.”

Sections 20 – 26:

        The following Sections are incorporated into the Lease:

20.  Early Entry. Upon the execution and delivery of this Lease, Tenant may, at
Tenant’s sole risk and cost, enter upon the Premises prior to the Commencement
Date for the purposes of performing Tenant’s Work (as defined in the Work
Letter) subject to Tenant complying with each of the following terms and
conditions during such early entry period: (i) Tenant shall comply with all of
the terms and conditions contained in this Lease, except for Tenant’s obligation
to pay Base Rent, Impositions and Operating Expenses; (ii) Tenant shall
indemnify, protect, defend and hold harmless Landlord and all other Indemnified
Parties from all claims and losses, and exempt Landlord and the other
Indemnified Parties from any liability, all as more particularly provided in
Sections 6.4 and 6.5; (iii) Tenant shall comply with all of the requirements
contained in this Lease with respect to the type and amounts of insurance
required to be maintained by Tenant and provide Landlord wi th evidence
satisfactory to Landlord that Tenant has obtained such insurance; and (iv)
Tenant shall pay for all utility services supplied to the Premises and/or used
by Tenant.

21.  Adjustments to Base Rent. The monthly Base Rent shall be increased on each
anniversary of the Commencement Date during the Term by an amount equal to three
and one-half percent (3.5%) of the amount of the then existing monthly Base
Rent.

25.  Extension Options

        25.1  Options to Extend. Tenant shall have two (2) options to extend the
Term for a period of five (5) years each (hereinafter referred to as the “First
Extension Term” and “Second Extension Term,” respectively, and each, an
“Extension Term”), provided that at the time Tenant’s Extension Notice (defined
below) is given and at the time the Extension Term is to commence (i) no Event
of Default by Tenant exists and (ii) E-Trade Group, Inc. or a Permitted Assignee
of E-Trade Group, Inc. is in occupancy of at least ninety percent (90%) of the
Building, the 4500 Bohannon Building and any other space leased to Tenant
pursuant to this Lease or the 4500 Bohannon Lease. Tenant shall exercise such
option, if at all, by written notice (“Tenant’s Extension Notice”) to Landlord
not later than fifteen (15) months, nor earlier than eighteen (18) months, prior
to the expiration of the original Te rm (as such Term may be extended pursuant
to Section 26) or the First Extension Term, as the case may be. Tenant may
exercise its option to extend the Term for an Extension Term only if Tenant
concurrently exercises its right to extend the term of the 4500 Bohannon Lease
for an equal period of time in accordance with the terms and conditions
contained therein. Tenant’s failure to deliver Tenant’s Extension Notice to
Landlord in a timely manner shall be deemed a waiver of Tenant’s option to
extend the Term and Tenant’s extension option, and any future option to extend
the Term, shall lapse and be of no force or effect.

        25.2  Exercise of Option.

                     (a)   First Extension Term. If Tenant exercises its
extension option for the First Extension Term, the Term shall be extended for an
additional period of five (5) years on all of the terms and conditions of this
Lease, except (i) Tenant’s options to further extend the Term shall be reduced
in number by one, (ii) Landlord shall not be required to pay to Tenant any
tenant improvement allowance or inducement and (iii) the monthly Base Rent for
the first year of the First Extension Term shall be the greater of (A) the
“Initial Fair Market Rent” prevailing at the commencement of the First Extension
Term or (B) the monthly Base Rent in effect at the end


--------------------------------------------------------------------------------


of the original Term. The Base Rent due during the First Extension Term shall be
increased annually by the Average Annual Percentage (defined below), if any.

                     (b)   Second Extension Term. If Tenant exercises its
extension option for the Second Extension Term, the Term shall be extended for
an additional period of five (5) years on all of the terms and conditions of
this Lease, except (i) Tenant shall have no further options to extend the Term
of this Lease, (ii) Landlord shall not be required to pay to Tenant any tenant
improvement allowance or inducement and (iii) the monthly Base Rent for the
first year of the Second Extension Term shall be the greater of (A) the “Initial
Fair Market Rent” prevailing at the commencement of the Second Extension Term or
(B) the monthly Base Rent in effect at the end of the First Extension Term. The
Base Rent due during the Second Extension Term shall be increased annually by
the Average Annual Percentage, if any.

                     (c)   Real Estate Commission. Tenant shall be responsible
for all brokerage costs and/or finder’s fees associated with Tenant’s exercise
of its option to extend the Term made by parties claiming through Tenant.
Landlord shall be responsible for all brokerage costs and/or finder’s fees
associated with Tenant’s exercise of its option to extend the Term made by
parties claiming through Landlord.

        25.3  Determination of Fair Market Rent.

                            (a)  Agreement on Rent. For the purposes of this
Section, the “Initial Fair Market Rent” means the monthly base rent (i.e., rent
other than operating expenses, taxes and insurance premiums), expected to
prevail as of the commencement of an Extension Term for the first year of that
Extension Term with respect to leases of office space within buildings located
in the “Designated Area” (defined as the Menlo Park and Palo Alto areas other
than the Sand Hill Road area, Stanford Research Park and the Palo Alto central
business district) of a quality and with interior improvements, parking, site
amenities, building systems, location, identity and access all comparable to
that of the Premises, for a term equal to the Extension Term. The term “Average
Annual Percentage” shall mean the avera ge annual percentage increase in the
monthly base rent (i.e., rent other than operating expenses, taxes and insurance
premiums) expected to prevail as of the commencement of that particular
Extension Term with respect to leases of office space within buildings located
in the Designated Area of a quality and with interior improvements, parking,
site amenities, building systems, location, identity and access all comparable
to that of the Premises, for a term equal to the Extension Term). Within fifteen
(15) days after Landlord’s receipt of Tenant’s Extension Notice, by written
notice to Tenant (“Landlord’s Rent Notice”), Landlord shall advise Tenant as to
Landlord’s determination of the Initial Fair Market Rent and Average Annual
Percentage. If Tenant disagrees with Landlord’s determination, Tenant shall
advise Landlord as to Tenant’s determination of Initial Fair Market Rent and
Average Annual Percentage by written notice (“Tenant’s Rent Notice”) within f
ifteen (15) days after Tenant’s receipt of Landlord’s Rent Notice. If Tenant
fails to deliver Tenant’s Rent Notice to Tenant within the time period provided
above, Tenant shall be bound by Landlord’s determination of the Initial Fair
Market Rent and Average Annual Percentage as set forth in Landlord’s Rent
Notice. If Tenant shall timely deliver to Landlord Tenant’s Rent Notice,
Landlord and Tenant shall attempt in good faith to reach agreement as to the
Initial Fair Market Rent and Average Annual Percentage within fifteen (15) days
after Landlord’s receipt of Tenant’s Rent Notice.

                            (b)  Selection of Appraisers. If Landlord and Tenant
are unable to agree as to the amount of the Initial Fair Market Rent and Average
Annual Percentage within the aforementioned fifteen (15) day period as evidenced
by a written amendment to this Lease executed by them, then, within ten (10)days
after the expiration of the fifteen (15) day period, Landlord and Tenant shall
each, at its sole cost and by giving notice to the other party, appoint a
competent and disinterested real estate appraiser with membership in the
Appraisal Institute and M.A.I. designation and with at least five (5) years’
full-time commercial appraisal experience in the Menlo Park and Palo Alto areas
to determine the Initial Fair Market Rent and Average Annual Percentage. If
either Landlord or Tenant does not appoint an appraiser within ten (10) days
after the other party has given notice of the name of its appraiser, the single
appraiser appointed shall be the sole appraiser and shall determine the Initial
Fair Market Rent and Average Annual Percentage. If Landlord and Tenant as stated
in this Section appoint two (2) appraisers, they shall attempt to select a third
appraiser meeting the qualifications stated in this Section within ten (10)
days. If they are unable to agree on the third appraiser, either Landlord or
Tenant, by giving ten (10) days’ notice to the other party, can apply to the
then president of the real estate board of the county in which the Building is
located, or to the Presiding Judge of the Superior Court of the county in which
the Building is located, for the selection of a third appraiser who meets the
qualifications stated in this paragraph. Landlord and Tenant each shall bear
one-half (1/2) of the cost of appointing the third appraiser and of paying the
third appraiser’s fee. The third


--------------------------------------------------------------------------------


appraiser, however selected, shall be a person who has not previously acted in
any capacity for either Landlord or Tenant.

                            (c)  Value Determined By Three (3) Appraisers. The
appraisers shall determine the Initial Fair Market Rent and Average Annual
Percentage by using the “Market Comparison Approach” with the relevant market
being office buildings located in the Designated Area. Within thirty (30) days
after the selection of the third appraiser, Landlord’s appraiser shall arrange
for the simultaneous delivery to Landlord of written appraisals from each of the
appraisers and the three (3) appraisals shall be added together and their total
divided by three (3); the resulting quotients shall be the Initial Fair Market
Rent and Average Annual Percentage. If, however, the low appraisal and/or the
high appraisal of either the Initial Fair Market Rent or the Average Annual
Percentage are/is more than ten percent (10%) lower and/or higher than the
middle appraisal, the low appraisal and/or the high appraisal shall be
disregarded. If only one (1) appraisal is disregarded, the remaining two (2)
appraisals shall be added together and their total divided by two (2); the
resulting quotients shall be the Initial Fair Market Rent and Average Annual
Percentage. If both the low appraisal and the high appraisal of either the
Initial Fair Market Rent or the Average Annual Percentage are disregarded as
stated in this Section, the middle appraisal shall be the Initial Fair Market
Rent or Average Annual Percentage, as applicable.

        25.4  Notice to Landlord and Tenant. After the monthly Base Rent for an
Extension Term has been set, Landlord and Tenant immediately shall execute an
amendment to the Lease stating the monthly Base Rent.

26.  Option to Expand.

        26.1   Expansion Option Provided that (i) no Event of Default by Tenant
exists under the terms of this Lease at the time Tenant exercises its option to
expand the Premises or at the time Tenant is to commence occupancy of the space
in question, (ii) E-Trade Group, Inc. or a Permitted Assignee occupies at least
ninety percent (90%) of the Building, the 4500 Bohannon Building and all other
space leased to Tenant pursuant to this Lease and the 4500 Bohannon Lease, and
(iii) Tenant has a financial net worth of at least Five Hundred Million Dollars
($500,000,000.00) at the time Tenant exercises its Expansion Option or otherwise
delivers to Landlord the additional security deposit required pursuant to
Section 26.6 below, Tenant shall have the option (the “Expansion Option”) to
lease the space (the “4400 Bohannon Expansion Option Space”) listed on Exhibit
F, attached hereto, upon the terms and conditions cont ained in this Section 26.

        26.2  Exercise of Expansion Option. Tenant shall exercise the Expansion
Option by written notice to Landlord no earlier June 1, 1999 and no later than
August 31, 1999.

Notwithstanding the foregoing, if the tenant that currently leases the 4400
Bohannon Expansion Option Space defaults on its obligations under its lease and
Landlord either terminates the existing tenant’s lease or enters into a lease
termination agreement with the existing tenant (in lieu of bringing an unlawful
detainer action against the existing tenant) which results in the 4400 Bohannon
Expansion Option Space becoming available for lease prior to August 31, 2000
(hereinafter referred to as an “Early Termination Event”), then Tenant shall
exercise its Expansion Option to lease the 4400 Bohannon Expansion Option Space
(if at all) within forty-five (45) days after Landlord notifies Tenant in
writing of the date that the 4400 Bohannon Expansion Option Space has become or
will become available for lease; provided, however, in no event will Tenant be
required to exercise its Expansion Option more than twelve (12) months prior to
the date the 4400 Bohannon Expansion Option Space b ecomes available for lease.
If Tenant fails to exercise the Expansion Option with respect to the 4400
Bohannon Expansion Option Space within the time period provided above, the
Expansion Option shall expire, and Tenant and Landlord shall have no further
rights or obligations under this Section with respect to the 4400 Bohannon
Expansion Option Space.

        26.3   Terms of Lease. Landlord shall lease the 4400 Bohannon Expansion
Option Space to Tenant on all the same terms and conditions contained in this
Lease except (i) Landlord shall not be required to pay to Tenant any tenant
improvement allowance or inducement, (ii) the term of Tenant’s lease of the 4400
Bohannon Expansion Option Space shall be for ten (10) years, commencing on the
date on which Landlord delivers to possession of the 4400 Bohannon Expansion
Option Space to Tenant (subject to extension pursuant to Section 26.5), (iii)
Tenant may not place or install exterior signage on the building in which the
4400 Bohannon Expansion Option Space is located, (iv) Tenant shall deliver to
Landlord concurrently with Tenant’s execution of an amendment to this Lease to
include the 4400 Bohannon Expansion Option Space or Tenant’s execution of a new
lease for the 4400 Bohannon Expansion Option Space (which Tenant shall execute
within thirty (30) days after Tenant exercises its Expansion Option and receives
the proposed amendment or lease from Landlord) a security deposit for the 4400
Bohannon Expansion Option Space in an amount equal to the last monthly
installment of Base Rent due for the 4400


--------------------------------------------------------------------------------


Bohannon Expansion Option Space, (v) the monthly Base Rent per rentable square
foot for the 4400 Bohannon Expansion Option Space shall be an amount equal to
monthly Base Rent per rentable square foot of the existing Premises in effect at
the commencement of the term of the 4400 Bohannon Expansion Option Space, less
(1) the amount of the monthly Base Rent per rentable square foot attributable to
the Additional Allowance (if any) and (2) the amount of the monthly Base Rent
per rentable square foot attributable to the Base Allowance (which the parties
agree to be an amount equal to Seven and One-Half Cents ($0.075) per rentable
square foot, increased by three and one-half percent (3.5%) per annum beginning
on the Commencement Date and ending on the commencement date of the term of the
4400 Bohannon Expansion Space), subject to further increases thereafter in the
same percentages and on the same dates as the remainder of the Premises pursuant
to Section 4.2, and (vi) Tenant shall lease the 4400 B ohannon Expansion Option
Space in its “as is” condition, except Landlord shall deliver the 4400 Bohannon
Expansion Option Space to Tenant in broom clean condition, with building systems
in good working condition and the roof in water right condition.

        26.4  Delivery of 4400 Bohannon Expansion Option Space. If Tenant
exercises its Expansion Option, Landlord shall use commercially reasonable
efforts to deliver possession of the 4400 Bohannon Expansion Option Space to
Tenant within five (5) days after Landlord recovers possession of the 4400
Bohannon Expansion Option Space. Tenant’s obligation to pay Rent to Landlord for
the 4400 Bohannon Expansion Option Space shall commence on the forty- fifth
(45th) day after Landlord delivers possession of the 4400 Bohannon Expansion
Option Space to Tenant; provided, however, if Landlord delivers possession of
the 4400 Bohannon Expansion Option Space to Tenant prior to August 31, 2000,
Tenant’s obligation to pay Rent to Landlord for the 4400 Bohannon Expansion
Option Space shall commence on the forty-fifth (45th) day after Landlord
delivers possession of the 4400 Bohannon Expansion Option Space to Tenant;
provided, however, if Landlord delivers possession of the 4400 Bohannon
Expansion Option Space to Tenant prior to August 31, 2000 as a result of an
Early Termination Event, Tenant’s obligation to pay Rent to Landlord for the
4400 Bohannon Expansion Option Space shall commence on the sixtieth (60th) day
after Landlord delivers possession of the 4400 Bohannon Expansion Option Space
to Tenant.

        26.5   Extension of Term. If Tenant exercises its option under the 4500
Bohannon Lease to lease an increment of First Expansion Option Space (defined
therein) or Tenant exercises its option under this Lease to lease the 4400
Bohannon Expansion Option Space, the Term with respect to the Premises, any
increment of First Expansion Option Space for which Tenant has exercised its
expansion option and the 4400 Bohannon Expansion Option Space (provided that
Tenant has exercised its Expansion Option with respect to such space) shall be
extended until the tenth (10th) year after the latest commencement date of
Tenant’s lease of any increment of First Expansion Option Space (for which
Tenant has exercised its expansion option) or Tenant’s lease of the 4400
Bohannon Expansion Option Space.

        26.6  Additional Security Deposit.

              (a) Amount. If Tenant does not have a financial net worth of at
least Five Hundred Million Dollars ($500,000,000.00) at the time Tenant
exercises its Expansion Option, Tenant may still exercise its Expansion Option
provided that Tenant delivers to Landlord concurrently with Tenant’s execution
of an amendment to this Lease to include the 4400 Bohannon Expansion Option
Space as part of the Preemies or Tenant’s execution of a new lease for the 4400
Bohannon Expansion Option Space (which shall occur no later than thirty (30)
days after Tenant’s execution of its Expansion Option), an additional security
deposit (the “ Additional Security Deposit”) in an amount equal to the
difference between (i) Forty-Five Dollars ($45.00) per rentable square foot of
the 4400 Bohannon Expansion Option Space and (ii) the amount of the security
deposit due with respect to the 4400 Bohannon Expansion Option Space pursuant to
Section 26.3. If Tenant’s financial net worth falls below Five Hundred Million
Dollars ($500,000,000.00) at any time after Tenant exercises its Expansion
Option, then Tenant shall deliver to Landlord within twenty (20) days after
Landlord’s written request the Additional Security Deposit. Alternatively. if
Tenant’s financial net worth increases to Five Hundred Million Dollars
($500,000.000.00) or more at any time after Tenant has delivered to Landlord the
Additional Security Deposit, then, within twenty (20) days after Tenant’s
written request, Landlord shall return the Additional Security Deposit to Tenant
or credit the Additional Security Deposit against the next installment of Rent
due under this Lease.

              (b) Additional Remedy. If Tenant’s financial net worth falls below
Five Hundred Million Dollars ($500,000.000.00) at any time after Tenant
exercises its Expansion Option, but prior to Tenant’s lease of the 4400 Bohannon
Expansion Option Space, and Tenant fails to deliver to Landlord the Additional
Security Deposit required pursuant to Section 26.6(a), then, in additional to
all other remedies available to Landlord under this Lease, Landlord may vitiate
Tenant’ s exercise of its Expansion Option by written notice to Tenant and elect
not to lease


--------------------------------------------------------------------------------


the 4400 Bohannon Expansion Option Space to Tenant (whereupon Tenant shall have
no further rights to lease the 4400 Bohannon Expansion Option Space).

              (c) Letter of Credit. In lieu of a cash security deposit, Tenant
may deliver to Landlord as the Additional Security Deposit an irrevocable
standby letter of credit (the “Letter of Credit”) naming Landlord as
beneficiary, in the amount of the Additional Security Deposit. The Letter of
Credit shall be issued by a major national bank located in San Francisco or a
regional bank located in the San Francisco Bay Area (“Bank”) reasonably
satisfactory to Landlord and shall be upon such terms and conditions as Landlord
may reasonably require. The Letter of Credit shall allow draws by Landlord upon
sight draft accompanied by a statement from Landlord that it is entitled to draw
upon the Letter of Credit and shall contain terms which allow Landlord to make
partial and multiple draws up to the face amount of the Letter of Credit. If
Tenant has not delivered to Landlord at least thirty (30) days prior to the
expiration of the original Letter of Credit (or any renewal letter of credit) a
renewal or extension thereof, Landlord shall have the right to draw down the
entire amount of original Letter of credit (or renewal thereof) and retain the
proceeds thereof as the security deposit. If and when Tenant would be entitled
to request that Landlord return the security deposit to Tenant or apply the
security deposit towards Tenant’s obligation to pay Rent, Landlord shall, at
Tenant’s request, return to Tenant any Letter of Credit delivered to Landlord
pursuant to this paragraph.

        27  4500 Bohannon Lease. Concurrently with the execution of this Lease,
Landlord and Tenant are entering into that certain lease (the “4500 Bohannon
Lease”) pursuant to which Landlord is leasing to Tenant approximately sixty-two
thousand nine hundred twenty (62,920) rentable square feet of space in that
certain building (the “4500 Bohannon Building”) located in the Project. The
obligations of Landlord and Tenant under this Lease are expressly conditioned
upon Landlord and Tenant entering into the 4500 Bohannon Lease.”

        IN WITNESS WHEREOF, the parties have executed this Addendum as of the
date set forth below.




     “Landlord”
MENLO OAKS PARTNERS L.P.,
a Delaware limited partnership


  By:   AM Limited Partners, a California limited
partnership, its General Partner     




    


  By:   Amarok Menlo, Inc., a California corporation, its
General Partner     




  By:   /s/: J. Marty Brill, Jr.


     Name: J. Marty Brill, Jr.
Its: President     




     “Tenant”
E*TRADE GROUP, INC.,
a Delaware corporation


  By:   /s/: Len Purkis     

--------------------------------------------------------------------------------

       Name: Len Purkis
Its: EVP & CFO




  By:   /s/: Kathy Levinson


     Name: Kathy Levinson
Its: President & COO     


--------------------------------------------------------------------------------


Exhibit A

[FLOORPLAN APPEARS HERE]


--------------------------------------------------------------------------------


Exhibit B

LEGAL DESCRIPTION

  That certain real property situated in the City of   Menlo Park    , County of
San Mateo, State of California, more particularly described as follows:

Parcel 1 of that Parcel map recorded December 28, 1984 in Book 55
of maps at page 52-53, San Mateo County Records.


--------------------------------------------------------------------------------


Exhibit A

[FLOOR PLAN APPEARS HERE]


--------------------------------------------------------------------------------


EXHIBIT C

WORK LETTER
(4200 Bohannon Drive)

             This Work Letter sets forth Landlord’s and Tenant’s
responsibilities, respectively, for the construction of certain tenant
improvements in the Premises.

              1.  Defined Terms. Unless provided to the contrary herein, the
following defined terms shall have the meanings set forth below and the
remaining defined terms shall have the meanings set forth in the Lease:

             Landlord’s Representative: Michael E. Tamas

             Tenant’s Representative: JC Blakely

              2.  Landlord’s Work. Tenant’s Work.

                     3.1  Tenant Improvements. Tenant shall arrange for the
construction of certain general purpose office improvements (the “Tenant
Improvements”) in the Premises. The Tenant Improvements shall be subject to
Landlord’s prior written approval (as provided below) and conform to Landlord’s
General Building Specifications, a copy of which is attached hereto as Schedule
1. The Tenant Improvements shall be constructed by Tenant’s Contractor in
accordance with plans and specifications prepared by Tenant’s Architect (each as
defined below). Tenant’s construction of the Tenant Improvements is hereinafter
referred to as the “Tenant Improvement Work.”

                     3.2  Costs. Except for Landlord’s obligation to pay to
Tenant the Tenant Improvement Allowance pursuant to Section 4 below, Tenant
shall be responsible for all costs incurred in connection with the construction
of the Tenant Improvements, including (i) the cost of all labor, materials,
equipment and fixtures supplied by Tenant’s Contractor or any subcontractors or
materialmen, (ii) fees paid to engineers, architects and interior design
specialists for preparation of the Preliminary Plans and Working Drawings and
all other services supplied to Tenant in connection with the Tenant
Improvements, (iii) all taxes, fees, charges and levies by governmental agencies
for authorizations, approvals, licenses or permits, (iii) fees paid to utility
service providers for utility connections and installation of utility service
meters, and (iv) all costs req uired to comply with any governmental
requirements triggered as a result of Tenant’s construction of the Tenant
Improvements.

                     3.3  Tenant’s Architect and Contractor. Tenant shall notify
Landlord in writing of the name of the architect that Tenant proposes to use to
prepare the plans and specifications and working drawings for the Tenant
Improvements and the name of the contractor that Tenant proposes to use to
construct the Tenant Improvements. In addition, Tenant shall deliver to Landlord
any information reasonably requested by Landlord concerning the proposed
architect or contractor. The architect and the contractor proposed by Tenant
must each be approved by Landlord in writing, which approval may not be
unreasonably withheld. The architect selected by Tenant and approved by Landlord
in connection with the Tenant Improvement Work is hereinafter referred to as
“Tenant’s Architect”. The contractor selected by Tenant and approved by Landlord
in con nection with the Tenant Improvement Work is hereinafter referred to as
“Tenant’s Contractor”. Both Tenant’s Architect and Tenant’s Contractor must be
licensed to do business in California. At Landlord’s option, Tenant’s Contractor
shall be bondable.

                     3.4  Construction.

                            3.4.1  Preliminary Plans. Tenant shall arrange for
Tenant’s Architect to prepare preliminary plans and specifications (the
“Preliminary Plans”) of the proposed Tenant Improvements and submit the
Preliminary Plans to Landlord for Landlord’s review and approval. Landlord shall
approve or disapprove of the Preliminary Plans by written notice to Tenant
within five (5) business days after Landlord’s receipt of the Preliminary Plans.
Landlord shall not unreasonably withhold its approval of the Preliminary Plans.
If Landlord disapproves the Preliminary Plans, Landlord’s written notice to
Tenant disapproving of the Preliminary Plans shall include (i) a description of
the disapproved element of the Preliminary Plans, (ii) the reasons for
Landlord’s disapproval and (iii) at Landlord’s option, suggested modifications
to the Preliminary Plans. If Landlord disapproves of the Preliminary Plans,
Tenant shall arrange for Tenant’s Architect to revise the Preliminary Plans to
address


--------------------------------------------------------------------------------


Landlord’s comments and/or incorporate Landlord’s suggested modifications (if
any) and resubmit the Preliminary Plans to Landlord for Landlord’s review and
approval. Landlord shall review the revised Preliminary Plans and approve or
disapprove of the revised Preliminary Plans within three (3) business days after
Landlord’s receipt thereof in accordance with the procedure provided above. If
Landlord fails to respond to Tenant’s request for approval or disapproval of the
Preliminary Plans within the time periods provided for above, such approval
shall be deemed to have been given.

                            3.4.2  Working Drawings. Subject to obtaining
Landlord’s approval of the Preliminary Plans, Tenant shall arrange for Tenant’s
Architect to prepare working drawings and specifications, including
architectural, mechanical, electrical, plumbing and other shop drawings (the
“Working Drawings”) for the Tenant Improvements. The Working Drawings shall be
based on the Preliminary Plans approved by Landlord. Landlord shall approve or
disapprove of the Working Drawings by written notice to Tenant within five (5)
business days after Landlord’s receipt of the Working Drawings. Landlord shall
not unreasonably withholds its approval of the Working Drawings If Landlord
disapproves the Working Drawings, Landlord’s written notice to Tenant
disapproving of the Working Drawings shall include (i) a de scription of the
disapproved element of the Preliminary Plans, (ii) the reasons for Landlord’s
disapproval and (iii) at Landlord’s option, suggested modifications to the
Working Drawings. If Landlord disapproves of the Working Drawings, Tenant shall
arrange for Tenant’s Architect to revise the Working Drawings to address
Landlord’s comments and/or incorporate Landlord’s proposed changes and resubmit
the Working Drawings to Landlord for Landlord’s review and approval. Landlord
shall review the revised Working Drawings and approve or disapprove of the
revised Working Drawings within three (3) days after Landlord’s receipt thereof
in accordance with the procedure provided above. The Working Drawings which have
been approved by Landlord are hereinafter referred to as the “Approved Working
Drawings” If Landlord fails to respond to Tenant’s request for approval or
disapproval of the Working Drawings within the time periods provided for above,
such approval shall be deemed to have been given.

                            3.4.3  Changes. Tenant, at its sole cost and
expense, shall make all changes to the Approved Working Drawings that are
required by law or any governmental agency. All changes to the Approved Working
Drawings, including those required by law or any governmental agency, require
Landlord’s prior written approval, which approval shall not be unreasonably
withheld. All changes to the Approved Working Drawings must be in writing and
signed by both Landlord and Tenant prior to the change being made.
Notwithstanding the foregoing, Tenant shall have the right, without the need for
Landlord’s prior written consent, to make changes to the Approved Working
Drawings that cost less than Five Thousand Dollars ($5,000.00) each, and less
than Sixty Thousand Dollars ($60,000.00) in the aggregate, provided that (a)
such change does not materially adversely affect the use of the Premises as
first class office space, (b) Tenant provides Landlord with prior written notice
of such changes, and (c) such changes are otherwise performed in accordance with
the terms of this Work Letter and in compliance with all governmental laws. If
Landlord fails to respond to Tenant’s written request for any change to the
Approved Working Drawings within three (3) business days after Landlord’s
receipt thereof, the change order shall be deemed to have been approved by
Landlord. Tenant shall be responsible for all additional costs attributable to
changes to the Approved Working Drawings, including, without limitation,
additional architectural fees and increases in construction costs of the Tenant
Improvements.

                            3.4.4  Construction Contract. Tenant shall deliver
to Landlord not less than five (5) days prior to the date Tenant commences the
Tenant Improvement Work a copy of the construction contract entered into between
Tenant and Tenant’s Contractor with respect to the construction of the Tenant
Improvements, along with Tenant’s and Tenant’s Contractor’s estimate of the cost
of constructing the Tenant Improvements.

                            3.4.5  Insurance. Prior to performing any work in
the Premises or the Building, Tenant shall deliver to Landlord certificates
evidencing that Tenant’s Contractor has in force (i) a commercial liability
insurance policy covering bodily injury in the amounts of Two Million Dollars
($2,000,000.00) per person and Two Million Dollars ($2,000,000.00) per
occurrence, and covering property damage in the amount of Two Million Dollars
($2,000,000.00), and (ii) workers’ compensation insurance in an amount
reasonably acceptable to Landlord.

                            3.4.6  Time Limits. Tenant shall commence the
construction of the Tenant Improvements by no later than January 1, 1999 and
shall diligently proceed with the construction of the Tenant Improvements until
completion. In any event, Tenant shall complete the Tenant Improvements in any
portion of the Premises within six (6) months after the date Tenant demolishes
the existing improvements in that portion of the


--------------------------------------------------------------------------------


Premises. Tenant’s failure to construct the Tenant Improvements in accordance
with the terms of this Work Letter constitutes a default by Tenant under this
Lease.

                            3.4.7  Lien Waivers. Upon completion of the Tenant
Improvement Work, Tenant shall deliver to Landlord a release and waiver of lien
executed by each contractor, including Tenant’ s Contractor, subcontractor and
materialman concerning with the Tenant Improvement Work.

                            3.4.8  Cooperation. Landlord shall cooperate with
(i) Tenant’s Architect in completing the Preliminary Plans and the Working
Drawings and (ii) Tenant’s Contractor in completing the Tenant Improvements;
provided, however, Landlord shall not be required to incur any unreimbursed
additional expense in so doing.

                            3.4.9  Warranties. Tenant hereby warrants to
Landlord that (i) the Tenant Improvements will be constructed in a good and
workmanlike manner, by well-trained, adequately supplied workers, (ii) the
Tenant Improvements and all equipment and material incorporated therein will
strictly comply with the Approved Working Drawings, (iii) the Tenant
Improvements shall strictly comply with all governmental and quasi-governmental
rules regulations, laws and building codes, all private covenants, conditions
and restrictions applicable to the construction of the Tenant Improvements and
all requirements of Landlord’s and Tenant’s lenders and insurers, and (iv) the
Tenant Improvements shall be free from all design, material and workmanship
defects. At Landlord’s written request, Tenant shall assign to Landlord a ll of
Tenant’s warranties received from Tenant’s Contractor, Tenant’s Architect or any
materialman or supplier in connection with the Tenant Improvements.

                            3.4.10  Completion. Within ten (10) days after the
Tenant’s completion of the Tenant Improvements, Tenant shall deliver to Landlord
a breakdown of the total costs incurred by Tenant in constructing the Tenant
Improvements. All of the Tenant Improvements shall remain the property of Tenant
until the termination of this Lease, at which time they shall be and become the
property of Landlord.

              4.  Allowance.

                     4.1  Tenant Improvement .Allowance. Landlord shall pay to
Tenant upon the terms and conditions set forth in this Section 4 up to Six
Hundred Ninety-Three Thousand Eight Hundred Twenty-Five Dollars ($693,825.00)
(the “Maximum Tenant Improvement Allowance”) as a tenant improvement allowance
(the “Tenant Improvement Allowance”) toward the cost of designing, construction
and installing the Tenant Improvements in the Building). The Tenant Improvement
Allowance may be used by Tenant only to pay for the design and construction of
general office improvements in the Building. The Tenant Improvement Allowance
may not be used to pay for (i) any trade fixtures, furniture, furnishing,
equipment (except electrical, mechanical, plumbing and HVAC systems which may be
paid for out of the Tenant Improvement Allowance), decorations, signs, inventory
o r other personal property, (ii) rent for leased equipment or other personal
property, (iii) interest or financing costs, (iv) utility and permit fees or (v)
administrative or overhead costs and expenses paid or incurred by Tenant in
connection with the construction of the Tenant Improvements.

                     4.2  Amount. Tenant shall notify Landlord in writing by
January 1, 1999, of the amount of the Additional Allowance that Tenant will
require from Landlord. If the total amount, of the Tenant Improvement Allowance
(i.e., the sum of the Base Allowance and the amount of the Additional Allowance
requested by Tenant) exceeds Two Hundred Thirty-One Thousand Two Hundred
Seventy-Five Dollars ($231,275.00) (the “Base Allowance”), the monthly Base Rent
under this Lease shall be increased effective as of the Commencement Date by an
amount equal to the product of (i) One and One-half Cents ($0.015) and (ii) the
difference between (x) the Tenant Improvement Allowance and (y) the Base
Allowance. Tenant shall pay to Landlord on January 1, 1999 any additional Base
Rent due to Landlord for the period commencing on the Commencement Date and
ending on Dec ember 31, 1998, as a result of Tenant’s election to request from
Landlord a portion of the Additional Allowance. For purposes of this Lease, the
“Additional Allowance” is defined as the positive difference between (i) the
Maximum Tenant Improvement Allowance and (ii) the Base Allowance.

                     4.3  Payment of the Tenant Improvement Allowance. Landlord
shall pay the Tenant Improvement Allowance to Tenant within thirty (30) days
after Tenant’s written request therefore, provided that (i) Tenant is not in
default under the terms of this Lease after the expiration of any applicable
cure period, (ii) Tenant has completed all of the Tenant Improvement Work in
accordance with the Approved Working Drawings and this Work Letter, and (iii)
Tenant has delivered to Landlord the following: (a) a copy of a “finaled”
building permit issued by the City of Menlo Park or certificate of occupancy for
the Premises, (b) a certificate Of completion issued


--------------------------------------------------------------------------------


by Tenant’s Architect, certifying that the Tenant Improvement Work has been
completed in accordance with the Approved Working Drawings, (c) “as built”
drawings for the Premises, (d) evidence that the total cost of the portion of
the Tenant Improvement Work which may be paid for out of the Tenant Improvement
Allowance is equal to or exceeds the amount of the Tenant Improvement Allowance
requited by Tenant, which evidence shall be in the form of copies of paid
invoices and the applicable construction contracts, and (e) unconditional lien
waivers from Tenant’s Contractor and all subcontractors, materialmen and
suppliers that have performed work or supplied materials in connection with the
Tenant Improvement Work.

              5.  Default. Tenant’s failure to timely commence or complete the
Tenant Improvement Work or to comply with any of the other terms or conditions
of this Work Letter shall constitute an Event of Default under the Lease.

              6.  Representatives.

                     6.1  Tenant’s Representative. Tenant has designated
Tenant’s Representative as its sole representative with respect to the matters
set forth in this Work Letter, who shall have full authority and responsibility
to act on behalf of the Tenant as required in this Work Letter. Tenant shall not
change the Tenant’s Representative without notice to Landlord.

                     6.2  Landlord’s Representative. Landlord has designated
Landlord’s Representative as its sore representative with respect to the matters
set forth in this Work Letter, who shall have full authorize and responsibility
to act on behalf of Landlord as required in this Work Letter. Landlord shall not
change Landlord’s Representative without notice to Tenant.

              7.  Indemnity. Tenant shall indemnify, protect and defend (with
counsel satisfactory to Landlord) and hold harmless Landlord and all other
Indemnified Parties from and against any and all suits, claims, actions, losses,
costs or expenses (including claims for workers’ compensation, attorneys’ fees
and costs) based on personal injury or property damage caused in, or contract
claims (including, but not limited to claims for breach of warranty) arising
from the performance of the Tenant Improvement Work. Tenant shall repair or
replace (or, at Landlord’s election, reimburse Landlord for the cost of
repairing or replacing) any portion of the Building, Phase and/or Project, or
item of Landlord’s equipment or any of Landlord’s real or personal property,
damaged, lost or destroyed in the performance of the Tenant Improvement Work.

              8.  No Representations or Warranties. Notwithstanding anything to
the contrary contained in the Lease or this Work Letter, Landlord’ s
participation in the preparation of the Preliminary Plans and the Approved
Working Drawings shall not constitute any representation or warranty, express or
implied, that the Preliminary Plans or the Approved Working Drawings are in
conformity with applicable governmental codes, regulations or rules. Tenant
acknowledges and. agrees that the Premises are intended for use by Tenant and
the specification and design requirements for the Tenant Improvements are not
within the special knowledge or experience of Landlord.

              9.  No Encumbrance. Tenant shall not mortgage, grant a security
interest in or otherwise encumber all or any portion of the Tenant Improvements.

              10.  Landlord Delays. The Commencement Date shall be delayed one
(1) day for each day that Landlord is late in responding to Tenant’ s request
for approval of the Preliminary Plans and Working Drawings as provided above.

              11.  HVAC System. In the event Tenant elects to use a portion of
the Premises for the operation of a data center, then, as part of the Tenant
Improvement. Work, Tenant shall install a HVAC system or unit in the Premises.
Tenant’s installation of the HVAC system or unit in the Premises shall be
subject to Landlord’s review and approval of Tenant’s plans and specifications
for the HVAC system or unit (to be included as part of Tenant’s Preliminary
Plans and Working Drawings). Landlord, by written notice to Tenant, may require
Tenant to remove the HVAC system or unit at the end of the Term and repair any
damage to the Premises due to Tenant’s removal of the HVAC system of unit.

              12.  Conduit. Tenant shall have the right to install underground
conduit in the Project to connect the various building in the Project that are
leased by Tenant and the Generator, provided that Tenant complies with each of
the following terms and conditions: (i) prior to installing additional conduit
in the Phase, Tenant utilizes the existing conduit in the Phase to the extent
the conduit can be used in a secure manner (excluding the Generator which will
use its own dedicated conduit), (ii) Tenant installs additional conduit in the
Phase only in


--------------------------------------------------------------------------------


the location designated by Landlord; (iii) all of the terms and conditions
contained in the Lease with respect to Tenant’s construction of additional
improvements in the Premises, including Landlord’s right to approve Tenant’s
proposed plans, shall apply with respect to Tenant’s installation of additional
conduit in the Phase, and (iv) following Tenant’s installation of additional
conduit in the Phase, Tenant shall restore the landscaping, parking lots and
other areas within the Project that are disturbed or affected as a result of
Tenant’s installation of additional conduit to their condition existing prior to
Tenant’s installation of additional conduit, including applying a seal coat and
striping to the parking lot in the area where the additional conduit is placed
so that the patched area. of the parking lot (resulting from the installation of
the conduit) blends with and is not materially distinguishable from the
remaining portion of the parking lot in t he Phase as reasonably determined by
Landlord.

              13.  Generator.

                     13.1  Right to Install Generators. Subject to the terms and
conditions set forth below, Tenant shall have the right to install an
above-ground emergency diesel generators (each, a “Generator”) in the Project in
an area not to exceed forty feet (40’) by forty feet (40’). The Generator may
not exceed fifteen feet (15’) in height and shall be located within the area
designated on Schedule 2, attached hereto (hereinafter referred to as the
“Approved Generator Area”). Tenant shall designate the exact location of the
Generator within the Approved Generator Area. Tenant may not install any
underground storage tanks in connection with the installation or use of the
Generator. Tenant’s right to install and use the Generator within the Approved
Generator Area is subject to (i) the rights of the holders of any pre-existing
easements over, in or under the Project, and (ii) Tenant’s compliance with all
laws, including, without limitation, set-back restrictions, height restrictions
and local noise ordinances or standards. If Tenant is unable to install the
Generator in the Approved Generator Area for any reason, Landlord shall
designate an alternative location within the Project for installation of the
Generator.

                     13.2  Plans and Specifications. Tenant shall submit to
Landlord for Landlord’s review and approval plans and specifications and working
drawings (the “Generator Plans”) for the Generator, including plans for the
installation of adequate screening for the Generator. Tenant shall submit to
Landlord the Generator Plans for the first Generator that Tenant plans to
install in the Approved Generator Area along with and at the same time as Tenant
submits to Landlord the Preliminary Plans and Working Drawings. The time periods
and procedure set forth in Section 3.4 with respect to Tenant’s submission of
the Preliminary Plans and Working Drawings to Landlord and Landlord’s review and
approval or disapproval of the Preliminary Plans and Working Drawings shall
apply with respect to Tenant’s submission to Landlord and Landlord’s review and
approval or disapproval of the Generator Plans.

                     13.3  Parking. If the number of parking spaces in the
Project are at any time reduced due to the location of the Generator or Tenant’s
installation of the Generator, Tenant’s right to use a portion of the available
parking spaces in the Phase on a non-exclusive basis (as provided in the Lease)
shall be reduced by a similar number of parking spaces.

                     13.4  Use: Testing. Tenant may use the Generator only in
the event of an interruption in the supply of electricity to the Premises or in
performing scheduled testing or maintenance of the Generator. Tenant shall
conduct all testing and maintenance of the Generator during business days after
6:00 p.m. and before 7:00 a.m. the next morning, and on weekends and holidays;
provided, however, if an existing tenant, adjacent property owner or neighbor
complains to Tenant or Landlord of the noise caused by the Generator, Tenant
shall adjust Tenant’s testing and maintenance schedule to address the complaint.
In addition, Tenant may test the Generator during business hours (with each test
lasting no more than thirty (30) minutes in duration) in the event of (i)
anticipated severe inclement weather that could reasonably lead to a power
outage, including, wit hout limitation, thunderstorms, high winds and excessive
rain, or (ii) emergency repairs to a Generator.

                     13.5  Removal. Tenant shall remove the Generator and
restore the portion of the Project on which the Generator was located to its
condition existing immediately prior to Tenant’s installation of the Generator
at the expiration or earlier termination of this Lease.

                     13.6  No Representations or Warranties. Landlord is not
making any representation or warranty to Tenant regarding Tenant’s ability to
install the Generator in the Project in accordance with applicable governmental
codes, regulations or rules. Tenant acknowledges that (i) Tenant is responsible
for ensuring that the installation of the Generator in the Project is permitted
under the applicable governmental codes, regulations or rules, and (ii) Tenant’s
ability to install the Generator in the Project is not a condition precedent to
the obligations of Tenant under this Lease.


--------------------------------------------------------------------------------


Schedule 2
Approved Generator Area

[SITE PLAN – MAP APPEARS HERE]


--------------------------------------------------------------------------------


Schedule 1

MENLO OAKS CORPORATE CENTER
GENERAL BUILDING SPECIFICATIONS   Page 1 of 2
June 30, 1998


1. Carpet Manufactured by Designweave “New
Sabre”, 38oz. cut pile, glue down. Throughout u.o.n.       2. Base Burke 2 ½
inch top set base. Throughout u.o.n.       3. Doors Solid wood core door with
Nevemar
plastic laminate rustic quartered oak, full
height 10’-0” door. As indicated on plans.       4. Frames Manufactured by
Eclipse, painted
aluminum, standard building finish. As indicated on plans.       5. Hardware
Manufactured by Schlage, latchset
(L-series 03A. Style: Lever) in brass.
(Lockset not included u.o.n.) As indicated on plans.       6. Suspended Ceiling
    System USG Donn Fineline grid system. 2’X2”
module size. Armstrong Tegular
Cortega, Minatone 2X2 No. 704A,
White. Throughout u.o.n.       7. Lighting 2’X4’ parabolume fixture (18 cell)
with
accent. Recessed incadescent light
fixtures as indicated on plan. 1 each per 110 usable
sq. ft.       8. Wall Finishes Smooth wall gyp. board painted with
light roller finish. Building standard 2
coats or paint to cover, Kelley Moore or
Fuller O’Brien or equal, flat latex or
latex eggshell enamel. Throughout u.o.n.       9. Window Covering Mini-blinds
Building standard, Riviera
#310. Sand. Throughout u.o.n.       10. Vinyl Tiles VCT: Azrock or equal As
indicated on plans.       11. Electrical Power Duplex power receptacles: Wall
mounted Typical Office.
Conference Room.
Open Office Area- Ceiling J-Box or base
feed to electrified furniture partition. 2 duplex receptacles.
3 duplex receptacles.
As indicated on plans.       12. Telephone/Data Combination telephone and data
receptacle, note all data receptacles shall
be double gang size. Ring and pull wire
– wall mounted.
Typical Office and Conference Room.
Open Office Area 1 receptacle.
As indicated on plans.



--------------------------------------------------------------------------------


                                    13. Glass Glass sidelight adjacent to door;
2’-0’
wide. Location shown on
space plan.   14. HVAC System Existing variable volume system, or
package units, with economizer cycle. Throughout u.o.n.   15. Fire Sprinkler
Building standard, semi recessed
pendant heads designed for normal
office use (light hazard), chrome
or white escutcheon. Throughout u.o.n.



--------------------------------------------------------------------------------


MENLO OAKS CORPORATE CENTER Schedule 1 GENERAL BUILDING SPECIFICATIONS Page 2 of
2 TOILET CORES June 30, 1998


1. Wall Finishes/Ceiling Smooth wall gypsum board with light roller finish. Two
coats of paint to cover, Kelly Moore or Fuller O’Brien or equal, eggshell
enamel. Ceiling height shall be 9’-0”. 2. Wall Finishes – Wet Walls Ceramic
tile. 3. Flooring Ceramic tile flooring. 4. Toilet Partitions Ceiling hung with
plastic laminate finish. 5. Fixtures Water closets and urinals shall be wall
mounted with flushometer valves. 6. Accessories Bobrick semirecessed, brushed
stainless steel finish. Provide floor drain at each toilet room. 7. Lavatories
Plastic laminate counters with bullnosed edges, covered splash and wall
supported at each end. Vitreous china lavatory, counter mounted. 8. Lighting
Incandescent or fluorescent downlights and eggcrate softlitt lighting above
lavatory.



--------------------------------------------------------------------------------


Schedule 2

Approved Generator Area

[MAP APPEARS HERE]


--------------------------------------------------------------------------------


EXHIBIT D

COMMENCEMENT DATE MEMORANDUM

             E*TRADE GROUP, INC., a Delaware corporation (“Tenant”), and MENLO
OAKS PARTNERS, L.P., a Delaware limited partnership (“Landlord”), entered into a
Lease (the “Lease”) dated August ____,1998. Pursuant to the Lease, Landlord
leases to Tenant and Tenant leases from Landlord space in Menlo Oaks Corporate
Center in Menlo Park, California. Capitalized terms used herein and not defined
herein shall have the same meanings as in the Lease.

             Tenant hereby acknowledges and certifies to Landlord as follows:

        (1)  Landlord delivered possession of the Premises to Tenant on
________________,1998;

        (2)  The Commencement Date occurred on ________________, 1998;

        (3)  The Term will expire on ______________________; and

        (4)  Tenant has accepted and is currently in possession of the Premises.

             IN WITNESS WHEREOF, this Commencement Date Memorandum is executed
this _____ day of ________________, ____.

“Tenant” E*TRADE GROUP, INC.,
a Delaware corporation By: Name:
Its:


By: Name:
Its:


 


--------------------------------------------------------------------------------


EXHIBIT E

RULES AND REGULATIONS

        1.  The sidewalks, driveways, entrances, lobbies, stairways and public
corridors shall be used only as a means of ingress and egress and shall remain
unobstructed at all times. The enhance and exit doors of all buildings and
suites are to be kept closed at all times except as required for orderly
passage. Loitering in any part of the Building or the Project or obstruction of
any means of ingress or egress to the Project or any building within the Project
is not permitted.

        2.  Plumbing fixtures shall not be used for any purposes other than
those for which they were constructed, and no rubbish, newspapers, trash or
other inappropriate substances of any kind shall be deposited therein. Personal
articles, equipment and clothing shall not be left in restrooms, showers, locker
rooms or Common Areas except and unless such articles are stored properly within
a locker, and in no circumstance shall such articles remain overnight. Landlord
may remove and dispose, at Tenant’s expense, of any articles or property
improperly stored or left in restroom, showers, locker rooms or other Common
Areas.

        3.  Walls, floors, windows, doors and ceilings shall not be defaced in
any way and no one shall be permitted to mark, drive nails or screws or drill
into, paint, or in any way mar any Building surface, except that pictures,
certificates, licenses and similar items normally used in Tenant’s business may
be carefully attached to the walls by Tenant in a manner to be prescribed by
Landlord. Upon removal of such items by Tenant any damage to the walls or other
surfaces shall be repaired by Tenant. No article may be attached to or hung from
ceilings, ceiling grids or light fixtures. Tenant is required to protect carpet
within its Premises from damage by the use of chair mats or other means below
desks and work stations, and by the use of moisture barriers ,under plants.

        4.  No awning, shade, sign, advertisement, notice or other article shall
be inscribed, coated, painted, displayed or affixed on, in or to any window,
door or wall, or any other part of the outside or inside of the Building or
Premises without the prior written consent of Landlord. No window displays or
other public displays shall be pertained without the prior written consent of
Landlord. Tenant shall not place anything against or near glass pardons or doors
or windows which may appear unsightly from outside of the Premises. All tenant
identification in the or on public corridor, lobby or other Common Area walls or
doors will be installed by Landlord for Tenant with the cost borne by Tenant. No
lettering or signs will be permitted on public corridor, lobby or other Common
Area walls or doors except the name of Tenant, with the size, type and color of
letters and the manner of attachment, style of display and location thereof to
be prescribed by Landlord. The directory of the Building will be provided
exclusively for the identification and location of tenant in the Building, and
Landlord reserves the right to exclude all other information therefrom. All
change requests for listing on the Building directory shall be submitted to the
office of Landlord in writing. Landlord reserves the right to approve all
listing requests. Any change requested by Tenant of Landlord of the name or
names posted on directory, after initial posting, will be at the expense of
Tenant.

        5.  The weight, size and position of all safes and other unusually
densely weighted or heavy objects used or placed in the Building shall be
subject to approval by Landlord prior to installation and shall, in all cases be
supported and braced as prescribed by Landlord and as otherwise required by law.
The repair of any damage done to the Building or property therein by the
installation, removal or maintenance of such safes or other unusually heavy
objects shall be paid for by Tenant. Tenant shall bear the cost of any
consultant services employed by Landlord in evaluating the placement, location
or bracing of unusually heavy items.

        6.  No improper or unusually loud noises, vibrations or odors are
permitted inside or outside the Building. No person shall be permitted to
interfere in any way with other tenants in the Project or those having business
with them. No person will be permitted to bring or keep within the Building any
animal, cycle or vehicle (whether motor driven or otherwise) except with the
prior written consent of Landlord. Bicycles of Tenant and its employees, agents
and invitees shall be stored only in designated bicycle racks outside of
Buildings and in no other location. No person shall dispose of bash, refuse,
cigarettes or other substances of any kind any place inside or outside of the
Building except in the appropriate refuse containers provided therefor. Landlord
reserves the right to exclude or expel from the Building any person who, in the
judgment of Landlord, is intoxicated or under the influence of alcohol or drugs
or who shall do any act or violation of these rules and regulations.

        7.  All keying of office doors, and all reprogramming of Security Access
Cards will be at the expense of Tenant. Tenant shall not re-key any door without
making prior arrangements with Landlord.


--------------------------------------------------------------------------------


        8.  Tenant will not install or use any window coverings except those
provided by Landlord, nor shall Tenant use any part of the Building or Phase,
other than the Premises, for storage or for any other activity which would
detract from the appearance of the Building or the Project or interfere in any
way with the use, or enjoyment, of the Building, Phase or Project, by other
Tenants. No storage, staging, display or placing of any material, product or
equipment outside of Tenant’s Premises is permitted except as may be expressly
approved in writing by Landlord.

        9.  Any Tenant or agent, employee or invites thereof using the Premises
after the Building has closed or on non-business days shall lock any entrance
doors to the Building used immediately after entering or leaving the Building.
No device may be employed to prop or hold open any Building entrance or suite
entrance door without the prior written consent of Landlord. No door or
passageway may be obstructed.

        10.  The Building shall be open 7:00 a.m. to 6:00 p.m., Monday through
Friday (holidays excepted). The hours during which the Building is open may be
different than the Business Hours for the Building.

        11.  Tenant and Tenant’s employees, agents, invitees, etc., shall not
use more than Tenant’s allocated share of the Building parking as provided in
the Lease. Automobile parking shall only be in designated areas. Parking shall
be nose in only (backing into parking stalls is prohibited), and entirely within
painted parking spaces. Overnight parking and parking by Tenant or Tenant’s
agents or employees within areas marked visitor is prohibited. Landlord reserves
the right to designate exclusive parking for tenants and visitors of the
Project, and to require identification of Tenant’s and Tenant’s employees’
vehicles. Vehicles owned or operated by Tenant and its employees, invitees and
agents which are parked improperly shall be subject to tow at Tenant’s expense.
The servicing or repairing of vehicles on the Lot is prohibited. Tenant and its
employees, agents and invitees shall obey all traffic signs in the Project. The
vehicle speed limit within the Project is fifteen miles per hour (15 mph).
Notwithstanding the foregoing, Tenant may park one (1) van in the Phase
overnight.

        12.  All equipment of any electrical or mechanical nature shall be
placed and maintained by Tenant in settings approved by Landlord and installed
so as to absorb or prevent any vibration, noise, interference or annoyance to
Landlord and others, and shall not overload any circuit, nor draw more power
than has been previously allocated to Tenant.

        13.  No air conditioning, heating unit, antenna, electrical panel,
alarm, phone system or other similar apparatus shall be installed or used by any
Tenant without the prior written consent of Landlord. No modification of any
building electrical, mechanical, plumbing or security system is permitted
without the prior written consent of Landlord. Tenant is responsible for the
proper maintenance and servicing of fire extinguishers and fire protection
equipment within the Premises.

        14.  Tenant and its employees, agents and invitees may not dispose of
any refuse or other waste material except within trash containers for the
Building of which the Premises are a part, and then only in compliance with
applicable law and regulations. Tenants may not place any articles within a
trash enclosure other than within a trash bin. Tenants may not place any
cardboard boxes within trash containers unless such boxes have been flattened.
The cost of storage, handling, hauling and dumping of Tenant’s trash in excess
of quantities incident to similar office parks located in Menlo Park and Palo
Alto shall be borne by Tenant. Tenant shall be responsible for closing and
securing trash enclosure gates after Tenant or its agents, employees or invitees
use the trash enclosure.

        15.  No hand trucks may be used in the Building Common Areas except
those equipped with rubber tires and rubber side guards. Tenants shall not
employ any elevator within any Building for the moving of products, equipment or
other non-personnel purposes without first installing proper protective elevator
pad (to be provided by Landlord)

        16.  Tenant shall notify Landlord immediately of any plumbing blockage,
leak, electrical or equipment malfunction, broken Building glass, fire or other
damage to the Premises or the Building.

        17.  Landlord shall have the right, exercisable without notice or
without liability to Tenant, to change the name and address of the Building and
to modify these Rules and Regulations.

        18.  Tenant shall protect dock areas and pavements from damage due to
trucks and trailers.

        19.  Tenant shall not store trucks or trailers in the Project, nor park
trucks or trailers in the automobile parking areas, traffic aisles, walkways or
the public streets adjacent to the Project.


--------------------------------------------------------------------------------


        20.  Tenant is encouraged to participate in local waste recycling
programs when feasible.

        21.  Tenant shall employ warm spectrum fluorescent lights in ceiling
fixtures wherever feasible.

        22.  Tenant shall employ water conservation measures in connection with
Tenant’s use of water.

        23.  Tenant shall coordinate with RIDES and SAMSTRANS In making carpool,
vanpool and transit information available to employees. Tenant shall establish
an on-site location for the sale of SAMTRANS and CALTRANS transit tickets.

        24.  Tenant shall employ vanpooI and carpool parking spaces only for the
purposes indicated.

        25.  Tenant is encouraged to establish flextime and/or staggered working
hours for employees.

        26.  Tenant is encouraged to implement an employment program for local
residents and to coordinate skill enhancement with local job training centers.

        27.  Canvassing, soliciting and distribution of handbills or any other
written material, and peddling in the Building are prohibited, and each tenant
shall cooperate to prevent same.

        28.  Tenant shall be deemed to have read these Rules and Regulations and
agrees to abide by these Rules and Regulations as a covenant of its lease of the
Premises. Tenant shall inform all of Tenant’s employees, agents and invitees of
these Rules and Regulations and shall be responsible for the observance of all
of these Rules and Regulations by Tenant’s employees, agents and invitees.

        29.  Capitalized terms used in these Rules and Regulations and not
defined herein shall have the meanings set forth in each tenant’s lease of space
in Menlo Oaks Corporate Center.


--------------------------------------------------------------------------------


EXHIBIT F

4400 BOHANNON EXPANSION OPTION SPACE

Building Suite Approximate Rentable Square Footage 4400 Bohannon Drive (see
Exhibit 1) 23,241 rsf



--------------------------------------------------------------------------------


Exhibit 1

[FLOOR PLAN APPEARS HERE]


--------------------------------------------------------------------------------


[FLOOR PLAN APPEARS HERE]


--------------------------------------------------------------------------------


Exhibit G

October 30, 1985
(Revised April 22, 1987)
(Revised March 22, 1988)

MENLO OAKS CORPORATE CENTER
On-Building Signage criteria

1.   “On building signs” shall be limited to a maximum of two signs per building
and shall be limited to one per elevation.

2.   Signage will be restricted to company logo or the spelling out of the
company name.

3.   The size of the signage will not exceed 42” in height or 15’ in length. The
total square footage of the area of the outside boundaries of the signage will
not exceed twenty-two (22) square feet.

4.   Signs may be constructed of plastic or metal and are to be firmly attached
to the building concrete. The connection will be reviewed by an engineer.

5.   Signs may not protrude more than 6” from face of building concrete.

6.   Signage may be illuminated by internal backlit procedures which result in
silhouette letters or logo (commonly thought of as “halo” effect around the
signage). Translucent backlit signs will be discouraged. Lighting from the
ground will also be discouraged. There are to be no exposed conduits or
electrical appurtenances on the building facade.

7.   Signage design, lettering style and color are subject to review and
approval of the building owner.


--------------------------------------------------------------------------------


SECOND AMENDMENT TO LEASE
(4200 BOHANNON DRIVE)

             THIS SECOND AMENDMENT TO LEASE (this “Amendment”) dated as of
September 30 , 1999, is entered into between MENLO OAKS PARTNERS, L.P. , a
Delaware limited partnership (“Landlord”), and E*TRADE GROUP, INC., a Delaware
corporation (“Tenant”).

             THE PARTIES ENTER INTO THIS AMENDMENT based upon the following
facts, understandings and intentions:

             A. Landlord and Tenant are parties to that certain Menlo Oaks
Corporate Center Standard Business Lease (4500 Bohannon Drive) dated as of
August 18, 1998, as amended by (i) that certain letter agreement dated January
18, 1999 and (ii) that certain Second Amendment to Lease (as amended, the “4500
Bohannon Lease”), pursuant to which Landlord leased to Tenant approximately
sixty-two thousand nine hundred twenty (62,920) rentable square feet of space in
the building known as 4500 Bohannon Drive, Menlo Park, California, as more
particularly described in the 4500 Bohannon Lease.

             B. In accordance with the terms of the 4500 Bohannon Lease, Tenant
exercised its option to lease (i) approximately ten thousand nine hundred
eighty-five (10,985) rentable square feet of additional space (the “First
Increment Expansion Space”) in the building known as 4600 Bohannon Drive, Menlo
Park, California (the “4600 Bohannon Building”), and (ii) approximately fourteen
thousand one hundred ninety-three (14,193) rentable square feet of additional
space (the “Second Increment Expansion Space”) in the 4600 Bohannon Building. As
of the date of this Amendment, Tenant’s lease of the First Increment Expansion
Space and the Second Increment Expansion Space has not yet commenced.

             C. Landlord and Tenant are also parties to that certain Menlo Oaks
Corporate Center Standard Business Lease (4200 Bohannon Drive) dated as of
August 18, 1998, as amended by that certain letter agreement dated January 18,
1999 (as amended, the “Lease”), pursuant to which Landlord leased to Tenant
approximately forty-six thousand two hundred fifty-five (46,255) rentable square
feet of space (the “ Premises”) within the building known as 4200 Bohannon
Drive, Menlo Park, California (the “4200 Bohannon Building”), as more
particularly described in the Lease. The capitalized terms used in this
Amendment and not otherwise defined herein shall have the same meanings given to
such terms in the Lease.

             D. The 4200 Bohannon Building is located within a portion of the
Project (“Phase I”) consisting of the real property (the “Phase I Lot”)
described in Exhibit B to the Lease, all of the Improvements located thereon and
all appurtenances thereto. Phase I is referred to in the Lease as the “Phase,”
and the Phase I Lot is referred to in the Lease as the “Lot.”

             E. Pursuant to Section 26.1 of the Lease, Tenant has an option (the
“Expansion Option”) to lease from Landlord approximately twenty-three thousand
two hundred forty-one (23,241) rentable square feet of additional space (the
“Expansion Space”) within the building known as 4400 Bohannon Drive, Menlo Park,
California (the “4400 Bohannon Building”). The Expansion Space is more
particularly described in the Lease. The Expansion Space is referred to in the
Lease as the “4400 Bohannon Expansion Option Space.”

             F. The 4400 Bohannon Building is located within a portion of the
Project (“Phase II”) consisting of the real property (the “Phase II Lot”)
described in Exhibit A, attached hereto, all of the Improvements located thereon
and all appurtenances thereto.

             G. Tenant has exercised the Expansion Option with respect to the
Expansion Space. In connection therewith, Landlord and Tenant now desire to
amend the Lease to, among other things, extend the Term, expand the Premises to
include the Expansion Space, and increase both the Base Rent and the percentage
of Operating Expenses and Impositions for which Tenant is responsible under the
Lease, as provided herein.

             NOW, THEREFORE, IN CONSIDERATION of the mutual covenants and
promises of the parties, the receipt and adequacy of which are hereby
acknowledged, the parties hereto agree as follows:

             1. Expansion Space. Effective as of the date on which Landlord
delivers possession of the Expansion Space to Tenant, in the condition required
pursuant to Section 8 below (the “Expansion Space Delivery Date”), the Premises
shall be expanded to include, in addition to the space presently leased to
Tenant under the Lease, the Expansion Space. If the Expansion Space will become
available for lease to Tenant prior to August 31,


--------------------------------------------------------------------------------


2000, Landlord shall notify Tenant in writing of the date on which Landlord
expects to deliver the Expansion Space to Tenant.

             2. Definitions. Effective as of the Expansion Space Delivery Date,
the following terms contained in the Lease shall have the meanings set forth
below:

              2.1.  Premises. The term “Premises” as used in the Lease shall
refer to the existing Premises and the Expansion Space.

              2.2.  Building. The term “Building” as used in the Lease shall
refer to both the 4200 Bohannon Building and the 4400 Bohannon Building.

              2.3.  Lot. The term “Lot” as used in the Lease shall refer to both
the Phase I Lot and the Phase II Lot.

              2.4.  Phase. The term “Phase” as used in the Lease shall refer to
both Phase I and Phase II.

              2.5.  Building Common Areas. The term “Building Common Areas” as
used in the Lease shall mean (i) the areas and facilities within the 4200
Bohannon Building provided and designated by Landlord for the general use,
convenience or benefit of Tenant and other tenants of the 4200 Bohannon Building
(e.g., common stairwells, stairways, hallways, shafts, elevators, restrooms,
janitorial telephone and electrical closets, pipes, ducts, conduits, wires and
appurtenant fixtures servicing the 4200 Bohannon Building) and (ii) the areas
and facilities within the 4400 Bohannon Building provided and designated by
Landlord for the general use, convenience or benefit of Tenant and other tenants
of the 4400 Bohannon Building (e.g., common stairwells, stairways, hallways,
shafts, elevators, restrooms, janitorial telephone and electrical closets,
pipes, ducts, conduits, wires and app urtenant fixtures servicing the 4400
Bohannon Building).

              2.6.  Phase Common Areas. The term “Phase Common Areas” as used in
the Lease shall mean (i) the areas and facilities within Phase I provided and
designated by Landlord for the general use, convenience or benefit of Tenant and
other tenants and occupants of Phase I (e.g., uncovered and unreserved parking
areas, walkways and accessways) and (ii) the areas and facilities within Phase
II provided and designated by Landlord for the general use, convenience or
benefit of Tenant and other tenants and occupants of Phase II (e.g., uncovered
and unreserved parking areas, walkways and accessways).

              2.7.  Tenant’s Building Percentage Share. The term “Tenant’s
Building Percentage Share” as used in the Lease shall mean (i) one hundred
percent with respect to Operating Expenses and other costs and expenses
attributable to or incurred in connection with the ownership, operation, repair
and/or maintenance of the 4200 Bohannon Building and (ii) fifty and 245/1000ths
percent (50.245%) with respect to Operating Expenses and other costs and
expenses attributable to or incurred in connection with the ownership,
operation, repair and/or maintenance of the 4400 Bohannon Building. If the
Rentable Area of the Premises or the Rentable Area of either the 4200 Bohannon
Building or the 4400 Bohannon Building changes, then (i) Tenant’s Building
Percentage Share with respect to the 4200 Bohannon Building shall be adjusted to
a percentage equal to the Rentable Area of the Premises in the 4200 Bohannon
Building divided by the Rentable Area of the 4200 Bohannon Building and (ii)
Tenant’s Building Percentage Share with respect to the 4400 Bohannon Building
shall be adjusted to a percentage equal to the Rentable Area of the Premises in
the 4400 Bohannon Building divided by the Rentable Area of the 4400 Bohannon
Building.

              2.8.  Tenant’s Phase Percentage Share. The term “Tenant’s Phase
Percentage Share” as used in the Lease shall mean (i) forty-nine and 807/1000ths
percent (49.807%) with respect to Operating Expenses and other costs and
expenses attributable to or incurred in connection with the ownership,
operation, repair and/or maintenance of Phase I and (ii) twenty-one and
288/1000ths percent (21.288%) with respect to Operating Expenses and other costs
and expenses attributable to or incurred in connection with the ownership,
operation, repair and/or maintenance of Phase II. If the Rentable Area of the
Premises or the Rentable Area of either Phase I or Phase II changes, then (i)
Tenant’s Phase Percentage Share with respect to Phase I shall be adjusted to a
percentage equal to the Rentable Area of the Premises in Phase I divided by the
Rentable Area of Phase I and (ii) Tenant’ s P hase Percentage Share with respect
to Phase II shall be adjusted to a percentage equal to the Rentable Area of the
Premises in Phase II divided by the Rentable Area of Phase II.

              2.9.  Rent. The term “Rent” shall mean Base Rent, Additional Rent,
Expansion Space Base Rent (defined in Section 4 hereof) and all other amounts
payable by Tenant under the Lease.


--------------------------------------------------------------------------------


              2.10.  Base Rent. For purposes of Sections 6.2(e), 7.2, 12.4,
13.2, 14.1, 15.1, 16.1, 19.12, 25.2(a) and (b) and 25.4 of the Lease, the term
“Base Rent” shall mean both the Base Rent and the Expansion Space Base Rent.

             3. Rentable Area. Landlord and Tenant agree that for all purposes
under the Lease, (i) the Rentable Area of the Expansion Space shall be deemed to
be the rentable square footage of the Expansion Space as stated in Recital E of
this Amendment, (ii) the Rentable Area of the 4400 Bohannon Building as of the
date of this Amendment shall be deemed to be forty-six thousand two hundred
fifty-five (46,255) rentable square feet and (iii) the Rentable Area of Phase II
shall be deemed to be one hundred nine thousand one hundred seventy-five
(109,175) rentable square feet.

             4. Expansion Space Base Rent. In addition to Tenant’s obligation to
pay to Landlord the Base Rent described in Section 4.1 of the Lease, Tenant
shall pay to Landlord base rent with respect to Tenant’s lease of the Expansion
Space in the amount of Seventy-Three Thousand Nine Hundred Sixty-Eight and
47/100 Dollars ($73,968.47) per month (the “Expansion Space Base Rent”). The
Expansion Space Base Rent shall be increased on November 15, 2000, and on each
November 15 thereafter during the Term by three and one-half percent (3.5%),
regardless of whether the Expansion Space Delivery Date has occurred. Tenant’s
obligation to pay Expansion Space Base Rent to Landlord shall commence on the
forty-fifth (45th) day after Expansion Space Delivery Date (hereinafter referred
to as the “Expansion Space Rent Commencement Date”) and continue thereafter
during the Term; provided, howeve r, if Landlord delivers possession of the
Expansion Space to Tenant prior to August 31, 2000 as a result of an Early
Termination Event, then the Expansion Space Rent Commencement Date shall occur
on the sixtieth (60th) day after the Expansion Space Delivery Date. Tenant shall
pay to Landlord the Expansion Space Base Rent in advance, on the Expansion Space
Rent Commencement Date and on the first day of each calendar month thereafter,
together with Tenant’s payment to Landlord of the Base Rent described in Section
4.1 of the Lease, without deduction, abatement or setoff whatsoever. If the
Expansion Space Rent Commencement Date or the last day of the Term is other than
the first or last day of a calendar month, respectively, then the Expansion
Space Base Rent for the partial calendar month in which the Expansion Space Rent
Commencement Date or the end of the Term occurs shall be prorated on a per diem
basis, based on the number of days in such calendar month.

             5. Tenant’s Project Percentage Share. Effective as of the Expansion
Space Delivery Date, Tenant’s Project Percentage Share shall be equal to the sum
of (i) Tenant’s Project Percentage Share immediately prior to the Expansion
Space Delivery Date and (ii) six and 212/1000ths percent (6.212%).

             6. Term. The Term shall be extended until the last day of the tenth
(10th) year after the latest of (i) the commencement of Tenant’s lease of the
First Increment Expansion Space, (ii) the commencement of Tenant’s lease of the
Second Increment Expansion Space or (iii) the Expansion Space Delivery Date.

             7. Parking. Effective as of the Expansion Space Delivery Date,
Tenant shall: have the right to use twenty-one and 288/1000ths percent (21.288%)
of the parking spaces in Phase II on a non-exclusive basis.

             8. Delivery. Landlord shall use commercially reasonable efforts to
deliver possession of the Expansion Space to Tenant within five (5) days after
Landlord recovers possession of the Expansion Space. Landlord shall deliver
possession of the Expansion Space to Tenant in a broom clean condition, with all
building systems in working order and the roof in water-tight condition. Except
as provided above, Tenant shall accept delivery of the Expansion Space in its
“as is” condition as of the Expansion Space Delivery Date, without any
representation or warranty of any kind from Landlord.

             9. Security Deposit. Concurrently with the execution of this
Amendment, Tenant shall deliver to Landlord an additional security deposit (the
“Additional Security Deposit”) in the amount of One Hundred Four Thousand Three
Hundred Thirty-Nine and 83/100 Dollars ($104,339.83). The Additional Security
Deposit shall be combined with the Security Deposit and secure the performance
of all of Tenant’s obligations under the Lease. Tenant shall not be entitled to
interest on the Additional Security Deposit. From and after the date of this
Amendment, the term “Security Deposit” as used in the Lease shall mean both the
original Security Deposit and the Additional Security Deposit.

             10. Signage. Notwithstanding anything to the contrary contained in
the Lease, Tenant may not install, construct or place any exterior signage on
the 4400 Bohannon Building.


--------------------------------------------------------------------------------


             11. Tenant Improvement Allowance. Landlord shall not be required to
pay to Tenant any tenant improvement allowance or inducement in connection with
or as a result of Tenant’s lease of the Expansion Space.

             12. Addendum. The term “Rider” contained in Section 4.2 of the
Lease shall refer to the Addendum to Menlo Oaks Corporate Center Lease attached
to and constituting a portion of the Lease.

             13. Delivery Date Memorandum. Following the commencement of
Tenant’s lease of the First Increment Expansion Space, the commencement of
Tenant’s lease of the Second Increment Expansion Space and the Expansion Space
Delivery Date, Landlord shall prepare and deliver to Tenant a delivery date
memorandum (the “Delivery Date Memorandum”) in the form of Exhibit B, attached
hereto. The Delivery Date Memorandum shall certify the Expansion Space Delivery
Date and the expiration date of the Term. Tenant’s failure to execute and return
the executed Delivery Date Memorandum within ten (10) business days after
Tenant’s receipt thereof shall be conclusive upon Tenant as to the matters set
forth in the Delivery Date Memorandum.

             14. New Lease. Within thirty (30) days after Landlord’s written
request, Tenant shall enter into (i) an amendment to the Lease (the “ Expansion
Space Amendment”) to exclude the Expansion Space from the Premises and (ii) a
new lease (the “Expansion Space Lease”) for the Expansion Space. The Expansion
Space Lease shall contain all of the same terms and conditions contained in the
Lease, with the result being that Landlord’s and Tenant’s rights and obligations
with respect to the Expansion Space will be unchanged following the execution of
the Expansion Space Amendment and Expansion Space Lease. Specifically, (i) the
term of the Expansion Space Lease shall end concurrently with the term of the
Lease, (ii) Tenant will not be allowed to place or install exterior signage on
the 4400 Bohannon Building, (iii) Landlord will not be required to pay to Tenant
any tenant improvemen t allowance or inducement with respect to the Expansion
Space, (iv) the Additional Security Deposit shall constitute Tenant’s security
deposit under the Expansion Space Lease, (v) a default by Tenant under the Lease
or the 4500 Bohannon Lease shall constitute a default by Tenant under the
Expansion Space Lease, (vi) the monthly Base Rent for the Expansion Space shall
be calculated pursuant to Section 26.3 of the Lease, with the aggregate monthly
Base Rent payable by Tenant under the Lease (after execution of the Expansion
Space Amendment) and the Expansion Space Lease to be an amount not less than
monthly Base Rent payable by Tenant under the Lease prior to the execution of
the Expansion Space Amendment and the Expansion Space and (vii) for purposes of
determining Tenant’s obligations to surrender the Expansion Space to Landlord in
the condition in which it was received upon the expiration or earlier
termination of the Expansion Space Lease, the date on which Tenant is to have
received possession o f the Expansion Space shall be deemed to be the date on
which Tenant received possession of the Expansion Space under the Lease (as
amended by this Agreement) as opposed to the date on which Tenant enters into
the Expansion Space Lease.

             15. Entire Agreement. This Amendment represents the entire
understanding between Landlord and Tenant concerning the subject matter hereof,
and there are no understandings or agreements between them relating to the
Lease, the Premises or the Expansion Space not set forth in writing and signed
by the parties hereto. No party hereto has relied upon any representation,
warranty or understanding not set forth herein, either oral or written, as an
inducement to enter into this Amendment.

             16. Continuing Obligations. Except as expressly set forth to the
contrary in this Amendment, the Lease remains unmodified and in full force and
effect. To the extent of any conflict between the terms of this Amendment and
the terms of the Lease, the terms of this Amendment shall control.

             IN WITNESS WHEREOF, the parties hereto have executed this Amendment
as of the day and year first above written.




     “Landlord”
MENLO OAKS PARTNERS, L.P.,
a Delaware limited partnership


  By:               AM Limited Partners,
a California limited partnership,
its General Partner


--------------------------------------------------------------------------------





    


  By:               Amarok Menlo, Inc.,
a California corporation,
its General Partner




    


  By:   /s/ J.Marty Brill, Jr.     

--------------------------------------------------------------------------------

       J. Marty Brill, Jr. President




     “Tenant”
E*TRADE GROUP, INC.
a Delaware corporation


  By:   /s/ Raymond Johnson     

--------------------------------------------------------------------------------

       Name:  Raymond E. Johnson
Its:  VP Facilities




    


  By:   /s/ L.C. Purkis     

--------------------------------------------------------------------------------

       Name:  L.C. Purkis
Its:  CFO


--------------------------------------------------------------------------------


EXHIBIT A

PHASE II

             That certain real property situated in the City of Menlo Park,
County of San Mateo, State of California, more particularly described as
follows:

Parcel 2:

Parcel A as shown and delineated on that certain map entitled “Record of Survey
of a Lot Line Adjustment, Lands of Amarok Bredero, etc.”, filed April 25, 1986,
Book 9 of Licensed Land Survey Maps, Page 123, San Mateo Records.


--------------------------------------------------------------------------------


EXHIBIT B
DELIVERY DATE MEMORANDUM

        E*TRADE GROUP, INC., a Delaware corporation (“Tenant”), and MENLO OAKS
PARTNERS, L.P., a Delaware limited partnership (“Landlord”), entered into that
certain Menlo Oaks Corporate Center Standard Business Lease (           Bohannon
Drive) dated      ,      , as amended (the “Lease”). Capitalized terms used
herein and not defined herein shall have the same meanings as in the Lease.

        Tenant hereby acknowledges and certifies to Landlord as follows:

        1.Expansion Space Delivery Date. The Expansion Space Delivery Date
occurred on     ,     .

        2.Term. The Term will expire on                    ,       .

              IN WITNESS WHEREOF, this Delivery Date Memorandum is executed as
of                ,      .




     “Landlord”
MENLO OAKS PARTNERS, L.P.,
a Delaware limited partnership


  By:   AM Limited Partners,             a California limited partnership,
its General Partner




    


  By:   Amarok Menlo, Inc.,             a California corporation,
its General Partner




    


  By:       

--------------------------------------------------------------------------------

       S. Marty Brill, Jr., President




    


     “Tenant”
E*TRADE GROUP, INC.
a Delaware corporation            




    


  By:               Name:
Its:




    


  By:               Name:
Its:


--------------------------------------------------------------------------------


January 18, 1999

VIA FACSIMILE

E*Trade Group, Inc.
2400 Geng Road
Palo Alto, CA 94303
Attn: Mr. Robert Clegg

        Re:  Lease of 4200 Bohannon Drive, Menlo Park, California

Dear Robert:

              Reference is made to that certain Menlo Oaks Corporate Center
Standard Business Lease (4200 Bohannon Drive) (the “Lease”) dated as of August
18, 1998, by and between Menlo Oaks Partner’s, L.P., a Delaware limited
partnership (“Landlord”), and E*Trade Group, Inc., a Delaware corporation
(“Tenant”). Capitalized terms used herein and not defined herein shall have the
meanings set forth in the Lease.

              This letter (this “Letter Agreement”) shall evidence Landlord’s
and Tenant’s amendment of the Lease as follows:

              1.  Preliminary Plans. Landlord hereby approves Tenant’s
Preliminary Plans described in Exhibit 1, attached hereto.

              2.  Restoration/Modification Obligation. Tenant shall deliver to
Landlord for Landlord’s review and approval Tenant’s proposed plans and
specifications (the “Modification Work Plans”) for the restoration and
modification work described in Exhibit 2, attached hereto (hereinafter referred
to as the “Modification Work”), not later than one hundred twenty (120) days
prior to the expiration of the Term; provided, however, if the Lease is
terminated prior to the expiration of the Term, then Tenant shall deliver to
Landlord for Landlord’s review and approval the Modification Work Plans within
ninety (90) days after the termination of the Lease. Landlord shall not
unreasonably withhold its approval of the Modification Work Plans. Tenant shall
complete the Modification Work by the expiration of the Term; provided, however,
if the Lease is terminated prior to th e expiration of the Term, Tenant shall
commence the Modification Work within ten (10) days after Landlord approves the
Modification Work Plans and complete the Modification Work within ninety (90)
days after the termination of the Lease.

              3.  Additional Deposit. Within ten (10) days after the execution
of this Letter Agreement, Tenant shall deliver to Landlord an additional deposit
(the “Additional Deposit”) in the amount of Two Hundred Thousand Dollars
($200,000.00). The Additional Deposit shall secure the performance of all of
Tenant’s obligations under this Letter Agreement, including Tenant’s obligation
to perform the Modification Work.

                     a.  Delivery of Letter of Credit. In lieu of depositing the
Additional Deposit in cash, Tenant may deliver to Landlord a clean, irrevocable
and unconditional letter of credit (the “LC”) in compliance with the terms,
provisions and requirements of this Section 3, in the amount of the Additional
Deposit and issued by a major California financial institution reasonably
acceptable to Landlord.

                     b.  Term and Renewal of Letter of Credit. The LC shall be
for a term of one (1) year and shall be automatically renewed each year for an
additional twelve (12) months from the date of expiration of the LC through the
ninetieth (90th) day after the expiration or earlier termination of the Lease.
Tenant shall renew, extend or replace the LC as necessary and deliver written
evidence thereof to Landlord at least thirty (30) days prior to the expiration
date of the LC so that a valid LC which complies with each requirement of this
Section 3 is in effect during the entire period required hereby. If Tenant fails
to so renew, extend or replace the LC and deliver such written evidence to
Landlord, and such failure continues for a period of five (5) days after the
date such evidence is due to Landlord, Landlord shall be entitled to immediately
draw the entire am ount of the LC, and hold such sum as security deposit for
Tenant’s faithful performance of its obligations under this Letter Agreement. If
Landlord draws down on the LC pursuant to this Section 3.b as a result of
Tenant’s failure to renew, extend or replace the LC and deliver such written
notice to Landlord, then Tenant shall have the option of delivering to Landlord
a substitute LC which meets all of the requirements set forth in this Section 3
in exchange for Landlord returning to Tenant the portion of the Additional
Deposit held by Landlord in cash.


--------------------------------------------------------------------------------


E*Trade Group, Inc. January 18, 1999 Attn: Mr. Robert Clegg Page 2


                     c.  Amount of Draw on Letter of Credit. Upon the occurrence
of a default by Tenant under this Letter Agreement, Landlord shall be entitled
to obtain payment under the LC, in such amount as may be required to satisfy
Tenant’s outstanding obligations under this Letter Agreement and shall apply
such amount to said obligations. Specifically, Landlord shall be entitled to
obtain partial draws pursuant to the LC in the amounts that Tenant is in
default.

                     d.  Manner of Presentment. Landlord is authorized to draw,
for the account of Tenant, the amounts allowable pursuant to this Section 3 by a
draft, which shall be payable at sight, accompanied by a statement signed by
Landlord that (a) Landlord is entitled to draw on the amount set forth in said
draft pursuant to this Letter Agreement, or (b) Landlord is entitled to draw on
the full amount of the LC as a result of a failure by Tenant to renew, extend or
replace the LC pursuant to the terms of this Letter Agreement. Payment of the
draft shall be made in the manner agreed upon by the issuing bank, but Tenant
hereby consents to such payment in the manner as Landlord may designate in the
draft.

                     e.  Return of Additional Deposit. Provided and on the
condition that Tenant has performed all of Tenant’s Modification Work, Landlord
shall return the Additional Deposit to Tenant within ninety (90) days after the
expiration or earlier termination of the Lease. If Landlord sells or otherwise
transfers Landlord’s rights or interest under the Lease, Landlord shall deliver
the Additional Deposit to the transferee whereupon Landlord shall be released
from any further liability to Tenant with respect to the Additional Deposit.

              4.  Failure to Timely Perform the Modification Work. If Tenant
fails to deliver to Landlord the Modification Work Plans, commence construction
of the Modification Work or complete the Modification Work within the time
periods or by the dates required pursuant to Section 2 above, then Landlord, by
written notice to Tenant, may, but shall not be obligated to, either (i) perform
the Modification Work and apply the Additional Deposit toward the cost of
performing the Modification Work or (ii) elect not to perform the Modification
Work and retain for Landlord’s account all or a portion of the Additional
Deposit in an amount equal to the estimated cost of performing the Modification
Work, as reasonably determined by Landlord. If the cost of completing the
Modification Work exceeds the amount of the Additional Deposit, Tenant shall pay
such excess amount to Landlord within ten (10) days after La ndlord’s written
request therefor.

              5.  Landlord’s Election. Notwithstanding anything to the contrary
contained in this Letter Agreement, Landlord may elect for Tenant not to perform
the Modification Work by written notice to Tenant not later than (i) one hundred
eighty (180) days prior to the expiration of the Term or (ii) if the Lease is
terminated prior to the expiration of the Term, within ten (10) days after the
termination of the Lease. If Landlord elects for Tenant not to perform the
Modification Work, Landlord shall return the Additional Deposit to Tenant.

              6.  Tenant Improvement Allowance.

                     a.  Basic Lease Information. The provisions titled
“Additional Allowance” and “ Adjustment for Overage” under the heading “Tenant
Improvements” in the Basic Lease Information are hereby deleted.

                     b.  Section 4.1 of Work Letter. The first sentence of
Section 4.1 of the Work Letter attached as Exhibit C to the Lease is hereby
deleted and replaced by the following:

          “Landlord shall pay to Tenant upon the terms and conditions set forth
in this Section 4 the amount of Two Hundred Thirty-One Thousand Two Hundred
Seventy-Five Dollars ($231,275.00) as a tenant improvement allowance (the
“Tenant Improvement Allowance”) toward the cost of designing, constructing and
installing the Tenant Improvements in the Building.”

                     c.  Section 4.2 of Work Letter. Section 4.2 of the Work
Letter is hereby deleted in its entirety.

              7.  Commencement of Tenant Improvement Work. The date in Section
3.4.6 of the Work Letter shall be changed to February 1, 1999.


--------------------------------------------------------------------------------


E*Trade Group, Inc. January 18, 1999 Attn: Mr. Robert Clegg Page 3


              8.  Condition Precedent. The effectiveness of this Letter
Agreement and the obligations of Landlord and Tenant hereunder are conditioned
upon the execution by Landlord and Tenant of a separate letter agreement of even
date herewith amending that certain Menlo Oaks Corporate Center Standard
Business Lease (4500 Bohannon Drive) dated as of August 18, 1998, by and between
Landlord, as landlord, and Tenant, as tenant.

              9.  Counterparts. This Letter Agreement may be executed in one (1)
or more counterparts, each of which shall be deemed to be an original as against
any party whose signature appears thereon, and all of which shall constitute one
(1) and the same instrument. This Letter Agreement shall become binding when (i)
the condition precedent set forth in Section 8 herein is met and (ii) any one
(1) or more counterparts hereof, individually or taken together, shall bear the
signatures of Landlord and Tenant.

              10.  Conflicts. To the extent that any of the terms contained in
this Letter Agreement conflict with the Lease, the terms contained in this
Letter Agreement shall control.


--------------------------------------------------------------------------------



--------------------------------------------------------------------------------


E*Trade Group, Inc. January 18, 1999 Attn: Mr. Robert Clegg Page 4


              Except as modified hereby, the Lease is unmodified and in full
force and effect.

              Please execute this Letter Agreement in the space below (and
return the same to me) to evidence your agreement to the foregoing.




     Very truly yours,


                 MENLO OAKS PARTNERS, L.P.,
a Delaware limited partnership




    


  By:   AM Limited Partners, a California limited
partnership, its General Partner            




    


  By:   Amarok Menlo, Inc., a California
corporation, its General Partner            




    


  By:   /s/ J. Marty Brill, Jr.     

--------------------------------------------------------------------------------

       Name: J. Marty Brill, Jr.
Its: President




    


  By:   /s/ John B. Harrington     

--------------------------------------------------------------------------------

       Name: John B. Harrington
Its: Vice President/Secretary

AGREED AND ACCEPTED:

E*TRADE GROUP, INC.,
a Delaware corporation




    


By: /s/ Robert Clegg     

--------------------------------------------------------------------------------

           Name: Robert Clegg
      Its: Vice President     




    


By: /s/ Len Purkis     

--------------------------------------------------------------------------------

           Name: Len Purkis
      Its: Chief Financial Officer     


--------------------------------------------------------------------------------


EXHIBIT 1

PRELIMINARY PLANS

             The term “Preliminary Plans” shall refer to the plans listed below
prepared by Studios Architecture.

Sheet No. Title Date A0.00 Cover Sheet 10/30/98 A1.21 Building 4200-First Floor
Demo Plan 10/30/98 A1.22 Building 4200-Second Floor Demo Plan 10/30/98 A2.21
Building 4200-First Floor Plan 10/30/98 A2.22 Building 4200-Second Floor Plan
10/30/98 A6.21 Building 4200-First Floor R.C.P. 10/30/98 A6.22 Building
4200-Second Floor R.C.P. 10/30/98



--------------------------------------------------------------------------------


EXHIBIT 2

RESTORATION CONDITION SPECIFICATIONS

             All citations to “Sheets” refer to the Preliminary Plans.

Item Modification Work Required Columns The walls that are adjacent to the
columns along grid line 3, 4, and 6 shall be moved so that the columns are
within such gypsum board walls.   Ceiling systems The reflected ceiling plan of
the Preliminary Plans indicates that portions of the ceiling existing as of the
date of the Lease are to be removed and, following completion of Tenant’s work
in the Premises, there shall be no suspended ceiling system in these areas, but
instead the underside of the structure of the second floor, or roof, as the case
may be, shall be exposed. In such areas, Tenant shall install a suspended
ceiling system to match the adjacent ceiling system, subject to Landlord’s
review and approval of such system to be specified in the Modification Work
Plans, and which shall be installed with a uniform and level grid, as if all of
such areas were finished with the ceiling system at the time of Tenant’s
construction activities. The finishes, including but not limited to mechanical
systems, lighting and other electrical distribution shall conform to other
general office space within the Building as reasonably determined by Landlord.<
br>   Building infrastructure The Herculite doors and side light panels in the
lobby, six (6) doors with frames in good condition, six (6) doors with frames
including integral side lights in good condition, and any VAV boxes that are
demolished by Tenant, shall be palletized and delivered to Landlord’s designated
storage area.   Gypsum board ceiling system The reflected ceiling plan of the
Preliminary Plans indicates that portions of the ceiling existing as of the date
of the Lease are to be removed and, following completion of Tenant’s work in the
Premises, in certain areas, including the ceiling adjacent to the second floor
restroom, gypsum board ceiling will be installed. In such areas, Tenant shall
remove the gypsum board ceiling and install a suspended ceiling system to match
the adjacent ceiling system specified in the Modification Work Plans, and which
ceiling system shall be installed with a uniform and level grid, as if all of
such areas were finished with the ceiling system at the time of Tenant’s
construction activities. The finishes, including but not limited to mechanical
systems, lighting and other electrical distribution shall conform to other
general office space within the Building as reasonably determined by Landlord.



--------------------------------------------------------------------------------


Additional HVAC The air conditioning units to be installed by Tenant serving the
first floor of the building will be removed and the affected area will be
restored to general purpose office space including but not limited to mechanical
systems, lighting and other electrical distribution which shall conform to other
general office space within the Building as reasonably determined by Landlord.  
Lobby The fire rated condition of the lobby will be restored and the gypsum
board finishes to the stairway (excluding the handrail/guardrail), the finishes
to the stairway landing columns, gypsum board ceiling, and wall finishes will be
restored including but not limited to mechanical systems, lighting and other
electrical distribution as reasonably determined by Landlord.



--------------------------------------------------------------------------------


MENLO OAKS CORPORATE CENTER

STANDARD BUSINESS LEASE

(4500 BOHANNON DRIVE)

Exhibit 10.8

BASIC LEASE INFORMATION

Effective Date: August 18, 1998   Landlord: MENLO OAKS PARTNERS, L.P.,
a Delaware limited partnership   Landlord’s Address: 4400 Bohannon Drive
Suite 260
Menlo Park, CA 94025
Attn: Mr. J. Marty Brill, Jr.
Phone: (650) 329-9030
Fax: (640) 329-0129   Tenant: E*TRADE GROUP, INC.,
a Delaware corporation   Tenant’s Address:         Before
      Commencement Date:
2400 Geng Road
Palo Alto, CA 94303
Attn: Vice President of Corporate Services
Phone: (650) 842-2500

Fax: (650) 842-2552         After
      Commencement Date:
4500 Bohannon Drive
Menlo Park, CA 94025
Attn: Vice President of Corporate Services   Premises: Approximately sixty-two
thousand nine hundred twenty (62,920) rentable
square feet of space in the Building, as more particularly shown on Exhibit
A attached hereto.   Building: That certain office building located within the
Project, commonly known
as “4500 Bohannon Drive,” consisting of approximately sixty-two
thousand nine hundred twenty (62,920) rentable square feet of space.   Lot: That
certain real property located within the Project on which the Building
is located, as more particularly described in Exhibit B, attached hereto.  
Phase: A portion of the Project, consisting of the Lot, all improvements located
thereon and all appurtenances thereto. The Phase includes approximately
one hundred seven-two thousand ninety-five (172,095) rentable square
feet of space in three (3) buildings located thereon (including the
Building).



--------------------------------------------------------------------------------


Project: That certain business office park located in Menlo Park, California,
comprised of three (3) separate phases and seven (7) office buildings and
including approximately three hundred seventy-four thousand one hundred
thirty-nine (374,139) rentable square feet of space. The Project is
commonly known as “Menlo Oaks Corporate Center.”   Term: Ten (10) years  
Commencement Date: The earlier of (i) the date on which Tenant commences its
business
operations in the Premises or (ii) November 15, 1998.   Base Rent (Initial): One
Hundred Ninety-Eight Thousand One Hundred Ninety-Eight Dollars
($198,198.00) per month, subject to adjustment pursuant to Section 4.2  
Security Deposit: Two Hundred Seventy Thousand One Hundred Twenty-Three and
53/100
dollars ($270,123.53)   Tenant’s Building Percentage Share: One hundred percent
(100%)   Tenant’s Phase
Percentage Share: Thirty-six and 56/100 percent (36.56%)   Tenant’s Project
Percentage Share: Sixteen and 82/100 percent (16.82%)   Default Percentage: One
hundred twenty-five percent (125%)   Permitted Use: For general office purposes,
software research and development, data
processing and incidental uses thereto and no other use whatsoever.   Business
Hours: Twenty-four (24) hours a day; seven (7) days a week   Non-Exclusive
Parking: Thirty-six and 56/100 percent (36.56%) of the available parking spaces
in
the Phase. The Phase includes approximately six hundred forty-five (645)
parking spaces.   Tenant Improvements:         Base Allowance: Three hundred
Fourteen Thousand Six Hundred Dollars ($314,600.00)         Additional
Allowance: Six Hundred Twenty-Nine Thousand Two Hundred Dollars ($629,200.00)  
      Adjustment for Overage: Monthly Base Rent shall be increased One and
One-Half Cents ($0.015)
for each Dollar of Additional Allowance provided by Landlord.   Brokers:  
      Landlord’s Broker: None         Tenant’s Broker: Tory Corporate Real
Estate Advisors, Inc. (dba The Staubach Company)



--------------------------------------------------------------------------------


Exhibits: Exhibt A - Diagram of Premises Exhibit B - Legal Description of Lot
Exhibit C - Work Letter Exhibit D - Commencement Date Memorandum Exhibit E -
Rules and Regulations Exhibit F-1 - First Expansion Option Space Exhibit F-2 -
Second Expansion Option Space Exhibit G - Landlord’s Sign Criteria



--------------------------------------------------------------------------------


MENLO OAKS CORPORATE CENTER
STANDARD BUSINESS LEASE

             THIS MENLO OAKS CORPORATE CENTER STANDARD BUSINESS LEASE (this
“Lease”), dated as of this 18th day of August, 1998 (the “Effective Date”), is
entered into by and between MENLO OAKS PARTNERS, L.P., a Delaware limited
partnership (“Landlord”), and E*Trade Group, Inc., a Delaware corporation
(“Tenant”), on the terms and conditions set forth below.

1.  DEFINITIONS. The following terms shall have the meanings set forth below:

        1.1.  Building. The term “Building” shall have the meaning set forth in
the Basic Lease Information.

        1.2.  Building Common Areas. The Areas and facilities within the
Building provided and designated by Landlord for the general use, convenience or
benefit of Tenant and other tenants and occupants of the Building (e.g., common
stairwells, stairways, hallways, shafts, elevators, restrooms, janitorial
telephone and electrical closets, pipes, ducts, conduits, wires and appurtenant
fixtures servicing the Building).

        1.3.  Commencement Date. The term “Commencement Date” shall have the
meaning set forth in Section 3.

        1.4.  Common Areas. The term “Common Areas” shall mean the Building
Common Areas, the Phase Common Areas and the Project Common Areas.

        1.5.  Lot. The term “Lot” shall mean the land upon which the Building is
located, as more particularly described in Exhibit B, attached hereto.

        1.6.  Phase. The term “Phase” shall have the meaning set forth in the
Basic Lease Information.

        1.7.  Phase Common Areas. The areas and facilities within the Phase
provided and designated by Landlord for the general use, convenience or benefit
of Tenant and other tenants and occupants of the Phase (e.g., uncovered and
unreserved parking areas, walkways and accessways).

        1.8.  Premises. The term “Premises” shall have the meaning set forth in
the Basic Lease Information.

        1.9.  Project. The term “Project” shall have the meaning set forth in
the Basic Lease Information.

        1.10.  Project Common Areas. The term “Project Common Areas” shall mean
the areas and facilities within the Project provided and designated by Landlord
for the general use, convenience or benefit of Tenant and other tenants and
occupants of the Project (e.g., walkways, traffic aisles, accessways, utilities
and communications conduits and facilities).

        1.11.  Rentable Area. The term “Rentable Area” shall mean the rentable
area of the Premises, Building, Phase and Project as reasonably determined by
Landlord. The parties agree that for all purposes under this Lease, the Rentable
Area of the Premises, Building, Phase and Project shall be deemed to be the
number of rentable square feet identified in the Basic Lease Information.

        1.12.  Tenant’s Building Percentage Share. The term “Tenant’s Building
Percentage Share” shall mean the percentage specified in the Basic Lease
Information. If the Rentable Area of the Premises or the Rentable Area of the
Building is changed, then Tenant’s Building Percentage Share shall be adjusted
to a percentage equal to the Rentable Area of the Premises divided by the
Rentable Area of the Building.

        1.13.  Tenant’s Phase Percentage Share. The term “Tenant’s Phase
Percentage Share” shall mean the percentage specified in the Basic Lease
Information. If the Rentable Area of the Premises or the Rentable Area of the
Phase is changed, then Tenant’s Phase Percentage Share shall be adjusted to a
percentage equal to the Rentable Area of the Premises divided by the Rentable
Area of the Phase.

        1.14.  Tenant’s Project Percentage Share. The term “Tenant’s Project
Percentage Share” shall mean the percentage specified in the Basic Lease
Information. If the Rentable Area of the Premises or the Rentable Area of the
Project is changed, then Tenant’s Percentage Project Share shall be adjusted to
a percentage equal to the Rentable Area of the Premises divided by the Rentable
Area of the Project.


--------------------------------------------------------------------------------


        1.15.  Term. The term “Term” shall have the meaning described in Section
3.

2.  PREMISES.

        2.1.  Premises. Landlord hereby leases to Tenant, and Tenant hereby
leases from Landlord, the Premises, together with the right in common to use the
Common Areas, for the Term.

        2.2.  Condition Upon Delivery. Tenant acknowledges that it has had an
opportunity to thoroughly inspect the Premises and, subject to Landlord’s
obligations under Section 8.1, Tenant accepts the Premises in its existing “as
is” condition, with all faults and defects and without any representation or
warranty of any kind, express or implied.

        2.3.  Reserved Rights. Landlord reserves the right to do the following
from time to time:

              (a)  Changes. To install, use, maintain, repair, replace and
relocate pipes, ducts, shafts, conduits, wires, appurtenant meters and
mechanical, electrical and plumbing equipment and appurtenant facilities for
service to other parts of the Building, Phase or Project above the ceiling
surfaces, below the floor surfaces and within the walls of the Premises and in
the central core areas of the Building and in the Building Common Areas, and to
install, use, maintain, repair, replace and relocate any pipes, ducts, shafts,
conduits, wires, appurtenant meters and mechanical, electrical and plumbing
equipment and appurtenant facilities servicing the Premises, which are located
either in the Premises or elsewhere outside of the Premises;

              (b)  Boundary Changes. To change the boundary lines of the Lot or
the Project;

              (c)  Facility Changes. To alter or relocate the Common Areas or
any facility within the Project;

              (d)  Parking. To designate and/or redesignate specific parking
spaces in the Phase or the Project for the exclusive or non-exclusive use of
specific tenants in the Phase or the Project;

              (e)  Services. To install, use, maintain, repair, replace, restore
or relocate public or private facilities for communications and utilities on or
under the Building, Phase and/or Project; and

              (f)  Other. To perform such other acts and make such other changes
in, to or with respect to the Common Areas, Building, Phase and/or Project as
Landlord may reasonably deem appropriate.

        2.4.  Work Letter. Landlord and Tenant shall each perform the work
required to be performed by it as described in the Work Letter attached hereto
as Exhibit C. Landlord and Tenant shall each perform such work in accordance
with the terms and conditions contained therein.

3.  TERM

        3.1.  Commencement of Term. The term of this Lease (the “Term”) shall be
for the period of time specified in the Basic Lease Information unless sooner
terminated as hereinafter provided. The Term shall commence on the
(“Commencement Date”) and shall continue in full force and effect for the period
specified as the Term or until this Lease is terminated as otherwise provided
herein.

        3.2.  Commencement Date Memorandum. Following the date on which Landlord
delivers possession of the Premises to Tenant or the Commencement Date, Landlord
may prepare and deliver to Tenant a commencement date memorandum (the
“Commencement Date Memorandum”) in the form of Exhibit D, attached hereto,
subject to such changes in the form as may be required to insure the accuracy
thereof. The Commencement Date Memorandum shall certify the date on which
Landlord delivered possession of the Premises to Tenant and the dates upon which
the Term commences and expires. Tenant’s failure to execute and deliver to
Landlord the Commencement Date Memorandum within five (5) days after Tenant’s
receipt of the Commencement Date Memorandum shall be conclusive upon Tenant as
to the matters set forth in the Commencement Date Memorandum.

4.  RENT

        4.1.  Base Rent. The monthly base rent (“Base Rent”) shall be the amount
set forth in the Basic Lease Information, subject to adjustment pursuant to
Section 4.2. Tenant shall pay the Base Rent to Landlord in advance upon the
first day of each calendar month of the Term, at Landlord’s address or at such
other place designated by Landlord in a notice to Tenant, without any prior
demand therefor and without any deduction, abatement or setoff


--------------------------------------------------------------------------------


whatsoever. If the Term shall commence or end on a day other than the first day
of a calendar month, then Tenant shall pay, on the Commencement Date and first
day of the last calendar month, a pro rata portion of the Base Rent, prorated on
a per diem basis, with respect to the portions of the fractional calendar month
included in the Term. Concurrently with executing this Lease, Tenant shall pay
to Landlord the Base Rent due for the first full calendar month during the Term
along with the Security Deposit as provided in Section 4.5 below.

        4.2.  Adjustment to Base Rent. The Base Rent shall be adjusted as
provided in the Rider attached hereto and incorporated herein by reference.

        4.3.  Additional Rent. All charges required to be paid by Tenant
hereunder, including payments for insurance, Impositions, Operating Expenses and
any other amounts payable hereunder, shall be considered additional rent
(“Additional Rent”) for the purposes of this Lease, and Tenant shall pay
Additional Rent to Landlord upon written demand by Landlord or otherwise as
provided in this Lease. The term “ Rent” shall mean Base Rent and Additional
Rent.

        4.4.  Late Payment. If any installment of Rent is not paid, Tenant shall
pay to Landlord a late payment charge equal to five percent (5%) of the amount
of such delinquent payment of Rent in addition to the installment of Rent then
owing, regardless of whether or not a notice of default or notice of termination
has been given by Landlord. This provision shall not relieve Tenant from payment
of Rent at the time and in the manner herein specified.

        4.5.  Interest. In addition to the imposition of a late payment charge
pursuant to Section 4.3 above, any Rent that is not paid due shall bear interest
from the date due until the date paid at the rate (the “Interest Rate”) that is
the lesser of twelve percent (12%) per annum or the maximum rate permitted by
law. Landlord’s acceptance of any interest payments on any past due Rent shall
not constitute a waiver by Landlord of Tenant’s default with respect to the
amount of Rent past due or prevent Landlord from exercising any of the rights
and remedies available to Landlord under this Lease or at law.

        4.6.  Security Deposit. Upon executing this Lease, Tenant shall deliver
to Landlord cash (the “Security Deposit”) in the amount specified as the
Security Deposit in the Basic Lease Information. The Security Deposit shall
secure the performance of all of Tenant’s obligations under this Lease,
including Tenant’s obligation to pay Rent and other monetary amounts, to
maintain the Premises and repair damages thereto, and to surrender the Premises
to Landlord upon termination of this Lease in the condition required pursuant to
Section 8 below. Landlord may use and commingle the Security Deposit with other
funds of Landlord. If Tenant fails to perform Tenant’s obligations hereunder,
Landlord may, but without any obligation to do so, apply all or any portion of
the Security Deposit towards fulfillment of Tenant’s unperformed obligations. If
Landlord does so apply all or any portion of the Security De posit, Tenant, upon
written demand by Landlord, shall immediately pay to Landlord a sufficient
amount in cash to restore the Security Deposit to the full original amount.
Tenant’s failure to pay to Landlord a sufficient amount in cash to restore the
Security Deposit to its original amount within five (5) days after receipt of
such demand shall constitute an Event of Default. Tenant shall not be entitled
to interest on the Security Deposit. Within thirty (30) days after the
expiration or earlier termination of this Lease, if Tenant has then performed
all of Tenant’s obligations hereunder, Landlord shall return the Security
Deposit to Tenant. If Landlord sells or otherwise transfers Landlord’s rights or
interest under this Lease, Landlord deliver the Security Deposit to the
transferee, whereupon Landlord shall be released from any further liability to
Tenant with respect to the Security Deposit.

5.  IMPOSITIONS

        5.1.  Tenants Obligations. Tenant shall pay to Landlord, as Additional
Rent, Tenant’s Phase Percentage Share of Impositions for the Phase during each
year of the Term (prorated for any partial calendar year during the Term).

        5.2.  Definition of Impositions. The term “Impositions” shall include
all transit charges, housing fund assessments, real estate taxes and all other
taxes relating to the Premises, Building, Lot and Phase of every kind and nature
whatsoever, including any supplemental real estate taxes attributable to any
period during the Term; all taxes which may be levied in lieu of real estate
taxes; and all assessments, assessment bonds, levies, fees, penalties (if a
result of Tenant’s delinquency) and other governmental charges (including, but
not limited to, charges for parking, traffic and any storm drainage/flood
control facilities, studies and improvements, water and sewer service studies
and improvements, and fire services studies and improvements); and all amounts
necessary to be expended because of governmental orders, whether general or
special, ordinary or extraordinary, unforeseen as well as foreseen, of any


--------------------------------------------------------------------------------


kind and nature for public improvements, services, benefits or any other
purpose, which are assessed, based upon the use or occupancy of the Premises,
Building, Lot and/or Phase, or levied, confirmed, imposed or become a lien upon
the Premises, Building, Lot and/or Phase, or become payable during the Term, and
which are attributable to any period within the Term.

        5.3.  Limitation. Nothing contained in this Lease shall require Tenant
to pay any franchise, estate, inheritance, succession or transfer tax of
Landlord, or any income, profits or revenue tax or charge upon the net income of
Landlord from all sources; provided, however, that if at any time during the
Term under the laws of the United States Government or the State of California,
or any political subdivision thereof, a tax or excise on rent, or any other tax
however described, is levied or assessed by any such political body against
Landlord on account of Rent, or any portion thereof, Tenant shall pay one
hundred percent (100%) of any said tax or excise as Additional Rent.

        5.4.  Installment Election. In the case of any Impositions which may be
evidenced by improvement or other bonds or which may be paid in annual or other
periodic installments, Landlord shall elect to cause such bonds to be issued or
such assessment to be paid in installments over the maximum period permitted by
law.

        5.5.  Estimate of Tenant’s Share of Impositions. Prior to the
commencement of each calendar year during the Term, or as soon thereafter as
reasonably practicable, Landlord shall notify Tenant in writing of Landlord’s
estimate of the amount of Impositions which will be payable by Tenant for the
ensuing calendar year. On or before the first day of each month during the
ensuing calendar year, Tenant shall pay to Landlord in advance, one-twelfth
(1/12th) of the estimated amount; provided, however, if Landlord fails to notify
Tenant of the estimated amount of Tenant’s share of Impositions for the ensuing
calendar year prior to the end of the current calendar year, Tenant shall be
required to continue to pay to Landlord each month in advance Tenant’s estimated
share of Impositions on the basis of the amount due for the immediately prior
month until ten (10) days after Landlord notifies Tenant of the estimat ed
amount of Tenant’s share of Impositions for the ensuing calendar year. If at any
time it appears to Landlord that Tenant’s share of Impositions payable for the
current calendar year will vary from Landlord’s estimate, Landlord may give
notice to Tenant of Landlord’s revised estimate for the year, and subsequent
payments by Tenant for the year shall be based on the revised estimate.

        5.6.  Annual Adjustment. Within one hundred twenty (120) days after the
close of each calendar year during the Term, or as soon after the one hundred
twenty (120) day period as reasonably practicable, Landlord shall deliver to
Tenant a statement of the adjustment to the Impositions for the prior calendar
year. If, on the basis of the statement, Tenant owes an amount that is less than
the estimated payments for the prior calendar year previously made by Tenant,
Landlord shall apply the excess to the next payment of Impositions due. If, on
the basis of the statement, Tenant owes an amount that is more than the amount
of the estimated payments made by Tenant for the prior calendar year, Tenant
shall pay the deficiency to Landlord within thirty (30) days after delivery of
the statement. The year end statement shall be binding upon Tenant unless Tenant
notifies Landlord in writing of any objection thereto within thirty (30) da ys
after Tenant’s receipt of the year end statement. In addition, if, after the end
of any calendar year or any annual adjustment of Impositions for a calendar
year, any Impositions are assessed or levied against the Premises, Building or
Phase that are attributable to any period within the Term (e.g., supplemental
taxes or escaped taxes), Landlord shall notify Tenant of its share of such
additional Impositions and Tenant shall pay such amount to Landlord within ten
(10) days after Landlord’s written request therefor.

        5.7.  Personal Property Taxes. Tenant shall pay or cause to be paid, not
less than ten (10) days prior to delinquency, any and all taxes and assessments
levied upon all of Tenant’s trade fixtures, inventories and other personal
property in, on or about the Premises. When possible, Tenant shall cause
Tenant’s personal property to be assessed and billed separately from the real or
personal property of Landlord.

        5.8.  Taxes on Tenant Improvements. Notwithstanding any other provision
hereof, Tenant shall pay to Landlord the full amount of any increase in
Impositions during the Term resulting from any and all alterations and tenant
improvements of any kind whatsoever placed in, on or about or made to the
Premises, Building, Phase or Project for the benefit of, at the request of, or
by Tenant.

6.  INSURANCE

        6.1.  Landlord. Landlord shall maintain “Special Form” property
insurance (or its equivalent if “Special Form” property insurance is not
available) including vandalism and malicious mischief coverage for the full
replacement cost of the Building (but excluding any equipment, fixtures,
alterations, improvements, additions or


--------------------------------------------------------------------------------


personal property of Tenant or any alterations, additions or improvements made
by or at the request of Tenant to the Premises, other than those tenant
improvements owned by Landlord). Such property insurance shall include
endorsements for sprinkler leakage, inflation, building ordinance coverage and
such other endorsements as selected by Landlord, together with rental value
insurance against loss of Rent for a period of twelve (12) months commencing on
the date of loss. Landlord may also carry such other insurance as Landlord may
deem prudent or advisable, including, without limitation, liability insurance
and hazardous materials, earthquake/volcanic action, flood and/or surface water,
boiler and machinery comprehensive coverages in such amounts, with such
deductibles and upon such terms as Landlord shall determine. Upon Tenant’s
written request, Landlord shall deliver to Tenant certificates evidencing the
coverage required under this Section 6.1. Landlord, either directly or thro ugh
its agent, may maintain any of the insurance required to be maintained by
Landlord pursuant to this Section 6.1 under one or more “blanket policies”,
insuring other parties and/or other locations, so long as the amounts and
coverages required under this Section 6.1 are not diminished as a result
thereof.

        6.2.  Tenant. Tenant shall, at Tenant’s expense, obtain and keep in
force at all times the following insurance:

              (a)  Commercial General Liability Insurance (Occurrence Form). A
policy of commercial general liability insurance (occurrence form) having a
combined single limit of not less than providing coverage for, among other
things, blanket contractual liability, premises, products/completed operations
and personal and advertising injury coverage;

              (b)  Automobile Liability Insurance. Comprehensive automobile
liability insurance having a combined single limit of not less than Five Million
Dollars ($5,000,000.00) per occurrence, and insuring Tenant against liability
for claims arising out of ownership, maintenance or use of any owned, hired,
borrowed or non-owned automobiles;

              (c)  Workers’ Compensation and Employer’s Liability Insurance.
Workers’ compensation insurance having limits not less than those required by
state statute and federal statute, if applicable, and covering all persons
employed by Tenant in the conduct of its operations on the Premises (including
the all states endorsement and, if applicable, the volunteers endorsement),
together with employer’s liability insurance coverage in the amount of at least
Five Million Dollars ($5,000,000.00);

              (d)  Property Insurance. “Special Form” property insurance (or its
equivalent if “Special Form” property insurance is not available), including
vandalism and malicious mischief, boiler and machinery comprehensive form, if
applicable, and endorsement for earthquake sprinkler damage, each covering
damage to or loss of Tenant’s personal property, fixtures and equipment,
including electronic data processing equipment (“EDP Equipment”), media and
extra expense, and all alterations, additions and improvements made by or at the
request of Tenant to the Premises other than those tenant improvements owned by
Landlord. EDP Equipment, media and extra expense shall be covered for perils
insured against in the so-called “EDP Form”. If the property of Tenant’s
invitees is to be kept in the Premises, warehouser’s legal liability or bailee
customers insur ance for the full replacement cost of such property;

              (e)  Business Insurance. Business insurance in an amount not less
than the annual Base Rent and Additional Rent payable by Tenant hereunder for
the then current calendar year; and

              (f)  Additional Insurance. Any such other insurance as Landlord or
Landlord’s lender may reasonably require.

        6.3.  General.

              (a)  Insurance Companies. Insurance required to be maintained by
Tenant shall be written by companies licensed to do business in California and
having a “General Policyholders Rating” of at least A:X or better (or such
higher rating as may be required by a lender having a lien on the Lot) as set
forth in the most current issue of “Best’s Insurance Guide” or “Best’s Key
Rating Guide.”

              (b)  Increased Coverage. Landlord, upon written notice to Tenant,
may require Tenant to increase the amount of any insurance coverage maintained
by Tenant under this Section 6 to the amount of insurance coverage that
landlords of similar buildings located in Menlo Park and Palo Alto customarily
require tenants to maintain.


--------------------------------------------------------------------------------


              (c)  Certificates of Insurance. Tenant shall deliver to Landlord
certificates of insurance with the additional insured endorsement and the
primary insurance endorsement(s) attached for all insurance required to be
maintained by Tenant, no later than seven (7) days prior to the Commencement
Date or such earlier date that Tenant takes possession of the Premises. Tenant
shall, at least thirty (30) days prior to expiration of the policy, furnish
Landlord with certificates of renewal or “binders” thereof. Each certificate
shall expressly provide that such policies shall not be cancelable or otherwise
subject to modification except after thirty (30) days’ prior written notice to
the parties named as additional insureds in this Lease. If Tenant fails to
maintain any insurance required in this Lease, Tenant shall be liable for all
losses and cost resulting from said failure.

              (d)  Additional Insureds. Landlord, any property management
company of Landlord for the Premises and any designated by Landlord shall be
named as additional insureds under all of the policies required to be maintained
by Tenant under this Section 6. The policies required to be maintained by Tenant
under this Section 6 shall provide for severability of interest.

              (e)  Primary Coverage. All insurance to be maintained by Tenant
shall be primary, without right of contribution from Landlord’s insurance. Any
umbrella liability policy or excess liability policy (which shall be in
“following form”) shall provide that if the underlying aggregate is exhausted,
the excess coverage will drop down as primary insurance. The limits of insurance
maintained by Tenant shall not limit Tenant’s liability under this Lease.

              (f)  Waiver of Subrogation. Landlord and Tenant waive any right to
recover against the other for damages covered by insurance or which would have
been covered by insurance had the applicable party maintained the insurance
required to be maintained by that party under the terms of this Lease. This
provision is intended to waive fully, and for the benefit of Landlord or Tenant,
as applicable, any rights and/or claims which might give rise to a right of
subrogation in favor of any insurance carrier. The coverages obtained by
Landlord and Tenant pursuant to this Lease shall include, without limitation,
waiver of subrogation endorsements.

        6.4.  Tenant’s Indemnity. Tenant shall indemnify, protect and defend by
counsel reasonably satisfactory to Landlord and hold harmless Landlord and
Landlord’ s officers, directors, shareholders, employees, partners, members,
lenders and successors and assigns (collectively, the “Indemnified Parties” and
each, an “Indemnified Party”) from and against any and all claims, demands,
causes of action, judgments, losses, costs, liabilities, damages (including
punitive and consequential damages) and expenses, including attorneys’ fees and
costs (collectively, “Claims”) arising from any cause whatsoever in the
Premises, including Claims caused in whole or in part by the act, omission or
negligence of the Indemnified Party (but excluding Claims caused by an
Indemnified Party’s willful or criminal misconduct). In addition, Tenant shall
further indemnify, protect and defend by co unsel reasonably satisfactory to
Landlord and hold harmless the Indemnified Parties from and against any and all
Claims arising from (i) Tenant’s use or occupancy of the Premises, the conduct
of Tenant’s business or any activity, work or things done, permitted or suffered
by Tenant in or about the Premises, (ii) any breach or default in the
performance of any obligation on Tenant’s part to be performed under the terms
of this Lease, and/or (iii) any acts, omissions or negligence of Tenant or any
of Tenant’s agents, contractors, employees or invitees. Tenant, as a material
part of the consideration to Landlord, hereby assumes all risk of damage to
property in, upon or about the Premises arising from any cause; Tenant hereby
waives all claims in respect thereof against Landlord. The provisions of this
Section 6.4 shall survive the expiration or earlier termination of this Lease.

        6.5.  Exemption of Landlord from Liability. Neither Landlord nor any
other Indemnified Party shall be liable to Tenant for any injury to Tenant’s
business or loss of income therefrom, loss or damage to property, or injury or
death to any persons, including any loss, damage or injury attributable in whole
or in part to the act, omission or negligence of any Indemnified Party (but
excluding any loss, damage or injury to the extent caused by the willful or
criminal misconduct of such Indemnified Party, whether such loss, damage or
injury is caused by fire, steam, electricity, gas, water or rain, or from the
breakage, leakage or other defects of sprinklers, wires, appliances, plumbing,
air conditioning or lighting fixtures, or from any other cause, and whether said
loss, damage or injury results from conditions arising upon the Premises, or
from other sources or places, and regardless of whether the cause of such damage
or injury or the means of repairing the same is inaccessible to Tenant, As a
material part of Landlord’s consideration in exchange for entering into this
Lease, Tenant assumes all risk of such loss, damage and injury.


--------------------------------------------------------------------------------


7.  OPERATING EXPENSES

        7.1.  Operating Expenses. Tenant shall pay to Landlord, as Additional
Rent during each year of the Term (prorated or any partial calendar year during
the Term), (i) Tenant’s Building Percentage Share of all Operating Expenses
attributable to the ownership, operation, repair and/or maintenance of the
Building, (ii) Phase Percentage Share of all Operating Expenses attributable to
the ownership, operation, repair and/or maintenance of the Phase and (iii)
Tenant’s Project Percentage Share of all Operating Expenses attributable to the
ownership, operation, repair and/or maintenance of the Project, each as
determined by Landlord. Landlord shall not collect any Operating Expense from
Tenant more than once.

        7.2.  Definition of Operating Expenses. The term “Operating Expenses”
shall include all expenses and costs of every kind and nature which Landlord
shall pay or become obligated to pay because of or in connection with the
ownership, operation, repair and/or maintenance of the Building, Phase and/or
Project, the surrounding property, and the supporting facilities, including,
without limitation, (i) premiums for insurance maintained by Landlord pursuant
to this Lease and all costs incidental thereto, (ii) wages, salaries and related
expenses and benefits of all employees engaged in operation, maintenance and
security of the Building, Phase and/or Project; (iii) costs for all supplies,
materials and rental equipment used in the operation of the Building, Phase
and/or Project; (iv) all maintenance, janitorial, security and service costs;
(v) all management fees; (vi) legal and accounting expenses, including t he cost
of audits; (vii) costs for repairs, replacements, uninsured damage or
deductibles on property insurance, and general maintenance of the Building,
Phase and Project, including service areas, elevators, mechanical rooms,
exterior surfaces and all component parts thereof (but excluding any repairs or
replacements paid for out of insurance proceeds or by other parties and
alterations attributable solely to tenants of the Building other than Tenant);
(viii) the cost of any capital improvements made to the Building, Phase or
Project, amortized over such reasonable period as Landlord shall determine,
together with interest upon the unamortized balance at the or such other higher
rate as may have been paid by Landlord on funds borrowed for the purpose of
constructing the capital improvements; (ix)all charges for heat, water, gas,
electricity, sewer, air conditioning, emergency telephone service, trash removal
and other utilities used or supplied to the Building, Phase and/or Project (and
not separately meter ed and billed to individual tenants); and (x) all business
license, permit and inspection fees.

        7.3.  Prorated Expenses. Any Operating Expenses attributable to a period
which falls only partially within the Term shall be prorated between Landlord
and Tenant so that Tenant shall pay only that proportion thereof attributable to
the period that falls within the Term.

        7.4.  Payment at End of Term. Any amount payable by Tenant which would
not otherwise be due until after the termination of this Lease, shall, if the
exact amount is uncertain at the time that this Lease terminates, be paid by
Tenant to Landlord upon such termination in an amount to be estimated by
Landlord with an adjustment to be made once the exact amount is known.

        7.5.  Estimates of Tenant’s Share of Operating Expense. Prior to the
commencement of each calendar year during the Term, or as soon thereafter as is
reasonably practicable, Landlord shall notify Tenant in writing of Landlord’s
estimate of the amount of Operating Expenses which will be payable by Tenant for
the ensuing calendar year. On or before the first day of each month during the
ensuing calendar year Tenant shall pay to Landlord, in advance, one-twelfth
(1/12) of the estimated amount; provided however, if Landlord fails to notify
Tenant of the estimated amount of Tenant’s share of Operating Expenses for the
ensuing calendar year prior to the end of the current calendar year, Tenant
shall be required to continue to pay to Landlord each month in advance Tenant’s
estimated share of Operating Expenses on the basis of the amount due for the
immediately prior month until ten (10) days after Landlord not ifies Tenant of
the estimated amount of Tenant’s share of Operating Expenses for the ensuing
calendar year. If at any time it appears to Landlord that Tenant’s share of
Operating Expenses payable for the current calendar year will vary from
Landlord’s estimate, Landlord may give notice to Tenant of Landlord’s revised
estimate for the calendar year, and subsequent payments by Tenant for the
calendar year shall be based on the revised estimate.

        7.6.  Annual Adjustment. Within one hundred twenty (120) days after the
close of each calendar year during the Term, or as soon after the one hundred
twenty (120) day period as practicable, Landlord shall deliver to Tenant a
statement of the adjustment to the Operating Expenses for the prior calendar
year. If, on the basis of the statement, Tenant owes an amount that is less than
the estimated payments for the prior calendar year previously made by Tenant,
Landlord shall apply the excess to the next payment of Operating Expenses due.
If, on the basis of the statement, Tenant owes an amount that is more than the
amount of estimated payments made by the Tenant for


--------------------------------------------------------------------------------


the prior calendar year, Tenant shall pay the deficiency to Landlord within
thirty (30) days after delivery of the statement. The year end statement shall
be binding upon Tenant unless Tenant notifies Landlord in writing of any
objection thereto within ninety (90) days after Tenant’s receipt of the year end
statement. In addition, if, after the end of any calendar year or any annual
adjustment of Operating Expenses for a calendar year, Operating Expenses are
incurred or billed to Landlord that are attributable to any period within the
Term (e.g., sewer district flow fees), Landlord shall notify Tenant of its share
of such additional Operating Expenses and Tenant shall pay such amount to
Landlord within ten (10) days after Landlord’s written request therefor.

        7.7.  Less Than Full Occupancy. In the event the Building, Phase or
Project are not fully occupied during any year of the Term, an adjustment shall
be made in computing Operating Expenses for such year so that the same shall be
computed for such year as though the Building, Phase and Project had been fully
occupied during such year.

        7.8.  Special Services.

              (a) Utilities. In the event Landlord provides additional
utilities, heating, air conditioning, trash removal and/or cleaning services to
Tenant beyond such standard services related to the operation and management
similar business office parks located in Menlo Park/Palo Alto areas, or at times
other than during Business Hours (as defined in the Basic Lease Information),
Tenant shall pay Landlord’s reasonable charge for such special services as
Additional Rent. Any cleaning of lunchrooms, cafeterias, conference rooms, etc.,
shall be on a special services basis (except with respect to the removal of
trash from trash receptacles or cleaning incidental to normal cleaning).

               (b) Meters. Landlord shall have the right, at Tenant’s sole cost
and expense, to install separate metering for electricity, water or gas to the
Premises or to separately charge Tenant for any quantity of such utilities
consumed by Tenant beyond the amounts customarily consumed by tenants in the
Project as reasonably determined by Landlord. Landlord may also charge Tenant
for costs of sanitary sewer or trash removal occasioned by Tenant’s excessive
consumption of such services. All such charges shall be reasonably determined by
Landlord and promptly paid by Tenant to Landlord as Additional Rent.

8.  REPAIRS AND MAINTENANCE

        8.1.  Landlord Repairs and Maintenance. Landlord shall maintain those
portions of the Building, Lot, Phase and Project that are owned by Landlord and
not leased to tenants in the Project or required to be maintained by any tenants
in the Project consistent with the standards applied by landlords of similar
Class A business office parks located in the Menlo Park and Palo Alto areas.

        8.2.  Tenant Repairs and Maintenance. Tenant, at Tenant’s sole cost and
expense, shall at all times during the Term keep, maintain and preserve the
Premises and all parts, components, systems, fixtures, hardware and finishes of
and in the Premises in a first class, clean, safe and sanitary order, condition
and repair, excepting only insured casualty to the extent of the insurance
proceeds received by Landlord. Tenant shall comply with all applicable
manufacturer’s specifications and recommendations and best industry practices in
connection with cleaning, protecting, servicing, maintaining and repairing the
Premises and all of the parts, components, systems, fixtures, hardware and
finishes in the Premises in order to preserve and achieve the maximum aesthetic
and economically serviceable life of the Premises and the improvements contained
therein. All repairs, replacements and restorations made by Tenant s hall be
performed promptly as required, in a good and workmanlike manner, employing
materials of equal or better quality, serviceability and utility to those items
or parts being replaced, with surface finishes (including color, texture and
general appearance) comparable and compatible with adjacent surfaces, to the
reasonable satisfaction of Landlord and in compliance with all applicable
federal, state or local laws, ordinances, regulations and orders and the
requirements of any insurer of the Building. Tenant shall, at Tenant’s own
expense, immediately replace all glass in the Premises that may be broken during
the Term with glass at least equal to the specification and quality of the glass
being replaced. Upon expiration of the Term, Tenant shall surrender the Premises
to Landlord in the same condition as received, reasonable wear and tear, damage
by fire or other insured casualty to the extent of insurance proceeds received
by Landlord excepted. The term “reasonable wear and tear” a s used herein shall
mean wear and tear which manifests itself solely through normal intensity of use
and passage of time consistent with the employment of commercially prudent
measures to protect finishes and components from damage and excessive wear, the
application of regular and appropriate preventative maintenance practices and
procedures, routine cleaning and servicing, waxing, polishing, adjusting,
repair, refurbishment and replacement at a standard of appearance and utility
and as often as appropriate for Class A corporate and professional office
occupancies in the Palo Alto/Menlo Park office market. The term “reasonable wear
and tear”


--------------------------------------------------------------------------------


would thus encompass the natural fading of painted surfaces, fabric and
materials over time, and carpet wear caused by normal foot traffic. The term
“reasonable wear and tear” shall not include any damage or deterioration that
could have been prevented by Tenant’s employment of ordinary prudence, care and
diligence in the occupancy and use of the Premises and the performance of all of
its obligations under this Lease. Items not considered reasonable wear and tear
hereunder include the following for which Tenant shall bear the obligation for
repair and restoration (except to the extent caused by the gross negligence or
willful misconduct of Landlord or its employees or agents), (i) excessively
soiled, stained, worn or marked surfaces or finishes; (ii) damage, including
holes in building surfaces (e.g., cabinets, doors, walls, ceilings and floors)
caused by the installation or removal of Tenant’s trade fixtures, furnishings,
decorations, equipment, alterations, utility inst a llations, security systems,
communications systems (including cabling, wiring and conduits), displays and
signs; (iii) damage to any component, fixture, hardware, system or component
part thereof within the Premises, and any such damage to the Building, Phase or
Project, caused by Tenant or its agents, contractors or employees, and not fully
recovered by Landlord from insurance proceeds. Tenant shall not commit or allow
any waste or damage to be committed on any portion of the Premises, Building,
Phase or Project.

        8.3.  Failure to Maintain, Repair or Restore. The timely performance by
Tenant of Tenant’s duties to maintain, repair and restore the Premises is
essential to the preservation of Landlord’s property value and the security
interests of Landlord’s mortgagee. If, upon expiration of the Term, Tenant has
failed to fully perform its obligations under this Section 8 or Sections 9 or
11.2, Landlord shall have the right, but not the obligation, to perform any
obligation of Tenant (notice to Tenant) as provided in Section 19.16 hereof, and
Tenant shall reimburse Landlord for all costs incurred by Landlord related
thereto (including overtime or premium time labor charges as determined by
Landlord in its sole discretion). Tenant shall pay to Landlord all costs, fees
and penalties owing, due, paid or payable by Landlord to any lender or mortgagee
as a result of Tenant’s failure to perform its obligations under this Section 8
or Sections 9 or 11.2, and any fees, penalties, loss, costs, expenses or
liabilities whether paid or accrued by Landlord as a result of Landlord’s
failure to timely deliver all or a portion of the Premises for occupancy by one
or more successor or replacement tenants to the extent such failure is due to
Tenant’s failure to perform hereunder. In addition, if Tenant fails to fully
perform its obligations pursuant to this Section 13 or Sections 9 or 11.2 by the
end of the Term, then for each day required by Landlord to perform such
obligations (or each day that would reasonably be required by Landlord to
perform such obligations if Landlord elected to do so), Tenant shall pay to
Landlord as liquidated damages an amount equal to one thirtieth (1/30th) of the
product of (i) the Default Percentage (as stated in the Basic Lease Information)
and (ii) the monthly Rent due under this Lease during the last month of the Term
(hereinafter referred to as the “ Liquidated Damages Amount”). The Liquidated
Damages Amount is intended to compensated Landlord for any loss of rent incurred
by Landlord during the period of time required by Landlord to perform Tenant’s
unperformed obligations under this Section 8 and Sections 9 and 11.2 (or that
would reasonably be required by Landlord to perform such obligations had
Landlord elected to do so). Landlord and Tenant agree that Landlord’s actual
damages for loss of rents or opportunity as a result of Tenant’s failure to
complete its obligations pursuant to this Section 8 and Sections 9 and 11.2
would be difficult or impossible to determine because, inter alia, where a
tenant has failed to perform such obligations, it is difficult for a landlord
effectively to market that tenant’s premises to prospective tenants, and the
Liquidated Damages Amount is the best estimate of the amount of damages Landlord
would suffer in the nature of loss of rent or opportunity for any such failure
by Tenant. Nothing contained in this paragraph shall limit Landlord’s other
remedies pursuant to this Lease or by law with respect to losses other than loss
of rent or opportunity, or waive or affect any of Tenant’s indemnity obligations
under this Lease and Landlord’s rights to enforce those indemnity obligations.
The payment of the Liquidated Damages Amount as liquidated damages is not
intended as a forfeiture or penalty within the meaning of California Civil Code
Section 3275 or 3369, but is intended to constitute liquidated damages to
Landlord pursuant to California Civil Code Section 1671.

        8.4.  Inspection of Premises. Landlord and Landlord’s agents, at all
reasonable times, may enter the Premises to perform any construction related to
the Premises, Building or Phase, to inspect, clean or repair the same, to
inspect the performance by Tenant of the terms and conditions contained in this
Lease, to affix reasonable signs and displays, to show the Premises to
prospective purchasers, tenants and lenders, to post notices of
non-responsibility and similar notices, and for all other purposes as Landlord
shall reasonably deem necessary.

        8.5.  Liens. Tenant shall promptly pay and discharge all claims for work
or labor done, supplies furnished or services rendered on behalf of Tenant and
shall keep the Premises, Building, Phase and Project free and clear of all
mechanic’s and materialmen’s liens in connection therewith. Landlord shall have
the right to post or keep posted on the Premises, or in the immediate vicinity
thereof, any notices of nonresponsibility for any construction, alteration or
repair of the Premises by Tenant. If any such lien is filed, Landlord may, but
shall not be required to,


--------------------------------------------------------------------------------


take such action or pay such amount as may be necessary to remove such lien;
and, Tenant shall pay to Landlord as Additional Rent any such amounts expended
by Landlord within five (5) days after Tenant receives Landlord’s written
request for payment.

9.  FIXTURES, PERSONAL PROPERTY AND ALTERATIONS

        9.1.  Fixtures and Personal Property. Tenant, at Tenant’s sole cost and
expense, may install any necessary trade fixtures, equipment and furniture in
the Premises, provided that such items are installed and are removable without
affecting the structural integrity, character or utility of the Building.
Landlord reserves the right to approve or disapprove of any curtains, draperies,
shades, paint or other interior improvements that are visible from outside the
Premises on wholly aesthetic grounds. Such improvements or replacement items
must be submitted for Landlord’s written approval prior to installation, or
Landlord may remove or replace such items at Tenant’s sole cost and expense. The
trade fixtures, equipment and furniture shall remain Tenant’s property and shall
be removed by Tenant prior to the expiration of this Lease. If Tenant fails to
remove Tenant’s trade fixtures, equipment and furnitu re prior to the
termination of this Lease, Landlord may keep and use the foregoing items or
remove and dispose any or all of those items at Tenant’s expense, and cause
Tenant’s trade fixtures, equipment and furniture to be stored or sold in
accordance with applicable law. Prior to expiration of the Term or earlier
termination of this Lease, Tenant shall repair, at Tenant’s sole cost and
expense, all damage caused to the Building or Premises as a result of the
installation, operation, use or removal of Tenant’s trade fixtures, equipment,
furniture, or unauthorized improvements and replacements, and restore the
Building and the Premises to their condition at the commencement of the Term.

        9.2.  Alterations. Tenant shall deliver to Landlord full and complete
plans and specifications of all such alterations, additions or improvements, and
no such work shall be commenced by Tenant until Landlord has given its written
approval thereof. Landlord does not expressly or implicitly covenant or warrant
that any plans or specifications submitted by Tenant are safe or that the same
comply with any applicable laws, ordinances, etc. Farther, Tenant shall
indemnify and hold harmless Landlord from any loss, cost or expense, including
attorneys’ fees and costs, incurred by Landlord as a result of any defects in
design, materials or workmanship resulting from Tenant’s alterations, additions
or improvements to the Premises. All other alterations, additions and
improvements shall remain the property of Tenant until termination of this
Lease, at which time they shall be and become the property of Landlord. All
altera tions, additions, improvements, repairs and restoration by Tenant
hereinafter required or permitted shall be done in a good and workmanlike
manner, incorporating materials of quality equal to or better than those
replaced, with finishes comparable to and compatible with adjacent finishes
within the Premises and the Building and in compliance with all applicable laws,
ordinances, bylaws, regulations and orders of any federal, state, county,
municipal or other public authority and of the insurers of the Building. In
addition, all of Tenant’s alterations, additions and improvements shall be
constructed in such a manner so as to (i) not unreasonably disturb or otherwise
interfere with the use and occupancy of any other tenant of the Building, Phase
or Project, (ii) protect by appropriate means and measures all components of the
Premises, Building, Phase and Project from soiling or damage associated with
Tenant’s work, and (iii) not impose any additional expense or delay upon
Landlord in the constructio n of improvements to, or maintenance or operation
of, the Building, Phase and/or Project. Tenant shall, reimburse Landlord for
reviewing and approving or disapproving plans and specifications for any
alterations proposed by Tenant. Tenant shall require that any contractors used
by Tenant carry a commercial liability insurance policy covering bodily injury
in the amounts of Two Million Dollars ($2,000,000.00) per person and Two Million
Dollars ($2,000,000.00) per occurrence, and covering property damage in the
amount of Two Million Dollars ($2,000,000.00). Landlord may increase the amount
of insurance coverage required pursuant to this Section to reflect inflation,
industry cost and recovery experience over time. Landlord may require proof of
such insurance prior to commencement of any work on the Premises.

10.  USE AND COMPLIANCE WITH LAWS

        10.1.  General Use and Compliance with Laws. Tenant shall only use the
Premises for the Permitted Use (as set forth in the Basic Lease Information) and
for no other use whatsoever without the prior written consent of Landlord.
Tenant, at Tenant’s sole cost and expense, shall comply with all of the
requirements of any recorded covenants, conditions and restrictions, and any
requirements of municipal, county, state, federal and other applicable
governmental authorities, now in force, or which may hereafter be in force,
pertaining to the Premises, Building, Phase, and/or Project, including any
occupancy permit for the Premises, and secure any necessary permits therefor.
Tenant, in Tenant’s use and occupancy of the Premises, shall not subject the
Premises to any use which would tend


--------------------------------------------------------------------------------


to damage any portion thereof, nor overload the common facilities of the
Building, Phase or Project to the detriment of other tenants’ enjoyment thereof.

        10.2.  Signs. Tenant shall not install any sign in or on the Premises,
Building, Phase or Project without the prior written consent of Landlord, which
consent may be withheld in Landlord’s sole and absolute discretion. Any sign
placed by or erected by Landlord for the benefit of Tenant in or on the
Premises, Building, Phase or Project shall be installed at Tenant’s sole cost
and expense and, except in the interior of the Premises, shall contain only
Tenant’s name, or the name of any affiliate of Tenant actually occupying the
Premises, and no advertising matter. No such sign shall be erected until Tenant
has obtained Landlord’s prior written approval of the location, material, size,
design and content thereof and all necessary governmental and other permit and
approvals therefor. Landlord shall have the right, in Landlord’s sole and
absolute discretion, to object to any sign proposed by Tenant. Ten ant shall
remove all of Tenant’s signs prior to the expiration of the Term or earlier
termination of this Lease and shall return the Premises, Building, Phase and
Project to their condition existing immediately prior to the placement or
erection of said sign or signs. If Tenant places or installs any monument or
exterior signs in or on the Building, Phase and/or Project, and at any time
thereafter Tenant less than fifty percent (50%) of the original Rentable Area of
the Premises (as a result of Tenant having assigned its interest in this Lease,
Tenant shall immediately remove all such signs and restore the area of the
Building, Phase and/or Project where Tenant’s signs were previously located to
their condition prior to Tenant’s installation or placement of such signs.

        10.3.  Parking Access. In addition to the general obligation of Tenant
to comply with laws and without limitation thereof, Landlord shall not be liable
to Tenant nor shall this Lease be affected if any parking privileges appurtenant
to the Premises are impaired by reason of any moratorium, initiative,
referendum, statute, regulation or other governmental decree or action which
could in any manner prevent or limit the parking rights of Tenant hereunder. Any
governmental charges or surcharges or other monetary obligations imposed
relative to parking rights with respect to the Premises, Building, Phase or
Project shall be considered as Impositions and shall be payable by Tenant under
the provisions of Section 5. Tenant is allocated the use of a percentage of the
parking spaces contained in the Phase on a non-exclusive basis as provided in
the Basic Lease Information. Tenant shall not permit any on street parking,
unauthorize d parking upon private property, or parking in excess of Tenant’s
allocation by Tenant’s employees, agents or invitees.

        10.4.  Floor Load. Tenant shall not place a load upon any floor of the
Premises which exceeds the load per square foot which such floor is designed to
carry.

11.  HAZARDOUS MATERIALS.

        11.1.  Definitions.

              (a) Hazardous Materials. The term “Hazardous Materials” shall mean
any substance that: (A) now or in the future is regulated or governed by,
requires investigation or remediation under, or is defined as a hazardous waste,
hazardous substance, pollutant or contaminant under any governmental statute,
code, ordinance, regulation, rule or order, and any amendment thereto, including
the Comprehensive Environmental Response Compensation and Liability Act, 42
U.S.C. § 9601 et seq., and the Resource Conservation and Recovery Act, 42 U.S.C.
§ 5901 et seq., or 03) is toxic, explosive, corrosive, flammable, radioactive,
carcinogenic, dangerous or otherwise hazardous, including gasoline, diesel fuel,
petroleum hydrocarbons, polychlorinated biphenyls (PCBs), asbestos, radon and
urea formaldehyde foam insulation.

              (b) Environmental Requirements. The term “Environmental
Requirements” shall mean all present and future federal, state and local laws,
ordinances, orders, permits, licenses, approvals, authorizations and other
requirements of any kind applicable to Hazardous Materials.

              (c) Environmental Losses. The term “Environmental Losses” shall
mean all costs and expenses, damages, including foreseeable and unforeseeable
consequential damages, fines and penalties incurred in connection with any
violation of and compliance with Environmental Requirements, and all losses of
any kind attributable to the diminution of value, loss of use or adverse effect
on the marketability or use of any portion of the Premises, Building, Phase or
Project.

        11.2.  Tenant’s Covenants. Tenant shall not use, install, handle,
generate, store, dispose, discharge, release, abate or transport any Hazardous
Materials on or about the Premises, Building, Phase or Project without
Landlord’s prior written consent, which consent may be granted, denied or
conditioned upon compliance with


--------------------------------------------------------------------------------


Landlord’s requirements, all in Landlord’s sole and absolute discretion.
Notwithstanding the foregoing, Tenant may use and store at the Premises normal
quantities of those Hazardous Materials customarily used in the conduct of
general office activities, such as copier fluids and cleaning supplies
(Permitted Hazardous Materials without Landlord’s prior written consent,
provided that Tenant’s use, storage and disposal of all Hazardous Materials
shall at all times comply with all Environmental Requirements. At the expiration
or termination of this Lease, Tenant shall promptly remove from the Premises,
Building, Phase and Project all Hazardous Materials used, installed, handled,
generated, stored, disposed, discharged, released, abated or transported by
Tenant on or under the Premises, Building, Phase or Project. Tenant shall keep
Landlord fully and promptly informed of Tenant’s use, installation, handling,
generation, storage, disposal, discharge, release, abatement or t ransportation
of any Hazardous Materials other than Permitted Hazardous Materials. Tenant
shall be responsible and liable for compliance with all of the provisions of
this Section 11 by Tenant’s agents, employees, contractors, licensees,
assignees, sublessees, transferees, representatives, guests, customers, invitees
and visitors, and all of Tenant’s obligations under this Section 11 (including
its indemnification obligations under Section 11.5 below) shall survive the
expiration or termination of this Lease.

        11.3.  Compliance. Tenant shall, at Tenant’s sole cost and expense,
promptly take all actions required by any governmental agency or entity in
connection with or as a result of Tenant’s use, installation, handling,
generation, storage, disposal, discharge, release, abatement or transportation
of any Hazardous Materials on or about the Premises, Building, Phase or Project,
including inspecting and testing, performing all cleanup, removal and
remediation work required with respect to those Hazardous Materials, complying
with all closure requirements and post-closure monitoring, and filing all
required reports or plans. All of the foregoing work shall be performed in a
good, safe and workmanlike manner by consultants qualified and licensed to
undertake such work and in a manner that will not unreasonably interfere with
any other tenants’ quiet enjoyment of the Building, Phase and/or Project or
Landlord’s use, operation, leasing and sale of the Project or any portion
thereof. Tenant shall deliver to Landlord, prior to delivery to any governmental
agency, or promptly after receipt from any governmental agency, copies of all
permits, manifests, closure or remedial action plans, notices and all other
documents relating to Tenant’s use, installation, handling, generation, storage,
disposal, discharge, release, abatement or transport of any of Hazardous
Materials on or about the Premises, Building, Phase or Project. If any lien
attaches to the Premises, Building, Phase or Project in connection with or as a
result of Tenant’s use, installation, handling, generation, storage, disposal,
discharge, release, abatement or transport of any Hazardous Materials, and
Tenant does not cause the same to be released, by payment, bonding or otherwise,
within ten (10) days after the attachment thereof, Landlord shall have the
right, but not the obligation, to cause the lien to be released and any sums
expended by Landlo rd in connection therewith shall be payable by Tenant on
demand.

        11.4.  Landlord’s Rights. Landlord shall have the right, but not the
obligation, to enter the Premises upon forty-eight (48) hours, prior written
notice to Tenant, except in instances in which Landlord, in its reasonable
discretion, deems an emergency or a breach by Tenant of the terms and conditions
of this Section 11 to exist in which no prior notice shall be required, (i) to
confirm Tenant’s compliance with the provisions of this Section 11, and (ii) to
perform Tenant’s obligations under this Section 11 if Tenant has failed to do so
or commence to do so within five (5) days after written notice to Tenant.
Landlord shall also have the right to engage qualified Hazardous Materials
consultants to inspect the Premises, Building, Phase and/or Project and review
Tenant’s use, installation, handling, generation, storage, disposal, discharge,
release, abatement or transport of any Hazardous Materials, inclu ding review of
all permits, reports, plans and other documents, the costs of which shall be
reimbursed by Tenant to Landlord on demand. Tenant shall pay to Landlord on
demand the all costs incurred by Landlord in performing Tenant’s obligations
under this Section 11. Landlord shall not be responsible for any interference
caused by Landlord’s entry on the Premises.

        11.5.  Tenant’s Indemnification. Tenant agrees to indemnify, protect and
defend with counsel acceptable to Landlord and hold harmless Landlord, its
partners or members, and its or their partners, members, directors, officers,
shareholders, employees and agents from all Environmental Losses and all other
claims, actions, losses, damages, liabilities, costs and expenses of every kind,
including attorneys’, experts’ and consultants’ fees and costs, that are
incurred at any time and arising from or in connection with Tenant’s use,
installation, handling, generation, storage, disposal, discharge, release,
abatement or transport of any Hazardous Materials at or about the Premises,
Building, Phase and Project, or Tenant’s failure to comply in full with all
Environmental Requirements with respect to the Premises, Building, Phase and
Project.


--------------------------------------------------------------------------------


12.  DAMAGE AND DESTRUCTION

        12.1.  Obligation to Rebuild.

        12.2.  Right to Terminate. Landlord shall have the option to terminate
this Lease if the Premises or the Building is destroyed or damaged by fire or
other casualty, regardless of whether the casualty is insured against under this
Lease, if Landlord reasonably determines that (i) there are insufficient
insurance proceeds to pay all of the costs of the repair or restoration or (ii)
the repair or restoration of the cannot be completed within days after the date
of the casualty. If Landlord elects to exercise the right to terminate this
Lease as a result of a casualty, Landlord shall exercise the right by giving
Tenant written notice of its election to terminate this Lease within forty-five
(45) days after the date of the casualty, in which event this Lease shall
terminate fifteen (15) days after the date of the notice.

        12.3.  Limited Obligation to Repair. Landlord’s obligation, should
Landlord elect or be obligated to repair or rebuild, shall be limited to the
shell of the Building and any tenant improvements owned by Landlord. Tenant, at
its sole cost and expense, shall replace or fully repair all trade fixtures and
equipment owned by Tenant in the Premises and all improvements, additions and
alterations constructed by or at the request of Tenant in the Premises (other
than any tenant improvements owned by Landlord) and existing at the time of the
damage or destruction.

        12.4.  Abatement of Rent. In the event of any damage or destruction to
the Premises that is not caused by Tenant’s negligence or the negligence of
Tenant’s agents, employees or invitees, the Base Rent shall be temporarily
abated proportionately to the degree the Premises are rendered untenantable as a
result of the damage or destruction, but only to the extent of any proceeds
received by Landlord from rental abatement insurance. Such abatement shall
commence on the date of the damage or destruction and continue through the
period required by Landlord to substantially complete the repair and restoration
of the Premises or until such time as the Premises are tenantable for the
operation of Tenant’s business, whichever is earlier. Except for the rent
abatement provided above, Tenant shall not be entitled to any compensation or
damages from Landlord for loss of the use of the Premises, damage to Tenant’s p
ersonal property or any inconvenience occasioned by any damage, repair or
restoration.

        12.5.  Damage Near End of Term and Extensive Damage. In addition to
Landlord’s right to terminate this Lease under Section 12.2, shall have the
right to terminate this Lease upon thirty (30) days’ prior written notice to if
the Premises or Building is substantially destroyed or damaged during the last
twelve (12) months of the Term. in writing of its election to terminate this
Lease under this Section 12.5, if at all, within forty-five (45) days after
Landlord determines that the Premises or Building has been substantially
destroyed. If to terminate this Lease, the repair of the Premises or Building
shall be governed by Sections 12.1 and 12.3.

        12.6.  Insurance Proceeds. If this Lease is terminated, Landlord may
keep all the insurance proceeds resulting from the damage, except for those
proceeds that specifically insured Tenant’s personal property and trade fixtures
(if any).

        12.7.  Waiver. With respect to any destruction which Landlord is
obligated to repair or elects to repair under the terms of this Section 12,
Tenant waives all of its rights to terminate this Lease pursuant to rights
presently or hereafter accorded by law to tenants, including the provisions of
Section 1932, Subdivision 2, and Section 1933, Subdivision 4, of the California
Civil Code.

13.  EMINENT DOMAIN

        13.1.  Total Consideration. If the whole of the Premises is acquired or
condemned by eminent domain, inversely condemned or sold in lieu of
condemnation; for any public or quasi-public use or purpose (“Condemned”), then
this Lease shall terminate as of the date of title vesting in such proceeding,
and Rent shall be adjusted as of the date of such termination. Tenant shall
immediately notify Landlord of any such occurrence.

        13.2.  Partial Condemnation. If any portion of the Premises is
Condemned, and such partial condemnation readers the Premises unusable for the
business of Tenant, as reasonably determined by Landlord, or if a substantial
portion of the Building is Condemned, as reasonably determined by Landlord, then
this Lease shall terminate as of the date of title vesting in such proceeding
and Rent shall be adjusted as of the date of termination. If such condemnation
is not sufficiently extensive to render the Premises unusable for the business
of Tenant, as reasonably determined by, then Landlord shall promptly restore the
Premises to a condition comparable to its condition immediately prior to such
condemnation less the portion thereof lost in such condemnation, and this Lease


--------------------------------------------------------------------------------


shall continue in full force and effect, except that after the date of title
vesting the Base Rent shall be proportionately reduced as reasonably determined
by Landlord. Notwithstanding the foregoing, in restoring the Premises to their
original condition, Landlord shall not be required to expend an amount greater
than the product of (i) Tenant’s Building Percentage Share and (ii) the total
amount of any condemnation proceeds for the Building received by Landlord. If
any parking areas are Condemned, Landlord has the option, but not the
obligation, to supply Tenant with other parking areas.

        13.3.  Landlord’s Award. If the Premises are wholly or partially
Condemned, then, subject to the provision of Section 13.4 below, Landlord shall
be entitled to the entire award paid in connection with such condemnation, and
Tenant waives any right or claim to any part thereof from Landlord or the
condemning authority.

        13.4.  Tenant’s Award. Tenant shall have the right to claim and recover
from the condemning authority, but not from Landlord, such compensation as may
be separately awarded or recoverable by Tenant in Tenant’s own right on account
of any and all costs which Tenant might incur in moving Tenant’s merchandise,
furniture, fixtures, leasehold improvements and equipment to a new location.

        13.5.  Temporary Condemnation. If the whole or any part of the Premises
shall be Condemned for any temporary public or quasi-public use or purpose, this
Lease shall remain in effect and Tenant shall be entitled to receive for itself
such portion or portions of any award made for such use with respect to the
period of the taking which is within the Term. If a temporary condemnation
remains in force at the expiration or earlier termination of this Lease, Tenant
shall pay to Landlord an amount equal to the reasonable cost of performing any
obligations required of Tenant by this Lease with respect to the surrender of
the Premises, including, without limitation, repairs and maintenance, and upon
such payment Tenant shall be excused from any such obligations. If a temporary
condemnation is for an established period which extends beyond the Term and such
temporary condemnation this Lease shall renders the Premises unusable for t he
business of Tenant, as reasonably determined by   terminate as of the date of
occupancy by the condemning authority, and the damages shall be as provided in
Sections 13.3 and 13.4 and Rent shall be adjusted as of the date of occupancy.

        13.6.  Notice and Execution. Landlord shall notify Tenant in writing
immediately upon service of process in connection with any condemnation or
potential condemnation. Tenant shall immediately execute and deliver to Landlord
all instruments that may be required to effectuate the provisions of this
Section 13.

14.  DEFAULT

        14.1.  Events of Default. The occurrence of any of the following events
shall constitute an “Event of Default” on the part of Tenant with or without
notice from Landlord:

              (a)  Abandonment. Tenant’s abandonment of the Premises;

              (b)  Payment. Tenant’s failure to pay any installment of Base
Rent, Additional Rent or other sums due and payable hereunder by the date such
payment is due;

              (c)  Performance. Tenant’s failure to perform any of Tenant’s
covenants, agreements or obligations under this Lease (other than a failure to
pay Rent or other sums), which default has not been cured within thirty (30)
days after written notice thereof from Landlord;

              (d)  Assignment. A general assignment by Tenant for the benefit of
its creditors;

              (e)  Bankruptcy. The commencement of a case or proceeding by
Tenant or any of Tenant’s creditors seeking the rehabilitation, liquidation or
reorganization of Tenant under any law relating to bankruptcy, insolvency or
other relief of debtors;

              (f)  Receivership. The appointment of a receiver or other
custodian to take possession of all or substantially all of Tenant’s assets or
this leasehold;

              (g)  Insolvency, Dissolution, Etc. Tenant shall become insolvent
or unable to pay its debts, or shall fail generally to pay its debts as they
become due; or any court shall enter a decree or order directing the winding up
or liquidation of Tenant or of all or substantially all of its assets; or Tenant
shall take any action toward the dissolution or winding up of its affairs or the
cessation or suspension of its use of the Premises;


--------------------------------------------------------------------------------


              (h)  Attachment. The attachment, execution or other judicial
seizure of all or substantially all of Tenant’s assets or this leasehold;

              (i)  Failure to Comply. Tenant’s failure to comply with the
provisions contained in Sections 16.1 and 16.3;

              An Event of Default shall constitute a default by Tenant under
this Lease. In addition, any notice required to be given by Landlord under this
Lease shall be in lieu Of, and not in addition to, any notice required under
Section 1161 of the California Civil Code of Procedure. Tenant shall pay to
Landlord the amount of Two Hundred Fifty Dollars ($250.00) for each notice of
default given to Tenant under this Lease, which amount is the amount the parties
reasonably estimate will compensate Landlord for the cost of giving such notice
of default.

        14.2.  Landlord’s Remedies. Upon an Event of Default, Landlord shall
have the following remedies, in addition to all other rights and remedies
provided by law, equity, statute or otherwise provided in this Lease, to which
Landlord may resort cumulatively or in the alternative:

              (a)  Continue Lease. Landlord may continue this Lease in full
force and effect, and this Lease shall continue in full force and effect so long
as Landlord does not terminate Tenant’s right to possession, and Landlord shall
have the right to collect Rent when due. In such event, Landlord shall have the
remedy described in California Civil Code Section 1951.4 (Landlord may continue
this Lease in effect after Tenant’s breach and abandonment and recover Rent as
it becomes due, if Tenant has the right to sublet or assign, subject only to
reasonable limitations), or any successor statute.

              (b)  Terminate Lease. Landlord may terminate Tenant’s right to
possession of the Premises at any time by giving written notice to that effect.
Upon termination of this Lease, Landlord shall have the right, at Tenant’s sole
cost and expense, to remove all of Tenant’s personal property from the Premises
and store Tenant’s personal property on Tenant’s behalf. Landlord shall have the
right to recover from Tenant: (1) the worth at the time of award of unpaid Rent
and other sums due and payable which had been earned at the time of termination;
plus (2) the worth at the time of award of the amount by which the unpaid Rent
and other sums due and payable which would have been payable after termination
until the time of award exceeds the amount of the Rent loss that Tenant proves
could have been reasonably avoided; plus (3) the worth at the time of award of
the amount by which the unpaid Rent and other sums due and payable for the
balance of the Term after the time of award exceeds the amount of the Rent loss
that Tenant proves could be reasonably avoided; plus (4) any other amount
necessary to compensate Landlord for all the detriment proximately caused by
Tenant’s failure to perform Tenant’s obligations under this Lease, or which, in
the ordinary course of things, would be likely to result therefrom.

              (c)  Definition. The “worth at the time of award” of the amounts
referred to in Subsections 14.2(b)(1), (2) and (3) is defined in California
Civil Code Section 1951.2.

              (e)  Cumulative. Each right and remedy of Landlord provided for in
this Lease shall be cumulative and shall be in addition to every other right or
remedy provided for in dais Lease or now or hereafter existing at law or in
equity or by statute or otherwise. The exercise or beginning of the exercise by
Landlord of any one or more of the rights or remedies provided for in this
Lease, or now or hereafter existing at law or in equity or by statute or
otherwise, shall not preclude the simultaneous or later exercise by Landlord of
any or all other rights or remedies provided for in this Lease or now or
hereafter existing at law or in equity or by statute or otherwise.

              (f)  No Waiver. Landlord’s failure to insist upon the strict
performance of any term hereof or to exercise any right or remedy upon a default
by Tenant under this Lease shall not constitute a waiver of any such term or
default. In addition, Landlord’s acceptance of Rent shall not be deemed to be a
waiver of any preceding breach by Tenant of any term, covenant or condition of
this Lease, other than the failure of Tenant to pay the particular Rent
accepted, regardless of Landlord’s knowledge of such preceding breach at the
time Landlord accepts such Rent. Efforts by Landlord to mitigate the damages
caused by Tenant’s breach of this Lease shall not be construed to be a waiver of
Landlord’s right to recover damages under this Section 14. Nothing in this
Section 14 affects the right of Landlord to indemnification by Tenant in
accordance with the terms of this Lease for any liability arising prior to the
termination of this Lease for personal injuries or property damage.

15.  ASSIGNMENT AND SUBLETTING

        15.1.  Assignment and Subletting; Prohibition. Tenant shall not assign,
mortgage, pledge or otherwise transfer this Lease, in whole or in part (each
hereinafter referred to as an “assignment”), nor sublet or permit


--------------------------------------------------------------------------------


occupancy by any party other than Tenant of all or any part of the Premises
(each hereinafter referred to as a “sublet” or “subletting”), without the prior
written consent of Landlord in each instance, which consent shall not be
unreasonably withheld. No assignment or subletting by Tenant shall relieve
Tenant of any obligation under this Lease, including Tenant’s obligation to pay
Base Rent and Additional Rent hereunder. Any purported assignment or subletting
contrary to the provisions of this Lease without Landlord’s prior written
consent shall be void. The consent by Landlord to any assignment or subletting
shall not constitute a waiver of the necessity for obtaining Landlord’s consent
to any subsequent assignment or subletting. Landlord may consent to any
subsequent assignment or subletting, or any amendment to or modification of this
Lease with the assignees of Tenant, without notifying Tenant or any successor of
Tenant, and without obtaining its or thei r consent thereto, and such action
shall not relieve Tenant or any successor of Tenant of any liability under this
Lease. As Additional Rent hereunder, Tenant shall reimburse Landlord for all
reasonable legal fees and other expenses incurred by Landlord in connection with
any request by Tenant for consent to an assignment or subletting.

        15.2.  Information to be Furnished. If Tenant desires at any time to
assign its interest in this Lease or sublet the Premises, Tenant shall first
notify Landlord of its desire to do so and shall submit in writing to Landlord:
(i) the name of the proposed assignee or subtenant; (ii) the nature of the
proposed assignee’s or subtenant’s business to be conducted in the Premises;
(iii) the terms and provisions of the proposed assignment or sublease, including
the date upon which the assignment shall be effective or the commencement date
of the sublease (hereinafter referred to as the “Transfer Effective Date”) and a
copy of the proposed form of assignment or sublease; and (iv) such financial
information, including financial statements, and other information as Landlord
may reasonably request concerning the proposed assignee or subtenant.

        15.3.  Landlord’s Election. At any time within days after Landlord’s
receipt of the information specified in Section 15.2, Landlord may, by written
notice to Tenant, elect to (i) terminate this Lease as to the space in the
Premises that Tenant proposes to sublet; (ii) terminate this Lease as to entire
Premises (available only if Tenant proposes to assign all of its interest in
this Lease (iii) consent to the proposed assignment or subletting by Tenant; or
(iv) withhold its consent to the proposed assignment or subletting by Tenant.

        15.4.  Termination. If Landlord elects to terminate this Lease with
respect to all or a portion of the Premises pursuant to Section 15.3(0 or (ii)
above, this Lease shall terminate effective as of the Transfer Effective Date.

        15.5.  Withholding Consent. Without limiting other situations in which
it may be reasonable for Landlord to withhold its consent to any proposed
assignment or sublease, Landlord and Tenant agree that it shall be reasonable
for Landlord to withhold its consent in any one (1) or more of the following
situations: (1) in Landlord’s reasonable judgment, the proposed subtenant or
assignee or the proposed use of the Premises would detract from the status of
the Building as a first-class office building, generate vehicle or foot traffic,
parking or occupancy density materially in excess of the amount customary for
the Building or the Project or result in a materially greater use of the
elevator, janitorial, security or other Building services (e.g., HVAC, trash
disposal and sanitary sewer flows) than is customary for the Project; (2) in
Landlord’s reasonable judgment, the creditworthiness of the proposed subtenant
or as signee does not meet the credit standards applied by Landlord in
considering other tenants for the lease of space in the Project on comparable
terms, or Tenant has failed to provide Landlord with reasonable proof of the
creditworthiness of the proposed subtenant or assignee; (4) the proposed
assignee or subtenant is a governmental entity, agency or department or the
United States Post Office; or (5) the proposed subtenant or assignee is a then
existing or prospective tenant of the Project. If Landlord fails to elect either
of the alternatives within the day period referenced in Section 15.3, it shall
be deemed that Landlord has refused its consent to the proposed assignment or
sublease.

        15.6.  Bonus Rental. If, in connection with any assignment or sublease,
Tenant receives rent or other consideration, either initially or over the term
of the assignment or sublease, in excess of the Rent called for hereunder, or in
case of the sublease of a portion of the Premises, in excess of such Rent fairly
allocable to such portion, Tenant shall pay to Landlord, as Additional Rent
hereunder, fifty percent (50%) of the excess of each such payment of Rent or
other consideration received by Tenant promptly after Tenant’s receipt of such
Rent or other costs or expenses normally paid by a landlord in connection with a
lease of commercial office property located in Menlo Park or Palo Alto, or a
sublandlord in connection with a sublease of office space in Menlo Park or Palo
Alto, or the subtenant purchases goods or services from sublandlord or an
affiliate of sublandlord for an amount in excess of the fair market value for
such goods or services, such costs incurred or amounts expended shall be deemed
to be “other consideration” for purposes of calculating excess Rent due to
Landlord hereunder.


--------------------------------------------------------------------------------


        15.7.  Scope. The prohibition against assigning or subletting contained
in this Section 15 shall be construed to include a prohibition against any
assignment or subletting by operation of law. If this Lease is assigned, or if
the underlying beneficial interest of Tenant is transferred, or if the Premises
or any part thereof is sublet or occupied by anybody other than Tenant, Landlord
may collect rent from the assignee, subtenant or occupant and apply the net
amount collected to the Rent due herein and apportion any excess rent so
collected in accordance with the terms of Section 15.6, but no such assignment,
subletting, occupancy or collection shall be deemed a waiver of the provisions
regarding assignment and subletting, or the acceptance of the assignee,
subtenant or occupant as tenant, or a release of Tenant from the further
performance, by Tenant of covenants on the part of Tenant herein contained. No
assignment or su bletting shall affect the continuing primary liability of
Tenant (which, following assignment, shall be joint and several with the
assignee), and Tenant shall not be released from performing any of the terms,
covenants and conditions of this Lease.

        15.8.  Executed Counterparts. No sublease or assignment shall be valid,
nor shall any subtenant or assignee take possession of the Premises, until a
fully executed counterpart of the sublease or assignment has been delivered to
Landlord and Landlord, Tenant and the applicable assignee or subtenant have
entered into a consent to assignment or sublease in a form acceptable to
Landlord.

        15.9.  Transfer of a Majority Interest. If Tenant is a non-publicly
traded corporation, the transfer (as a consequence of a single transaction or
any number of separate transactions) of fifty percent (50%) or more or of a
controlling interest or the beneficial ownership interest of the voting stock of
Tenant issued and outstanding as of the Effective Date shall constitute an
assignment hereunder for which Landlord’s prior written consent is required. If
Tenant is a partnership, limited liability company, trust or an unincorporated
association, the transfer of a controlling or majority interest therein shall
constitute an assignment hereunder for which Landlord’s prior written consent is
required.

        15.10.  Indemnity. If Landlord reasonably withholds its consent to any
proposed assignment or sublease, Tenant shall indemnify, protect, defend and
hold harmless Landlord against and from any and all loss, liability, damages,
costs and expenses (including attorneys’ fees and disbursements) resulting from
any claims that may be made. against Landlord by the proposed assignee or
sublessee or by any brokers or any persons claiming a commission or similar
compensation in connection with the proposed assignment or sublease.
Notwithstanding any contrary provision of law, including, without limitation,
California Civil Code Section 1995.310, the provisions of which Tenant hereby
waives, Tenant shall have no right to terminate this Lease, in the event
Landlord is determined to have unreasonably withheld or delayed its consent to a
proposed sublease or assignment,

        15.11.  Waiver. Notwithstanding any assignment or sublease, or any
indulgences, waivers or extensions of time granted by Landlord to any assignee
or sublessee, or failure by Landlord to take action against any assignee or
sublessee, Tenant waives notice of any default of any assignee or sublessee and
agrees that Landlord may, at its option, proceed against Tenant without having
taken action against or joined such assignee or subleases, except that Tenant
shall have the benefit of any indulgences, waivers and extensions of time
granted to any such assignee or sublessee.

        15.12.  Release. Whenever Landlord conveys its interest in the Phase
and/or Building, Landlord shall be automatically released from the further
performance of covenants on the part of Landlord herein contained, and from any
and all further liability, obligations, costs and expenses, demands, causes of
action, claims or judgments arising from or growing out of, or connected with
this Lease after the effective date of said release. The effective date of
Tenant’s release shall be the date the assignee executes an assumption agreement
pursuant to which the assignee expressly agrees to assume all of Landlord’s
obligations, duties, responsibilities and liabilities with respect to this
Lease. If requested, Tenant shall execute a form of release and such other
documentation as may be required to further effect the provisions of this
Section 15.

16.  ESTOPPEL, ATTORNMENT AND SUBORDINATION

        16.1.  Estoppel. Within ten (10) days after Landlord’s written request,
Tenant shall execute and deliver to Landlord, in recordable form, a certificate
to Landlord and any existing or proposed mortgagee or purchaser certifying,
among other things, (i) that this Lease is unmodified and in full force and
effect or, if modified, stating the nature of the modification and certifying
that this Lease, as so modified, is in full force and effect, (ii) the date to
which the Rent and other charges have been paid in advance, if any; (iii) that
to Tenant’s knowledge, there are no uncured defaults on the part of Landlord or
Tenant under this Lease, or if there are uncured defaults on the part of
Landlord or Tenant, stating the nature of the uncured defaults; (iv) that Tenant
has no right to purchase, option or


--------------------------------------------------------------------------------


right of first refusal to purchase all or any portion of the Building, Phase or
Project; and (v) any other statement or provision reasonably requested by
Landlord or any existing or proposed mortgagee or prospective purchaser. Any
such certificate may be relied upon by Landlord and any mortgagee, beneficiary,
ground or underlying lessor, purchaser or prospective purchaser or mortgagee of
the Project, Phase and/or Building or any interest therein. Tenant’s failure to
timely deliver said statement shall be conclusive upon Tenant that: (i) this
Lease is in full force and effect, without modification except as may be
represented by Landlord; (ii) there are no uncured defaults in Landlord’s
performance and Tenant has no right of offset, counterclaim or deduction against
Rent hereunder; (iii) Tenant has no right to purchase, option or right of first
refusal to purchase all or any portion of the Building, Phase or Project, and
(iv) no more than one month’s Base Rent has been paid in a dvance. In addition,
Tenant hereby irrevocably appoints Landlord as its agent and attorney-in-fact to
execute, acknowledge and deliver any such certificate in the name of and on
behalf of Tenant if Tenant fails to execute, acknowledge and deliver any such
certificate within ten days after Landlord’s written request therefor.

        16.2.  Attornment. In the event any proceedings are brought for the
foreclosure of, or in the event of exercise of the power of sale under any
mortgage or deed of trust made by Landlord or its successors or assigns that
encumbers the Phase or the Building, or any part thereof, or in the event of a
termination of any ground lease, if any, Tenant, if so requested, shall attorn
to the purchaser upon such foreclosure or sale or upon any grant of a deed in
lieu of foreclosure and recognize such purchaser as Landlord under this Lease.

        16.3.  Subordination. This Lease is subject and subordinate to all
ground and underlying leases, mortgages and deeds of trust which now or may
hereafter encumber the Phase, Building or Premises, and to all renewals,
modifications, consolidations, replacements and extensions thereof. Within ten
(10) days after Landlord’s written request therefor, Tenant shall execute any
and all documents required by Landlord, the lessor under any ground or
underlying lease (“Lessor”), or the holder or holders of any mortgage or deed of
trust (“Holder”), in order to make this Lease subordinate to the lien of any
lease, mortgage or deed of trust, as the case may be. In addition, if Lessor or
Holder desires to make this Lease prior and superior to the ground lease,
mortgage or deed of trust, then, within seven (7) days after Landlord’s written
request, Tenant shall execute, have acknowledged and deliver to Landl ord any
and all documents or instruments, in the form presented to Tenant, which
Landlord, Lessor or Holder deems necessary or desirable to make this Lease prior
and superior to the lease, mortgage or deed of trust:

17.  NOTICES. All notices required to be given hereunder shall be in writing and
given by United States registered or certified mail, postage prepaid, return
receipt requested; personal delivery; electronic mail (e.g., facsimile); or any
commercial overnight courier service (e.g., FedEx); and sent to the appropriate
address indicated in the Basic Lease Information or at such other place or
places as either Landlord or Tenant may, from time to time, respectively,
designate in a written notice given to the other. Notices that are sent by
electronic mail shall be deemed to have been given upon receipt. Notices which
are mailed shall be deemed to have been given when seventy-two (72) hours haw
elapsed after the notice was deposited in the United States mail, registered or
certified, postage prepaid, addressed to the party to be served. Notices that
are sent by commercial overnight courier shall be deemed to have been given on
the next business day after the notice was deli vered to the commercial
overnight courier.

18.  SUCCESSORS BOUND. This Lease and each of the covenants and conditions
contained herein shall be binding upon and shall inure to the benefit of the
parties hereto and their respective heirs, successors, legal representatives and
assigns, subject to the provisions hereof. Whenever in this Lease a reference is
made to Landlord, such reference shall be deemed to refer to the person in whom
the interest of Landlord shall be vested, and Landlord shall have no obligation
hereunder as to any claim arising after the transfer of its interest in the
Premises. Any successor or assignee of Tenant who accepts an assignment or the
benefit of this Lease and enters into possession or enjoyment hereunder shall
thereby assume and agree to perform and be bound by the covenants and conditions
contained in this Lease. Nothing contained herein shall be deemed in any manner
to give a right of assignment to Tenant without the written consent of Landlord.

19.  MISCELLANEOUS

        19.1.  Waiver. No waiver of any default or breach of any covenant by
either party hereunder shall be implied from any omission by either party to
take action on account of such default if such default persists or is repeated,
and no express waiver shall affect any default other than the default specified
in the waiver, and said waiver shall be operative only for the time and to the
extent therein stated. Waivers of any covenant, term or condition contained
herein by either party shall not be construed as a waiver of any subsequent
breach of the same


--------------------------------------------------------------------------------


covenant, term or condition. The consent or approval by either party to or of
any act by the other party shall not be deemed to waive or render unnecessary a
party’s consent or approval to or of any subsequent similar acts.

        19.2.  Easements. Landlord reserves the right to grant easements on the
Phase and dedicate for public and private use portions thereof without Tenant’s
consent; provided, however, that no such grant or dedication shall materially
interfere with Tenant’s use of the Premises. From time to time, and upon
Landlord’s demand, Tenant shall execute, acknowledge and deliver to Landlord, in
accordance with Landlord’s instructions, any and all documents, instruments,
maps or plats necessary to effectuate Tenant’s covenants hereunder.

        19.4.  Accord and Satisfaction. No payment by Tenant or receipt by
Landlord of a lesser amount than the Rent herein stipulated shall be deemed to
be other than on account of the Rent, nor shall any endorsement or statement on
any check or any letter accompanying any check or payment as Rent be deemed an
accord and satisfaction, and Landlord may accept such check or payment without
prejudice to Landlord’s right to recover the balance of such Rent or pursue any
other remedy provided in this Lease.

        19.5.   Limitation of Landlord’s Liability. The obligations of Landlord
under this Lease do not constitute personal obligations of the individual
partners, members, directors, officers or shareholders of Landlord, and Tenant
shall look solely to the real estate that and to no other assets of Landlord for
satisfaction of any liability in respect of this Lease and will not seek
recourse against the individual partners, members, directors, officers or
shareholders of Landlord or any of their personal assets for such satisfaction.

        19.6.  Time. Time is of the essence of every provision hereof.

        19.7.  Attorneys’ Fees. In any action or proceeding which Landlord or
Tenant brings against the other party in order to enforce its respective rights
hereunder or by reason of the other party failing to comply with all of its
obligations hereunder, whether for declaratory or other relief, the unsuccessful
party therein agrees to pay all costs incurred by the prevailing party therein,
including reasonable attorneys’ fees, to be fixed by the court, and said costs
and attorneys’ fees shall be made a part of the judgment in said action. A party
shall be deemed to have prevailed in any action (without limiting the definition
of prevailing party) if such action is dismissed upon the payment by the other
party of the amounts allegedly due or the performance of obligations which were
allegedly not performed, or if such party obtains substantially the relief
sought by such party in the action, regardless or whether such action is
prosecuted to judgment.

        19.8.  Captions and Section Numbers. The captions, section numbers and
table of contents appearing in this Lease are inserted only as a matter of
convenience and in no way define, limit, construe or describe the scope or
intent or such sections or sections of this Lease nor in any way affect this
Lease.

        19.9.  Severability If any term, covenant, condition or provision of
this Lease, or the application thereof to any person or circumstance, shall, to
any extent, be held by a court of competent jurisdiction to be invalid, void or
unenforceable, the remainder of the terms, covenants, conditions or provisions
of this Lease, or the application thereof to any person or circumstance, shall
remain in full force and effect and shall in no way be affected, impaired or
invalidated.

        19.10.  Applicable Law. This Lease, and the rights and Obligations of
the parties hereto, shall be construed and enforced in accordance with the laws
of the State of California.

        19.11.  Submission of Lease. The submission of this document for
examination and negotiation does not constitute an offer to lease, or a
reservation of or option for leasing the Premises. This document shall become
effective and binding only upon execution and delivery hereof by Landlord and
Tenant. No act or omission of any employee or agent of Landlord or of Landlord’s
broker or agent shall alter, change or modify any of the provisions in this
Lease.

        19.12.  Holding Over. Should Tenant, or any of its successors in
interest, hold over in the Premises, or any part thereof, after the expiration
of the Term unless otherwise agreed to in writing, such holding over shall
constitute and be construed as tenancy from month-to-month only, at a monthly
rent equal to the greater of (i) the Base Rent owed during the final year of the
Term, as the same may have been extended, together with the Additional Rent due
under this Lease, or (ii) fair market rent for the Premises, as reasonably
determined by Landlord. The inclusion of the preceding sentence shall not be
construed as Landlord’s permission for Tenant to hold over. In addition, Tenant
shall indemnify, protect, defend and hold harmless Landlord for all losses,
expenses


--------------------------------------------------------------------------------


and damages, including any consequential damages incurred by Landlord, as a
result of Tenant failing to surrender the Premises to Landlord and vacate the
Premises by the end of the Term.

        19.13.  Rules and Regulations. At all times during the Term, Tenant
shall comply with the rules and regulations for the Building, Phase and Project
set forth in Exhibit D, attached hereto, and all amendments as Landlord may
reasonably adopt.

        19.14.  No Nuisance. Tenant shall conduct its business and control its
agents, employees, invitees and visitors in such a manner as not to create any
nuisance, or interfere with, annoy or disturb any other tenant in the Building,
Phase or Project, or Landlord in its operation of the Building, Phase and
Project.

        19.15.  Broker. Tenant warrants that it has had no dealings with any
real estate broker or agent other than the broker(s) referenced in the Basic
Lease Information (“Broker”) in connection with the negotiation of this Lease,
and that it knows of no other real estate broker or agent who is entitled to any
commission or finder’s fee in connection with this Lease. Tenant agrees to
indemnify, protect, defend and hold harmless Landlord from and against any and
all claims, demands, losses, liabilities, lawsuits, judgments, costs and
expenses (including without limitation, attorneys’ fees and costs) with respect
to any leasing commission or equivalent compensation alleged to be owing on
account of Tenant’s dealings with any real estate broker or agent other than
Broker.

        19.16.  Landlord’s Right to Perform. Upon Tenant’s failure to perform
any obligation of Tenant hereunder, including without limitation, payment of
Tenant’s insurance premiums, charges of contractors who have supplied materials
or labor to the Premises, etc., Landlord shall have the right to perform such
obligation of Tenant on behalf of Tenant and/or to make payment on behalf of
Tenant to such parties. Tenant shall reimburse Landlord for the reasonable cost
of Landlord’s performing such obligation on Tenant’s behalf, including
reimbursement of any amounts that may be expended by Landlord, plus interest at
the Interest Rate.

        19.17.  Nonliability. Landlord shall not be in default hereunder or be
liable for any damages directly or indirectly resulting from, nor shall the
rental herein reserved be abated by reason of, (i) the interruption of use of
the Premises as a result of the installation of any equipment in connection with
the use, operation or maintenance of the Premises, Building, Phase and/or
Project, (ii) any failure to furnish or delay in furnishing any services
required to be provided by Landlord when such failure or delay is caused by
accident or any condition beyond the reasonable control of Landlord or by the
making of necessary repairs or improvements to the Premises, Building, Phase or
Project, or (iii) the limitation, curtailment, rationing or restriction on use
of water or electricity, gas or any other form of energy or any other service or
utility whatsoever serving the Premises, Building, Phase or Project. Landlord
shall use reasonable efforts to remedy any interruption in the furnishing of
such services.

        19.18.  Financial Statements. Within ten (10) days after Landlord’s
written request, Tenant shall deliver to Landlord Tenant’s most current
quarterly and annual financial statements audited by Tenant’s certified public
accountant or, if audited financial statements are not available, Tenant shall
deliver to Landlord, Tenant’s financial statements certified to be true and
correct by Tenant’s chief financial officer. Tenant’s annual financial
statements shall not be dated more than twelve (12) months prior to the date of
Landlord’s request.

        19.19.  Entire Agreement. This Lease sets forth all covenants, promises,
agreements, conditions and understandings between Landlord and Tenant concerning
the Premises, Building, Phase and Project, and there are no covenants, promises,
agreements, conditions or understandings, either oral or written, between
Landlord and Tenant other than as are herein set forth. Except as otherwise
provided in this Lease, no subsequent alteration, amendment, change or addition
to this Lease shall be binding upon Landlord or Tenant unless reduced to writing
and signed by Landlord and Tenant.

        19.20.  Addendum. The Addendum attached hereto is incorporated herein by
reference. If no Addendum, state “none” in the following space:          .

        IN WITNESS WHEREOF, the parties have executed this Lease as of the date
first above-written.


--------------------------------------------------------------------------------


“Landlord”


     “Tenant”


          MENLO OAKS PARTNERS L.P.,
a Delaware limited partnership      E*TRADE GROUP, INC.
a Delaware corporation




    


  By:   /s/ Len Purkis      By  AM Limited Partners, a California limited
       partnership, its General Partner      Name: Len Purkis
Its:EVP & COO




    


  By:   /s/ Kathy Levinson      By:  Amarok Menlo, Inc., a California
       corporation, its General Partner      Name: Kathy Levinson
Its: President & COO




    


  By:   /s/ J. Marty Brill, Jr.             Name: J. Marty Brill, Jr.
Its: President


--------------------------------------------------------------------------------


ADDENDUM TO MENLO OAKS CORPORATE CENTER LEASE
(4500 Bohannon Drive)

        THIS ADDENDUM TO MENLO OAKS CORPORATE CENTER LEASE (this “Addendum”) is
entered into by and between Menlo Oaks Partners, L.P., a Delaware limited
partnership (“Landlord” ), and E*TRADE GROUP, INC., a Delaware corporation
(“Tenant”). This Addendum is made a part of that certain Menlo Oaks Corporate
Center Lease (the “Lease”), entered into between Landlord and Tenant
concurrently herewith, pursuant to which Landlord leases to Tenant that certain
building commonly known as 4500 Bohannon Drive, located in Menlo Park,
California. Capitalized terms used herein and not defined herein shall have the
meanings set forth in the Lease.

Section 1.3:

        On page 1, line 2, in place of the deleted language, insert “the Basic
Lease Information”. Section 2.3:

        At the end of this Section, insert “Landlord shall use commercially
reasonable efforts in exercising its rights under this Section 2.3 so as not to
materially impair Tenant’s access to or use of the Premises.”

Section 2.5:

        At the end of Section 2.4, insert the following Section:

        “2.5  Parking. Tenant shall have the right to use up to thirty-six and
56/100ths percent (36.56%) of the available parking spaces in the Phase on a
non-exclusive basis. The Phase includes approximately six hundred forty-five
(645) parking spaces. At Tenant’s written request, Landlord shall designate up
to six (6) of the parking spaces allocated for Tenant’s use and located near the
Building as “visitor parking”.

Section 3.3:

        At the end of Section 3.2, insert the following Section:

        “3.3  Delivery of Possession. Landlord shall deliver possession of the
Premises to Tenant within one (1) business day after the Effective Date, in a
broom clean condition with all building systems in working order and the roof in
water-tight condition.”

Section 4.4:

        On page 3, line 1, in place of the deleted language, insert “within
three (3) business days after Tenant’s receipt of written notice from Landlord
that such installment of Rent is past due”.

Section 4.5:

        On page 3, line 2, in place of the deleted word, insert “within three
(3) business days after Tenant’s receipt of written notice from Landlord that
such installment of Rent is past”.

Section 4.6:

        On page 4, line 3, in place of the deleted word, insert “will”.

        On page 4, line 4, after the word “transferee”, insert “or the
transferee will assume in writing Landlord’s obligation to return the Security
Deposit to Tenant in accordance with the terms of this Lease.”

Section 5.6:

        At the end of this Section, insert “Landlord shall furnish Tenant with
copies of tax bills for the prior calendar year within ten (10) days after
Tenant’s written request.”

Section 6.1:

        On page 5, line 9, after the word “action”, insert “coveting the
Building, the Tenant Improvements and all other improvements made by Tenant to
the Premises (if available at commercially reasonable rates)”.

Section 6.2(a):


--------------------------------------------------------------------------------


        On page 5, line 2, in place of the deleted language, insert “Five
Million Dollars ($5,000,000.00) per occurrence and Ten Million Dollars
($10,000,000.00) aggregate”.

        On page 5, line 5, after the word “coverage”, add a period and insert
“Tenant may satisfy the insurance requirement pursuant to this Section 6.2 (a)
in combination with an umbrella policy.”

Section 6.2(b):

        On page 5, line 1, before the word “Comprehensive”, insert “Solely with
respect to the Project,”.

        On page 5, line 4, after the word “automobiles”, add a period and insert
“Tenant may satisfy the insurance requirement pursuant to this Section 6.2(b) in
combination with an umbrella policy”.

Section 6.2 (c):

        On page 5, line 5, after the amount “($5,000,000)”, insert “in the state
of California. Tenant may satisfy the insurance requirement with respect to the
employer’s liability insurance in combination with an umbrella policy”.

Section 6.2 (d):

        On page 6, line 6, in place of the deleted language, add a period and
insert “Tenant shall maintain full replacement cost property insurance with
respect to all of the alterations, improvements and additions made by Tenant in
the Premises or the Building (including the Tenant Improvement Work). Tenant’s
property insurance with respect to such alterations, improvements and additions
shall provide that all claims made thereunder shall be adjusted by Landlord and
all proceeds payable thereunder shall be paid to Landlord. Tenant shall
maintain, at a minimum, actual value insurance with respect to the EDP
Equipment.”

Section 6.2(e):

        On page 6, line 1, in place of the first deletion, insert
“Interruption”.

        On page 6, line 1, in place of the second deletion, insert
“interruption”.

Section 6.3 (d):

        On page 6, line 2, in place of the deleted language, insert “mortgagee,
ground lessee, partner, agent or affiliate of Landlord”.

        On page 6, line 3, after the word “Section 6”, insert “, except workers’
compensation insurance and business interruption insurance”.

Section 6.3 (f):

        On page 7, line 1, after the word “The”, insert “property insurance”.

Section 6.4:

        On page 7, line 2, in place of the deleted word, insert “property
manager”.

        On page 7, line 8, after the word “misconduct”, insert “or Environmental
Losses (defined in Section 11.1) not covered by Sections 11.3 and 11.5 of this
Lease”.

        On page 7, line 15, after the word “cause”, insert “excluding any loss,
damage or injury to the extent caused by the willful or criminal misconduct of
any Indemnified Party”.

Section 6.5:

        On page 7, line 8, in place of the deleted language, insert “or
Building”.

Section 7.2:

        On page 7, line 8, after the word “fees”, insert “(not to exceed in any
year three percent (3%) of the annual Base Rent due for such year)”.


--------------------------------------------------------------------------------


        On page 8, line 1, in place of the deleted language, insert “rate equal
to the Prime Rate plus one percent (1%) (with the term “Prime Rate” defined as
the reference rate (or its equivalent) announced publicly in San Francisco,
California, from time to time by Wells Fargo Bank, N.A. or, if Wells Fargo Bank,
N.A. ceased to exist, the largest bank, in terms of assets, headquartered in
California)”.

        At the end of this Section, insert “Notwithstanding anything to the
contrary contained in this Lease, Operating Expenses chargeable to Tenant shall
not include the following:

        1.  The cost of any capital repairs, replacements and/or improvements
made to the structural portions of the Building or the Phase, including the
structural walls of the Building, the Building foundation and the structural
portions of the roof (but excluding the roof membrane);”

        2.  The cost of providing any service direct to and paid directly by any
other tenant of the Project (excluding such tenant’s share of Operating
Expenses);

        3.  The cost of any items for which Landlord is reimbursed by insurance
proceeds, condemnation awards, a tenant of the Project or otherwise (excluding
any payment by a tenant of that tenant’s share of Operating Expenses), to the
extent so reimbursed;

        4  Any real estate brokerage commission or other costs incurred in
procuring tenants, or any fee in lieu of commission;

        5.  Payments of principal or interest on mortgages or ground lease
payments (if any);

        6.  Costs incurred by Landlord due to the violation by Landlord or any
tenant of the terms and conditions of any lease of space in the Building, Phase
or Project, or any law, code, regulation, ordinance or the like (except to the
extent attributable to Tenant’s acts or omissions);

        7.  Landlord’s general corporate overhead and general and administrative
expenses;

        8.  Any compensation paid to clerks, attendants or other persons in
commercial concessions operated by Landlord (other than in the parking facility
for the Phase or the Project); and

        9.  Costs incurred to (i) comply with laws relating to the removal of
any Hazardous Material (as that term is defined in Section 11) of such nature
that a federal, state or municipal governmental authority, if it then had
knowledge of the presence of such Hazardous Material, in the state and under the
conditions that the Hazardous Material then existed in or on the Building, Phase
or Project, would have then required the removal of such Hazardous Material or
other remedial or containment action with respect thereto, and (ii) remove,
remedy, contain or treat any Hazardous Material which is brought onto the
Building, Phase or Project after the date hereof by Landlord or any other tenant
of the Project, and which is of such a nature, at that time, that a federal,
state or municipal governmental authority, if it then had knowledge of the
presence of such Hazardous Material, in the state and under the conditions that
it then existed in or o n the Building, Phase or Project, would have then
required the removal of such Hazardous Material or other remedial or containment
action with respect thereto.”

Section 7.8 (a):

        At the end of this Section, insert “Tenant shall arrange and provide for
its own janitorial services in the Building.”

Section 7.8 (b):

        At the end of this Section, insert “Landlord represents to Tenant that
the Building is separately metered for electricity, gas and water.”

Section 7.9:

        At the end of Section 7.8, add the following Section:

        7.9  Tenant’s Audit Rights. Tenant shall have ninety (90) days after
Tenant receives the year end statement of the adjustment to the Operating
Expenses for the prior calendar year to notify Landlord in writing of Tenant’s
desire to conduct, at Tenant’s sole cost and expense, an audit of Landlord’s
books and records relating to the prior calendar year. Any such audit must be
conducted by Tenant or its agent during regular business hours at the offices


--------------------------------------------------------------------------------


of Landlord or the offices of Landlord’s designated agent and must be completed
within one hundred fifty (150) days after Tenant receives the applicable year
end statement. The person or entity performing the audit or review of Landlord’s
books and records on Tenant’s behalf or at Tenant’s request may not be
compensated for the audit or review on a contingency fee basis. If Landlord
objects to the findings of Tenant’s audit, Landlord and Tenant shall attempt to
resolve their disagreement concerning the amount of Tenant’s proportionate share
of Operating Expenses within the next thirty (30) days. If Landlord and Tenant
are unable to agree upon the amount of Tenant’s proportionate share of Operating
Expenses (after Tenant has completed its audit), the parties shall submit the
matter to binding arbitration before a single neutral arbitrator having
experience in real estate valuation, property management or accounting or,
alternatively, the arbitrator may be a retired judge or justice of a California
Superior Court or Court of Appeal. The matter shall be decided by arbitration in
accordance with the applicable arbitration statutes and the then existing
Commercial Arbitration Rules of the American Arbitration Association. Any party
may initiate the arbitration procedure by delivering a written notice of demand
for arbitration to the other party. Within thirty (30) days after the other
party’s receipt of written notice of demand for arbitration, the parties shall
attempt to select a qualified arbitrator who is acceptable to all parties. If
the parties are unable to agree upon an arbitrator who is acceptable to all
parties, either party may request the American Arbitration Association to
appoint the arbitrator in accordance with its Commercial Arbitration Rules. The
provisions of California Code of Civil Procedure Section 1283.05 or its
successor section(s) are incorporated in and made a part of this Lease with
respect to any arbitration requested in accordance with the provisions contained
in this Section. Depositions may be taken and discovery may be obtained in any
arbitration proceeding requested pursuant to this Section in accordance with the
provisions of California Code of Civil Procedure Section 1283.05 or its
successor section(s). Arbitration hearing(s) shall be conducted in Santa Clara
County California. Any relevant evidence, including hearsay, shall be admitted
by the arbitrator if it is the sort of evidence upon which responsible persons
are accustomed to rely in the conduct of serious affairs, regardless of the
admissibility of such evidence in a court of law; however, the arbitrator shall
apply California law relating to privileges and work product. In rendering his
or her award, the arbitrator shall set forth the reasons for his or her
decision. The fees and expenses of the arbitrator shall be paid in the manner
allocated by the arbitrator. This agreement to arbitrate any dispute concerning
the findings of Tenant’s audit shall be specifically e nforceable under the
prevailing arbitration law. Judgment on the award rendered by the arbitration
may be entered in any court having jurisdiction thereof. If, subsequent to
Tenant’s audit, the parties determine that Landlord has overstated Tenant’s
percentage share of the Operating Expenses by more than five percent (5%) during
the applicable calendar year, Landlord shall reimburse Tenant for the reasonable
cost of the audit.”

Section 8.1:

        At the end of this Section, insert “Specifically, Landlord shall
maintain the structural portions of the Building, including the structural
elements of the walls, floor slabs and roof; the heating, ventilating and air
conditioning system in the Building (the “Building HVAC”); the elevator; the
plumbing and electrical systems in the Common Areas (with Tenant maintaining the
plumbing and electrical systems in the Premises); the Common Area parking lots
in the Phase; the exterior of the Building, including the exterior glass; and
the foundation. If the existing Building HVAC breaks or malfunctions during the
Term, then, to the extent it is commercially reasonable to do so, Landlord shall
repair the existing Building HVAC as opposed to replacing the existing Building
HVAC. Landlord shall notify Tenant in writing prior to replacing the existing
Building HVAC. Landlord shall be responsible for ensuring that the Building HVAC
and the ele vators are in working order on January 1, 2000.”

Section 8.2:

        On page 9, line 4, after the word “Landlord”, insert “and those items or
components of the Building that Landlord is obligated to repair pursuant to
Section 8.1.”

        On page 9, line 14, after the word “all”, insert “interior”.

        At the end of this Section, insert “Tenant is responsible for the proper
maintenance and servicing of fire extinguishers and fire protection equipment in
the Premises. Notwithstanding anything to the contrary contained in this
Section, Tenant shall not be required to remove any of the Tenant Improvements
(defined in the Work Letter) constructed by Tenant as part of the Tenant
Improvement Work (defined in the Work Letter).”

Section 8.3:

        On page 10, line 3, in place of the deleted language, insert “upon three
(3) business days prior written”.


--------------------------------------------------------------------------------


        On page 10, line 11, after the word “Term,”, insert “and Tenant fails to
perform such obligations within three (3) business days after written notice to
Tenant,”.

Section 8.4:

        On page 10, line 1, after the word “times”, insert “after prior notice
to Tenant (except in the event of an emergency whereupon no prior notice is
required)”.

        On page 10, line 4, after the word “tenants”, insert “ (during the last
fifteen (15) months during the Term)”.

        On page 10, line 5, in place of the deleted language, insert “Tenant at
all times shall maintain personnel on the Premises twenty-four (24) hours a day
who are authorized to provide Landlord access to the Premises in accordance with
the provisions of this Section 8.4.”

Section 8.5:

        On page 10, line 6, after the word “lien”, insert “if Tenant does not
post a bond sufficient to remove the lien in accordance with California law
within twenty (20) days after Tenant is notified of the existence of the lien”.

Section 9.2:

        On page 11, line 1, in place of the deleted language, insert “Tenant
shall not make or allow to be made any alterations, additions or improvements to
the Premises, either at the inception of this Lease or subsequently during the
Term, without obtaining the prior written consent of Landlord. Landlord shall
not unreasonably withhold its consent to any non-structural alterations,
additions or improvements provided that the proposed non-structural alterations,
additions or improvements do not require changes or modifications to the
Building systems and are consistent with the use of the Premises as first class
office space as reasonably determined by Landlord. Landlord shall have the right
to withhold its consent to all other alterations, additions or improvements in
Landlord’s sole and absolute discretion. Landlord shall respond to any request
by Tenant to make any alteration, addition or improvement to the Premises within
ten (10) busin ess days after Landlord’s receipt of Tenant’s written request.”

        On page 11, line 23, in place of the second deletion, insert “all
reasonable third-party costs incurred by Landlord in”.

        On page 11, line 25, after the first occurrence of the word “Tenant”,
insert “; provided, however, Landlord shall not charge Tenant for costs incurred
by Landlord in reviewing Tenant’s plans for the Tenant Improvement Work (as
defined in the Work Letter).”

        At the end of this Section, insert “Notwithstanding anything to the
contrary contained in this Lease, Tenant shall have the right, without the
consent of, but with notice to, Landlord, to make nonstructural alterations
within the Premises costing, in the aggregate, less than Twenty-Five Thousand
Dollars ($25,000.00) in any twelve (12) month period, provided that the
non-structural alterations proposed by Tenant do not (i) diminish the use of the
Premises as first class office space as reasonably determined by Landlord and
(ii) affect the structure of the Building or the Building systems. Tenant shall
provide Landlord with as built drawings of any such alterations. If requested in
writing by Tenant at the time Tenant requests Landlord’s consent to any proposed
alteration, addition or improvement (or, if Landlord’s consent is not required,
at the time Tenant notifies Landlord of any proposed alteration, addition or
improvement), Lan dlord shall notify Tenant as to whether Tenant will be
required to remove the proposed alteration, addition or improvement and restore
the Premises to its original condition at the end of the Term.”

Section 10.2:

        On page 12, line 8, in place of the deleted word, insert “leases”.

        On page 12, line 9, in place of the deleted language, insert “or
Tenant’s lease as to all or a portion of the Premises being terminated”.

        On page 12, line 12, at the end of the sentence, insert “The provisions
of this Section shall not pertain to any interior signage of Tenant that is not
visible from the outside of the Premises.”

        At the end of this Section, insert “Notwithstanding anything to the
contrary contained in this Section, Tenant shall have the right to install (i) a
directional sign on the existing directional signs located within the Phase


--------------------------------------------------------------------------------


Common Areas, (ii) a sign on the entry wall adjacent to the main entrance of the
Building (“Entry Wall Signs”), and (iii) a sign on the exterior of the Building
facing Highway 101 (but only if Tenant has not installed exterior signage on the
4200 Bohannon Building (defined in Section 27) facing Highway 101). Tenant’s
right to install the signage referenced in the preceding sentence is subject to
Landlord’s prior review and approval of Tenant’s proposed signage, including the
size, color, design and exact proposed location of Tenant’s signage, which
approval shall not be unreasonably withheld provided that the signage is in
accordance with Landlord’s written sign criteria. A copy of Landlord’s written
sign criteria is attached hereto as Exhibit G. Landlord approves in advance text
reading “E*TRADE” on Tenant’s Building signage so long as the text is black in
color; provided, however, the text on Tenant’s monument signs in the P hase and
Tenant’s Entry Wall Signs may contain the colors contained in Tenant’s current
logo. Tenant Shall obtain all of the necessary governmental permits and
approvals required to install Tenant’s signs in the Project and all of Tenant’s
signs shall comply with all laws, ordinances and regulations and any of the
conditions, covenants and restrictions recorded against the Phase.”

Section 11.5:

        On page 13, line 5, after the word “Tenant’s”, insert “and Tenant’s
employees’, agents’, representatives’ and contractors’”.

Section 12.1:

        On page 14, line 1, in place of the deleted language, insert “If the
Premises and/or the Building are damaged or destroyed, then, subject to the
provisions of this Section 12 and provided that neither party terminates this
Lease pursuant to this Section 12, (i) Landlord shall promptly and diligently
repair or restore the Premises and/or the Building (excluding the Tenant
Improvements and all other alterations, additions and improvements made by
Tenant to the Premises) and (ii) Tenant shall promptly and diligently repair or
restore all of the Tenant Improvements and all other alterations, additions and
improvements made by Tenant to the Premises.”

Section 12.2:

        On page 14, line 4, in place of the deleted language, insert “portions
of the Premises or the Building which Landlord is obligated to repair”.

        On page 14, line 5, in place of the deleted number, insert “two hundred
seventy (270)”.

        On page 14, line 8, after the word “notice.”, insert the following:

        “In addition, Tenant shall have the right to terminate this Lease upon
thirty (30) days’ prior written notice to Landlord if the Premises or the
Building is destroyed or damaged by fire or other casualty and either (i)
Landlord reasonably determines that the repair or restoration of the portion of
the Premises or the Building which Landlord is obligated to repair or restore
cannot be completed within two hundred seventy (270) days from after the date of
the casualty or (ii) Landlord fails to substantially complete the repair or
restoration of the portion of the Premises or the Building which Landlord is
obligated to repair or restore by the two hundred seventieth (270th) day from
after the date of the casualty (hereinafter referred to as the “Outside
Completion Date”). The Outside Completion Date shall be extended for an
additional ninety (90) days in the event Landlord fails to substantially
complete the repair or restoratio n of the portion of the Premises or the
Building which Landlord is obligated to repair or restore for any reason not
within Landlord’s reasonable control, including, without limitation, inclement
weather, labor disputes, or any default by Landlord’s contractor or architect
under their agreement with Landlord with respect to the repair or restoration of
the Premises or the Building). In addition, the Outside Completion Date shall be
extended one day for each day that Landlord is delayed in completing the repair
or restoration work due to any interference by Tenant or Tenant’s contractors
with Landlord’s repair or restoration work. Tenant shall exercise its right to
terminate this Lease pursuant to subsection (i) above, if at all, by written
notice to Landlord within thirty (30) days after Landlord notifies Tenant of
Landlord’s estimate of the time required to complete the repair or restoration
of the portion of the Premises or the Building which Landlord is obligated to
repair or rest ore. Tenant shall exercise its right to terminate this Lease
pursuant to subsection (ii) above, if at all, by written notice to Landlord
within ten (10) days after the expiration of the Outside Completion Date.
Notwithstanding the foregoing, if at any time Landlord reasonably determines
that Landlord cannot substantially complete the repair or restoration of the
Premises by the Outside Completion Date, Landlord shall notify Tenant in writing
and Tenant shall have ten (10) days from the date Tenant receives such written
notice in which to terminate this Lease by written notice to Landlord.


--------------------------------------------------------------------------------


        If neither party exercises its right to terminate this Lease, then (i)
Landlord shall promptly commence the process of obtaining all of the necessary
permits and approvals for the repair or restoration of the portion of the
Premises or the Building which Landlord is obligated to repair or restore as
soon as reasonably practicable, and thereafter prosecute the repair or
restoration of the Premises or the Building diligently to completion, and (ii)
Tenant shall promptly commence the process of obtaining all of the necessary
permits and approvals for the repair or restoration of the Tenant Improvements
and any other alterations, additional or improvements made by Tenant to the
Premises as soon as reasonably practicable, and thereafter prosecute the repair
or restoration of the Tenant Improvements and other improvements to completion.
Tenant shall not interfere with Landlord’s repair and restoration work and may
commence Tenant’s repair or restoration work in the Premises only to the extent
that Tenant’s work does not interfere with Landlord’s repair or restoration
work.”

        At the end of this Section, insert “Notwithstanding the foregoing, if
Landlord elects to terminate this Lease as a result of there being insufficient
insurance proceeds to pay for all of the costs of the repair or restoration,
Tenant shall have the right to vitiate Landlord’s termination by (i) notifying
Landlord in writing within thirty (30) days after Landlord notifies Tenant of
its election to terminate this Lease of Tenant’s election to pay for the
difference between the cost of restoring the Premises or the Building, as
applicable, and the amount of the insurance proceeds available to Landlord for
the repair or restoration of the Premises or the Building, and (ii) delivering
to Landlord within thirty (30) days after Tenant notifies Landlord of its
election to pay for any shortfall in insurance proceeds an amount equal to the
difference between the cost of repairing or restoring the Premises or the
Building, as reasonably est imated by Landlord, and the amount of insurance
proceeds available to Landlord for the repair or restoration of the Premises or
the Building, as applicable.

Section 12.3:

        At the end of this Section, insert “If Landlord receives any proceeds
from either Landlord’s or Tenant’s insurance carrier attributable to the cost of
repairing or restoring the Tenant Improvements or any other alterations,
additions or improvements made by Tenant in the Premises that are not owned by
Landlord, then Landlord shall reimburse Tenant an amount equal to the amount
expended by Tenant in repairing or restoring those alterations, additions or
improvements in the Premises not to exceed the amount of the proceeds received
by Landlord. Notwithstanding the foregoing, if either party terminates this
Lease as a result of a casualty or for any other reason, all of the insurance
proceeds with respect to the Tenant Improvements and any other alterations,
additions or improvements made by Tenant to the Premises shall belong to
Landlord.”

Section 12.5:

        On page 14, line 1, in place of the deleted word, insert “Landlord’s and
Tenant’s”

        On page 14, line 2, in place of the deleted word, insert “either party”.

        On page 14, line 3, in place of the deleted word, insert “the other
party”.

        On page 14, line 4, in place of the deleted language, insert “The party
electing to terminate this Lease shall notify the other party”.

        On page 14, line 6, in place of the deleted language, insert “neither
party elects”.

Section 13.2:

        On page 15, line 6, in place of the deleted language, insert “Tenant”.

Section 13.4:

        On page 15, line 2, after the word “right”, insert “such as”.

Section 13.5:

        On page 15, line 9, in place of the deleted word, insert “Tenant”.

Section 14.1 (c):

        On page 16, line 3, after the word “Landlord”, insert “; provided,
however, if such default cannot be cured within thirty (30) days, Tenant shall
not be in default of this Lease so long as Tenant has commenced such cure


--------------------------------------------------------------------------------


within the thirty (30) day period and is diligently pursuing the cure to
completion (but in no event longer than ninety (90) days from the date Landlord
notifies Tenant of the default).”

Section 14.1 (j):

        At the end of Section 14.1(i), add the following Section:

        “(j)  4200 Bohannon Lease. An Event of Default (as that term is defined
in the 4200 Bohannon Lease) on the part of the tenant under the 4200 Bohannon
Lease.”

Section 14.l:

        On page 16, in the last sentence in this Section, after the word
“Lease”, insert “if the notice of default was drafted for Landlord by Landlord’s
attorneys.”

Section 15.1:

        On page 17, line 5, after the word “withheld”, insert “or delayed”.

        At the end of this Section, insert “Notwithstanding anything to the
contrary contained in Section 15.1, Tenant shall have the right to assign this
Lease or sublet all or a portion of the Premises without Landlord’s consent (but
with thirty (30) days’ prior written notice to Landlord) to (i) an Affiliate or
(ii) any entity resulting from a merger or consolidation with Tenant (each
hereinafter referred to as a “Permitted Assignee”). For purposes of this Section
15, an “Affiliate” is defined as (i) an entity that directly or indirectly
controls, is controlled by or is under common control with Tenant or (ii) an
entity at least a majority of whose economic interest is owned by Tenant; and
“control” means the power to direct the management of such entity through voting
rights, ownership or contractual obligations. No assignment or subletting by
Tenant shall relieve Tenant of any obligation under this Lease , including
Tenant’s obligation to pay Base Rent and Additional Rent hereunder.”

Section 15.3:

        On page 17, line 1, in place of the deleted number, insert “ten (10)
business”.

        On page 17, line 3, after the word “sublet”, insert “if the term of such
sublet is for greater than five (5) years or ends during the last year of the
Term or the proposed sublessee is an existing tenant or subtenant in the
Project.”

        At the end of this Section, insert “Notwithstanding anything to the
contrary contained in Section 15.3, Landlord shall not have the right to
terminate this Lease as to all or any portion of the Premises pursuant to the
terms and conditions contained in this Section 15.3 in connection with an
assignment by Tenant of its interest in this Lease to a Permitted Assignee or
Tenant’s sublease of all or a portion of the Premises to a Permitted Assignee.”

Section 15.5:

        On page 18, line 15, after the word “Project.”, insert “For purposes of
this Section 15.5, the term “prospective tenant” shall mean any prospective
lessee of space in the portion of the Project owned by Landlord with whom or
which Landlord has been in contact concerning the prospective lessee’s interest
in the space within thirty (30) of Tenant’s contact with such prospective lessee
or the date on which Tenant requests Landlord’s consent to the proposed sublease
or assignment.”

        On page 18, line 16, in place of the deleted number, insert “ten (10)
business”.

Section 15.6:

        On page 18, line 10, after the word “Alto,”, insert “and Tenant is not
entitled to deduct those costs pursuant to this Section 15.6 prior to
calculating the amount of any excess rent or other consideration payable to
Landlord in accordance with the terms of this Section 15.6,”

        At the end of this Section, insert “Notwithstanding anything to the
contrary contained in Section 15.6, in calculating the amount of the excess rent
or other consideration due to Landlord in connection with any assignment or
sublease by Tenant, Tenant shall be entitled to deduct from the total amount of
rent or other consideration paid to Tenant (prior to determining Landlord’s
share of any excess rent or other consideration) the total amount of (i) any


--------------------------------------------------------------------------------


attorneys’ fees and brokerage commissions paid by Tenant in connection with the
assignment or sublease and (ii) the cost of installing a demising wall in
connection with the partitioning of the Premises for multiple occupancy. In
addition, further notwithstanding anything to the contrary contained in Section
15.6, Landlord shall not be entitled to any excess rent or consideration in
connection with Tenant’s assignment of its interest in this Lease to a Permitted
Assignee or Tenant’s sublease of all or a portion of the Premises to a Permitted
Assignee.”

Section 15.12:

        On page 19, line 4, after the word “release”, insert “; provided,
however, Landlord shall be released from its obligation to refund the Security
Deposit to Landlord in accordance with the terms of this Lease only if Landlord
delivers the Security Deposit to the transferee or the transferee assumes in
writing liability for returning the Security Deposit to Tenant in accordance
with the terms of this Lease.”

Section 15.13:

        At the end of Section 15.12, add the following Sections:

        “15.13.  Additional Space. During the Term, Tenant shall not sublease
(as a sublessee) any additional space within the Project or take an assignment
of any lease of additional space within the Project which would result in Tenant
having subleased or, as a result of one or more assignments, leased in the
aggregate more than fifty (50,000) rentable square feet of space in the Project
without Landlord’s prior written consent, which may be withheld by Landlord in
its sole and absolute discretion. Notwithstanding the foregoing, if Tenant (i)
exercises its option pursuant to Section 26 and leases all of the First
Expansion Option Space and (ii) exercises its option under the 4200 Bohannon
Lease and leases the 4400 Bohannon Expansion Option Space (defined in the 4200
Bohannon Lease), then, from the later of the commencement of Tenant’s lease of
the 4400 Bohannon Expansion Option Space or the commencement of Tenant’s lease
of any increment of the First Expansion Option Space, Tenant shall not occupy or
sublease any additional space in the Project, as a result of one or more
assignment or sublease of, in the aggregate, more than thirty thousand (30,000)
rentable square feet of space without Landlord’s prior written consent, which
may be withheld by Landlord in its sole and absolute discretion.

        15.14.  Landlord Estoppel Certificate. Within ten (10) days after
Tenant’s written request, Landlord shall execute and deliver to Landlord, in
recordable form, a certificate to Tenant certifying, among other things, (i)
that this Lease is unmodified and in full force and effect or, if modified,
stating the nature of the modification and certifying that this Lease, as so
modified, is in full force and effect, (ii) the date to which the Rent and other
charges have been paid in advance, if any; and (iii) that to Landlord’s actual
knowledge, there are no uncured defaults on the part of Tenant under this Lease,
or if there are uncured defaults on the part of Tenant, stating the nature of
the uncured defaults. Any such certificate may be relied upon by Tenant.”

Section. 16.1:

        On page 20, line 9, after the number “ten (10)”, insert “business”.

Section 16.3:

        At the end of this Section, insert “Tenant’s obligations under this
Lease are conditioned upon Tenant’s receipt of an executed nondisturbance
agreement from all current mortgagees (as of the date of this Lease) whose liens
are secured by the Phase within sixty (60) days after the date of this Lease.
The nondisturbance agreement, among other things, shall provide that Tenant’s
possession of the Premises shall not be disturbed in the event of a foreclosure
so long as Tenant is not in default under this Lease, and that this Lease shall
remain in full force and effect, without materially increasing Tenant’s
obligations and duties under this Lease or materially diminishing Tenant’s
rights and privileges under this Lease. Tenant shall subordinate Tenant’s
interest in the Premises, Building and Phase and this Lease to any future
mortgagee or ground lessor provided that such mortgagee or ground lessor agrees
to provid e Tenant with a nondisturbance agreement on the terms set forth
above.”

Section 19.5:

        On page 21, line 3, in place of the deleted language, insert
“constitutes the Phase”.

Section 19.12:

        On page 22, line 3, in place of the deleted word, insert “one hundred
fifty percent (150%) of”.


--------------------------------------------------------------------------------


        On page 22, line 7, after the word “addition,”, insert “if Tenant fails
to vacate and surrender the Premises to Landlord after the end of the Term
within ten (10) days after written notice from Landlord”.

Section 19.15:

        At the end of this Section, insert “Landlord shall pay to Tenant’s
Broker a leasing commission in connection with this Lease in accordance with the
terms and conditions set forth in a separate written agreement entered into
between Landlord and Tenant’s Broker.”

Section 19.17:

        At the end of this Section, insert “Notwithstanding anything to the
contrary contained in this Section, if in the event of any interruption in
utilities or services to the Premises that (i) substantially interferes with
Tenant’s use of the Premises for Tenant’s business, as reasonably determined by
Tenant, for more than five (5) continuous days, and (ii) are not the result of
Tenant’s negligence or willful misconduct, the Rent due under this Lease shall
abate (but only to the extent of any proceeds received by Landlord from rental
abatement insurance) for each successive day that the interruption continues
until the utilities or services are restored.”

Sections 20-26:

        The following Sections are incorporated into the Lease:

        20.  Early Entry. Upon the execution and delivery of this Lease, Tenant
may, at Tenant’s sole risk and cost, enter upon the Premises prior to the
Commencement Date for the purposes of performing Tenant’s Work (as defined in
the Work Letter) subject to Tenant complying with each of the following terms
and conditions during such early entry period: (i) Tenant shall comply with all
of the terms and conditions contained in this Lease, except for Tenant’s
obligation to pay Base Rent, Impositions and Operating Expenses; (ii) Tenant
shall indemnify, protect, defend and hold harmless Landlord and all other
Indemnified Parties from all claims and losses, and exempt Landlord and the
other Indemnified Parties from any liability, all as more particularly provided
in Sections 6.4 and 6.5; (iii) Tenant shall comply with all of the requirements
contained in this Lease with respect to the type and amounts of insurance
required t o be maintained by Tenant and provide Landlord with evidence
satisfactory to Landlord that Tenant has obtained such insurance; and (iv)
Tenant shall pay for all utility services supplied to the Premises and/or used
by Tenant.

        21.  Adjustments to Base Rent. The monthly Base Rent shall be increased
on each anniversary of the Commencement Date during the Term by an amount equal
to three and one-half percent (3.5%) of the amount of the then existing monthly
Base Rent.

        25.  Extension Options

        25.1  Options to Extend. Tenant shall have two (2) options to extend the
Term for a period of five (5) years each (hereinafter referred to as the “First
Extension Term” and “Second Extension Term,” respectively, and each, an
“Extension Term”), provided that at the time Tenant’s Extension Notice (defined
below) is given and at the time the Extension Term is to commence (i) no Event
of Default by Tenant exists and (ii) E-Trade Group, Inc. or a Permitted Assignee
of E-Trade Group, Inc. is in occupancy of at least ninety percent (90%) of the
Building, the 4200 Bohannon Building and any other space leased to Tenant
pursuant to this Lease or the 4200 Bohannon Lease. Tenant shall exercise such
option, if at all, by written notice (“Tenant’s Extension Notice”) to Landlord
not later than fifteen (15) months, nor earlier than eighteen (18) months, prior
to the expiration of the original Te rm (as such Term may be extended pursuant
to Section 26) or the First Extension Term, as the case may be. Tenant may
exercise its option to extend the Term for an Extension Term only if Tenant
concurrently exercises its right to extend the term of the 4200 Bohannon Lease
for an equal period of time in accordance with the terms and conditions
contained therein. Tenant’s failure to deliver Tenant’s Extension Notice to
Landlord in a timely manner shall be deemed a waiver of Tenant’s option to
extend the Term and Tenant’s extension option, and any future option to extend
the Term, shall lapse and be of no force or effect.

        25.2  Exercise of Option.

              (a)  First Extension Term. If Tenant exercises its extension
option for the First Extension Term, the Term shall be extended for an
additional period of five (5) years on all of the terms and conditions of this
Lease, except (i) Tenant’s options to further extend the Term shall be reduced
in number by one, (ii) Landlord shall


--------------------------------------------------------------------------------


not be required to pay to Tenant any tenant improvement allowance or inducement
and (iii) the monthly Base Rent for the first year of the First Extension Term
shall be the greater of (A) the “Initial Fair Market Rent” prevailing at the
commencement of the First Extension Term or (B) the monthly Base Rent in effect
at the end of the original Term. The Base Rent due during the First Extension
Term shall be increased annually by the Average Annual Percentage (defined
below), if any.

              (b)  Second Extension Term. If Tenant exercises its extension
option for the Second Extension Term, the Term shall be extended for an
additional period of five (5) years on all of the terms and conditions of this
Lease, except (i) Tenant shall have no further options to extend the Term of
this Lease, (ii) Landlord shall not be required to pay to Tenant any tenant
improvement allowance or inducement and (iii) the monthly Base Rent for the
first year of the Second Extension Term shall be the greater of (A) the “Initial
Fair Market Rent” prevailing at the commencement of the Second Extension Term or
(B) the monthly Base Rent in effect at the end of the First Extension Term. The
Base Rent due during the Second Extension Term shall be increased annually by
the Average Annual Percentage, if any.

              (c)  Real Estate Commission. Tenant shall be responsible for all
brokerage costs and/or finder’s fees associated with Tenant’s exercise of its
option to extend the Term made by parties claiming through Tenant. Landlord
shall be responsible for all brokerage costs and/or finder’s fees associated
with Tenant’s exercise of its option to extend the Term made by parties claiming
through Landlord.

        25.3  Determination of Fair Market Rent.

              (a)  Agreement on Rent. For the purposes of this Section, the
“Initial Fair Market Rent” means the monthly base rent (i.e., rent other than
operating expenses, taxes and insurance premiums), expected to prevail as of the
commencement of an Extension Term for the first year of that Extension Term with
respect to leases of office space within buildings located in the “ Designated
Area” (defined as the Menlo Park and Palo Alto areas other than the Sand Hill
Road area, Stanford Research Park and the Palo Alto central business district)
of a quality and with interior improvements, parking, site amenities, building
systems, location, identity and access all comparable to that of the Premises,
for a term equal to the Extension Term. The term “Average Annual Percentage”
shall mean the average annual percentage increase in the monthly base rent
(i.e., rent other than operat ing expenses, taxes and insurance premiums)
expected to prevail as of the commencement of that particular Extension Term
with respect to leases of office space within buildings located in the
Designated Area of a quality and with interior improvements, parking, site
amenities, building systems, location, identity and access all comparable to
that of the Premises, for a term equal to the Extension Term). Within fifteen
(15) days after Landlord’s receipt of Tenant’s Extension Notice, by written
notice to Tenant (“Landlord’s Rent Notice”), Landlord shall advise Tenant as to
Landlord’s determination of the Initial Fair Market Rent and Average Annual
Percentage. If Tenant disagrees with Landlord’s determination, Tenant shall
advise Landlord as to Tenant’s determination of Initial Fair Market Rent and
Average Annual Percentage by written notice (“Tenant’s Rent Notice”) within
fifteen (15) days after Tenant’s receipt of Landlord’s Rent Notice. If Tena nt
fails to deliver Tenant’s Rent Notice to Tenant within the time period provided
above, Tenant shall be bound by Landlord’s determination of the Initial Fair
Market Rent and Average Annual Percentage as set forth in Landlord’s Rent
Notice. If Tenant shall timely deliver to Landlord Tenant’s Rent Notice,
Landlord and Tenant shall attempt in good faith to reach agreement as to the
Initial Fair Market Rent and Average Annual Percentage within fifteen (15) days
after Landlord’ s receipt of Tenant’s Rent Notice.

              (b)  Selection of Appraisers. If Landlord and Tenant are unable to
agree as to the amount of the Initial Fair Market Rent and Average Annual
Percentage within the aforementioned fifteen (15) day period as evidenced by a
written amendment to this Lease executed by them, then, within ten (10)days
after the expiration of the fifteen (15) day period, Landlord and Tenant shall
each, at its sole cost and by giving notice to the other party, appoint a
competent and disinterested real estate appraiser with membership in the
Appraisal Institute and M.A.I. designation and with at least five (5) years’
full-time commercial appraisal experience in the Menlo Park and Palo Alto areas
to determine the Initial Fair Market Rent and Average Annual Percentage. If
either Landlord or Tenant does not appoint an appraiser within ten (10) days
after the other party has given notice of the name of its appraiser, the single
appraiser appointed shall be the sole appraiser and shall determine the Initial
Fair Market Rent and Average Annual Percentage. If Landlord and Tenant as stated
in this Section appoint two (2) appraisers, they shall attempt to select a third
appraiser meeting the qualifications stated in this Section within ten (10)
days. If they are unable to agree on the third appraiser, either Landlord or
Tenant, by giving ten (10) days’ notice to the other party, can apply to the
then president of the real estate board of the county in which the Building is
located, or to the Presiding Judge of the Superior Court of the county in which
the Building is located, for the selection of a third


--------------------------------------------------------------------------------


appraiser who meets the qualifications stated in this paragraph. Landlord and
Tenant each shall bear one-half (1/2) of the cost of appointing the third
appraiser and of paying the third appraiser’s fee. The third appraiser, however
selected, shall be a person who has not previously acted in any capacity for
either Landlord or Tenant.

              (c)  Value Determined By Three (3) Appraisers. The appraisers
shall determine the Initial Fair Market Rent and Average Annual Percentage by
using the “Market Comparison Approach” with the relevant market being office
buildings located in the Designated Area. Within thirty (30) days after the
selection of the third appraiser, Landlord’s appraiser shall arrange for the
simultaneous delivery to Landlord of written appraisals from each of the
appraisers and the three (3) appraisals shall be added together and their total
divided by three (3); the resulting quotients shall be the Initial Fair Market
Rent and Average Annual Percentage. If, however, the low appraisal and/or the
high appraisal of either the Initial Fair Market Rent or the Average Annual
Percentage are/is more than ten percent (10%) lower and/or higher than the
middle appraisal, the low appraisal and/or the high appraisa l shall be
disregarded. If only one (1) appraisal is disregarded, the remaining two (2)
appraisals shall be added together and their total divided by two (2); the
resulting quotients shall be the Initial Fair Market Rent and Average Annual
Percentage. If both the low appraisal and the high appraisal of either the
Initial Fair Market Rent or the Average Annual Percentage are disregarded as
stated in this Section, the middle appraisal shall be the Initial Fair Market
Rent or Average Annual Percentage, as applicable.

        25.4  Notice to Landlord and Tenant. After the monthly Base Rent for an
Extension Term has been set, Landlord and Tenant immediately shall execute an
amendment to the Lease stating the monthly Base Rent.

        26.  Option to Expand.

        26.1  First Expansion Option Space.

              (a)  Option to Expand. Provided that (i) no Event of Default by
Tenant exists under the terms of this Lease at the time Tenant exercises its
option to expand the Premises or at the time Tenant is to commence occupancy of
the space in question, (ii) E-Trade Group, Inc. or a Permitted Assignee occupies
at least ninety percent (90%) of the Building, the 4200 Bohannon Building and
all other space leased to Tenant pursuant to this Lease and the 4200 Bohannon
Lease, and (iii) Tenant has a financial net worth of at least Five Hundred
Million Dollars ($500,000,000.00) at the time Tenant exercises its First
Expansion Option, or Tenant otherwise delivers to Landlord the additional
security deposit required pursuant to Section 26.3 below, Tenant shall have the
option (the “First Expansion Option”) to lease the space (the “First Expansion
Option Space”) listed on Exhibit F-1, at tached hereto, in the increments listed
on Exhibit F-1, upon the terms and conditions contained in this Section 26.

              (b)  Exercise of First Expansion Option. Tenant shall exercise the
First Expansion Option with respect to either or both of the increments of First
Expansion Option Space by written notice to Landlord no earlier than fifteen
(15) months prior to the expiration date (the “FEOS Current Lease Expiration
Date”) of the existing lease of the applicable increment of First Expansion
Option Space (noted on Exhibit F-1) and no later than January 31, 1999. If
Tenant fails to exercise the First Expansion Option with respect to an increment
of First Expansion Option Space within the time period provided above, the First
Expansion Option with respect to that increment of First Expansion Option Space
shall expire, and Tenant and Landlord shall have no further rights or
obligations under this Section with respect to that increment of First Expansion
Option Space.

              (c)  Terms of Lease. Landlord shall lease each increment of First
Expansion Option Space to Tenant on all the same terms and conditions contained
in this Lease except (i) Landlord shall not be required to pay to Tenant any
tenant improvement allowance or inducement, (ii) the term of Tenant’s lease of
each increment of First Expansion Option Space shall be for ten (10) years,
commencing on the date on which Landlord delivers to Tenant possession of the
increment of First Expansion Option Space (subject to extension pursuant to
Section 26.1(e) and Section 26.2(e) below), (iii) Tenant shall not have the
right to install exterior signage on the building in which the First Expansion
Option Space is located, (iv) Tenant shall deliver to Landlord concurrently with
Tenant’s execution of an amendment to the Lease to include the additional
premises or Tenant’s execution of a new lease for the additional premises (which
Tenant shall execute within thirty (30) days after Tenant exercises its First
Expansion Option and receives the proposed amendment or lease from Landlord) a
security deposit for the applicable increment of First Expansion Option Space
leased by Tenant in an amount equal to the last monthly installment of Base Rent
due for the applicable increment of First Expansion Option Space, (v) the
monthly Base Rent per rentable square foot for the increment of First Expansion
Option Space leased by Tenant shall be an amount equal to monthly Base Rent per
rentable square foot of the existing Premises in effect at the commencement of
the term of the applicable increment of First Expansion Option Space, less (1)
the amount of the monthly Base Rent per rentable


--------------------------------------------------------------------------------


square foot attributable to the Additional Allowance (if any) and (2) the amount
of the monthly Base Rent per rentable square foot attributable to the Base
Allowance (which the parties agree to be an amount equal to Seven and One-Half
Cents ($0.075) per rentable square foot, increased by three and one-half percent
(3.5%) per annum beginning on the Commencement Date and ending on the
commencement date of the term Of the applicable increment of First Expansion
Option Space), subject to further increases thereafter in the same percentages
and on the same dates as the remainder of the Premises pursuant to Section 4,2,
and (vi) Tenant shall lease the First Expansion Option Space in its “as is”
condition, except Landlord shall deliver the First Expansion Option Space to
Tenant in broom clean condition, with all building systems in good working
condition and the roof in water-tight condition.

              (d)  Delivery of First Expansion Option Space. If Tenant exercises
the First Expansion Option with respect to any increment of First Expansion
Option Space, Landlord shall use commercially reasonable efforts to deliver
possession of the applicable increment of First Expansion Option Space to Tenant
within five (5) days after Landlord recovers possession of the increment of
First Expansion Option Space. Tenant’s obligation to pay Rent to Landlord for an
increment of First Expansion Option space shall commence on the forty-fifth
(45th) day after Landlord delivers possession of the applicable increment of
First Expansion Option Space to Tenant.

              (e)  Extension of Term. If Tenant exercises its option to lease an
increment of First Expansion Option Space or Tenant exercises its option under
the 4200 Bohannon Lease to lease the 4400 Bohannon Expansion Option Space, then
the Term with respect to the Premises, the 4400 Bohannon Expansion Option Space
(provided that Tenant has exercised its option with respect to such space) and
all increments of First Expansion Option Space for which Tenant has exercised
its First Expansion Option, shall be extended until the end of the tenth (10th)
year after latest commencement date of Tenant’s lease of any increment of First
Expansion Option Space (for which Tenant has exercised its First Expansion
Option) or the commencement date of Tenant’s lease of the 4400 Bohannon
Expansion Option Space (for which Tenant has exercised its expansion option).

        26.2  Second Expansion Option Spaces.

              (a)  Option to Expand. Provided that (i) no Event of Default by
Tenant exists under the terms of this Lease at the time Tenant exercises its
option to expand the Premises or at the time Tenant is to commence occupancy of
the space in question, (ii) E-Trade Group, Inc. or a Permitted Assignee occupies
at feast ninety percent (90%) of the Building, the 4200 Bohannon Building and
all other space leased to Tenant pursuant to this Lease and the 4200 Bohannon
Lease (including the 4400 Bohannon Expansion Option Space), (iii) Tenant has
exercised the First Expansion Option with respect to all of the First Expansion
Option Space, (iv) Tenant has exercised its expansion option with respect to and
the 4400 Bohannon Expansion Option Space, and (v) Tenant has a financial net
worth of at least Seven Hundred Million Dollars ($700,000,000.00) at the time
Tenant exercises its Second Expansion Option, or Tenant otherwise delivers to
Landlord the additional security deposit required pursuant to Section 26.3
below, Tenant shall have the option (the “Second Expansion Option”) to lease the
space (the “Second Expansion Option Space”) listed on Exhibit F-2, attached
hereto, in the increments listed on Exhibit F-2, upon the terms and conditions
contained in this Section 26.

              (b)  Exercise of Second Expansion Option. Tenant shall exercise
the Second Expansion Option with respect to either or both of the increments of
Second Expansion Option Space by written notice to Landlord no earlier than
fifteen (15) months prior to the expiration date (the “SEOS Current Lease
Expiration Date”) of the existing lease of the applicable increment of Second
Expansion Option Space (noted on Exhibit F-2) and no later than twelve (12)
months prior to the SEOS Current Lease Expiration Date. Notwithstanding the
foregoing, if the tenant that currently leases the Second Expansion Option Space
defaults on its obligations under its lease and Landlord either terminates the
existing tenant’s lease or enters into a lease termination agreement with the
existing tenant (in lieu of bringing an unlawful detainer action against the
existing tenant) which results in an incremen t of Second Expansion Option Space
becoming available for lease prior to the SEOS Current Lease Expiration Date
(hereinafter referred to as an “Early Termination Event”), then Tenant shall
exercise its option to lease the applicable increment of Second Expansion Option
Space (if at all) within forty-five (45) days after Landlord notifies Tenant in
writing of the date that the increment of Second Expansion Option Space has
become or will become available for lease (hereinafter referred to as the “SEOS
Early Availability Date”); provided, however, in no event will Tenant be
required to exercise its Second Expansion Option with respect to any increment
of Second Expansion Option Space more than twelve (12) months prior to the SEOS
Early Availability Date. If Tenant fails to exercise the Second Expansion Option
with respect to any increment of Second Expansion Option Space within the time
period provided above, the Second Expansion Option with respect to that
increment of Second Expansion


--------------------------------------------------------------------------------


Option Space shall expire, and Tenant and Landlord shall have no further rights
or obligations under this Section with respect to that increment of Second
Expansion Option Space.

              (c)  Terms of Lease. Landlord shall lease each increment of Second
Expansion Option Space to Tenant on all the same, terms and conditions contained
in this Lease except (i) Landlord shall not be required to pay to Tenant any
tenant improvement allowance or inducement, (ii) the term of Tenant’s lease of
each increment of Second Expansion Option Space shall be for twelve (12) years,
commencing on the date on which Landlord delivers to Tenant possession of the
increment of Second Expansion Option Space (subject to extension pursuant to
Section 26.2(e) below), (iii) Tenant may not place exterior building signage on
the building located at 4600 Bohannon Drive (but Tenant shall have the right to
place exterior building signage on the building located at 4700 Bohannon Drive
in accordance with the provisions contained in this Lease pertaining to exterior
building signage), (iv) Tenant shall deliv er to Landlord concurrently with
Tenant’s execution of an amendment to this Lease to include the additional
premises or Tenant’s execution of a new lease for the additional premises (which
Tenant shall execute within thirty (30) days after Tenant exercises its Second
Expansion Option and receives the proposed amendment or lease from Landlord) a
security deposit for the applicable increment of Second Expansion Option Space
in an amount equal to the last monthly installment of Base Rent due for the
applicable increment of Second Expansion Option Space, (v) the monthly Base Rent
per rentable square foot for the increment of Second Expansion Option Space
leased by Tenant shall be an amount equal to monthly Base Rent per rentable
square foot of the existing Premises in effect at the commencement of the term
of the applicable increment of Second Expansion Option Space, less (1) the
amount of the monthly Base Rent per rentable square foot attributable to the
Additional Allowance (if any) and (2) the amoun t of the monthly Base Rent per
rentable square foot attributable to the Base Allowance (which the parties agree
to be an amount equal to Seven and One-Half Cents ($0.075) per rentable square
foot, increased by three and one-half percent (3.5%) per annum beginning on the
Commencement Date and ending on the commencement date of the term of the
applicable increment of Second Expansion Option Space), subject to further
increases thereafter in the same percentages and on the same dates as the
remainder of the Premises pursuit to Section 4.2, and (vi) Tenant shall lease
the Second Expansion Option Space in its “as is” condition, except Landlord
shall deliver the Second Expansion Option Space to Tenant in broom clean
condition, with all building systems in good working condition and the roof in
water-tight condition.

              (d)  Delivery of Second Expansion Option Space. If Tenant
exercises its Second Expansion Option with respect to any increment of Second
Expansion Option Space, Landlord shall use commercially reasonable efforts to
deliver possession of the applicable increment of Second Expansion Option Space
to Tenant within five (5) days after Landlord recovers possession o f the
increment of Second Expansion Option Space. Tenant’s obligation to pay Rent to
Landlord for an increment of Second Expansion Option Space shall commence on the
forty-fifth (45th) day after Landlord delivers possession of the increment of
Second Expansion Option Space to Tenant; provided, however, if Landlord delivers
possession of an increment of Second Expansion Option Space to Tenant prior to
the SEOS Current Lease Expiration Date for the applicable increment of space as
a result of an Early Termination Event, Tenant’s obligation to pay Rent to
Landlord for that increment of Second Expansion Option Space shall commence on
the sixtieth (60th) day after Landlord delivers possession of that increment of
Second Expansion Option Space to Tenant.

              (e)  Extension of Term. If Tenant exercises its option to lease an
increment of Second Expansion Option Space, the Term solely with respect to the
First Expansion Option Space and the Second Expansion Option Space for which
Tenant has exercised its Second Expansion Option shall be extended until the end
of the twelfth (12th) year after latest commencement date of Tenant’s lease of
any increment of First Expansion Option Space or any increment of Second
Expansion Option Space (for which Tenant has exercised its Second Expansion
Option). The Term with respect to the remaining Premises shall not be extended.

        26.3  Additional Security Deposit.

        (a)  First Expansion Option.

              (l)  FEOS Additional Security Deposit. If Tenant does not have a
financial net worth of at least Five Hundred Million Dollars ($500,000,000.00)
at the time Tenant exercises its First Expansion Option, Tenant may still
exercise its First Expansion Option provided that Tenant delivers to Landlord
concurrently with Tenant’s execution of an amendment to this Lease to include
the increment of First Expansion Option Space Leased by Tenant or Tenant’s
execution of a new lease for the increment of First Expansion Option Space
(which shall occur no later than thirty (30) days after Tenant’s execution of
its First Expansion Option), an additional security


--------------------------------------------------------------------------------


deposit (the “FEOS Additional Security Deposit”) in an amount equal to the
difference between (i) Forty-Five Dollars ($45.00) per rentable square foot of
the increment of First Expansion Option Space for which Tenant is exercising its
First Expansion Option, and (ii) the amount of the security deposit due with
respect to the applicable increment of First Expansion Option Space pursuant to
Section 26. l(c). If Tenant’s financial net worth falls below Five Hundred
Million Dollars ($500,000,000.00) at any time after Tenant exercises its First
Expansion Option, then Tenant shall deliver to Landlord within twenty (20) days
after Landlord’s written request the FEOS Additional Security Deposit for each
increment of First Expansion Option Space leased by Tenant or for which Tenant
has exercised its First Expansion Option. Alternatively, if Tenant’s Financial
net worth increases to Five Hundred Million Dollars ($500,000,000.00) or more at
any time after Tenant has delivered to Landlord the FEOS Additional Security
Deposit, then, within twenty (20)days after Tenant’s written request. Landlord
shall return the FEOS Additional Security Deposit to Tenant or credit the FEOS
Additional Security Deposit against the next installment of Rent due under this
Lease.

              (2)  Additional Remedy. If Tenant’s financial net worth falls
below Five Hundred Million Dollars ($500,000,000.00) at any time after Tenant
exercises its First Expansion Option, but prior to Tenant’s lease of the
increment of First Expansion Option Space for which Tenant has exercised its
First Expansion Option, and Tenant fails to deliver to Landlord the FEOS
Additional Security Deposit required pursuant to Section 26.3(a), then, in
additional to all other remedies available to Landlord under this Lease,
Landlord may vitiate Tenant’s exercise of its First Expansion Option by written
notice to Tenant and elect not to lease the applicable increment of First
Expansion Option Space to Tenant (whereupon Tenant shall have no further rights
to lease that increment of First Expansion Option Space).

        (b)  Second-Expansion Option.

              (1)  SEOS Additional Security-Deposit. If Tenant does not have a
financial net worth of at least Seven Hundred Million Dollars ($700,000,000.00)
at the time Tenant exercises its Second Expansion Option, Tenant may still
exercise its Second Expansion Option provided that Tenant delivers to Landlord
concurrently with Tenant’s execution of an amendment to this Lease to include
the increment of Second Expansion Option Space leased by Tenant or Tenant’s
execution of a new lease for the increment of Second Expansion Option Space
(which shall occur no later than thirty (30) days after Tenant’s execution of
its Second Expansion Option), an additional security deposit (the “SEOS
Additional Security Deposit”) in an amount equal to the difference between (i)
Forty-Seven Dollars ($47.00) per rentable square foot of the increment of Second
Expansion Option Space for which Tenant is exercising its Second Expansion
Option, and (ii) the amount of the security deposit due with respect to the
applicable increment of Second Expansion Option Space pursuant to Section
26.2(c). If Tenant’s financial net worth falls below Seven Hundred Million
Dollars ($700,000,000.00) at any time after Tenant exercises its Second
Expansion Option, then Tenant shall deliver to Landlord within twenty (20 days
after Landlord’s written request the SEOS Additional Security Deposit for each
increment of Second Expansion Option Space leased by Tenant or for which Tenant
has exercised its Second Expansion Option. Alternatively,. if Tenant’s financial
net worth increases to Seven Hundred Million Dollars ($700,000,000.00) or more
at any time after Tenant has delivered to Landlord the SEOS Additional Security
Deposit, then, within twenty (20) days after Tenant’s written request, Landlord
shall return the SEOS Additional Security Deposit to Tenant or credit the SEOS
Additional Security Deposit against the next installment of Rent due under this
Lease.

              (2)  Additional Remedy. If Tenant’s financial net worth falls
below Second Hundred Million Dollars ($700,000,000.00) at any time after Tenant
exercises its Second Expansion Option, but prior to Tenant’s lease of the
increment of Second Expansion Option Space for which Tenant has exercised its
Second Expansion Option, and Tenant fails to deliver to Landlord the SEOS
Additional Security. Deposit required pursuant to Section 26.3(b), then, in
additional to all other remedies available to Landlord under this Lease,
Landlord may vitiate Tenant’s exercise of its Second Expansion Option by written
notice to Tenant and elect not to lease the applicable increment of Second
Expansion Option Space to Tenant (whereupon Tenant shall have no further rights
to lease that increment of Second Expansion Option Space).

              (c)  Letter of Credit. In lieu of a cash security deposit, Tenant
may deliver to Landlord as the FEOS Additional Security Deposit or the SEOS
Additional Security Deposit an irrevocable standby letter of credit (the “Letter
of Credit”) naming landlord as beneficiary, in the amount of the FEOS Additional
Security Deposit or the SEOS Additional Security Deposit, as applicable. The
Letter of Credit shall be issued by a major national bank located in San
Francisco or a regional bank located in the San Francisco Bay Area (“Bank”)
reasonably satisfactory to Landlord and shall be upon such terms and conditions
as Landlord may reasonably require. The Letter of Credit


--------------------------------------------------------------------------------


shall allow draws by Landlord upon sight draft accompanied by a statement from
Landlord that it is entitled to draw upon the Letter of Credit and shall contain
terms which allow Landlord to make partial and multiple draws up to the face
amount of the Letter of Credit. It Tenant has not delivered to Landlord at least
thirty (30) days prior to the expiration of the original Letter of Credit (or
any renewal letter of credit) a renewal or extension thereof, Landlord shall
have the right to draw down the entire amount of original Letter of credit (or
renewal thereof) and retain the proceeds thereof as the security deposit. If and
when Tenant would be entitled to request that Landlord return the security
deposit to Tenant or apply the security deposit towards Tenant’s obligation to
pay Rent, Landlord shall, at Tenant’s request, return to Tenant any Letter of
Credit delivered to Landlord pursuant to this paragraph.

        27.  4200 Bohannon Lease. Concurrently with the execution of this Lease,
Landlord and Tenant are entering into that certain lease (the “4200 Bohannon
Lease”) pursuant to which Landlord is leasing to Tenant approximately forty-six
thousand two hundred fifty-five (46,255) rentable square feet of space in that
certain building (the “4200 Bohannon Building”) located in the Project. The
obligations of Landlord and Tenant under this Lease are expressly conditioned
upon Landlord and Tenant entering into the 4200 Bohannon Lease.”

        IN WITNESS WHEREOF, the parties have executed this Addendum as of the
date set forth below.

“Landlord”

MENLO OAKS PARTNERS L.P.,
a Delaware limited partnership By:      AM Limited Partners,
     a California limited partnership,
     its General Partner


By: Amarok Menlo, Inc., a California corporation, its General Partner


By: /s/  J. Marty Brill, Jr. Name:  J. Marty Brill, Jr.
Its:   President


“Tenant”

E*TRADE GROUP, INC.,
a Delaware corporation By: /s/  Len Purkis Name:  Len Purkis
Its:    EVP & CFO



--------------------------------------------------------------------------------


By: /s/  Kathy Levinson Name:  Kathy Levinson
Its:   President & COO



--------------------------------------------------------------------------------


Exhibit A

[4500 BOHANNON DRIVE, FIRST FLOOR, FLOOR PLAN APPEARS HERE]

4500 BOHANNON DRIVE

FIRST FLOOR


--------------------------------------------------------------------------------


Exhibit A

[FLOOR PLAN APPEARS HERE]


--------------------------------------------------------------------------------


Exhibit B

LEGAL DESCRIPTION

              That parcel of land in the City of Menlo Park, County of San
Marco, State of California, described as follows:

              Parcel B as shown and delineated on that certain map entitled
“Record of Survey of a Lot Line Adjustment, Lands of Amarok-Bredero, etc.”,
filed April 25, 1986, Book 9 of Licensed Land Survey Maps, page 123, San Mateo
County Records.


--------------------------------------------------------------------------------


EXHIBIT C
WORK LETTER
(4200 Bohannon Drive)

        This Work Letter sets forth Landlord’s and Tenant’s responsibilities,
respectively, for the construction of certain tenant improvements in the
Premises.

              1.  Defined Terms. Unless provided to the contrary herein, the
following defined terms shall have the meanings set forth below and the
remaining defined terms shall have the meanings set forth in the Lease:

        Landlord’s Representative:  Michael E. Tamas

        Tenant’s Representative:  JC Blakely

              2.  Landlord’s Work. Tenant’s Work.

                     3.1  Tenant Improvements. Tenant shall arrange for the
construction of certain general purpose office improvements (the “Tenant
Improvements”) in the Premises. The Tenant Improvements shall be subject to
Landlord’s prior written approval (as provided below) and conform to Landlord’s
General Building Specifications, a copy of which is attached hereto as Schedule
1. The Tenant Improvements shall be constructed by Tenant’s Contractor in
accordance with plans and specifications prepared by Tenant’s Architect (each as
defined below). Tenant’s construction of the Tenant Improvements is hereinafter
referred to as the “Tenant Improvement Work.”

                     3.2  Costs. Except for Landlord’s obligation to pay to
Tenant the Tenant Improvement Allowance pursuant to Section 4 below, Tenant
shall be responsible for all costs incurred in connection with the construction
of the Tenant Improvements, including (i) the cost of all labor, materials,
equipment and fixtures supplied by Tenant’s Contractor or any subcontractors or
materialmen, (ii) fees paid to engineers, architects and interior design
specialists for preparation of the Preliminary Plans and Working Drawings and
all other services supplied to Tenant in connection with the Tenant
Improvements, (iii) all taxes, fees, charges and levies by governmental agencies
for authorizations, approvals, licenses or permits, (iii) fees paid to utility
service providers for utility connections and installation of utility service
meters, and (iv) all costs req uired to comply with any governmental
requirements triggered as a result of Tenant’s construction of the Tenant
Improvements.

                     3.3  Tenant’s Architect and Contractor. Tenant shall notify
Landlord in writing of the name of the architect that Tenant proposes to use to
prepare the plans and specifications and working drawings for the Tenant
Improvements and the name of the contractor that Tenant proposes to use to
construct the Tenant Improvements. In addition, Tenant shall deliver to Landlord
any information reasonably requested by Landlord concerning the proposed
architect or contractor. The architect and the contractor proposed by Tenant
must each be approved by Landlord in writing, which approval may not be
unreasonably withheld. The architect selected by Tenant and approved by Landlord
in connection with the Tenant Improvement Work is hereinafter referred to as
“Tenant’s Architect”. The contractor selected by Tenant and approved by Landlord
in conn ection with the Tenant Improvement Work is hereinafter referred to as
“Tenant’s Contractor”. Both Tenant’s Architect and Tenant’s Contractor must be
licensed to do business in California. At Landlord’s option, Tenant’s Contractor
shall be bondable.

                     3.4  Construction.

                            3.4.1  Preliminary Plans. Tenant shall arrange for
Tenant’s Architect to prepare preliminary plans and specifications (the
“Preliminary Plans”) of the proposed Tenant Improvements and submit the
Preliminary Plans to Landlord for Landlord’s review and approval. Landlord shall
approve or disapprove of the Preliminary Plans by written notice to Tenant
within five (5) business days after Landlord’s receipt of the Preliminary Plans.
Landlord shall not unreasonably withhold its approval of the Preliminary Plans.
If Landlord disapproves the Preliminary Plans, Landlord’s written notice to
Tenant disapproving of the Preliminary Plans shall include (i) a description of
the disapproved element of the Preliminary Plans, (ii) the reasons for
Landlord’s disapproval and (iii) at Landlord’s option, suggested modifications
to the Preliminary Plans. If Landlord disapproves


--------------------------------------------------------------------------------


of the Preliminary Plans, Tenant shall arrange for Tenant’s Architect to revise
the Preliminary Plans to address Landlord’s comments and/or incorporate
Landlord’s suggested modifications (if any) and resubmit the Preliminary Plans
to Landlord for Landlord’s review and approval. Landlord shall review the
revised Preliminary Plans and approve or disapprove of the revised Preliminary
Plans within three (3) business days after Landlord’s receipt thereof in
accordance with the procedure provided above. If Landlord fails to respond to
Tenant’s request for approval or disapproval of the Preliminary Plans within the
time periods provided for above, such approval shall be deemed to have been
given.

                            3.4.2  Working Drawings. Subject to obtaining
Landlord’s approval of the Preliminary Plans, Tenant shall arrange for Tenant’s
Architect to prepare working drawings and specifications, including
architectural, mechanical, electrical, plumbing and other shop drawings (the
“Working Drawings”) for the Tenant Improvements. The Working Drawings shall be
based on the Preliminary Plans approved by Landlord. Landlord shall approve or
disapprove of the Working Drawings by written notice to Tenant within five (5)
business days after Landlord’s receipt of the Working Drawings. Landlord shall
not unreasonably withholds its approval of the Working Drawings. If Landlord
disapproves the Working Drawings, Landlord’s written notice to Tenant
disapproving of the Working Drawings shall include (i) a description of the
disapproved element of the Preliminary Plans, (ii) the reasons for Landlord’s
disapproval and (iii) at Landlord’s option, suggested modifications to the
Working Drawings. If Landlord disapproves of the Working Drawings, Tenant shall
arrange for Tenant’s Architect to revise the Working Drawings to address
Landlord’s comments and/or incorporate Landlord’s proposed changes and resubmit
the Working Drawings to Landlord for Landlord’s review and approval. Landlord
shall review the revised Working Drawings and approve or disapprove of the
revised Working Drawings within three (3) days after Landlord’s receipt thereof
in accordance with the procedure provided above. The Working Drawings which have
been approved by Landlord are hereinafter referred to as the “Approved Working
Drawings”. If Landlord fails to respond to Tenant’s request for approval or
disapproval of the Working Drawings within the time periods provided for above,
such approval shal l be deemed to have been given.

                            3.4.3  Changes. Tenant, at its sole cost and
expense, shall make all changes to the Approved Working Drawings that are
required by law or any governmental agency. All changes to the Approved Working
Drawings, including those required by law or any governmental agency, require
Landlord’s prior written approval, which approval shall not be unreasonably
withheld. All changes to the Approved Working Drawings must be in writing and
signed by both Landlord and Tenant prior to the change being made.
Notwithstanding the foregoing, Tenant shall have the right, without the need for
Landlord’s prior written consent, to make changes to the Approved Working
Drawings that cost less than Five Thousand Dollars ($5,000.00) each, and less
than Sixty Thousand Dollars ($60,000.00) in the aggregate, provided that (a)
such change does not materially adversely affect the use of the Premises as
first class office space, (b) Tenant provides Landlord with prior written notice
of such changes, and (c) such changes are otherwise performed in accordance with
the terms of this Work Letter and in compliance with all governmental laws. If
Landlord fails to respond to Tenant’s written request for any change to the
Approved Working Drawings within three (3) business days after Landlord’s
receipt thereof, the change order shall be deemed to have been approved by
Landlord. Tenant shall be responsible for all additional costs attributable to
changes to the Approved Working Drawings, including, without limitation,
additional architectural fees and increases in construction costs of the Tenant
Improvements.

                            3.4.4  Construction Contract. Tenant shall deliver
to Landlord not less than five (5) days prior to the date Tenant commences the
Tenant Improvement Work a copy of the construction contract entered into between
Tenant and Tenant’s Contractor with respect to the construction of the Tenant
Improvements, along with Tenant’s and Tenant’s Contractor’s estimate of the cost
of constructing the Tenant Improvements.

                            3.4.5  Insurance. Prior to performing any work in
the Premises or the Building, Tenant shall deliver to Landlord certificates
evidencing that Tenant’s Contractor has in force (i) a commercial liability
insurance policy covering bodily injury in the amounts of Two Million Dollars
($2,000,000.00) per person and Two Million Dollars ($2,000,000.00) per
occurrence, and covering property damage in the amount of Two Million Dollars
($2,000,000.00), and (ii) workers’ compensation insurance in an amount
reasonably acceptable to Landlord.

                            3.4.6  Time Limits. Tenant shall commence the
construction of the Tenant Improvements by no later than January 1, 1999 and
shall diligently proceed with the construction of the Tenant Improvements until
completion. In any event, Tenant shall complete the Tenant Improvements in any
portion of the Premises within six (6) months after the date Tenant demolishes
the existing improvements in that portion of the


--------------------------------------------------------------------------------


Premises. Tenant’s failure to construct the Tenant Improvements in accordance
with the terms of this Work Letter constitutes a default by Tenant under this
Lease.

                            3.4.7  Lien Waivers. Upon completion of the Tenant
Improvement Work, Tenant shall deliver to Landlord a release and waiver of lien
executed by each contractor, including Tenant’s Contractor, subcontractor and
materialman concerning with the Tenant Improvement Work.

                            3.4.8  Cooperation. Landlord shall cooperate with
(i) Tenant’s Architect in completing the Preliminary Plans and the Working
Drawings and (ii) Tenant’s Contractor in completing the Tenant Improvements;
provided, however, Landlord shall not be required to incur any unreimbursed
additional expense in so doing.

                            3.4.9  Warranties. Tenant hereby warrants to
Landlord that (i) the Tenant Improvements will be constructed in a good and
workmanlike manner, by well-trained, adequately supplied workers, (ii) the
Tenant Improvements and all equipment and material incorporated therein will
strictly comply with the Approved Working Drawings, (iii) the Tenant
Improvements shall strictly comply with all governmental and quasi-governmental
rules, regulations, laws and building codes, all private covenants, conditions
and restrictions applicable to the construction of the Tenant Improvements and
all requirements of Landlord’s and Tenant’s lenders and insurers, and (iv) the
Tenant Improvements shall be free from all design, material and workmanship
defects. At Landlord’s written request, Tenant shall assign to Landlord all of
Tenant’s warranties received from Tenant’s Contractor, Tenant’s Architect or any
materialman or supplier in connection with the Tenant Improvements.

                            3.4.10  Completion. Within ten (10) days after the
Tenant’s completion of the Tenant Improvements, Tenant shall deliver to Landlord
a breakdown of the total costs incurred by Tenant in constructing the Tenant
Improvements. All of the Tenant Improvements shall remain the property of Tenant
until the termination of this Lease, at which time they shall be and become the
property of Landlord.

              4.  Allowance.

                     4.1  Tenant Improvement Allowance. Landlord shall pay to
Tenant upon the terms and conditions set forth in this Section 4 up to Nine
Hundred Forty-Three Thousand Eight Hundred Dollars ($943,800.00) (the “Maximum
Tenant Improvement Allowance”) as a tenant improvement allowance (the “Tenant
Improvement Allowance”) toward the cost of designing, construction and
installing the Tenant Improvements in the Building). The Tenant Improvement
Allowance may be used by Tenant only to pay for the design and construction of
general office improvements in the Building. The Tenant Improvement Allowance
may not be used to pay for (i) any trade fixtures, furniture, furnishing,
equipment (except electrical, mechanical, plumbing and HVAC systems which may be
paid for out of the Tenant Improvement Allowance), decorations, signs, inventory
or other perso nal property, (ii) rent for leased equipment or other personal
property, (iii) interest or financing costs, (iv) utility and permit fees or (v)
administrative or overhead costs and expenses paid or incurred by Tenant in
connection with the construction of the Tenant Improvements.

                     4.2  Amount. Tenant shall notify Landlord in writing by
January 1, 1999, of the amount of the Additional Allowance that Tenant will
require from Landlord. If the total amount of the Tenant Improvement Allowance
(i.e., the sum of the Base Allowance and the amount of the Additional Allowance
requested by Tenant) exceeds Three Hundred Fourteen Thousand Six Hundred Dollars
($314,600.00) (the “Base Allowance”), the monthly Base Rent under this Lease
shall be increased effective as of the Commencement Date by an amount equal to
the product of (i) One and One-half Cents ($0.015) and (ii) the difference,
between (x) the Tenant Improvement Allowance and (y) the Base Allowance. Tenant
shall pay to Landlord on January 1, 1999 any additional Base Rent due to
Landlord for the period commencing on the Commencement Date and ending on
December 31, 199 8, as a result of Tenant’s election to request from Landlord a
portion of the Additional Allowance. For purposes of this Lease, the “Additional
Allowance” is defined as the positive difference between (i) the Maximum Tenant
Improvement Allowance and (ii) the Base Allowance.

                     4.3  Payment of the Tenant Improvement Allowance. Landlord
shall pay the Tenant Improvement Allowance to Tenant within thirty (30) days
after Tenant’s written request therefore, provided that (i) Tenant is not in
default under the terms of this Lease after the expiration of any applicable
cure period, (ii) Tenant has completed all of the Tenant Improvement Work in
accordance with the Approved Working Drawings and this Work Letter, and (iii)
Tenant has delivered to Landlord the following: (a) a copy of a “finaled”
building permit issued by the City of Menlo Park or certificate of occupancy for
the Premises, (b) a certificate of completion issued


--------------------------------------------------------------------------------


by Tenant’s Architect, certifying that the Tenant Improvement Work has been
completed in accordance with the Approved Working Drawings, (c) “as built”
drawings for the Premises, (d) evidence that the total cost of the portion of
the Tenant Improvement Work which may be paid for out of the Tenant Improvement
Allowance is equal to or exceeds the amount of the Tenant Improvement Allowance
requested by Tenant, which evidence shall be in the form of copies of paid
invoices and the applicable construction contracts, and (e) unconditional lien
waivers from Tenant’s Contractor and all subcontractors, materialmen and
suppliers that have performed work or supplied materials in connection with the
Tenant Improvement Work.

              5.  Default. Tenant’s failure to timely commence or complete the
Tenant Improvement Work or to comply with any of the other terms or conditions
of this Work Letter shall constitute an Event of Default under the Lease.

              6.  Representatives.

                     6.1  Tenant’s Representative. Tenant has designated
Tenant’s Representative as its sole representative with respect to the matters
set forth in this Work Letter, who shall have full authority and responsibility
to act on behalf of the Tenant as required in this Work Letter. Tenant shall not
change the Tenant’s Representative without notice to Landlord.

                     6.2  Landlord’s Representative. Landlord has designated
Landlord’s Representative as its sore representative with respect to the matters
set forth in this Work Letter, who shall have full authority and responsibility
to act on behalf of Landlord as required in this Work Letter. Landlord shall not
change Landlord’s Representative without notice to Tenant.

              7.  Indemnity. Tenant shall indemnify, protect and defend (with
counsel satisfactory to Landlord) and hold harmless Landlord and all other
Indemnified Parties from and against any and all suits, claims, actions, losses,
costs or expenses (including claims for workers’ compensation, attorneys’ fees
and costs) based on personal injury or property damage caused in, or contract
claims (including, but not limited to claims for breach of warranty) arising
from the performance of the Tenant Improvement Work. Tenant shall repair or
replace (or, at Landlord’s election, reimburse Landlord for the cost of
repairing or replacing) any portion of the Building, Phase and/or Project, or
item of Landlord’s equipment or any of Landlord’s real or personal property,
damaged, lost or destroyed in the performance of the Tenant Improvement Work.

              8.  No Representations or Warranties. Notwithstanding anything to
the contrary contained in the Lease or this Work Letter, Landlord’ s
participation in the preparation of the Preliminary Plans and the Approved
Working Drawings shall not constitute any representation or warranty, express or
implied, that the Preliminary Plans or the Approved Working Drawings are in
conformity with applicable governmental codes, regulations or rules. Tenant
acknowledges and agrees that the Premises are intended for use by Tenant and the
specification and design requirements for the Tenant Improvements are not within
the special knowledge or experience of Landlord.

              9.  No Encumbrance. Tenant shall not mortgage, grant a security
interest in or otherwise encumber all or any portion of the Tenant Improvements.

              10.  Landlord Delays. The Commencement Date shall be delayed one
(1) day for each day that Landlord is late in responding to Tenant’ s request
for approval of the Preliminary Plans and Working Drawings as provided above.

              11.  HVAC System. In the event Tenant elects to use a portion of
the Premises for the operation of a data center, then, as part of the Tenant
Improvement Work, Tenant shall install a HVAC system or unit in the Premises.
Tenant’s installation of the HVAC system or unit in the Premises shall be
subject to Landlord’s review and approval of Tenant’s plans and specifications
for the HVAC system or unit (to be included as part of Tenant’s Preliminary
Plans and Working Drawings). Landlord, by written notice to Tenant, may require
Tenant to remove the HVAC system or unit at the end of the Term and repair any
damage to the Premises due to Tenant’s removal of the HVAC system of unit.

              12.  Conduit. Tenant shall have the right to install underground
conduit in the Project to connect the various building in the Project that are
leased by Tenant and the Generator, provided that Tenant complies with each of
the following terms and conditions: (i) prior to installing additional conduit
in the Phase, Tenant utilizes the existing conduit in the Phase to the extent
the conduit can be used in a secure manner (excluding the Generator which will
use its own dedicated conduit), (ii) Tenant installs additional conduit in the
Phase only in


--------------------------------------------------------------------------------


the location designated by Landlord; (iii) all of the terms and conditions
contained in the Lease with respect to Tenant’s construction of additional
improvements in the Premises, including Landlord’s right to approve Tenant’s
proposed plans, shall apply with respect to Tenant’s installation of additional
conduit in the Phase, and (iv) following Tenant’s installation of additional
conduit in the Phase, Tenant shall restore the landscaping, parking lots and
other areas within the Project that are disturbed or affected as a result of
Tenant’s installation of additional conduit to their condition existing prior to
Tenant’s installation of additional conduit, including applying a seal coat and
striping to the parking lot in the area where the additional conduit is placed
so that the patched area of the parking lot (resulting from the installation of
the conduit) blends with and is not materially distinguishable from the
remaining portion of the parking lot in th e Phase as reasonably determined by
Landlord.


--------------------------------------------------------------------------------


Schedule 1

Page 1 of 2
June 30, 1998

MENLO OAKS CORPORATE CENTER
GENERAL BUILDING SPECIFICATIONS

1. Carpet Manufactured by Designweave “New Sabre”, 38oz.
cut pile, glue down. Throughout u.o.n.       2. Base Burke 2 ½ inch top set
base. Throughout u.o.n.       3. Doors Solid wood core door with Nevemar plastic
laminate
rustic quartered oak, full height 10’-0” door. As indicated on plans.       4.
Frames Manufactured by Eclipse, painted aluminum, standard
building finish. As indicated on plans.       5. Hardware Manufactured by
Schlage, latchset (L-series 03A.
Style: Lever) in brass.(Lockset not included u.o.n.) As indicated on plans.    
  6. Suspended Ceiling
System USG Donn Fineline grid system. 2’X2” module size
Armstrong Tegular Cortega, Minatone 2X2 No. 704A,
White. Throughout u.o.n.       7. Lighting 2’X4’ parabolume fixture (18 cell)
with accent
Recessed incadescent light fixtures as indicated on
plan. 1 each per 110 usable sq. ft.       8. Wall Finishes Smooth wall gyp.
board painted with light roller
finish. Building standard 2 coats or paint to cover,
Kelley Moore or Fuller O’Brien or equal, flat latex or
latex eggshell enamel.   Throughout u.o.n.                                      
    9. Window Covering Mini-blinds Building standard, Riviera #310 Sand.
Throughout u.o.n.       10. Vinyl Tiles VCT: Azrock or equal As indicated on
plans.



--------------------------------------------------------------------------------


11. Electrical Power Duplex power receptacles: Wall mounted
Typical Office
Conference Room
Open Office Area- Ceiling J-Box or
base feed to electrified furniture partition. 2 duplex receptacles
3 duplex receptacles.
As indicated on plans.         12. Telephone/Data Combination telephone and data
receptacle,
note all data receptacles shall be double gang
size. Ring and pull wire – wall mounted.
Typical Office and Conference Room.
Open Office Area 1 receptacle
As indicated on plans.                                           13. Glass Glass
sidelight adjacent to door. 2’-0’ wide location shown on space plan.       14.
HVAC System Existing variable volume system, or package units,
with economizer cycle. Throughout u.o.n.       15. Fire Sprinkler Building
standard, semi recessed pendant heads
designed for normal office use (light hazard), chrome
or white escutcheon. Throughout u.o.n.



--------------------------------------------------------------------------------


MENLO OAKS CORPORATE CENTER Schedule 1 GENERAL BUILDING SPECIFICATIONS Page 2 of
2 TOILET CORES June 30, 1998


   

1. Wall Finishes/Ceiling Smooth wall gypsum board
with light roller finish. Two
coats of paint to cover,
Kelley Moore or Fuller O’Brien
or equal, eggshell enamel. Ceiling height shall be 9’-0’. 2. Wall Finishes – Wet
Walls Ceramic tile. 3. Flooring Ceramic tile flooring. 4. Toilet Partitions
Ceiling hung with plastic
laminate finish. 5. Fixtures Water closets and urinals
shall be wall mounted with flushometer valves. 6. Accessories Bobrick
semirecessed, brushed stainless steel finish. Provide
floor drain at each toilet room. 7. Lavatories Plastic laminate counters with
bullnosed edges, covered splash and
wall supported at each end.
Vitreous china lavatory, counter
mounted. 8. Lighting Incandescent or fluorescent downlights and eggcrate soffitt
lighting above lavatory.





--------------------------------------------------------------------------------


EXHIBIT D

COMMENCEMENT DATE MEMORANDUM

        E*TRADE GROUP, INC., a Delaware corporation (“Tenant”), and MENLO OAKS
PARTNERS, L.P., a Delaware limited partnership (“Landlord”), entered into a
Lease (the “ Lease”) dated August   ,1998. Pursuant to the Lease, Landlord
leases to Tenant and Tenant leases from Landlord space in Menlo Oaks Corporate
Center in Menlo Park, California. Capitalized terms used herein and not defined
herein shall have the same meanings as in the Lease.

        Tenant hereby acknowledges and certifies to Landlord as follows:

        (1)  Landlord delivered possession of the Premises to Tenant on
______,1998;

        (2)  The Commencement Date occurred on                      ,1998;

        (3)  The Term will expire on                ; and

        (4)  Tenant has accepted and is currently in possession of the Premises.

        IN WITNESS WHEREOF, this Commencement Date Memorandum is executed this
           day of                 ,           .

“Tenant”
E*TRADE GROUP, INC.,
a Delaware corporation By: Name:
Its:


By: Name:
Its:



--------------------------------------------------------------------------------


EXHIBIT E

RULES AND REGULATIONS

        1.  The sidewalks, driveways, entrances, lobbies, stairways and public
corridors shall be used only as a means of ingress and egress and shall remain
unobstructed at all times. The entrance and exit doors of all buildings and
suites are to be kept closed at all times except as required for orderly
passage. Loitering in any part of the Building or the Project or obstruction of
any means of ingress or egress to the Project or any building within the Project
is not permitted.

        2.  Plumbing fixtures shall not be used for any purposes other than
those for which they were constructed, and no rubbish, newspapers, trash or
other inappropriate substances of any kind shall be deposited therein. Personal
articles, equipment and clothing shall not be left in restrooms, showers, locker
rooms or Common Areas except and unless such articles are stored properly within
a locker, and in no circumstance shall such articles remain overnight. Landlord
may remove and dispose, at Tenant’s expense, of any articles or property
improperly stored or left in restroom, showers, locker rooms or other Common
Areas.

        3.  Walls, floors, windows, doors and ceilings shall not be defaced in
any way and no one shall be permitted to mark, drive nails or screws or drill
into, paint, or in any way mar any Building surface, except that pictures,
certificates, licenses and similar items normally used in Tenant’s business may
be carefully attached to the walls by Tenant in a manner to be prescribed by
Landlord. Upon removal of such items by Tenant any damage to the walls or other
surfaces shall be repaired by Tenant. No article may be attached to or hung from
ceilings, ceiling grids or light fixtures. Tenant is required to protect carpet
within its Premises from damage by the use of chair mats or other means below
desks and work stations, and by the use of moisture barriers under plants.

        4.  No awning, shade, sign, advertisement, notice or other article shall
be inscribed, coated, painted, displayed or affixed on, in or to any window,
door or wall, or any other part of the outside or inside of the Building or
Premises without the prior written consent of Landlord. No window displays or
other public displays shall be permitted without the prior written consent of
Landlord. Tenant shall not place anything against or near glass partitions or
doors or windows which may appear unsightly from outside of the Premises. All
tenant identification in the or on public corridor, lobby or other Common Area
walls or doors will be installed by Landlord for Tenant with the cost borne by
Tenant. No lettering or signs will be permitted on public corridor, lobby or
other Common Area walls or doors except the name of Tenant, with the size, type
and color of letters and the manner of attachment, style of display and location
thereof to be p rescribed by Landlord. The directory of the Building will be
provided exclusively for the identification and location of tenants in the
Building, and Landlord reserves the right to exclude all other information
therefrom. All requests for listing on the Building directory shall be submitted
to the office of Landlord in writing. Landlord reserves the right to approve all
listing requests. Any change requested by Tenant of Landlord of the name or
names posted on directory, after initial posting, will be at the expense of
Tenant.

        5.  The weight, size and position of all safes and other unusually
densely weighted or heavy objects used or placed in the Building shall be
subject to approval by Landlord prior to installation and shall, in all cases,
be supported and braced as prescribed by Landlord and as otherwise required by
law. The repair of any damage done to the Building or property therein by the
installation, removal or maintenance of such safes or other unusually heavy
objects shall be paid for by Tenant. Tenant shall bear the cost of any
consultant services employed by Landlord in evaluating the placement, location
or bracing of unusually heavy items.

        6.  No improper or unusually loud noises, vibrations or odors are
permitted inside or outside the Building. No person shall be permitted to
interfere in any way with other tenants in the Project or those having business
with them. No person will be permitted to bring or keep within the Building any
animal, cycle or vehicle (whether motor driven or otherwise) except with the
prior written consent of Landlord. Bicycles of Tenant and its employees, agents
and invitees shall be stored only in designated bicycle racks outside of
Buildings and in no other location. No person shall dispose of bash, refuse,
cigarettes or other substances of any kind any place inside or outside of the
Building except in the appropriate refuse containers provided therefor. Landlord
reserves the right to exclude or expel from the Building any person who, in the
judgment of Landlord, is intoxicated or under the influence of alcohol or drugs
or who shall do any act or violation of these rules and regulations.

        7.  All keying of office doors, and all reprogramming of Security Access
Cards will be at the expense of Tenant. Tenant shall not re-key any door without
making prior arrangements with Landlord.


--------------------------------------------------------------------------------


        8.  Tenant will not install or use any window coverings except those
provided by Landlord, nor shall Tenant use any part of the Building or Phase,
other than the Premises, for storage or for any other activity which would
detract from the appearance of the Building or the Project or interfere in any
way with the use, or enjoyment, of the Building, Phase or Project, by other
Tenants. No storage, staging, display or placing of any material, product or
equipment outside of Tenant’s Premises is permitted except as may be expressly
approved in writing by Landlord.

        9.  Any Tenant or agent, employee or invites thereof using the Premises
after the Building has closed or on non-business days shall lock any entrance
doors to the Building used immediately after entering or leaving the Building.
No device may be employed to prop or hold open any Building entrance or suite
entrance door without the prior written consent of Landlord. No door or
passageway may be obstructed.

        10.  The Building shall be open 7:00 a.m. to 6:00 p.m., Monday through
Friday (holidays excepted). The hours during which the Building is open may be
different than the Business Hours for the Building.

        11.  Tenant and Tenant’s employees, agents, invitees, etc., shall not
use more than Tenant’s allocated share of the Building parking as provided in
the Lease. Automobile parking shall only be in designated areas. Parking shall
be nose in only (backing into parking stalls is prohibited), and entirely within
painted parking spaces. Overnight parking and parking by Tenant or Tenant’s
agents or employees within areas marked visitor is prohibited. Landlord reserves
the right to designate exclusive parking for tenants and visitors of the
Project, and to require identification of Tenant’s and Tenant’s employees’
vehicles. Vehicles owned or operated by Tenant and its employees, invitees and
agents which are parked improperly shall be subject to tow at Tenant’s expense.
The servicing or repairing of vehicles on the Lot is prohibited. Tenant and its
employees, agents and invitees shall obey all traffic signs in the Project. The
vehicle speed limit within the Project is fifteen miles per hour (15 mph).
Notwithstanding the foregoing, Tenant may park one (1) van in the Phase
overnight.

        12.  All equipment of any electrical or mechanical nature shall be
placed and maintained by Tenant in settings approved by Landlord and installed
so as to absorb or prevent any vibration, noise, interference or annoyance to
Landlord and others, and shall not overload any circuit, nor draw more power
than has been previously allocated to Tenant.

        13.  No air conditioning, heating unit, antenna, electrical panel,
alarm, phone system or other similar apparatus shall be installed or used by any
Tenant without the prior written consent of Landlord. No modification of any
building electrical, mechanical, plumbing or security system is permitted
without the prior written consent of Landlord. Tenant is responsible for the
proper maintenance and servicing of fire extinguishers and fire protection
equipment within the Premises.

        14.  Tenant and its employees, agents and invitees may not dispose of
any refuse or other waste material except within trash containers for the
Building of which the Premises are a part, and then only in compliance with
applicable law and regulations. Tenants may not place any articles within a
trash enclosure other than within a trash bin. Tenants may not place any
cardboard boxes within trash containers unless such boxes have been flattened.
The cost of storage, handling, hauling and dumping of Tenant’s trash in excess
of quantities incident to similar office parks located in Menlo Park and Palo
Alto shall be borne by Tenant. Tenant shall be responsible for closing and
securing trash enclosure gates after Tenant or its agents, employees or invitees
use the trash enclosure.

        15.  No hand trucks may be used in the Building Common Areas except
those equipped with rubber tires and rubber side guards. Tenants shall not
employ any elevator within any Building for the moving of products, equipment or
other non-personnel purposes without first installing proper protective elevator
pads (to be provided by Landlord).

        16.  Tenant shall notify Landlord immediately of any plumbing blockage,
leak, electrical or equipment malfunction, broken Building glass, fire or other
damage to the Premises or the Building.

        17.  Landlord shall have the right, exercisable without notice or
without liability to Tenant, to change the name and address of the Building and
to modify these Rules and Regulations.

        18.  Tenant shall protect dock areas and pavements from damage due to
trucks and trailers.

        19.  Tenant shall not store trucks or trailers in the Project, nor park
trucks or trailers in the automobile parking areas, traffic aisles, walkways or
the public streets adjacent to the Project.


--------------------------------------------------------------------------------


        20.  Tenant is encouraged to participate in local waste recycling
programs when feasible.

        21.  Tenant shall employ warm spectrum fluorescent lights in ceiling
fixtures wherever feasible.

        22.  Tenant shall employ water conservation measures in connection with
Tenant’s use of water.

        23.  Tenant shall coordinate with RIDES and SAMTRANS in making carpool,
vanpool and transit information available to employees. Tenant shall establish
an on-site location for the sale of SAMTRANS and CALTRANS transit tickets.

        24.  Tenant shall employ vanpool and carpool parking spaces only for the
purposes indicated.

        25.  Tenant is encouraged to establish flextime and/or staggered working
hours for employees.

        26.  Tenant is encouraged to implement an employment program for local
residents and to coordinate skill enhancement with local job training centers.

        27.  Canvassing, soliciting and distribution of handbills or any other
written material, and peddling in the Building are prohibited, and each tenant
shall cooperate to prevent same.

        28.  Tenant shall be deemed to have read these Rules and Regulations and
agrees to abide by these Rules and Regulations as a covenant of its lease of the
Premises. Tenant shall inform all of Tenant’s employees, agents and invitees of
these Rules and Regulations and shall be responsible for the observance of all
of these Rules and Regulations by Tenant’s employees, agents and invitees.

        29.  Capitalized terms used in these Rules and Regulations and not
defined herein shall have the meanings set forth in each tenant’s lease of space
in Menlo Oaks Corporate Center.


--------------------------------------------------------------------------------


EXHIBIT F-1

FIRST EXPANSION OPTION SPACE

Increment of Space


No. Suite/Building Approximate
Rentable Square
Footage FEOS Current Lease
Expiration Date 1 4600 Bohannon Drive
(See Exhibit 1) 10,985 rsf November 20, 1999   2 4600 Bohannon Drive
(See Exhibit 1) 14,193 rsf January 31, 2000



--------------------------------------------------------------------------------


EXHIBIT F-2

SECOND EXPANSION OPTION SPACE

Increment of Space


No. Suite/Building Approximate
Rentable Square
Footage SEOS Current Lease
Expiration Date 1. 4600 Bohannon Drive
(See Exhibit 1) 19,946 rsf October 27, 2001    2. 4700 Bohannon Drive
(entire building)
See Exhibit 2 62,920 rsf October 27, 2001



--------------------------------------------------------------------------------


Exhibit 1

[FLOOR PLAN APPEARS HERE]


--------------------------------------------------------------------------------


Exhibit 1

[FLOOR PLAN APPEARS HERE]


--------------------------------------------------------------------------------


Exhibit 2

[MAP APPEARS HERE]


--------------------------------------------------------------------------------


Exhibit G

October 30, 1985
(Revised April 22, 1987)
(Revised March 22, 1988)

MENLO OAKS CORPORATE CENTER
On-Building Signage criteria

        1.  “on building signs” shall be limited to a maximum of two signs per
building and shall be limited to one per elevation.

        2.  Signage will be restricted to company logo or the spelling out of
the company name.

        3.  The size of the signage will not exceed 42” in height or 15’ in
length. The total square footage of the area of the outside boundaries of the
signage will not exceed twenty-two (22) square feet.

        4.  Signs may be constructed of plastic or metal and are to be firmly
attached to the building concrete. The connection will be reviewed by an
engineer.

        5.  Signs may not protrude more than 6” from face of building concrete.

        6.  Signage may be illuminated by internal backlit procedures which
result in silhouette letters or logo (commonly thought of as “halo” effect
around the signage). Translucent backlit signs will be discouraged. Lighting
from the ground will also be discouraged. There are to be no exposed conduits or
electrical appurtenances on the building facade.

        7.  Signage design, lettering style and color are subject to review and
approval of the building owner.


--------------------------------------------------------------------------------


EXHIBIT 10.8

SECOND AMENDMENT TO LEASE
(4500 BOHANNON DRIVE)

        THIS SECOND AMENDMENT TO LEASE (this “Amendment”) dated as of March 17
,1999, is entered into between MENLO OAKS PARTNERS, L.P., a Delaware limited
partnership (“Landlord”), and E*TRADE GROUP, INC., a Delaware corporation
(“Tenant”).

        THE PARTIES ENTER INTO THIS AMENDMENT based upon the following facts,
understandings and intentions:

        A.  Landlord and Tenant previously entered into that certain Menlo Oaks
Corporate Center Standard Business Lease (4500 Bohannon Drive) dated as of
August 18, 1998, as amended by that certain letter agreement dated January 18,
1999 (as amended, the “Lease”), pursuant to which Landlord leased to Tenant
approximately sixty-two thousand nine hundred twenty (62,920) rentable square
feet of space (the “Premises”) within the building known as 4500 Bohannon Drive,
Menlo Park, California (the “4500 Bohannon Building”), as more particularly
described in the Lease. The capitalized terms used in this Amendment and not
otherwise defined herein shall have the same meanings given to such terms in the
Lease.

        B.  Pursuant to Section 26.1 of the Lease, Tenant has an option to lease
from Landlord (i) approximately ten thousand nine hundred eighty-five (10,985)
rentable square feet of additional space (the “First Increment Expansion Space”)
within the building known as 4600 Bohannon Drive, Menlo Park, California (the
“4600 Bohannon Building”), and (ii) approximately fourteen thousand one hundred
ninety-three (14,193) rentable square feet of additional space (the “Second
Increment Expansion Space”) in the 4600 Bohannon Building. The First Increment
Expansion Space and the Second Increment Expansion Space (collectively, the
“Expansion Space” ) is more particularly described in the Lease. The Expansion
Space is referred to in the Lease as the “First Expansion Option Space.”

        C.  Tenant has exercised the First Expansion Option with respect to both
the First Increment Expansion Space and the Second Increment Expansion Space. In
connection therewith, Landlord and Tenant are amending the Lease to, among other
things, extend the Term, expand the size of the Premises to include the
Expansion Space, and increase both the Base Rent and the percentage of Operating
Expenses and Impositions for which Tenant is responsible under the Lease, as
provided herein.

        NOW, THEREFORE, IN CONSIDERATION of the mutual covenants and promises of
the parties, the receipt and adequacy of which are hereby acknowledged, the
parties hereto agree as follows:

        1.  First Increment Expansion Space.

              1.1.  Expansion of Premises. Effective as of the date on which
Landlord delivers possession of the First Increment Expansion Space to Tenant in
the condition set forth in Section 1.7 below (the “First Increment Effective
Date”), the Premises shall be expanded to include, in addition to the space
presently leased to Tenant under the Lease, the First Increment Expansion Space.
Landlord and Tenant agree that for all purposes under the Lease, the Rentable
Area of the First Increment Expansion Space shall be deemed to be the rentable
square footage of the First Increment Expansion Space as stated in Recital B of
this Amendment.

              1.2.  Definitions. Effective as of the First Increment Effective
Date, the following terms contained in the Lease shall have the meanings set
forth below:

                     1.2.1.  Premises. The term “Premises” as used in the Lease
shall refer to the existing Premises, the First Increment Expansion Space and
the Second Increment Expansion Space (to the extent the Second Increment
Effective Date has occurred prior to the First Increment Effective Date).

                     1.2.2.  Building. The term “Building” as used in the Lease
shall refer to both the 4500 Bohannon Building and the 4600 Bohannon Building.

                     1.2.3.  Building Common Areas. The term “Building Common
Areas” as used in the Lease shall mean (i) the areas and facilities within the
4500 Bohannon Building provided and designated by


--------------------------------------------------------------------------------


Landlord for the general use, convenience or benefit of Tenant and other tenants
of the 4500 Bohannon Building (e.g., common stairwells, stairways, hallways,
shafts, elevators, restrooms, janitorial telephone and electrical closets,
pipes, ducts, conduits, wires and appurtenant fixtures servicing the 4500
Bohannon Building) and (ii) the areas and facilities within the 4600 Bohannon
Building provided and designated by Landlord for the general use, convenience or
benefit of Tenant and other tenants of the 4600 Bohannon Building (e.g., common
stairwells, stairways, hallways, shafts, elevators, restrooms, janitorial
telephone and electrical closets, pipes, ducts, conduits, wires and appurtenant
fixtures servicing the 4600 Bohannon Building).

                     1.2.4.  Tenant’s Building Percentage Share. The term
“Tenant’s Building Percentage Share” as used in the Lease shall mean (i) one
hundred percent with respect to Operating Expenses and other costs and expenses
attributable to or incurred in connection with the operation of the 4500
Bohannon Building and (ii) a percentage equal to the Rentable Area of the
Premises in the 4600 Bohannon Building divided by the Rentable Area of the 4600
Bohannon Building with respect to Operating Expenses amid other costs and
expenses attributable to or incurred in connection with the operation of the
4600 Bohannon Building. If the Rentable Area of the Premises or the Rentable
Area of either the 4500 Bohannon Building or the 4600 Bohannon Building is
changed, then (i) Tenant’s Building Percentage Share with respect to the 4500
Bohannon Building sha ll be adjusted to a percentage equal to the Rentable Area
of the Premises in the 4500 Bohannon Building divided by the Rentable Area of
the 4500 Bohannon Building and (ii) Tenant’s Building Percentage Share with
respect to the 4600 Bohannon Building shall be adjusted to a percentage equal to
the Rentable Area of the Premises in the 4600 Bohannon Building divided by the
Rentable Area of the 4600 Bohannon Building.

                     1.2.5.  Rent. The term “Rent” shall mean Base Rent,
Additional Rent, First Increment Base Rent (defined in Section 1.3), Second
Increment Base Rent (defined in Section 2.3) and all other amounts payable by
Tenant under the Lease.

                     1.2.6.  Base Rent. For purposes of Sections 6.2(e), 7.2,
12.4, 13.2, 14.1, 16.1, 19.12, 25.2(a) and (b) and 25.4 of the Lease, the term
“Base Rent” shall mean both the Base Rent, the First Increment Base Rent and the
Second Increment Base Rent.

              1.3.  First Increment Base Rent. In addition to Tenant’s
obligation to pay to Landlord the Base Rent described in Section 4.1 of the
Lease, Tenant shall pay to Landlord base rent with respect to Tenant’s lease of
the First Increment Expansion Space in the amount of Thirty-Four Thousand Nine
Hundred Sixty-One and 14/100 Dollars ($34,961.14) per month (the “First
Increment Base Rent”). The First Increment Base Rent shall be increased on
November 15, 2000, and on each November 15 thereafter during the Term by three
and one-half percent (3.5%), regardless of whether the First Increment Effective
Date has occurred. Tenant’ s obligation to pay to Landlord the First Increment
Base Rent shall commence on the forty-fifth (45th) day after First Increment
Effective Date (hereinafter referred to as the “First Increment Rent
Commencement Date”) and continue thereafter duri ng the Term. Tenant shall pay
to Landlord the First Increment Base Rent in advance, on the First Increment
Rent Commencement Date and on the first day of each calendar month thereafter,
together with Tenant’s payment to Landlord of the Base Rent described in Section
4.1 of the Lease, without deduction, abatement or setoff whatsoever. If the
First Increment Rent Commencement Date or the last day of the Term is other than
the first or last day of a calendar month, respectively, then the First
Increment Base Rent for the partial calendar month in which the First Increment
Rent Commencement Date or the end of the Term occurs shall be prorated on a per
diem basis, based on the number of days in such calendar month.

              1.4.  Tenant’s Share. Effective as of the First Increment
Effective Date, the percentages listed below shall be adjusted as follows:

                     1.4.1.  Tenant’s Phase Percentage Share. Tenant’s Phase
Percentage Share shall be equal to the sum of (i) Tenant’s Phase Percentage
Share immediately prior to the First Increment Effective Date and (ii) six and
38/100ths percent (6.38%), subject to further adjustments in accordance with
Section 1.13 of the Lease.

                     1.4.2.  Tenant’s Project Percentage Share. Tenant’s Project
Percentage Share shall be equal to the sum of (i) Tenant’s Project Percentage
Share immediately prior to the First Increment Effective Date and (ii) two and
93/100ths percent (2.93%), subject to further adjustments in accordance with
Section 1.14 of the Lease.


--------------------------------------------------------------------------------


              1.5.  Term. Effective as of the First Increment Effective Date,
the Term shall be extended until the last day of the tenth (10th) year after the
later of (i) the First Increment Effective Date or (ii) the Second Increment
Effective Date (defined in Section 2.1), subject to extension pursuant to
Section 26.1 (e) of the Lease.

              1.6.  Parking. Effective as of the First Increment Effective Date,
the percentage of the available parking spaces in the Phase that Tenant is
entitled to use on a non-exclusive basis shall be equal to the sum of (i) the
percentage of available parking spaces in the Phase that Tenant is entitled to
use immediately prior to the First Increment Effective Date and (ii) six and
38/100ths percent (6.38%).

              1.7.  Delivery. Landlord shall use commercially reasonable efforts
to recover possession of the First Increment Expansion Space from the existing
tenant (the “First Increment Existing Tenant”) following the expiration of the
First Increment Existing Tenant’s lease of the First Increment Expansion Space
(hereinafter referred to as the “First Increment Existing Lease” ). If the First
Increment Existing Tenant fails to surrender possession of the First Increment
Expansion Space to Landlord within fourteen (14) days after the expiration of
the First Increment Existing Lease, Landlord shall file an unlawful detainer
action against the First Increment Existing Tenant for recovery of possession of
the First Increment Expansion Space and prosecute the action with reasonable
diligence until possession of the First Increment Expansion Space if obtained.
Landlord shall deliver pos session of the First Increment Expansion Space to
Tenant in a broom clean condition, with all building systems in working order
and the roof in water-tight condition. Except as provided above, Tenant shall
accept delivery of the First Increment Expansion Space in its “as is” condition
as of the First Increment Effective Date, without any representation or warranty
of any kind from Landlord.

        2.  Second Increment Expansion Space.

              2.1.  Expansion of Premises. Effective as of the date on which
Landlord delivers possession of the Second Increment Expansion Space to Tenant
in the condition set forth in Section 2.6 below (the “Second Increment Effective
Date”), the Premises shall be expanded to include, in addition to the space then
leased to Tenant under the Lease, the Second Increment Expansion Space. Landlord
and Tenant agree that for all purposes under the Lease, the Rentable Area of the
Second Increment Expansion Space shall be deemed to be the rentable square
footage of the Second Increment Expansion Space as stated in Recital B of this
Amendment.

              2.2.  Definitions. Effective as of the Second Increment Effective
Date, the following terms contained in the Lease shall have the meanings set
forth below:

                     2.2.1.  Premises. The term “Premises” as used in the Lease
shall refer to the existing Premises (to the extent the First Increment
Effective Date has occurred prior to the Second Increment Effective Date), the
First Increment Expansion Space and the Second Increment Expansion Space.

                     2.2.2.  Tenant’s Building Percentage Share. The term
“Tenant’s Building Percentage Share” as used in the Lease shall mean (i) one
hundred percent with respect to Operating Expenses and other costs and expenses
attributable to or incurred in connection with the operation of the 4500
Bohannon Building and (ii) a percentage equal to the Rentable Area of the
Premises in the 4600 Bohannon Building divided by the Rentable Area of the 4600
Bohannon Building with respect to Operating Expenses and other costs and
expenses attributable to or incurred in connection with the operation of the
4600 Bohannon Building. If the Rentable Area of the Premises or the Rentable
Area of either the 4500 Bohannon Building or the 4600 Bohannon Building is
changed, then (i) Tenant’s Building Percentage Share with respect to the 4500
Bohannon Building shal l be adjusted to a percentage equal to the Rentable Area
of the Premises in the 4500 Bohannon Building divided by the Rentable Area of
the 4500 Bohannon Building and (ii) Tenant’s Building Percentage Share with
respect to the 4600 Bohannon Building shall be adjusted to a percentage equal to
the Rentable Area of the Premises in the 4600 Bohannon Building divided by the
Rentable Area of the 4600 Bohannon Building.

                     2.2.3.  Rent. The term “Rent” shall mean Base Rent,
Additional Rent, First Increment Base Rent (defined in Section 1.3), Second
Increment Base Rent (defined in Section 2.3) and all other amounts payable by
Tenant under the Lease.

                     2.2.4.  Base Rent. For purposes of Sections 6.2(e), 7.2,
12.4, 13.2, 14.1, 16.1, 19.12, 25.2(a) and (b) and 25.4 of the Lease, the term
“Base Rent” shall mean both the Base Rent, the First Increment Base Rent and the
Second Increment Base Rent.


--------------------------------------------------------------------------------


                     2.2.5.  Second Increment Base Rent. In addition to Tenant’s
obligation to pay to Landlord the Base Rent described in Section 4.1 of the
Lease, Tenant shall pay to Landlord base rent with respect to Tenant’s lease of
the Second Increment Expansion Space in the amount of Forty-Five Thousand One
Hundred Seventy-One Dollars ($45,171.00) per month (the “Second Increment Base
Rent”). The Second Increment Base Rent shall be increased on November 15, 2000,
and on each November 15 thereafter during the Term by three and one-half percent
(3.5%), regardless of whether the Second Increment Effective Date has occurred.
Tenant’s obligation to pay to Landlord the Second Increment Base Rent shall
commence on the forty-fifth (45th) day after Second Increment Effective Date
(hereinafter referred to as the “Second Increment Rent Commencement Date”) and
continues thereafter during the Tenn. Tenant shall pay to Landlord the Second
Increment Base Rent in advance, on the Second Increment Rent Commencement Date
and, thereafter, on the first day of each calendar month, together with Tenant’s
payment to Landlord of the Base Rent described in Section 4.1 of the Lease,
without deduction, abatement or setoff whatsoever. If the Second Increment Rent
Commencement Date or the last day of the Term is other than the first or last
day of a calendar month, respectively, then the Second Increment Base Rent for
the partial calendar month in which the Second Increment Rent Commencement Date
or the end of the Term occurs shall be prorated on a per diem basis, based on
the number of days in such calendar month.

              2.3.  Tenant’s Share. Effective as of the Second Increment
Effective Date, the percentages listed below shall be adjusted as follows:

                     2.3.1.  Tenant’s Phase Percentage Share. Tenant’s Phase
Percentage Share shall be equal to the sum of (i) Tenant’s Phase Percentage
Share immediately prior to the Second Increment Effective Date and (ii) eight
and 25/100ths percent (8.25%), subject to further adjustments in accordance with
Section 1.13 of the Lease.

                     2.3.2.  Tenant’s Project Percentage Share. Tenant’s Project
Percentage Share shall be equal to the sum of (i) Tenant’s Project Percentage
Share immediately prior to the Second Increment Effective Date and (ii) three
and 6/10ths percent (3.6%), subject to further adjustments in accordance with
Section 1,14 of the Lease.

              2.4.  Term. Effective as of the Second Increment Effective Date,
the Term shall be extended until the last day of the tenth (10th) year after the
later of (i) the First Increment Effective Date or (ii) the Second Increment
Effective Date, subject to extension pursuant to Section 26.2(e) of the Lease.

              2.5.  Parking. Effective as of the Second Increment Effective
Date, the percentage of the available parking spaces in the Phase that Tenant is
entitled to use on a non-exclusive basis shall be equal to the sum of (i) the
percentage of available parking spaces in the Phase that Tenant is entitled to
use immediately prior to the Second Increment Effective Date and (ii) eight and
25/100ths percent (8.25%).

              2.6.  Delivery. Landlord shall use commercially reasonable efforts
to recover possession of the Second Increment Expansion Space from the existing
tenant (the “Second Increment Existing Tenant”) following the expiration of the
Second Increment Existing Tenant’s lease of the Second Increment Expansion Space
(hereinafter referred to as the “Second Increment Existing Lease”). If the
Second Increment Existing Tenant fails to surrender possession of the Second
Increment Expansion Space to Landlord within fourteen (14) days after the
expiration of the Second Increment Existing Lease, Landlord shall file an
unlawful detainer action against the Second Increment Existing Tenant for
recovery of possession of the Second Increment Expansion Space and prosecute the
action with reasonable diligence until possession of the Second Increment
Expansion Space if obtained. Landlord shall deliver possession of the Second
Increment Expansion Space to Tenant in a broom clean condition, with all
building systems in working order and the roof in water-tight condition. Except
as provided above, Tenant shall accept delivery of the Second Increment
Expansion Space in its “as is” condition as of the Second Increment Effective
Date, without any representation or warranty of any kind from Landlord.

        3.  Security Deposit. Concurrently with the execution of this Amendment,
Tenant shall deliver to Landlord an additional security deposit (the “Additional
Security Deposit”) in the amount of One Hundred Nine Thousand Two Hundred Eleven
and 69/100 Dollars ($109,211.69). The Additional Security Deposit shall be
combined with the Security Deposit and secure the performance of all of Tenant’s
obligations under the Lease. Tenant shall not be entitled to interest on the
Additional Security Deposit. From and after the date of this Amendment, the term
“Security Deposit” as used in the Lease shall mean both the original Security
Deposit and the Additional Security Deposit.


--------------------------------------------------------------------------------


        4.  Signage. Notwithstanding anything to the contrary contained in the
Lease, Tenant may not install, construct or place any exterior signage on the
4600 Bohannon Building.

        5.  Tenant Improvement Allowance. Landlord shall not be required to pay
to Tenant any tenant improvement allowance or inducement in connection with or
as a result of Tenant’s lease of the Expansion Space.

        6.  Entire Agreement. This Amendment represents the entire understanding
between Landlord and Tenant concerning the subject matter hereof, and there are
no understandings or agreements between them relating to the Lease, the Premises
or the Expansion Space not set forth in writing and signed by the parties
hereto. No party hereto has relied upon any representation, warranty or
understanding not set forth herein, either oral or written, as an inducement to
enter into this Amendment.

        7.  Continuing Obligations. Except as expressly set forth to the
contrary in this Amendment, the Lease remains unmodified and in full force and
effect. To the extent of any conflict between the terms of this Amendment and
the terms of the Lease, the terms of this Amendment shall control.

        IN WITNESS WHEREOF, the parties hereto have executed this Amendment as
of the day and year first above written.




     “Landlord”

MENLO OAKS PARTNERS, L.P.,
a Delaware limited partnership



  By:   AM Limited Partners,
a California limited partnership, its General Partner     




    


  By:   Amarok Menlo, Inc.,
a California corporation, its General Partner     




    


  By:   /s/ J.Marty Brill, Jr.     

--------------------------------------------------------------------------------

     J. Marty Brill, Jr. President




    
“Tenant”

E*TRADE GROUP, INC.
a Delaware corporation


  By:   /s/ Robert Clegg     

--------------------------------------------------------------------------------

     Name: Robert Clegg
Its: Vice President Corp Services




    


  By:   /s/ Jerry Dark     

--------------------------------------------------------------------------------

     Name: Jerry Dark
Its: Vice President, Corp Resources


--------------------------------------------------------------------------------


January 18, 1999

VIA FACSIMILE

E*Trade Group, Inc.
2400 Geng Road
Palo Alto, CA 94303
Attn: Mr. Robert Clegg

        Re: Lease of 4500 Bohannon Drive, Menlo Park, California

Dear Robert:

              Reference is made to that certain Menlo Oaks Corporate Center
Standard Business Lease (4500 Bohannon Drive) (the “Lease”) dated as of August
18, 1998, by and between Menlo Oaks Partners, L.P., a Delaware limited
partnership (“Landlord”), and E*Trade Group, Inc., a Delaware corporation
(“Tenant”). Capitalized terms used herein and not defined herein shall have the
meanings set forth in the lease.

              This letter (this “Letter Agreement”) shall evidence Landlord’s
and Tenant’s amendment of the Lease as follows:

              1.  Preliminary Plans. Landlord hereby approves Tenant’s
Preliminary Plans described in Exhibit 1, attached hereto.

              2.  Restoration/Modification Obligation. Tenant shall deliver to
Landlord for Landlord’s review and approval Tenant’s proposed plans and
specifications (the “Modification Work Plans”) for the restoration and
modification work described in Exhibit 2, attached hereto (hereinafter referred
to as the “Modification Work”), not later than one hundred twenty (120) days
prior to the expiration of the Term; provided, however, if the Lease is
terminated prior to the expiration of the Term, then Tenant shall deliver to
Landlord for Landlord’s review and approval the Modification Work Plans within
ninety (90) days after the termination of the Lease. Landlord shall not
unreasonably withhold its approval of the Modification Work Plans. Tenant shall
complete the Modification Work by the expiration of the Term; provided, however,
if the Lease is terminated prior to th e expiration of the Term, Tenant shall
commence the Modification Work within ten (10) days after Landlord approves the
Modification Work Plans and complete the Modification Work within ninety (90)
days after the termination of the Lease.

              3.  Additional Deposit. Within ten (10) days after the execution
of this Letter Agreement, Tenant shall deliver to Landlord an additional deposit
(the “Additional Deposit”) in the amount of Three Hundred Thousand Dollars
($300,000.00). The Additional Deposit shall secure Tenant’s obligations under
this Letter Agreement, including Tenant’s obligation to perform the Modification
Work.

                     a.  Delivery of Letter of Credit. In lieu of depositing the
Additional Deposit in cash, Tenant may deliver to Landlord a clean, irrevocable
and unconditional letter of credit (the “LC”) in compliance with the terms,
provisions and requirements of this Section 3, in the amount of the Additional
Deposit and issued by a major California financial institution reasonably
acceptable to Landlord.

                     b.  Term and Renewal of Letter of Credit. The LC shall be
for a term of one (1) year and shall be automatically renewed each year for an
additional twelve (12) months from the date of expiration of the LC through the
ninetieth (90th) day after the expiration or earlier termination of the Lease.
Tenant shall renew, extend or replace the LC as necessary and deliver written
evidence thereof to Landlord at least thirty (30) days prior to the expiration
date of the LC so that a valid LC which complies with each requirement of this
Section 3 is in effect during the entire period required hereby. If Tenant fails
to so renew, extend or replace the LC and deliver such written evidence to
Landlord, and such failure Continues for a period of five (5) days after the
date such evidence is due to Landlord, Landlord shall be entitled to immediately
draw the entire am ount of the LC, and hold such sum as security deposit for
Tenant’s faithful performance of its obligations under this Letter Agreement. If
Landlord draws down on the LC pursuant to this Section 3.b as a result of
Tenant’s failure to renew, extend or replace the LC and deliver such written
notice to Landlord, then Tenant shall have the option of delivering to Landlord
a substitute LC which meets all of the requirements set forth in this Section 3
in exchange for Landlord returning to Tenant the portion of the Additional
Deposit held by Landlord in cash.


--------------------------------------------------------------------------------


E*Trade Group, Inc. January 18, 1999 Attn: Mr. Robert Clegg Page 2


                     c.  Amount of Draw on Letter of Credit. Upon the occurrence
of a default by Tenant under this Letter Agreement, Landlord shall be entitled
to obtain payment under the LC, in such amount as may be required to satisfy
Tenant’s outstanding obligations under this Letter Agreement and shall apply
such amount to said obligations. Specifically, Landlord shall be entitled to
obtain partial draws pursuant to the LC in the amounts that Tenant is in
default.

                     d.  Manner of Presentment. Landlord is authorized to draw,
for the account of Tenant, the amounts allowable pursuant to this Section 3 by a
draft, which shall be payable at sight, accompanied by a statement signed by
Landlord that (a) Landlord is entitled to draw on the amount set forth in said
draft pursuant to this Letter Agreement, or (b) Landlord is entitled to draw on
the full amount of the LC as a result of a failure by Tenant to renew, extend or
replace the LC pursuant to the terms of this Letter Agreement. Payment of the
draft shall be made in the manner agreed upon by the issuing bank, but Tenant
hereby consents to such payment in the manner as Landlord may designate in the
draft.

                     e.  Return of Additional Deposit. Provided and on the
condition that Tenant has performed all of Tenant’s Modification Work, Landlord
shall return the Additional Deposit to Tenant within ninety (90) days after the
expiration or earlier termination of the Lease. If Landlord sells or otherwise
transfers Landlord’s rights or interest under the Lease, Landlord shall deliver
the Additional Deposit to the transferee whereupon Landlord shall be released
from any further liability to Tenant with respect to the Additional Deposit.

              4.  Failure to Timely Perform the Modification Work. If Tenant
fails to deliver to Landlord the Modification Work Plans, commence construction
of the Modification Work or complete the Modification Work within the time
periods or by the dates required pursuant to Section 2 above, then Landlord, by
written notice to Tenant, may, but shall not be obligated to, either (i) perform
the Modification Work and apply the Additional Deposit toward the cost of
performing the Modification Work or (ii) elect not to perform the Modification
Work and retain for Landlord’s account all or a portion of the Additional
Deposit in an amount equal to the estimated cost of performing the Modification
Work, as reasonably determined by Landlord. If the cost of completing the
Modification Work or exceeds the amount of the Additional Deposit, Tenant shall
pay such excess amount to Landlord within ten (10) days after Landlord’s written
request therefor.

              5.  Landlord’s Election. Notwithstanding anything to the contrary
contained in this Letter Agreement, Landlord may elect for Tenant not to perform
the Modification Work by written notice to Tenant not later than (i) one hundred
eighty (180) days prior to the expiration of the Term or (ii) if the Lease is
terminated prior to the expiration of the Term, within ten (10) days after the
termination of the Lease. If Landlord elects for Tenant not to perform the
Modification Work, Landlord shall return the Additional Deposit to Tenant.

              6.  Tenant Improvement Allowance.

                     a.  Basic Lease Information. The provisions titled
“Additional Allowance” and “ Adjustment for Overage” under the heading “Tenant
Improvements” in the Basic Lease Information are hereby deleted.

                     b.  Section 4.1 of Work Letter. The first sentence of
Section 4.1 of the Work Letter attached as Exhibit C to the Lease is hereby
deleted and replaced by the following:

        “Landlord shall pay to Tenant upon the terms and conditions set forth in
this Section 4 the amount of Three Hundred Fourteen Thousand Six Hundred Dollars
($314,600.00) as a tenant improvement allowance (the “Tenant Improvement
Allowance”) toward the cost of designing, constructing and installing the Tenant
Improvements in the Building.”

                     c.  Section 4.2 of Work Letter. Section 4.2 of the Work
Letter is hereby deleted in its entirety.

              7.  Commencement of Tenant Improvement Work. The date in Section
3.4.6 of the Work Letter shall be changed to February 1, 1999.


--------------------------------------------------------------------------------


E*Trade Group, Inc. January 18, 1999 Attn: Mr. Robert Clegg Page 3


              8.  Condition Precedent. The effectiveness of this Letter
Agreement and the obligations of Landlord and Tenant hereunder are conditioned
upon the execution by Landlord and Tenant of a separate letter agreement of even
date herewith amending that certain Menlo Oaks Corporate Center Standard
Business Lease (4200 Bohannon Drive) dated as of August 18, 1998, by and between
Landlord, as landlord, and Tenant, as tenant.

              9.  Counterparts. This Letter Agreement may be executed in one (1)
or more counterparts, each of which shall be deemed to be an original as against
any party whose signature appears thereon, and all of which shall constitute one
(1) and the same instrument. This Letter Agreement shall become binding when (i)
the condition precedent set forth in Section 8 herein is met and (ii) any one
(1) or more counterparts hereof, individually or taken together, shall bear the
signatures of Landlord and Tenant.

              10.  Conflicts. To the extent that any of the terms contained in
this Letter Agreement conflict with the Lease, the terms contained in this
Letter Agreement shall control.

E*Trade Group, Inc. January 18, 1999 Attn: Mr. Robert Clegg Page 4


Except as modified hereby, the Lease is unmodified and in full force and effect.

              Please execute this Letter Agreement in the space below (and
return the same to me) to evidence your agreement to the foregoing.




     Very truly yours,


                 MENLO OAKS PARTNERS, L.P.,
a Delaware limited partnership




    


  By:   AM Limited Partners, a California limited           partnership, its
General Partner




    


  By:   Amarok Menlo, Inc., a California           corporation, its General
Partner


--------------------------------------------------------------------------------


 


    


  By:   /s/ J. Marty Brill, Jr.     

--------------------------------------------------------------------------------

     Name: J. Marty Brill, Jr.
Its: President

 


    


  By:   /s/ John B. Harrington     

--------------------------------------------------------------------------------

     Name: John B. Harrington
Its: Vice President/Secretary

AGREED AND ACCEPTED:

E*TRADE GROUP, INC., a Delaware corporation




    


By:  /s/ Robert Clegg     

--------------------------------------------------------------------------------

             Name: Robert Clegg
        Its: Vice President     




    


By:  /s/ Len Purkis     

--------------------------------------------------------------------------------

             Name: Len Purkis
        Its: Chief Financial Officer     


--------------------------------------------------------------------------------


EXHIBIT 1

PRELIMINARY PLANS

The term “Preliminary Plans” shall refer to the plans listed below prepared by
Studios Architecture.

Sheet No. Title Date A0.00 Cover Sheet 10/30/98 A1.11 Building 4500-First Floor
Demo Plan 10/30/98 A1.12 Building 4500-Second Floor Demo Plan 10/30/98 A2.11
Building 4500-First Floor Plan 10/30/98 A2.12 Building 4500-Second Floor Plan
10/30/98 A6.11 Building 4500-First Floor R.C.P. 10/30/98 A6.12 Building
4500-Second Floor R.C.P. 10/30/98



--------------------------------------------------------------------------------


EXHIBIT 2

RESTORATION CONDITION SPECIFICATIONS

All citations to “Sheets” refer to the Preliminary Plans.

Item Modification Work Required   Restrooms located on first
floor of Building Tenant shall demolish the restrooms constructed by Tenant on
the first floor and reconstruct the restrooms in the location where the first
floor restrooms are located as of the date of the Lease. The finishes within the
restrooms shall be the same as used by Tenant in constructing the first floor
restrooms as shown on the Preliminary Plans, subject to Landlord’s review and
approval of such finishes which are to be specified by Tenant’s Architect in the
Modification Work Plans.   Training room Tenant shall convert the training room
constructed on the first floor of the Building to general purpose office space,
compatible with (and with finishes similar to) other general office space within
the Building. The general purpose office space shall include, but not be limited
to, electrical distribution and mechanical systems in quantities compatible with
(and similar to) other general office space within the Building as reasonably
determined by Landlord.   Museum Tenant shall convert the museum constructed on
the first floor of the Building, and the floor area occupied by the first floor
restroom constructed by Tenant (and to be demolished as described above), to
general purpose office space, compatible with (and with finishes similar to)
other general office space within the Building. The general purpose office space
shall include, but not be limited to, electrical distribution and mechanical
systems in quantities compatible with (and similar to) other general office
space within the Building as reasonably determined by Landlord.   Ceiling
systems The reflected ceiling plan of the Preliminary Plans indicates that
portions of the ceiling existing as of the date of the Lease are to be removed
and, following completion of Tenant’s work in the Premises, there shall be no
suspended ceiling system in these areas but instead the underside of the
structure of the second floor, or roof, as the case may be, shall be exposed. In
such areas, Tenant shall install a suspended ceiling system to match the
adjacent ceiling system, subject to Landlord’s review and approval of such
system to be specified in the Modification Work Plans, and which shall be
installed with a uniform and level grid, as if all of such areas were finished
with the ceiling system at the time of Tenant’s construction activities. The
finishes, including but not limited to mechanical systems, lighting and other
electrical distribution shall conform to other general office space within the
Building as reasonably determined by Landlord.



--------------------------------------------------------------------------------


Gypsum board ceiling system The reflected ceiling plan of the Preliminary Plans
indicates that portions of the ceiling existing as of the date of the Lease are
to be removed and, following completion of Tenant’s work in the Premises, in
certain areas including the training room on the first floor, and accent areas
between grid line B and D on the second floor, gypsum board ceiling will be
installed. In such areas, Tenant shall remove the gypsum board ceiling and
install a suspended ceiling system to match the adjacent ceiling system
specified in the Modification Work Plans, and which ceiling system shall be
installed with a uniform and level grid, as if all of such areas were finished
with the ceiling system at the time of Tenant’s construction activities. The
finishes, including but not limited to mechanical systems, lighting and other
electrical distribution shall conform to other general office space within the
Building as reasonably determined by Landlord.   Building infrastructure Six (6)
doors with flames in good condition, six (6) doors with frames including
integral side lights in good condition and VAV boxes that are demolished by
Tenant, shall be palletized and delivered to Landlord’s designated storage area.
  Lobby The fire rated condition of the lobby will be restored and the gypsum
board finishes to the stairway (excluding the handrail/guardrail), the finishes
to the stairway landing columns, gypsum board ceiling, and wall finishes will be
restored including but not limited to mechanical systems, lighting and other
electrical distribution as reasonably determined by Landlord.   Fire Pole The
fire pole that is being installed at the first and second floor of the building
will be removed and the affected areas, including but not limited to repair of
the penetration in the second floor, shall be restored to general purpose office
as reasonably determined by Landlord.
